Exhibit 10.1

CONTRACT BETWEEN

ADMINISTRACIÓN DE SEGUROS DE SALUD DE PUERTO RICO

(ASES)

and

TRIPLE-S SALUD, INC.

(Contractor)

to

ADMINISTER THE PROVISION OF THE PHYSICAL HEALTH

COMPONENT OF THE MISALUD PROGRAM

IN DESIGNATED SERVICE REGIONS

Contract No.:

 

Service Regions:   Metro North, North, San Juan, Northeast, West and Virtual
Regions



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1

  GENERAL PROVISIONS      5     

1.2    BACKGROUND

     6     

1.3    GROUPS ELIGIBLE FOR SERVICES UNDER MISALUD

     8     

1.4    SERVICE REGIONS

     12     

1.5    DELEGATION OF AUTHORITY

     12     

1.6    AVAILABILITY OF FUNDS

     13   

ARTICLE 2

  DEFINITIONS      13   

ARTICLE 3

  ACRONYMS      49   

ARTICLE 4

  ASES RESPONSIBILITIES      55     

4.1    GENERAL PROVISION

     55     

4.2    LEGAL COMPLIANCE

     55     

4.3    ELIGIBILITY

     55     

4.4    ENROLLMENT RESPONSIBILITIES OF ASES

     58     

4.5    DISENROLLMENT RESPONSIBILITIES OF ASES

     63     

4.6    ENROLLEE SERVICES AND MARKETING

     67     

4.7    COVERED SERVICES

     68     

4.8    Provider Network

     69     

4.9    QUALITY MONITORING

     70     

4.10 COORDINATION WITH CONTRACTOR’S KEY STAFF

     72     

4.11 INFORMATION SYSTEMS AND REPORTING

     72     

4.12 READINESS REVIEW

     75   

ARTICLE 5

  CONTRACTOR RESPONSIBILITIES      77     

5.1    GENERAL PROVISIONS

     77     

5.2    ENROLLMENT RESPONSIBILITIES OF THE CONTRACTOR

     78     

5.3   SELECTION AND CHANGE OF A PRIMARY MEDICAL GROUP (“PMG”) AND PRIMARY CARE
PHYSICIAN (“PCP”)

     89   

 

Page i



--------------------------------------------------------------------------------

 

5.4    DISENROLLMENT RESPONSIBILITIES OF THE CONTRACTOR

     93     

5.5    CONVERSION CLAUSE

     102   

ARTICLE 6

  ENROLLEE SERVICES      106     

6.1    GENERAL PROVISIONS

     106     

6.2    ASES APPROVAL OF ALL WRITTEN MATERIALS

     108     

6.3    REQUIREMENTS FOR WRITTEN MATERIALS

     109     

6.4    ENROLLEE HANDBOOK REQUIREMENTS

     111     

6.5    ENROLLEE RIGHTS AND RESPONSIBILITIES

     121     

6.6    PROVIDER DIRECTORY

     123     

6.7    ENROLLEE IDENTIFICATION (ID) CARD

     125     

6.8    TELE MISALUD (TOLL FREE TELEPHONE SERVICE)

     129     

6.9    INTERNET PRESENCE / WEB SITE

     138     

6.10 CULTURAL COMPETENCY

     139     

6.11 INTERPRETER SERVICES

     140     

6.12 ENROLLMENT OUTREACH FOR THE HOMELESS POPULATION

     141     

6.13 SPECIAL ENROLLEE INFORMATION REQUIREMENTS FOR DUAL ELIGIBLE BENEFICIARIES

     141     

6.14 MARKETING

     142   

ARTICLE 7

  COVERED SERVICES AND BENEFITS      147     

7.1    REQUIREMENT TO MAKE AVAILABLE COVERED SERVICES

     147     

7.2    MEDICAL NECESSITY

     149     

7.3    EXPERIMENTAL OR COSMETIC PROCEDURES

     150     

7.4    COVERED SERVICES AND ADMINISTRATIVE SERVICES

     150     

7.5    BASIC COVERAGE

     150     

7.6    DENTAL SERVICES

     207     

7.7    SPECIAL COVERAGE

     209     

7.8    CASE AND DISEASE MANAGEMENT

     220   

 

Page ii



--------------------------------------------------------------------------------

 

7.9             EARLY AND PERIODIC SCREENING, DIAGNOSIS AND TREATMENT
REQUIREMENTS (“EPSDT”)

     227     

7.10           ADVANCE DIRECTIVES

     235     

7.11           ENROLLEE COST-SHARING

     237     

7.12           DUAL ELIGIBLE BENEFICIARIES

     239     

7.13           MORAL OR RELIGIOUS OBJECTIONS

     241   

ARTICLE 8

  INTEGRATION OF PHYSICAL AND BEHAVIORAL HEALTH SERVICES      242     

8.1             GENERAL PROVISIONS

     242     

8.2             CO-LOCATION OF STAFF

     243     

8.3             REFERRALS

     244     

8.4             INFORMATION SHARING

     245     

8.5             STAFF EDUCATION

     246     

8.6             COOPERATION WITH PUERTO RICO AND FEDERAL GOVERNMENT AGENCIES

     247     

8.7             CONTRACTOR AND MBHO COVERAGE OF HOSPITALIZATION SERVICES

     247     

8.8             INTEGRATION PLAN

     247   

ARTICLE 9

  PROVIDER NETWORK      248     

9.1             GENERAL PROVISIONS

     248     

9.2             NETWORK CRITERIA

     250     

9.3             PROVIDER QUALIFICATIONS

     252     

9.4             PROVIDER CREDENTIALING

     256     

9.5             PROVIDER RATIOS

     261     

9.6             NETWORK PROVIDERS

     263     

9.7             OUT-OF-NETWORK PROVIDERS

     267     

9.8             MINIMUM REQUIREMENTS FOR ACCESS TO PROVIDERS

     268     

9.9             REFERRALS

     269     

9.10           TIMELINESS OF PRIOR AUTHORIZATION

     271     

9.11           BEHAVIORAL HEALTH SERVICES

     272   

 

Page iii



--------------------------------------------------------------------------------

 

9.12 HOURS OF SERVICE

     273     

9.13 PROHIBITED ACTIONS

     274     

9.14 ACCESS TO SERVICES FOR ENROLLEES WITH SPECIAL HEALTH NEEDS

     274     

9.15 PREFERENTIAL TURNS

     275     

9.16 CONTRACTING WITH GOVERNMENT FACILITIES

     275     

9.17 CONTRACTING WITH OTHER PROVIDERS

     276     

9.18 PMG ADDITIONS OR MERGERS

     277     

9.19 EXTENDED SCHEDULE OF PMGS

     277     

9.20 DIRECT RELATIONSHIP

     278     

9.21 ADDITIONAL PPN STANDARDS

     279     

9.22 CONTRACTOR DOCUMENTATION OF ADEQUATE CAPACITY AND SERVICES

     280   

ARTICLE 10

  PROVIDER CONTRACTING      281     

10.1 GENERAL PROVISIONS

     281     

10.2 PROVIDER TRAINING

     284     

10.3 REQUIRED PROVISIONS IN PROVIDER CONTRACTS

     287     

10.4 TERMINATION OF PROVIDER CONTRACTS

     298     

10.5 PROVIDER PAYMENT

     301     

10.6 ACCEPTABLE RISK ARRANGEMENTS

     309     

10.7 PHYSICIAN INCENTIVE PLAN

     310     

10.8 REQUIRED INFORMATION REGARDING PROVIDERS

     314   

ARTICLE 11

  UTILIZATION MANAGEMENT      317     

11.1 UTILIZATION MANAGEMENT POLICIES AND PROCEDURES

     317     

11.2 UTILIZATION MANAGEMENT GUIDANCE TO ENROLLEES

     319     

11.3 PRIOR AUTHORIZATION AND REFERRAL POLICIES

     319     

11.4 USE OF TECHNOLOGY TO PROMOTE UTILIZATION MANAGEMENT

     324     

11.5 COURT-ORDERED EVALUATIONS AND SERVICES

     325     

11.6 SECOND OPINIONS

     325   

 

Page iv



--------------------------------------------------------------------------------

 

11.7 UTILIZATION REPORTING PROGRAM

     326   

ARTICLE 12

  QUALITY IMPROVEMENT AND PERFORMANCE PROGRAM      329     

12.1 GENERAL PROVISIONS

     329     

12.2 QUALITY ASSESSMENT PERFORMANCE IMPROVEMENT (QAPI) PROGRAM

     329     

12.3 PERFORMANCE IMPROVEMENT PROJECTS

     332     

12.4 ER QUALITY INITIATIVE PROGRAM

     335     

12.5 QUALITY INCENTIVE PROGRAM

     337     

12.6 PERFORMANCE MEASURES

     343     

12.7 PROVIDER AND ENROLLEE SATISFACTION SURVEYS

     346     

12.8 EXTERNAL QUALITY REVIEW

     347   

ARTICLE 13

  FRAUD AND ABUSE      349     

13.1 GENERAL PROVISIONS

     349     

13.2 COMPLIANCE PLAN

     350     

13.3 PROGRAM INTEGRITY PLAN

     353     

13.4 PROHIBITED AFFILIATIONS WITH INDIVIDUALS DEBARRED BY FEDERAL AGENCIES

     355     

13.5 REPORTING AND INVESTIGATIONS

     356   

ARTICLE 14

  GRIEVANCE SYSTEM      358     

14.1 GENERAL REQUIREMENTS

     358     

14.2 COMPLAINT

     366     

14.3 GRIEVANCE PROCESS

     367     

14.4 ACTION

     369     

14.5 APPEAL PROCESS

     373     

14.6 ADMINISTRATIVE LAW HEARING

     378     

14.7 CONTINUATION OF BENEFITS WHILE THE CONTRACTOR APPEAL AND ADMINISTRATIVE LAW
HEARING ARE PENDING

     380     

14.8 REPORTING REQUIREMENTS

     382     

14.9 REMEDY FOR CONTRACTOR NON-COMPLIANCE WITH ADVANCE DIRECTIVE REQUIREMENTS

     383   

 

Page v



--------------------------------------------------------------------------------

ARTICLE 15

 

ADMINISTRATION AND MANAGEMENT

     383     

15.1 GENERAL PROVISIONS

     383     

15.2 PLACE OF BUSINESS AND HOURS OF OPERATION

     384     

15.3 TRAINING AND STAFFING

     386     

15.4 DATA CERTIFICATION

     386     

15.5 IMPLEMENTATION PLAN AND SUBMISSION OF INITIAL DELIVERABLES

     387   

ARTICLE 16

 

PROVIDER PAYMENT MANAGEMENT

     388     

16.1 GENERAL PROVISIONS

     388     

16.2 [INTENTIONALLY LEFT BLANK]

     391     

16.3 [INTENTIONALLY LEFT BLANK]

     391     

16.4 [INTENTIONALLY LEFT BLANK]

     391     

16.5 PAYMENT SCHEDULE

     391     

16.6 CONTRACTOR ADMINISTRATION RESPONSIBILITIES –FOR VIEQUES AND GUAYNABO

     392     

16.7 REQUIRED CLAIMS PROCESSING REPORTS

     393     

16.8 SUBMISSION OF ENCOUNTER DATA

     394     

16.9 RELATIONSHIP WITH PHARMACY BENEFIT MANAGER (PBM)

     395     

16.10TIMELY PAYMENT OF CLAIMS

     396     

16.11CONTRACTOR DENIAL OF CLAIMS AND RESOLUTION OF CONTRACTUAL AND CLAIMS
DISPUTES

     400     

16.12CONTRACTOR RECOVERY FROM PROVIDERS

     408   

ARTICLE 17

 

INFORMATION MANAGEMENT AND SYSTEMS

     409     

17.1 GENERAL PROVISIONS

     409     

17.2 GLOBAL SYSTEM ARCHITECTURE AND DESIGN REQUIREMENTS

     412     

17.3 SYSTEM AND DATA INTEGRATION REQUIREMENTS

     416     

17.4 SYSTEM ACCESS MANAGEMENT AND INFORMATION ACCESSIBILITY REQUIREMENTS

     417     

17.5 SYSTEMS AVAILABILITY AND PERFORMANCE REQUIREMENTS

     418     

17.6 SYSTEM TESTING AND CHANGE MANAGEMENT REQUIREMENTS

     424   

 

Page vi



--------------------------------------------------------------------------------

 

17.7 SYSTEM SECURITY AND INFORMATION CONFIDENTIALITY AND PRIVACY REQUIREMENTS

     426     

17.8 INFORMATION MANAGEMENT PROCESS AND INFORMATION SYSTEMS DOCUMENTATION
REQUIREMENTS

     428     

17.9 REPORTING FUNCTIONALITY REQUIREMENTS

     428     

17.10COMMUNITY HEALTH RECORD AND HEALTH INFORMATION EXCHANGE (HIE) REQUIREMENTS

     429   

ARTICLE 18

 

REPORTING

     430     

18.1 GENERAL REQUIREMENTS

     430     

18.2 SPECIFIC REQUIREMENTS

     433   

ARTICLE 19

 

ENFORCEMENT AND LIQUIDATED DAMAGES

     443     

19.1 GENERAL PROVISIONS

     443     

19.2 CATEGORY 1

     445     

19.3 CATEGORY 2

     445     

19.4 CATEGORY 3

     447     

19.5 CATEGORY 4

     450     

19.6 OTHER REMEDIES

     453     

19.7 NOTICE OF REMEDIES

     454   

ARTICLE 20

 

TERM OF CONTRACT

     457   

ARTICLE 21

 

PAYMENT FOR SERVICES

     458     

21.1 GENERAL PROVISIONS

     458     

21.2 ADMINISTRATIVE FEE

     459     

21.3 CLAIMS PAYMENT

     463     

21.4 CLAIMS INCURRED BUT NOT REPORTED

     464     

21.5 CONTRACTOR OBJECTIONS TO PAYMENT

     466     

21.6 RETENTION FUND FOR QUALITY INCENTIVE PROGRAM

     467     

21.7 FINANCIAL PERFORMANCE INCENTIVE

     467   

ARTICLE 22

 

FINANCIAL MANAGEMENT

     468     

22.1 GENERAL PROVISIONS

     468   

 

Page vii



--------------------------------------------------------------------------------

 

22.2 SOLVENCY AND FINANCIAL REQUIREMENTS

     471     

22.3 REINSURANCE AND STOP LOSS

     472     

22.4 THIRD PARTY LIABILITY AND COST AVOIDANCE

     473     

22.5 MISALUD AS SECONDARY PAYER TO MEDICARE

     482     

22.6 [INTENTIONALLY LEFT BLANK]

     484     

22.7 REPORTING REQUIREMENTS

     484   

ARTICLE 23

 

PAYMENT OF TAXES

     489   

ARTICLE 24

 

RELATIONSHIP OF PARTIES

     490   

ARTICLE 25

 

INSPECTION OF WORK

     490   

ARTICLE 26

 

GOVERNMENT PROPERTY

     491   

ARTICLE 27

 

OWNERSHIP AND USE OF DATA AND SOFTWARE

     492     

27.1 OWNERSHIP AND USE OF DATA

     492     

27.2 RESPONSIBILITY FOR INFORMATION TECHNOLOGY INVESTMENTS

     493   

ARTICLE 28

 

CRIMINAL BACKGROUND CHECKS

     494   

ARTICLE 29

 

SUBCONTRACTS

     496     

29.1 USE OF SUBCONTRACTORS

     496     

29.2 COST OR PRICING BY SUBCONTRACTORS

     499   

ARTICLE 30

 

REQUIREMENT OF INSURANCE LICENSE

     499   

ARTICLE 31

 

CERTIFICATIONS

     500   

ARTICLE 32

 

RECORDS REQUIREMENTS

     503     

32.1 GENERAL PROVISIONS

     503     

32.2 RECORDS RETENTION AND AUDIT REQUIREMENTS

     504     

32.3 MEDICAL RECORD REQUESTS

     507   

ARTICLE 33

 

CONFIDENTIALITY

     508     

33.1 GENERAL CONFIDENTIALITY REQUIREMENTS

     508     

33.2 HIPAA COMPLIANCE

     510   

 

Page viii



--------------------------------------------------------------------------------

ARTICLE 34

 

TERMINATION OF CONTRACT

     511     

34.1 TERMINATION BY ASES

     511     

34.2 TERMINATION BY THE CONTRACTOR

     513     

34.3 GENERAL PROCEDURES

     515     

34.4 TERMINATION PROCEDURES

     517   

ARTICLE 35

 

PHASE IN, PHASE-OUT AND COOPERATION WITH OTHER CONTRACTORS

     523     

35.1 [INTENTIONALLY LEFT BLANK]

     523     

35.5 PHASE OUT TRANSITION PERIOD

     525     

35.6 PHASE-IN TRANSITION REPORTS AND MEETINGS

     533     

35.7 ASES OBLIGATIONS

     535     

35.8 CONTRACTOR OBJECTIONS TO PAYMENT

     535     

35.9 RUNOFF PERIOD

     536   

ARTICLE 36

 

INSURANCE

     538   

ARTICLE 37

 

COMPLIANCE WITH ALL LAWS

     540     

37.1 NONDISCRIMINATION

     540     

37.2 COMPLIANCE WITH ALL LAWS

     541   

 

Page ix



--------------------------------------------------------------------------------

ARTICLE 38

 

CONFLICT OF INTEREST AND CONTRACTOR INDEPENDENCE

     543   

ARTICLE 39

 

CHOICE OF LAW OR VENUE

     545   

ARTICLE 40

 

THIRD-PARTY BENEFICIARIES

     545   

ARTICLE 41

 

SURVIVABILITY

     546   

ARTICLE 42

 

PROHIBITED AFFILIATIONS WITH INDIVIDUALS DEBARRED AND SUSPENDED

     546   

ARTICLE 43

 

WAIVER

     547   

ARTICLE 44

 

FORCE MAJEURE

     547   

ARTICLE 45

 

BINDING

     547   

ARTICLE 46

 

TIME IS OF THE ESSENCE

     548   

ARTICLE 47

 

AUTHORITY

     548   

ARTICLE 48

 

ETHICS IN PUBLIC CONTRACTING

     548   

ARTICLE 49

 

DISPUTE RESOLUTION

     549     

49.2 INFORMAL DISPUTE RESOLUTION PROCEDURES

     549     

49.3 ARBITRATION

     550     

49.4 COURT ACTION

     552   

 

Page x



--------------------------------------------------------------------------------

ARTICLE 50

 

SECTION TITLES NOT CONTROLLING

     552   

ARTICLE 51

 

HOLD HARMLESS

     552   

ARTICLE 52

 

COOPERATION WITH AUDITS

     553   

ARTICLE 53

 

OWNERSHIP AND FINANCIAL DISCLOSURE

     554   

ARTICLE 54

 

AMENDMENT IN WRITING

     554   

ARTICLE 55

 

CONTRACT ASSIGNMENT

     555   

ARTICLE 56

 

SEVERABILITY

     555   

ARTICLE 57

 

ENTIRE AGREEMENT

     555   

ARTICLE 58

 

NOTICES

     556   

ARTICLE 59

 

OFFICE OF THE COMPTROLLER

     559   

 

Page xi



--------------------------------------------------------------------------------

THIS CONTRACT is made and entered into as of the Effective Date (defined below)
by and between the Puerto Rico Health Insurance Administration (Administración
de Seguros de Salud de Puerto Rico, hereinafter referred to as “ASES” or “the
Administration”), a public corporation in the Government of Puerto Rico, and
TRIPLE-S SALUD, INC. (“the Contractor”), an insurance company duly organized and
authorized to do business under the laws of the Government of Puerto Rico, with
employer identification number 66-0555677.

WHEREAS, pursuant to Title XIX of the federal Social Security Act, codified as
42 USC 1396 et seq. (“the Social Security Act”), and Act No. 72 of September 7,
1993 of the Laws of the Government of Puerto Rico, as amended, (“Act 72”), a
comprehensive program of medical assistance for needy persons exists in the
Commonwealth of Puerto Rico;

WHEREAS, under Act 72 and other sources of law of the Government of Puerto Rico
designated in Attachment 1 ASES is responsible for health care policy,
purchasing, planning, and regulation of health insurance plans, and pursuant to
these statutory provisions, ASES has established a managed care program under
the medical assistance program, known as “MiSalud,” or “the MiSalud Program”;

WHEREAS, the Puerto Rico Health Department (“the Health Department”) is the
single State agency designated to administer medical assistance in Puerto Rico
under Title XIX of the Social Security Act of 1935, as amended, and is charged
with ensuring the appropriate delivery of

 

Page 1



--------------------------------------------------------------------------------

health care services under Medicaid and the Children’s Health Insurance Program
(“CHIP”) in Puerto Rico, and ASES manages these programs pursuant to a 1993
interagency collaborative agreement;

WHEREAS, MiSalud serves a mixed population including not only the Medicaid and
CHIP populations, but also other eligible individuals as established under Act
72;

WHEREAS, ASES seeks to comply with the public policy objective of the Government
of Puerto Rico (“the Government” or “Puerto Rico”) of creating MiSalud, an
integrated system of physical and behavioral health services, with an emphasis
on preventative services and access to quality care;

WHEREAS, in connection with the implementation of this public policy ASES caused
a Request for Proposals for Physical Health Services to be issued on May 3,
2010, subsequently amended on June 17, 2010, (as amended, “the RFP”);

WHEREAS, ASES accepted the proposal submitted under the RFP by MCS Health
Management Options, Inc. (“MCS”) to provide Physical Health Services in the
Service Regions (as hereinafter defined);

 

Page 2



--------------------------------------------------------------------------------

WHEREAS, on October 14, 2010, ASES and MCS executed a contract for the Provision
of Physical Health Services under the MiSalud Program in six service regions
(hereinafter referred to as the “Original Contract”). These service regions were
the WEST, NORTH, METRO NORTH, SAN JUAN, NORTHEAST, and VIRTUAL Regions
(hereinafter collectively referred to as the “Service Regions”);

WHEREAS, on June 9, 2011, ASES and MCS executed a restated contract (the
Original Contract, as amended and restated is hereinafter referred to as the
“Restated Contract”);

WHEREAS, the Restated Contract granted MCS a Limited Right of Non-Renewal and a
Limited Right of Termination, in the event that MCS and ASES failed to agree on
the Per Member Per Month Payment rates for the succeeding Fiscal Year, to be
exercised on a specified period of time before the last day of the then current
year under the Restated Contract;

WHEREAS, MCS and ASES were unable to agree on new Per Member Per Month Payment
rates for each Service Region to be applicable for the Fiscal Year commencing on
July 1, 2011 and therefore, MCS provided notice of non-renewal, which notice of
non-renewal constituted notice of termination under the Restated Contract;

WHEREAS, MCS did not rescinded its notice of termination for which reason MCS
and ASES agreed to proceed with the transition of the Service Regions to a new
physical health services

 

Page 3



--------------------------------------------------------------------------------

provider or providers to be designated by ASES for the MiSalud Program, as
provided in the Restated Contract;

WHEREAS, in connection with the transition to a new physical health service
provider or providers, ASES requested from all the participants in the RFP
procurement process proposals for the provision of Physical Health Services in
the Service Regions;

WHEREAS, the Contractor agreed to submit to ASES a proposal to administer the
provision of physical health services in the Service Regions previously serviced
by MCS as a third party administrator for a fee;

WHEREAS, after considering the different proposals submitted by the other
proponents under the RFP, ASES selected the Contractor to administer the
provision of physical health services in the Service Regions;

WHEREAS, the Contractor has agreed to administer and arrange for the provision
of physical health services by Network Providers in the Service Regions as a
third party administrator under the terms and conditions specified in this
Contract.

NOW, THEREFORE, FOR AND IN CONSIDERATION of the mutual promises, covenants and
agreements contained herein, and other good and valuable consideration, the
receipt

 

Page 4



--------------------------------------------------------------------------------

and sufficiency of which are hereby acknowledged, ASES and the Contractor (each
individually a “Party” and collectively the “Parties”) hereby agree as follows:

ARTICLE 1 GENERAL PROVISIONS

The Government of Puerto Rico implemented certain reforms to its government
health program, which serves Medicaid and CHIP recipients, as well as foster
care children, certain individuals and families eligible based on income, and
certain Government employees, pensioners, and veterans. The reforms produced an
integrated model of physical and behavioral health services, with an emphasis on
prevention and on facilitating prompt access to needed primary and specialty
services. The Parties acknowledge that the Contractor shall not be financially
responsible or otherwise at risk for the provision of Covered Services and
Benefits to Enrollees in the MiSalud Program.

 

1.1 The Contractor shall assist the Government of Puerto Rico by arranging for
and administering the delivery of certain services under MiSalud through the
described tasks, obligations, and responsibilities specified in, and subject to
the terms of, this Contract.

 

1.1.1 All references in this document to the defined term “Contract” shall be
deemed to mean this Contract, and the contractual relationship between the
Parties shall now be governed and controlled by this Contract.

 

Page 5



--------------------------------------------------------------------------------

1.1.2 All references herein to the Contractor’s compliance with federal or
Puerto Rico laws, regulations or rules, including but not limited to 42 CFR Part
438, shall apply to the Contractor and/or Contractor’s provision of
Administrative Services only to the extent any such laws, regulations or rules
apply to a PIHP when such an entity is arranging for the provision of medical
services or inpatient hospital or institutional services or providing
administrative services. For the avoidance of doubt, the Parties agree that the
Contractor is not providing medical services under this Contract and shall not
be regulated as such. The foregoing notwithstanding, this will not be considered
a limitation on the Contractor’s ability to render the Administrative Services.

 

1.2 Background

 

1.2.1 Effective October 1, 2010, the government health program previously
referred to as La Reforma has been known as MiSalud. MiSalud continues the
services offered under La Reforma, but also embodies new policy objectives.

 

1.2.2 MiSalud has the following objectives:

 

  1.2.2.1 To transform Puerto Rico’s health system through an integrated vision
of physical and behavioral health.

 

Page 6



--------------------------------------------------------------------------------

  1.2.2.2 To encourage the Contractor and other selected health plans to work
together with Managed Behavioral Health Organizations (“MBHOs”) in each of nine
service regions of Puerto Rico to provide integrated physical and behavioral
health services.

 

  1.2.2.3 To establish Primary Medical Groups (“PMGs”), which shall enter
agreements with the Contractor, and shall act as the monitors for medical care.
PMGs shall provide, manage, and direct health services, including coordination
with behavioral health personnel and specialist services, in a timely manner.

 

  1.2.2.4 To develop within each of the nine service regions a Preferred
Provider Network (“PPN”), which shall be composed of physician specialists,
laboratories, radiology facilities, hospitals, and Ancillary Service Providers
that shall render Covered Services to persons enrolled in MiSalud (“Enrollees”).

 

  1.2.2.5 To facilitate access to quality primary care and specialty services
within the PPN by providing all services without the requirement of a referral,
and not requiring cost-sharing for services within the PPN.

 

Page 7



--------------------------------------------------------------------------------

  1.2.2.6 To ensure that, other than through appropriate utilization control
measures, services to Enrollees in MiSalud are not refused, restricted, or
reduced, including by reason of pre-existing conditions or waiting periods.

 

  1.2.2.7 To support the Puerto Rico Health Department and the Puerto Rico
Mental Health and Against Addiction Services Administration (Administración de
Servicios de Salud Mental y Contra la Adicción, hereinafter “ASSMCA”) in health
education efforts focusing on lifestyles, HIV/AIDS prevention, the prevention of
drug and substance abuse, and maternal and child health.

 

1.3 Groups Eligible for Services Under MiSalud

 

1.3.1 The following groups served under MiSalud are hereinafter referred to
collectively as “Eligible Persons.”

 

  1.3.1.1 Medicaid. These groups shall be referred to hereinafter as “Medicaid
Eligible Persons.” All Medicaid eligibility categories, including the following,
are eligible to enroll in MiSalud:

 

  1.3.1.1.1

Categorically needy, as defined in 42 CFR Part 436, refers to families and
children; aged, blind, or disabled individuals; and pregnant women, who are
eligible for Medicaid. These groups are mandatory

 

Page 8



--------------------------------------------------------------------------------

  eligibility groups who, generally, are receiving or deemed to be receiving
cash assistance.

 

  1.3.1.1.2 Families and children refers to eligible members of families with
children who are financially eligible under AFDC (Aid to Families with Dependent
Children) or medically needy rules and who are deprived of parental support or
care as defined under the AFDC program (see 45 CFR 233.90, 233.100). In
addition, this group includes individuals under age 21 who are not deprived of
parental support or care but are financially eligible under AFDC rules or
medically needy rules.

 

  1.3.1.1.3 Medically needy refers to families, children, aged, blind or
disabled individuals, and pregnant women who are not listed as categorically
needy but who may be eligible for Medicaid because their income and resources
are within limits set by the Government of Puerto Rico under its Medicaid Plan
(including persons whose income and resources fall within these limits after
their incurred expenses for medical or remedial care are deducted).

 

  1.3.1.1.4 Dual eligible beneficiaries refers to persons eligible for both
Medicaid and Medicare (either Part A only, or Parts A and B).

 

Page 9



--------------------------------------------------------------------------------

  1.3.1.1.5 Foster care children in the custody of the Family and Children
Administration (Administración de Familias y Niños, hereinafter “ADFAN”),
provided that they otherwise meet Medicaid eligibility criteria; and

 

  1.3.1.1.6 Survivors of domestic violence referred by the Office of the Women’s
Advocate (Oficina de la Procuradora de las Mujeres), provided that they
otherwise meet Medicaid eligibility criteria.

 

  1.3.1.2 Children’s Health Insurance Program (CHIP). This group, comprised of
children whose family income does not exceed two hundred percent (200%) of the
Puerto Rico poverty level, will be referred to hereinafter as “CHIP Eligible
Persons.” The CHIP population may include foster care children in the custody of
ADFAN, provided that they otherwise meet CHIP eligibility criteria.

 

  1.3.1.3 Other Groups (Non-Medicaid/CHIP). The following groups, which receive
services under MiSalud without any federal participation, will be referred to
hereinafter as “Other Eligible Persons.”

 

  1.3.1.3.1 The “Commonwealth Population,” comprised of the following groups:

 

Page 10



--------------------------------------------------------------------------------

  1.3.1.3.1.1 Certain persons whose family income does not exceed two hundred
percent (200%) of the Puerto Rico poverty level, who are between twenty-one
(21) and sixty-four (64) years of age, and who do not qualify for either
Medicaid or CHIP;

 

  1.3.1.3.1.2 Police officers of the Government of Puerto Rico, and their
Dependents;

 

  1.3.1.3.1.3 Surviving Spouses of deceased police officers;

 

  1.3.1.3.1.4 Survivors of domestic violence referred by the Office of the
Women’s Advocate;

 

  1.3.1.3.1.5 Veterans; and

 

  1.3.1.3.1.6 Any other group of Eligible Persons that may be added during the
Term of this Contract as a result of a change in laws or regulations.

 

  1.3.1.3.2 Government Employees and Pensioners, whose eligibility for MiSalud
is not based on income.

 

Page 11



--------------------------------------------------------------------------------

  1.3.1.4 Throughout the term of this Contract, ASES may amend the definition of
the eligibility groups to be consistent with any amendments made to the Medicaid
State plan.

 

1.4 Service Regions

 

1.4.1 The Contractor shall perform Administrative Services under this Contract
in the Service Regions.

 

1.4.2 For the delivery of services under MiSalud, ASES has divided Puerto Rico
into nine regions: eight geographical service regions and one “Virtual Region.”
See Attachment 2 for a map of the geographical service regions.

 

1.4.3 The “Virtual Region” encompasses services provided throughout Puerto Rico
to two groups of Enrollees: children who are under the custody of ADFAN; and
certain survivors of domestic violence referred by the Office of the Women’s
Advocate, who enroll in the MiSalud program.

 

1.5 Delegation of Authority

Federal law and Puerto Rico law limit the capacity of ASES to delegate decisions
to the Contractor. All decisions relating to public policy and to the
administration of the Medicaid,

 

Page 12



--------------------------------------------------------------------------------

CHIP, and the Puerto Rico government health assistance program included in
MiSalud rest with the Puerto Rico Medicaid Program and ASES.

 

1.6 Availability of Funds

This Contract is subject to the availability of funds on the part of ASES, which
in turn is subject to the transfer of federal, Puerto Rico, and municipal funds.
If available funds are insufficient to meet its contractual obligations, ASES
reserves the right to terminate this Contract, pursuant to Sections 34.1 and
34.6 of this Contract.

ARTICLE 2 DEFINITIONS

Whenever capitalized in this Contract, the following terms have the respective
meaning set forth below, unless the context clearly requires otherwise.

Act 72: The law of the Government of Puerto Rico, adopted on September 7, 1993,
and subsequently amended, which created the Puerto Rico Health Insurance
Administration (ASES) and empowered ASES to administer certain government health
programs.

Abandoned Call: A call initiated to a Call Center that is ended by the caller
before any conversation occurs or before a caller is permitted access to a
caller-selected option.

 

Page 13



--------------------------------------------------------------------------------

Abuse: Provider practices that are inconsistent with sound fiscal, business, or
medical practices, and result in unnecessary cost to the MiSalud Program, or in
reimbursement for services that are not Medically Necessary or that fail to meet
professionally recognized standards for Health Care. It also includes Enrollee
practices that result in unnecessary cost to the Medicaid program.

Access: Adequate availability of Benefits to fulfill the needs of Enrollees.

Action: The denial or limited authorization of a requested service, including
the type or level of service; the reduction, suspension, or termination of a
previously authorized service; the denial, in whole or part, of payment for a
service (including in circumstances in which an Enrollee is forced to pay for a
service; the failure to provide services in a timely manner (within the
timeframes established by this Contract or otherwise established by ASES); or
the failure of the Contractor to act within the timeframes provided in 42 CFR
438.408(b).

ADFAN: Families and Children Administration (Administración de Familias y
Niños), which is responsible for foster care children in the custody of the
Government of Puerto Rico.

Administrative Fee: The monthly amount that ASES will pay to the Contractor for
performing the Administrative Services which shall be determined by multiplying
the number of Enrollees by the Per Member Per Month Administrative Fee. This
payment is made, without any deduction or

 

Page 14



--------------------------------------------------------------------------------

Withhold unless otherwise specified in this Contract, regardless of whether
Enrollees receive Covered Services or Benefits during the period covered by the
payment.

Administrative Services: The Contractual obligations of the Contractor to
perform administrative services with respect to the provision of Covered
Services as set forth in this Contract, including Case Management, Disease
Management, Utilization Management, Credentialing Network Providers, Network
management, quality improvement, Marketing, Enrollment, Enrollee services,
Claims administration, Information Systems, financial management and reporting,
and other administrative services to be performed by the Contractor as specified
in this Contract or as may be mutually agreed by the Parties in writing by
amending this Contract.

Administrative Law Hearing: The appeal process administered by the Government of
Puerto Rico and as required by federal law, available to Enrollees and Providers
after they exhaust the applicable grievance system and complaint process.

Administrative Referral: A Referral of an Enrollee by the Contractor to a
Provider or facility located outside the PPN, when the Enrollee’s PCP or other
PMG physician does not provide a Referral in the required time period.

Advance Directive: A written instruction, such as a living will or durable power
of attorney for Health Care, as defined in 42 CFR 489.100, and as recognized
under Puerto Rico law under Act 160

 

Page 15



--------------------------------------------------------------------------------

of November 17, 2001, as amended, relating to the provision of health care when
the individual is incapacitated.

Agent: An entity that contracts with ASES to perform administrative services,
including but not limited to: fiscal agent activities; outreach, eligibility,
and Enrollment activities; and Information Systems and technical support.

Ancillary Services: Professional services, including laboratory, radiology,
physical therapy, and respiratory therapy, which are provided in conjunction
with other medical or hospital care.

Appeal: An Enrollee request for a review of an Action.

ASES: Administración de Seguros de Salud de Puerto Rico (the Puerto Rico Health
Insurance Administration), the entity in the Government of Puerto Rico
responsible for oversight and administration of the MiSalud Program, or its
Agent.

ASES Data: All data created from information, documents, messages (verbal or
electronic), Reports, or meetings involving or arising out of this Contract,
except for the Contractor Proprietary Information.

 

Page 16



--------------------------------------------------------------------------------

ASSMCA: Administración de Servicios de Salud Mental y Contra la Addiccion (the
Puerto Rico Mental Health and Against Addiction Services Administration), the
government agency responsible for the planning and establishment of mental
health and substance abuse policies and procedures and for the coordination,
development, and monitoring of all behavioral health services rendered to
Enrollees in MiSalud.

Authorized Representative: A person authorized by an Enrollee in writing to make
health-related decisions on behalf of an Enrollee, including, but not limited
to, Enrollment and Disenrollment decisions, filing Complaints, Grievances, and
Appeals, and choice of a PCP or PMG.

Authorized Signatory: An individual designated by the Contractor who is either
the Contractor’s Chief Executive Officer, the Contractor’s Chief Financial
Officer, or an individual who has delegated authority to sign for, and who
reports directly to, the Contractor’s Chief Executive Officer or Chief Financial
Officer.

Automatic Assignment (or Auto-Assignment): The assignment of an Enrollee to a
Primary Medical Group and a Primary Care Physician by the Contractor, normally
at the time that ASES or the Contractor Auto-Enrolls the person in the MiSalud
Program.

 

Page 17



--------------------------------------------------------------------------------

Auto-Enrollment: The Enrollment of an individual who is certified eligible for
Medicaid or CHIP and the Commonwealth Population, in a MiSalud Plan by the
Contractor without any action by the individual, as provided in Articles 4 and 5
of this Contract.

Basic Coverage: The MiSalud Covered Services listed in Section 7.5 of this
Contract, which are available to all Enrollees.

Benefits: The services set forth in this Contract, including Basic Coverage,
Dental Services and Special Coverage for which the Contractor has agreed to
provide Administrative Services.

Blocked Call: A call that cannot be connected immediately because no circuit is
available at the time the call arrives or the telephone system is programmed to
block calls from entering the queue when the queue backs up beyond a defined
threshold.

Business Days: Traditional workdays, including Monday, Tuesday, Wednesday,
Thursday, and Friday. Puerto Rico holidays are excluded.

Calendar Days: All seven days of the week.

Call Center: A telephone service facility equipped to handle a large number of
inbound and outbound calls.

 

Page 18



--------------------------------------------------------------------------------

Capitation: A method of risk sharing reimbursement contained in a written
agreement through which a Provider agrees to provide specified health care
services to Enrollees for a fixed amount per month.

Case Management: An Administrative Service comprised of a set of
Enrollee-centered steps to ensure that an Enrollee with intensive needs,
including catastrophic or high-risk conditions, receives needed services in a
supportive, effective, efficient, timely, and cost-effective manner.

Centers for Medicare and Medicaid Services: The agency within the U.S.
Department of Health and Human Services with responsibility for the Medicare,
Medicaid and the Children’s Health Insurance Programs.

Center for the Collection of Municipal Revenues: The tax collection agency of
the Government of Puerto Rico.

Central Access Units: Clinics that serve as points of entry for Enrollees
seeking to access Behavioral Health Services, which are staffed by an
interdisciplinary team responsible for referring Enrollees to the required level
of treatment, and for tracking and monitoring quality in the delivery of
Behavioral Health Services.

 

Page 19



--------------------------------------------------------------------------------

Certification: As provided in Section 4.3.3 of this Contract, a decision by the
Puerto Rico Medicaid Program that a person is eligible for services under the
MiSalud Program because the person is Medicaid Eligible, CHIP Eligible, or a
member of the Commonwealth Population. Some public employees and pensioners may
enroll in MiSalud without first receiving a Certification.

Children’s Health Insurance Program (“CHIP”): The Government of Puerto Rico’s
Children’s Health Insurance Program established pursuant to Title XXI of the
Social Security Act.

CHIP Eligible Person: A child eligible to enroll in the MiSalud Program because
he or she is eligible for CHIP.

Chronic Condition: An ongoing physical, behavioral, or cognitive disorder, with
duration of at least twelve (12) months with resulting functional limitations,
reliance on compensatory mechanisms (medications, special diet, assistive
devices, etc.) and service use or need beyond that which is normally considered
routine.

Claim: Whether submitted manually or electronically, a bill for Covered
Services, a line item of Covered Services, or all Covered Services for one
Enrollee within a bill.

Claims Payment: The amount that ASES pays the Contractor for Claims submitted by
Providers for Covered Services provided to Enrollees under this Contract.

 

Page 20



--------------------------------------------------------------------------------

Claims Payment Report: The report required to be submitted each fifteenth
(15th) and (30th) day of each calendar month by the Contractor with detailed
claims information and check request numbers consistent with Article 16.

Clean Claim: A Claim received by the Contractor for adjudication, which can be
processed without obtaining additional information from the Provider of the
service or from a Third Party, as provided in Section 22.4.5.1 of this Contract.
It includes a claim with errors originating in the Contractor’s claims system.
It does not include a claim from a Provider who is under investigation for Fraud
or Abuse, or a claim under review for Medical Necessity.

Cold-Call Marketing: Any unsolicited personal contact by the Contractor with an
Eligible Person, for the purposes of marketing.

Commonwealth Population: A group eligible for participation in MiSalud as Other
Eligible Persons, with no federal participation in the cost of their coverage,
which is comprised of low-income persons and other groups listed in
Section 1.3.1.3.1 of this Contract.

Complaint: The procedure for addressing Enrollee complaints, defined as
expressions of dissatisfaction about any matter other than an Action that are
resolved at the point of contact rather than through filing a formal grievance.

 

Page 21



--------------------------------------------------------------------------------

Comprehensive Care Centers (“CCuSaI”): Integrated care centers focused on
prevention, offering additional services in the areas of health promotion,
healthy lifestyles, and preventing chronic diseases.

Contract: The written agreement between ASES and the Contractor; comprised of
the Contract, any addenda, appendices, attachments, or amendments thereto.

Contract Term: The duration of time that this Contract is in effect (including
any Transition Period), as defined in Article 20 of this Contract.

Contractor: Triple-S Salud, Inc., a corporation licensed as an insurer by the
PRICO, which contracts hereunder with ASES for the provision of Administrative
Functions.

Contractor Proprietary Information: As defined in Section 27.1.2 of this
Contract.

Conversion Clause: The provision in Section 5.5 of this Contract giving the
Enrollee the right to apply for a direct pay insurance policy from the
Contractor upon the Effective Date of Disenrollment from the Plan.

 

Page 22



--------------------------------------------------------------------------------

Co-Payment: A cost-sharing requirement which is a fixed monetary amount paid by
the Enrollee to a Provider for certain Covered Services as specified by ASES.

Corrective Action Plan: The detailed written plan required by ASES from the
Contractor to correct or resolve a deficiency which may include a remedy as
provided in Article 19 of this Contract.

Cost Avoidance: A method of paying Claims in which the Provider is not
reimbursed until the Provider has demonstrated that all available health
insurance, and other sources of Third Party Liability, have been exhausted.

Countersignature: An authorization provided by the Enrollee’s PCP, or another
Provider within the Enrollee’s PMG, for a prescription written by another
Provider to be dispensed.

Covered Services: Those Medically Necessary physical health care services
(listed in Article 7 of this Contract) provided to Enrollees by Providers, the
payment or indemnification of which is covered under this Contract.

Credentialing: The Contractor’s determination as to the qualifications of a
specific Provider to render specific health care services.

 

Page 23



--------------------------------------------------------------------------------

Cultural Competency: A set of interpersonal skills that allow individuals to
increase their understanding, appreciation, acceptance, and respect for cultural
differences and similarities within, among and between groups and the
sensitivity to know how these differences influence relationships with
Enrollees. This requires a willingness and ability to draw on community-based
values, traditions and customs, to devise strategies to better meet culturally
diverse Enrollee needs, and to work with knowledgeable persons of and from the
community in developing focused interactions, communications, and other
supports.

Cultural Competency Plan: Shall have the meaning ascribed to such term in
Section 6.10.1 of this Contract.

Daily Basis: Each Business Day.

Deductible: In the context of Medicare, the dollar amount of covered services
that must be incurred before Medicare will pay for all or part of the remaining
covered services.

Dental Services: The dental services provided under MiSalud, listed in
Section 7.6 of this Contract.

Dependent: A person who is enrolled in MiSalud as the spouse or child of the
principal Enrollee.

 

Page 24



--------------------------------------------------------------------------------

Deliverable: A document, manual or report submitted to ASES by the Contractor to
fulfill requirements of this Contract.

Disease Management: An Administrative Service comprised of a set of
Enrollee-centered steps to provide coordinated care to Enrollees suffering from
diseases listed in Section 7.8.3 of this Contract.

Disenrollment: The termination of a person’s Enrollment in the MiSalud Plan.

Dual Eligible Beneficiary: An Enrollee eligible for both Medicaid and Medicare.

Durable Medical Equipment: Equipment, including assistive technology, which: a)
can withstand repeated use; b) is used to service a health or functional
purpose; c) is ordered by a Health Care Professional to address an illness,
injury or disability; and d) is appropriate for use in the home, work place, or
school.

Early and Periodic Screening, Diagnostic, and Treatment (EPSDT) Program: A
Medicaid-mandated program that covers screening and diagnostic services to
determine physical and mental deficiencies in Enrollees less than twenty-one
(21) years of age, and health care, prevention, treatment, and other measures to
correct or ameliorate any deficiencies and chronic conditions discovered.

 

Page 25



--------------------------------------------------------------------------------

Effective Date of the Contract: The first day of the Term of this Contract,
which shall be the date upon which the Contract is fully executed as specified
on the signature page of this Contract, but in no event later than the
Implementation Date.

Effective Date of Disenrollment: The date, as defined in Section 4.5.3 of this
Contract, on which an Enrollee ceases to be covered under the MiSalud Plan.

Effective Date of Enrollment: The date, as defined in Section 4.4.1 of this
Contract, on which an Eligible Person becomes an Enrollee and acquires coverage
under the MiSalud Plan.

EHR system: An electronic health record as provided in Section 4.11.4 of this
Contract.

Eligible Person: A person eligible to enroll in the MiSalud Program, as provided
in Section 1.3.1 of this Contract, by virtue of being Medicaid Eligible, CHIP
Eligible, or an Other Eligible Person.

Emergency Medical Condition or Medical Emergency: A medical or mental health
condition, regardless of diagnosis or symptoms, manifesting itself by acute
symptoms of sufficient severity (including severe pain) that a prudent
layperson, who possesses an average knowledge of health and medicine, could
reasonably expect to result in the following, in the absence of immediate
medical attention: (i) placing the physical or mental health of the individual
(or, with respect to a pregnant

 

Page 26



--------------------------------------------------------------------------------

woman, the health of the woman or her unborn child) in serious jeopardy;
(ii) seriously impairing bodily functions; or (iii) causing serious dysfunction
of any bodily organ or part.

Emergency Services: Covered Services (as described in Section 7.5.9 of this
Contract) furnished by a qualified Provider in an emergency room that are needed
to evaluate or stabilize an Emergency Medical Condition as defined above.

Encounter: A distinct set of services provided to an Enrollee in a face-to-face
setting on the dates that the services were delivered, regardless of whether the
Provider is paid on a Fee-for-Service or Capitated basis. Encounters with more
than one Health Care Professional, and multiple Encounters with the same Health
Care Professional, that take place on the same day in the same location will
constitute a single Encounter, except when the Enrollee, after the first
Encounter, suffers an illness or injury requiring an additional diagnosis or
treatment.

Encounter Data: (i) All data captured during the course of a single Encounter
that specify the diagnoses, comorbidities, procedures (therapeutic,
rehabilitative, maintenance, or palliative), pharmaceuticals, medical devices
and equipment associated with the Enrollee receiving services during the
Encounter; (ii) The identification of the Enrollee receiving and the Provider(s)
delivering the health care services during the single Encounter; and, (iii) A
unique, i.e. unduplicated, identifier for the single Encounter.

 

Page 27



--------------------------------------------------------------------------------

Enrollee: A person who is currently enrolled in the Plan, as provided in this
Contract, and who, by virtue of relevant federal and Puerto Rico laws and
regulations, is an Eligible Person listed in Section 1.3.1 of this Contract.

Enrollment: The process by which an Eligible Person becomes a member of the
MiSalud Plan.

EPSDT Checkups: Shall have the meaning ascribed to such term in Section 7.9.3.1
of this Contract.

EPSDT Eligible Children: Shall have the meaning ascribed to such term in
Section 7.9.1 of this Contract.

EPSDT Plan: Shall have the meaning ascribed to such term in Section 7.9.1.1 of
this Contract.

External Quality Review Organization (“EQRO”): An organization that meets the
competence and independence requirements set forth in 42 CFR 438.354 and
performs analysis and evaluation on the quality, timeliness, and access to
Covered Services and Benefits to Enrollees with respect to which the Contractor
provides Administrative Services under this Contract.

Federally Qualified Health Center (“FQHC”) Services: An entity that provides
outpatient health programs pursuant to Section 1905(l)(2)(B) of the Social
Security Act.

 

Page 28



--------------------------------------------------------------------------------

Federally Qualified Health Center (“FQHC”) Services: Services furnished to an
individual as an outpatient of an FQHC.

Fee-for-Service: A method of reimbursement based on payment for specific Covered
Services rendered to an Enrollee.

Final Report: Shall have the meaning ascribed to such term in Section 34.8.4 of
this Contract.

Fiscal Year: The period from July 1 of one calendar year through June 30 of the
following calendar year.

Fraud: An intentional deception or misrepresentation made by a person with the
knowledge that the deception could result in some unauthorized benefit or
financial gain to him/herself or some other person, and it includes any act that
constitutes Fraud under applicable federal or Puerto Rico law.

General Network: The group of Providers under contract with the Contractor that
are not members of the Contractor’s Preferred Provider Networks.

Grievance: An expression of dissatisfaction about any matter other than an
Action.

 

Page 29



--------------------------------------------------------------------------------

Grievance System: The overall system that includes Complaints, Grievances, and
Appeals at the Contractor level, as well as access to the Administrative Law
Hearing process.

Health Care Professional: A physician or other health care professional,
including but not limited to podiatrists, optometrists, chiropractors,
psychologists, dentists, physician’s assistants, physical or occupational
therapists and therapists assistants, speech-language pathologists,
audiologists, registered or licensed practical nurses (including nurse
practitioners, clinical nurse specialist, certified registered nurse
anesthetists, and certified nurse midwives), licensed certified social workers,
registered respiratory therapists, and certified respiratory therapy
technicians.

Health Certificate: Certificate issued by a physician after an examination that
includes Venereal Disease Research Laboratory (“VRDL”) and tuberculosis (“TB”)
tests if the individual suffers from a contagious disease that could
incapacitate him or her or prevent him or her from doing his or her job, and
does not represent a danger to public health.

Healthy Child Care: The battery of screenings (listed in Section 7.5.3.1 of this
Contract) provided to children under age two (2) who are Medicaid- or CHIP
Eligible as part of Puerto Rico’s Early and Periodic Screening, Diagnostic and
Treatment Program.

HEDIS: The Healthcare Effectiveness Data and Information Set, a set of
performance measures for managed care developed by the National Committee for
Quality Assurance (“NCQA”).

 

Page 30



--------------------------------------------------------------------------------

Health Insurance Portability and Accountability Act (“HIPAA”): A law enacted in
1996 by the Congress of the United States. When referenced in this Contract it
includes all related rules, regulations and procedures.

Immediately or Immediate: Within twenty-four (24) hours, unless otherwise
provided in this Contract.

Implementation Date of the Contract: The date on which the Contractor shall
first be entitled to compensation for providing Administrative Services and
arranging for the provision of Covered Services and Benefits under this
Contract, which is November 1, 2011.

Incurred-But-Not-Reported (IBNR): Estimate of unpaid Claims liability, including
received but unpaid Claims.

Indian: Indian means an individual, defined at title 25 of the U.S.C. sections
1603(c), 1603(f), 1603(f) or who has been determined eligible, as an Indian,
pursuant to 42 C.F.R. 136.12 or Title V of the Indian Health Care Improvement
Act, to receive health care services from Indian health care providers (HIS, an
Indian Tribe, Tribal Organization, or Urban Indian Organization-I/T/U) or
through referral under Contract Health Services.

 

Page 31



--------------------------------------------------------------------------------

Information Service: The component of Tele MiSalud, a Call Center operated by
the Contractor (described in Section 6.8 of this Contract), intended to assist
Enrollees with routine inquiries which shall be fully staffed between the hours
of 7:00 a.m. and, 7:00 p.m., Monday through Friday, excluding Puerto Rico
holidays.

Information System(s): A combination of computing and communications hardware
and software that is used in: (a) the capture, storage, manipulation, movement,
control, display, interchange and/or transmission of information, i.e.
structured data (which may include digitized audio and video) and documents;
and/or (b) the processing of such information for the purposes of enabling
and/or facilitating a business process or related transaction.

Insolvent: Unable to meet or discharge financial liabilities.

Integration Model: The service delivery model under the MiSalud Program,
providing physical and behavioral health services in close coordination, to
ensure optimum detection, prevention, and treatment of physical and behavioral
health conditions.

MA-10: Form issued by the Puerto Rico Medicaid Program, entitled “Notice of
Action Taken,” containing the Certification decision (whether a person was
determined eligible or ineligible for Medicaid, CHIP, or the Commonwealth
Population).

 

Page 32



--------------------------------------------------------------------------------

Managed Behavioral Health Organization (“MBHO”): An entity that contracts with
ASES for the provision of the behavioral health component of the MiSalud
program.

Managed Care Organization (“MCO”): An entity that is organized for the purpose
of providing health care and is licensed as an insurer by the PRICO, which
contracts with ASES for the provision of Covered Services and Benefits, except
for Behavioral Health Services, in designated Service Regions, under the MiSalud
program. For the avoidance of doubt, the Parties agree that Contractor is not an
MCO for purposes of this Contract.

Marketing: Any communication from the Contractor to any Eligible Person
regarding the MiSalud Program that can reasonably be interpreted as intended to
influence the individual to enroll in the MiSalud Plan, or not to enroll in
another plan, or to disenroll from another plan.

Marketing Materials: Materials that are produced in any medium, by or on behalf
of the Contractor, that can reasonably be interpreted as intended to market to
individuals the MiSalud Program.

Master Formulary: The list of pharmaceutical products set forth on Attachment 5
to this Contract.

Medicaid: The joint federal/state program of medical assistance established by
Title XIX of the Social Security Act.

 

Page 33



--------------------------------------------------------------------------------

Medicaid Eligible Person: An individual eligible to receive services under
Medicaid, who is eligible, on this basis, to enroll in the MiSalud Program.

Medicaid Management Information System (MMIS): Computerized system used for the
processing, collecting, analysis and reporting of Information needed to support
Medicaid and CHIP functions. The MMIS consists of all required subsystems as
specified in the State Medicaid Manual.

Medical Advice Service: The twenty-four (24) hour emergency medical advice
toll-free phone line operated by the Contractor through its Tele MiSalud
service, described in Section 6.8 of this Contract.

Medical Record: The complete, comprehensive record of an Enrollee including, but
not limited to, x-rays, laboratory tests, results, examinations and notes,
accessible at the site of the Enrollee’s Network Primary Care Physician or
Provider, that documents all health care services received by the Enrollee,
including inpatient, outpatient, ancillary, and emergency care, prepared in
accordance with all applicable federal and Puerto Rico rules and regulations,
and signed by the Provider rendering the services.

Medical Necessity or Medically Necessary: Shall have the meaning ascribed to
such terms in Section 7.2 of this Contract.

 

Page 34



--------------------------------------------------------------------------------

Medicare: The federal program of medical assistance for persons over age 65 and
certain disabled persons under Title XVIII of the Social Security Act.

Medicare Part A: The part of the Medicare program that covers inpatient hospital
stays and skilled nursing facility, home health, and hospice care.

Medicare Part B: The part of the Medicare program that covers physician,
outpatient, home health, and preventive services.

Medicare Part C: The part of the Medicare program that permits Medicare
recipients to select coverage among various private insurance plans.

Medicare Platino: A program administered by ASES for Dual Eligible
Beneficiaries, in which managed care organizations or other insurers under
contract with ASES function as Part C plans to provide services covered by
Medicare, and also to provide a “wraparound” benefit of Covered Services and
Benefits under MiSalud.

MiSalud (or “the MiSalud Program”): The government health services program
(formerly referred to as “La Reforma”) offered by the Government of Puerto Rico,
and administered by ASES,

 

Page 35



--------------------------------------------------------------------------------

which serves a mixed population of Medicaid Eligible, CHIP Eligible, and Other
Eligible Persons, and emphasizes integrated delivery of physical and behavioral
health services.

MiSalud Plan or Plan: The physical health component of the MiSalud Program
offered to Eligible Persons in the Service Regions covered by this Contract, and
with respect to which the Contractor shall provide Administrative Services under
this Contract.

MiSalud Policies and Procedures: Shall have the meaning ascribed to such term in
Section 4.7.3 of this Contract.

National Provider Identifier: The unique identifying number system for Providers
created by the Centers for Medicare & Medicaid Services (CMS), through the
National Plan and Provider Enumeration System.

Negative Redetermination Decision: A decision by the Puerto Rico Medicaid
Program that a person is no longer eligible for services under the MiSalud
Program (because the person no longer meets the eligibility standards for
Medicaid, CHIP, or Puerto Rico’s government health assistance program).

Network: The entire group of Providers under contract with the Contractor,
including those that are members of the General Network and those that are
members of the PPN.

 

Page 36



--------------------------------------------------------------------------------

Network Provider: A Provider that has a contract with the Contractor under the
MiSalud Program. This term includes Providers in the General Network and
Providers in the PPN.

Non-Emergency Medical Transportation (“NEMT”): Transportation for a
non-emergency service.

Notice of Action: The notice described in Section 14.4.3 of this Contract, in
which the Contractor notifies both the Enrollee and the Provider of an Action.

Notice of Disposition: The notice in which the Contractor explains in writing to
the Enrollee and the Provider of the results and date of resolution of a
Complaint, Grievance, or Appeal.

Office of the Patient Advocate: An office of the Government of Puerto Rico
created by Law 11 of April 11, 2001, which is tasked with protecting the patient
rights and protections contained in the Patient’s Bill of Rights Act.

Office of the Women’s Advocate: An office of the Government of Puerto Rico which
is tasked, among other responsibilities, with protecting victims of domestic
violence.

 

Page 37



--------------------------------------------------------------------------------

Other Eligible Person: A person eligible to enroll in the MiSalud Program under
Section 1.3.1.3 of this Contract, who is not Medicaid- or CHIP Eligible; this
group is comprised of the Commonwealth Population and certain public employees
and pensioners.

Out-of-Network Provider: A Provider that does not have a contract with the
Contractor under MiSalud; i.e., the Provider is not in either the General
Network or the PPN.

Patient’s Bill of Rights Act: Law 194 of August 25, 2000, as amended, a law of
the Government of Puerto Rico relating to patient rights and protection.

Per Member Per Month Administrative Fee: The monthly amount that ASES will pay
to the Contractor per member per month (PMPM) in accordance with Attachment 11
of this Contract, in consideration of the Administrative Services.

Pharmacy Benefit Manager (PBM): An entity under contract with ASES under the
MiSalud Program, responsible for the administration of pharmacy Claims
processing, formulary management, drug utilization review, pharmacy network
management, and Enrollee information services relating to Pharmacy Services.

 

Page 38



--------------------------------------------------------------------------------

Pharmacy Program Administrator (PPA): An entity, under contract with ASES,
responsible for implementing and offering support to ASES and the contracted
PBMs in the negotiation of rebates and development of the Maximum Allowable Cost
(“MAC”) List.

Physician Incentive Plan: Any compensation arrangement between the Contractor
and a physician or physician group that is intended to advance Utilization
Management.

Plan: See definition of the MiSalud Plan.

Post-Stabilization Services: Covered Services, relating to an Emergency Medical
Condition, that are provided after an Enrollee is stabilized, in order to
maintain the stabilized condition, or to improve or resolve the Enrollee’s
condition.

Potential Enrollee: A person who has been Certified by the Puerto Rico Medicaid
Program as eligible to enroll in MiSalud (whether on the basis of Medicaid
eligibility, CHIP eligibility, or eligibility as a member of the Commonwealth
Population), but who was not enrolled in the MiSalud Plan prior to July 1, 2011.

PR Prompt Payment Law: collectively, Chapter 30 of the Puerto Rico Insurance
Code and Rule Number 73 promulgated thereunder by the PRICO.

 

Page 39



--------------------------------------------------------------------------------

Preferential Turns: The policy of requiring Network Providers to give priority
in treating Enrollees from the island municipalities of Vieques and Culebra, so
that they may be seen by a Provider within a reasonable time after arriving in
the Provider’s office. This priority treatment is necessary because of the
remote locations of these municipalities, and the greater travel time required
for their residents to seek medical attention.

Preferred Drug List (“PDL”): A published subset of pharmaceutical products used
for the treatment of physical and behavioral health conditions developed by the
PPA from the Master Formulary after clinical and financial review.

Preferred Provider Network: A group of Network Providers that MiSalud Enrollees
may access without any requirement of a Referral or Prior Authorization;
provides services to MiSalud Enrollees without imposing any Co-Payments; and
meets the Network requirements described in Article 9 of this Contract.

Prepaid Inpatient Health Plan (“PIHP”): An entity that: (a) provides medical
services to Enrollees under a contract with ASES with prepaid Capitation or
other payment arrangements that do not use State plan payment plans;
(b) provides, arranges for, or otherwise has responsibility for the provision of
any inpatient hospital or institutional services for its Enrollees; and (c) does
not have a comprehensive risk contract.

 

Page 40



--------------------------------------------------------------------------------

Preventive Services: Health care services provided by a physician or other
Health Care Professional within the scope of his or her practice under Puerto
Rico law to prevent disease, disability, or other health conditions; and to
promote physical and mental health and efficiency.

Primary Care: All health care services, including periodic examinations,
preventive health care services and counseling, immunizations, diagnosis and
treatment of illness or injury, coordination of overall medical care, record
maintenance, and initiation of Referrals to specialty Providers described in
this Contract and for maintaining continuity of patient care.

Primary Care Physician (“PCP”): A licensed medical doctor (MD) who is a Provider
and who, within the scope of practice and in accordance with Puerto Rico
certification and licensure requirements, is responsible for providing all
required Primary Care to Enrollees. The PCP is responsible for determining
services required by Enrollees, provides continuity of care, and provides
Referrals for Enrollees when Medically Necessary. A PCP may be a general
practitioner, family physician, internal medicine physician,
obstetrician/gynecologist, or pediatrician.

Primary Medical Group (“PMG”): A grouping of associated Primary Care Physicians
and other Providers for the delivery of services to MiSalud Enrollees using a
coordinated care model. PMGs may be organized as Provider care organizations, or
as another group of Providers who have contractually agreed to offer a
coordinated care model to MiSalud Enrollees under the terms of this Contract.

 

Page 41



--------------------------------------------------------------------------------

Prior Authorization: Authorization granted by the Contractor in advance of the
rendering of a Covered Service, which, in some instances, is made a condition
for receiving the Covered Service.

Provider: Any physician, hospital, facility, or other Health Care Professional
who is licensed or otherwise authorized to provide health care services in the
jurisdiction in which they are furnished.

Provider Contract: Any written contract between the Contractor and a Provider
setting forth the terms and conditions under which the Provider will provide
Covered Services to Enrollees under this Contract.

Psychiatric Emergency: A psychiatric condition manifesting itself in acute
symptoms of sufficient severity (including severe pain) that a prudent
layperson, who possesses an average knowledge of health and medicine could
reasonably expect the absence of immediate medical attention to result in
placing the health of the individual (or, with respect to a pregnant woman, the
health of the woman or her unborn child) in serious jeopardy, or in causing
serious impairments of bodily functions, or serious dysfunction of any bodily
organ or part. A Psychiatric Emergency shall not be defined on the basis of
lists of diagnoses or symptoms.

 

Page 42



--------------------------------------------------------------------------------

Puerto Rico Health Department (“Health Department”): The Single State Agency
charged with administration of the Medicaid Program of the Government of Puerto
Rico, which (through the Puerto Rico Medicaid Program) is responsible for
Medicaid and CHIP eligibility determinations.

Puerto Rico Insurance Commissioner’s Office (“PRICO”): The Puerto Rico
Government agency responsible for regulating, monitoring, and licensing
insurance business.

Puerto Rico Medicaid Program: The subdivision of the Puerto Rico Health
Department that conducts eligibility determinations for Medicaid, CHIP, and the
Commonwealth Population.

Quality Assessment and Performance Improvement Program (QAPI): A set of programs
aiming to increase the likelihood of desired health outcomes of Enrollees
through the provision of health services that are consistent with current
professional knowledge; the QAPI Program includes incentives to comply with
HEDIS standards, to provide adequate preventive service, and to reduce the
unnecessary use of Emergency Services.

Quality Incentive Program: Shall have the meaning ascribed to such term in
Article 12 of the Contract.

Reasonable Efforts: means the taking of those steps in the power of the relevant
Party that are capable of producing the desired result, being steps which a
reasonable person desiring to achieve

 

Page 43



--------------------------------------------------------------------------------

such result would take; provided that, subject to the relevant Party’s other
express obligations under this Agreement, the relevant Party shall not be
required to expend any funds other than those funds (A) necessary to meet the
reasonable costs reasonably incidental or ancillary to the steps to be taken by
the relevant Party and (B) the expenditure of which is not the obligation of the
other Party hereunder.

Recertification: A determination by the Puerto Rico Medicaid Program that a
person previously enrolled in MiSalud subsequently received a Negative
Redetermination Decision, is again eligible for services under the MiSalud
Program.

Redetermination: The periodic redetermination of eligibility for Medicaid, CHIP,
or the Commonwealth Population, conducted by the Puerto Rico Medicaid Program.

Referral: A request by a PCP or other Provider in the PMG for an Enrollee to be
evaluated and/or treated by a different Provider, usually a specialist.

Reinsurance: An agreement whereby ASES transfers risk or liability for losses,
in whole or in part, sustained under this Contract. A reinsurance agreement may
also exist at the Provider level through a stop-loss arrangement as provided in
Section 22.3 of this Contract.

 

Page 44



--------------------------------------------------------------------------------

Remedy: ASES’s means to enforce the terms of the Contract through liquidated
damages and other sanctions.

Reports: Shall have the meaning ascribed to such term in Section 18.2 of this
Contract.

Retention Fund: Shall have the meaning ascribed to such term in Section 12.5.2
of this Contract.

Runoff Period: A period not to exceed ten (10) consecutive months, commencing on
the Calendar Day immediately following the Termination Date.

Rural Health Clinic (“RHC”): A clinic that is located in an area that has a
health-care Provider shortage. An RHC provides primary health care and related
diagnostic services and may provide optometric, podiatry, chiropractic and
mental health services. An RHC employs, contracts or obtains volunteer services
from Providers to provide services.

Service Authorization Request: An Enrollee’s request for the provision of a
Covered Service.

Service Region: A geographic area comprised of those municipalities where the
Contractor is responsible for providing services under the MiSalud Program which
for purposes of this Contract shall include the Virtual Region and the following
geographic service regions: Metro North, North, San Juan, Northeast and West
regions.

 

Page 45



--------------------------------------------------------------------------------

Span of Control: Information systems and telecommunications capabilities that
the Contractor operates or for which it is otherwise legally responsible
according to the terms and conditions of this Contract. The Contractor’s Span of
Control also includes Systems and telecommunications capabilities outsourced by
the Contractor.

Special Coverage: A component of Covered Services, described in Section 7.7 of
this Contract, which are more extensive than the Basic Coverage services, and
for which Enrollees are eligible only by “registering”; registration for Special
Coverage is based on intensive medical needs occasioned by serious illness.

Subcontract: Any written contract between the Contractor and a third party,
including a Provider, to perform a specified part of the Contractor’s
obligations under this Contract.

Subcontractor(s): A third party to a written contract with the Contractor to
perform a specified part of the Contractor’s obligations under this Contract.

Systems Unavailability: As measured within the Contractor’s information systems
Span of Control, when a system user does not get the complete, correct
full-screen response to an input command within three (3) minutes after
depressing the “Enter” or other function key.

 

Page 46



--------------------------------------------------------------------------------

Telecommunication Device for the Deaf (“TDD”): Special telephone devices with
keyboard attachments for use by individuals with hearing impairments who are
unable to use conventional phones.

Tele MiSalud: The Enrollee support Call Center that the Contractor shall operate
as described in Section 6.8 of this Contract, containing two components: the
Information Service and the Medical Advice Service.

Tele MiSalud Outreach Program: Shall have the meaning ascribed to such term in
Section 6.8.12 of this Contract.

Terminal Condition: A condition caused by injury, illness, or disease, from
which, to a reasonable degree of certainty, will lead to the patient’s death in
a period of, at most, six (6) months.

Termination Date of Contract or Termination Date: The final date upon which the
Contractor is required to provide Administrative Services hereunder including
any services rendered during the Transition Period, but excluding the Runoff
Period, as described in Articles 34 and 35 of this Contract.

 

Page 47



--------------------------------------------------------------------------------

Third Party: Any person, institution, corporation, insurance company, public,
private or governmental entity who is or may be liable in Contract, tort, or
otherwise by law or equity to pay all or part of the medical cost of injury,
disease or disability of an Enrollee.

Third Party Liability: Legal responsibility of any Third Party to pay for health
care services.

Transition Report: Any Report that is not otherwise required to be prepared by
the Contractor during the Contract Term, except upon ASES’s reasonable request
during the Transition Period regarding the Contractor’s operations with respect
to the MiSalud Program under this Contract during the Transition Period or the
Runoff Period.

Urgency: Shall have the meaning ascribed to such term in the Patient’s Bill of
Rights Act.

Utilization: The rate patterns of service usage or types of service occurring
within a specified time.

Utilization Management (“UM”): A service performed by the Contractor which seeks
to ensure that Covered Services provided to Enrollees are in accordance with,
and appropriate under, the standards and requirements established by this
Contract, or a similar program developed, established or administered by ASES.

 

Page 48



--------------------------------------------------------------------------------

Virtual Region: The Service Region for the MiSalud Program that is comprised of
children who are in the custody of ADFAN, as well as certain survivors of
domestic violence referred by the Office of the Women’s Advocate, who enroll in
the MiSalud Program. The Virtual Region encompasses services for these Enrollees
throughout Puerto Rico.

Week: The traditional seven-day week, Sunday through Saturday.

Withhold: A percentage of payments or set dollar amounts that ASES deducts from
its payment to the Contractor, or that the Contractor deducts from its payment
to a Network Provider, depending on specific predetermined factors.

ARTICLE 3 ACRONYMS

The acronyms included in this Contract stand for the following terms.

 

ACH -    Automated Clearinghouse ADFAN -    Puerto Rico Administración de
Familias y Niños, or Families and Children Administration AICPA -    American
Institute of Certified Public Accountants

 

Page 49



--------------------------------------------------------------------------------

ARRA -    American Recovery and Reinvestment Act of 2009 ASES -   
Administración de Seguros de Salud, or Puerto Rico Health Insurance
Administration ASSMCA -    The Mental Health and Against Addiction Services
Administration or Administración de Servicios de Salud Mental y Contra la
Addicción ASUME -    Minor Children Support Administration BC-DR -    Business
Continuity and Disaster Recovery CCuSAI -    Comprehensive Health Center CFR -
   Code of Federal Regulations CHIP -    Children’s Health Insurance Program
CLIA -    Clinical Laboratory Improvement Amendment CMS -    Centers for
Medicare & Medicaid Services

 

Page 50



--------------------------------------------------------------------------------

DME -    Durable Medical Equipment ECM -    Electronic Claims Management EDI -
   Electronic Data Interchange EFT -    Electronic Funds Transfer EHR -   
Electronic Health Record EIN -    Employer Identification Number EMTALA -   
Emergency Medical Treatment and Labor Act EPSDT -    Early and Periodic
Screening, Diagnostic, and Treatment EQR -    External Quality Review EQRO -   
External Quality Review Organization

 

Page 51



--------------------------------------------------------------------------------

ER -    Emergency Room FQHC -    Federally Qualified Health Center PMG -   
Primary Medical Group HEDIS -    The Healthcare Effectiveness Data and
Information Set HHS -    U.S. Department of Health & Human Services HIE -   
Health Information Exchange HIPAA -    Health Insurance Portability and
Accountability Act of 1996 IBNR -    Incurred-But-Not-Reported MAC -    Maximum
Allowable Cost MBHO -    Managed Behavioral Health Organization MMIS -   
Medicaid Management Information System

 

Page 52



--------------------------------------------------------------------------------

NEMT -    Non-Emergency Medical Transportation NPI -    National Provider
Identifier OIG -    Office of the Inspector General of the U.S. Department of
Health and Human Services PBM -    Pharmacy Benefits Manager PCP -    Primary
Care Physician PDL -    Preferred Drug List PIHP -    Prepaid Inpatient Health
Plan PIP -    Performance Improvement Projects PMG -    Primary Medical Group
PPA -    Pharmacy Program Administrator

 

Page 53



--------------------------------------------------------------------------------

PPN -    Preferred Provider Network QAPI -    Quality Assessment Performance
Improvement Program RFP -    Request for Proposals RHC -    Rural Health Center
SAS -    Statements on Auditing Standards SSN -    Social Security Number TDD -
   Telecommunication Device for the Deaf TPL -    Third-Party Liability UCF -   
Uniform Central Formulary UM -    Utilization Management

 

Page 54



--------------------------------------------------------------------------------

ARTICLE 4 ASES RESPONSIBILITIES

 

4.1 General Provision

ASES will be responsible for administering the MiSalud government health plan.
ASES will administer contracts, monitor the Contractor’s performance, and
provide oversight of all aspects of the Contractor’s operations. Specifically,
ASES will perform the activities as specified in Article 4.

 

4.2 Legal Compliance

ASES will comply with, and will monitor the Contractor’s compliance with, all
federal and Puerto Rico laws, rules, regulations, statutes, policies or
procedures that may govern the Contract, including but not limited to those
listed in Attachment 1, to the extent applicable.

 

4.3 Eligibility

 

4.3.1

The Government of Puerto Rico has sole authority to determine eligibility for
MiSalud, as provided in federal law and Puerto Rico’s State Plan, with respect
to the Medicaid and CHIP eligibility groups listed in Sections 1. 3.1.1-1.3.1.2
of this Contract; and, with respect to the Other Eligible Persons listed in
Section 1.3.1.3 of this Contract, as provided in Article VI, Section 5 of Act 72
and other Puerto Rico

 

Page 55



--------------------------------------------------------------------------------

  law and Regulation 7758 – Regulation Number 138 of the Puerto Rico Health
Department.

 

4.3.2 The Puerto Rico Medicaid Program will determine eligibility for the
eligibility categories listed in Sections 1.3.1.1, 1.3.1.2, and 1.3.1.3.1 above
(Medicaid - and CHIP Eligible Persons and the Commonwealth Population).

 

4.3.3 The Medicaid Program determination that a person is eligible for MiSalud
is contained on Form MA-10, titled “Notification of Action Taken on Request
and/or Re-Evaluation,” and shall be referred to hereinafter as “Certification.”
A person who has received a Certification after July 1, 2011 shall be referred
to hereinafter as “Enrollee.”

 

4.3.4 Effective Date of Eligibility. ASES shall observe the following rules with
respect to the Effective Date of Eligibility for services under MiSalud.

 

  4.3.4.1 Effective Date of Eligibility for Medicaid - and CHIP Eligible Persons
and Commonwealth Population. Medicaid - and CHIP Eligible Persons and members of
the Commonwealth Population (see Sections 1.3.1.1, 1.3.1.2, 1.3.1.3.1 of this
Contract) shall be eligible to enroll in MiSalud as of the eligibility effective
date specified on the MA-10.

 

Page 56



--------------------------------------------------------------------------------

  4.3.4.2 Effective Date of Eligibility for Public Employees and Pensioners.
Public employees and pensioners (see Section 1.3.1.3.2 of this Contract) shall
be eligible to enroll in MiSalud according to policies determined by the
Government of Puerto Rico. The Puerto Rico Medicaid Program does not play a role
in determining their eligibility.

 

4.3.5 Termination of Eligibility

 

  4.3.5.1 An Enrollee who is determined ineligible for MiSalud after a
Redetermination conducted by the Puerto Rico Medicaid Program shall remain
eligible for services under MiSalud until the date specified in a Negative
Redetermination Decision issued by the Medicaid Program.

 

  4.3.5.2 An Enrollee who is a public employee or pensioner (see
Section 1.3.1.3.2 of this Contract) shall remain eligible until disenrolled from
MiSalud.

 

4.3.6 ASES Notice to Contractor

 

  4.3.6.1 ASES shall notify the Contractor of Certifications and Negative
Redetermination Decisions referenced in Sections 4.3.3 and 4.3.5 of this
Contract.

 

Page 57



--------------------------------------------------------------------------------

  4.3.6.2 ASES will receive a file with Certification and Negative
Redetermination Decision data from the Puerto Rico Medicaid Program on a daily
basis, and shall notify the Contractor of a Certification or Negative
Redetermination Decision within one (1) Business Day of receiving notice of it
via said file. ASES shall forward these data to the Contractor in an electronic
format agreed to between the Parties (the “Daily Update / Carrier Eligibility
File Format”).

 

4.4 Enrollment Responsibilities of ASES

 

4.4.1 Effective Date of Enrollment

 

  4.4.1.1 General Provision. Except as provided below, Enrollment will be
effective (hereinafter referred to as the “Effective Date of Enrollment”) as of
the eligibility certification date shown on the MA-10. The effective date on the
MA-10 is the day the application process is complete.

 

  4.4.1.2

Enrollment of Persons who Access Emergency Services Before Completing the
Certification Process. When an Eligible Person who is a Medicaid or CHIP
Eligible Person (see Sections 1.3.1.1, 1.3.1.2 of this Contract and 1.3.1.3.1)
receives Emergency Services before the date indicated in Section 4.4.1.1 above,
the Effective Date of Enrollment shall

 

Page 58



--------------------------------------------------------------------------------

  be deemed to be the date of the first Emergency Service covered by the
Contractor or by the MBHO, regardless of whether the Medicaid or CHIP Eligible
Person had submitted an Enrollment application to the Puerto Rico Medicaid
Program as of that date, provided that ASES provides written notification to the
Contractor from the Health Care Reform Eligibility (HCRE) System of (1) the
Certification of eligibility for the Eligible Person, and (2) the fact that the
Potential Enrollee has accessed Emergency Services. The Contractor shall
promptly, per Section 5.2.3 of this Contract, enroll the individual in the Plan.

 

  4.4.1.3 Effective Date of Re-Enrollment for Enrollees Who Lose Eligibility. If
an Enrollee who is a Medicaid- or CHIP Eligible Person or member of the
Commonwealth Population loses eligibility for MiSalud for not more than two
(2) months, Enrollment in the MiSalud Plan shall be reinstated. Upon
notification from ASES of the Recertification, the Contractor shall Auto-Enroll
the person, with Enrollment effective as of the new Effective Date of
Eligibility.

 

  4.4.1.4 Effective Date of Enrollment for Newborns

 

Page 59



--------------------------------------------------------------------------------

  4.4.1.4.1 A newborn shall be Auto-Enrolled, with an Effective Date of
Enrollment of the date of his or her birth, provided that the Contractor meets
the notification requirements in Section 5.2.5 of this Contract.

 

  4.4.1.4.2 ASES shall require the Contractor to provide notification to ASES
when it learns about any Enrollee that a Network Provider encounters who is an
expectant mother, per Section 5.2.5 of this Contract.

 

  4.4.1.4.3 ASES shall require the Contractor to Auto-Enroll the newborn as
provided in Section 5.2.5 of this Contract.

 

  4.4.1.5 Re-Enrollment Policy and Effective Date of Re-Enrollment for Mothers
Who are Minor Dependents. In the event that a female Enrollee who is included in
a family group for coverage under MiSalud as a Dependent child becomes pregnant,
the Enrollee shall be referred to the Puerto Rico Medicaid Program. She will be
considered to be a new family and will become the head of household of the new
family. The Effective Date of Enrollment of the new family will be the date of
the first diagnosis of the pregnancy, and the Enrollee shall be Auto-Enrolled,
effective as of this date. The mother shall be Auto-Assigned to the PMG and PCP
to which she was assigned before the Re-Enrollment.

 

Page 60



--------------------------------------------------------------------------------

4.4.2 Term of Enrollment. The Term of Enrollment shall be a period of twelve
(12) consecutive months for all MiSalud Enrollees, except that in cases in which
the Puerto Rico Medicaid Program has designated an eligibility redetermination
period shorter than twelve months for an Enrollee who is a Medicaid or CHIP
Eligible Person or a member of the Commonwealth Population, that same period
shall also be considered the Enrollee’s Term of Enrollment. Such a shortened
eligibility redetermination period may apply, in the discretion of the Puerto
Rico Medicaid Program, when an Enrollee is pregnant, is homeless, or anticipates
a change in status (such as receipt of unemployment benefits) or in family
composition. Notwithstanding this Section, Section 4.5 of this Contract controls
the Effective Date of Disenrollment.

 

4.4.3 General Auto-Enrollment. Effective July 1, 2011, ASES implemented an
Auto-Enrollment process for MiSalud for Medicaid and CHIP Eligible Persons and
members of the Commonwealth Population.

 

  4.4.3.1 The Contractor shall Auto-Enroll each Enrollee in the MiSalud Plan
covering the Service Region where the Enrollee lives or, for an Enrollee who is
a foster child in the custody of ADFAN or a survivor of domestic violence
referred by the Women’s Advocate, in the MiSalud Plan covering the Virtual
Region.

 

Page 61



--------------------------------------------------------------------------------

  4.4.3.2 Puerto Rico Medicaid Program will ensure that each Enrollee receives
an MA-10 and welcome letter upon certification. The welcome letter shall explain
to the Enrollee how to use the MA-10 until the membership card is received, to
obtain services immediately.

 

  4.4.3.3 The Auto-Enrollment process will include Auto-Assignment of a PMG and
PCP. A new Enrollee who is a dependent of a current MiSalud Enrollee shall be
automatically assigned to the same PMG as his or her parent or spouse who is a
current MiSalud Enrollee.

 

  4.4.3.4 The Contractor shall notify the Enrollee in writing of the right to
request a change in assigned PMG and/or PCP for up to ninety (90) days after the
Auto-Assignment, without cause.

 

  4.4.3.5 The Contractor’s notice to the Enrollee and to ASES of the Enrollment
shall be carried out as provided in Sections 5.2.3 through 5.2.9 of this
Contract.

 

  4.4.3.6

The Effective Date of Enrollment for those Auto-Enrolled will be governed by the
rules stated in Section 4.4.1 of this Contract. The Contractor’s notice of
Auto-Enrollment, required by Section 5.2.4 of this

 

Page 62



--------------------------------------------------------------------------------

  Contract, shall serve as the notice of Enrollment referenced in
Section 4.4.1.1 of this Contract.

 

4.4.4 Except as otherwise provided in this Section 4.4 of this Contract, and
notwithstanding the Term of Enrollment provided in Section 4.4.2 of this
Contract, Enrollees shall remain enrolled in the MiSalud Plan until the
occurrence of an event listed in Section 4.5 of this Contract (Disenrollment
Responsibilities of ASES).

 

4.5 Disenrollment Responsibilities of ASES

 

4.5.1 Disenrollment occurs only when ASES or the Medicaid Program determines
that an Enrollee is no longer eligible for MiSalud; or when Disenrollment is
requested by the Contractor or Enrollee, and approved by ASES, as provided in
Section 5.4.3-5.4.4 of this Contract.

 

4.5.2 Disenrollment will be effected by ASES, and ASES will issue notification
to the Contractor. Such notice shall be delivered via file transfer to the
Contractor on a daily basis simultaneously with information on Enrollees within
five (5) Calendar Days of making a final determination on Disenrollment. ASES’s
notice to the Contractor concerning Disenrollment will be conveyed by ASES
simultaneously with information on Enrollees (see Section 4.3.6.1 of this
Contract).

 

Page 63



--------------------------------------------------------------------------------

4.5.3 Disenrollment shall occur according to the following timeframes (the
“Effective Date of Disenrollment”). Upon the Effective Date of Disenrollment,
the Conversion Clause in Section 5.5 of this Contract shall be triggered.

 

  4.5.3.1 Except as otherwise provided in this Section 4.5, Disenrollment will
take effect as of the Disenrollment date specified in ASES’s notice to the
Contractor that an Enrollee is no longer eligible. If ASES notifies the
Contractor of Disenrollment on or before the last working day of the month in
which eligibility ends, the Disenrollment will be effective on the first day of
the following month.

 

  4.5.3.2 When Disenrollment is effected at the Contractor’s or the Enrollee’s
request, as provided in Sections 4.5.4, 4.5.5, and 5.4 of this Contract,
Disenrollment shall take effect no later than the first day of the second month
following the month that the Contractor or Enrollee requested the Disenrollment.
If ASES fails to make a decision on the Contractor’s or Enrollee’s request
before this date, the Disenrollment will be deemed granted. If the Enrollee
requests reconsideration of a Disenrollment through the Contractor’s Grievance
System, as provided in Article 14, the Grievance process shall be completed in
time to permit the Disenrollment (if approved) to take effect in accordance with
this timeframe.

 

Page 64



--------------------------------------------------------------------------------

  4.5.3.3 If what would otherwise be the Effective Date of Disenrollment under
this subsection 4.5.3 falls:

 

  4.5.3.3.1 When the Enrollee is an inpatient at a hospital, ASES shall postpone
the Effective Date of Disenrollment so that it occurs on the last day of the
month in which the Enrollee is discharged from the hospital, or the last day of
the month following the month in which Disenrollment would otherwise be
effective, whichever occurs earlier;

 

  4.5.3.3.2 During a month in which the Enrollee is in the second or third
trimester of pregnancy, ASES shall postpone the Effective Date of Disenrollment
so that it occurs on the date of delivery; or

 

  4.5.3.3.3 During a month in which an Enrollee is diagnosed with a Terminal
Condition, ASES shall postpone the Effective Date of Disenrollment so that it
occurs on the last day of the following month.

 

  4.5.3.4 For the public employees and pensioners who are Other Eligible Persons
referred to in Section 1.3.1.3.2 of this Contract, Disenrollment shall occur
according to the timeframes set for in Normative Letter 10-10-06, issued by ASES
on October 6, 2010 (Attachment 13 to this Contract).

 

Page 65



--------------------------------------------------------------------------------

4.5.4 ASES will initiate Disenrollment at the request of the Contractor only
under the circumstances set forth in Section 5.4.4 of this Contract. ASES will
approve a Disenrollment request by the Contractor, in ASES’s discretion, only if
ASES determines:

 

  4.5.4.1 That it is impossible for the Contractor to continue to provide
services to the Enrollee without endangering the Enrollee or other MiSalud
Enrollees; and

 

  4.5.4.2 That an action short of Disenrollment, such as transferring the
Enrollee to a different PCP or PMG, will not resolve the problem.

 

4.5.5 ASES will initiate Disenrollment at the request of an Enrollee only under
the circumstances set forth in Section 5.4.3 of this Contract. ASES may approve
or disapprove the request based on the reasons specified in the Enrollee’s
request, or upon any relevant information provided to ASES by the Contractor
about the Disenrollment request.

 

4.5.6 Upon the Effective Date of Disenrollment, the Conversion Clause in
Section 5.5 of this Contract shall apply.

 

Page 66



--------------------------------------------------------------------------------

4.5.7 ASES shall ensure, through the obligations of the Contractor under this
Contract that Enrollees receive the notices contained in Section 5.2.6
(Re-Enrollment Procedures). While these notices shall be issued by the
Contractor, per Section 5.4.2 of this Contract, ASES shall provide the
Contractor with the information on Certification and Negative Redetermination
Decision (see Section 4.3.6.1 of this Contract) needed for the Contractor to
carry out this responsibility.

 

4.6 Enrollee Services and Marketing

 

4.6.1 ASES will provide to the Contractor a document entitled MiSalud Universal
Beneficiary Guidelines (Attachment 3 to this Contract) for the purpose of
providing uniform information in the Contractor’s Enrollee Handbook for MiSalud,
as required by 42 CFR 438.10, and according to the requirements set forth in
Section 6.4 of this Contract.

 

4.6.2 ASES shall have sole authority to review and approve all informational and
Marketing Materials disseminated to Enrollees of the MiSalud Plan, including,
but not limited to, the following:

 

  4.6.2.1

ASES shall have sole authority to review and approve the Enrollee Handbook
before it is printed and distributed, and will review and approve any amendment
to the Enrollee Handbook before it is printed and

 

Page 67



--------------------------------------------------------------------------------

  distributed. The Handbook, and any subsequent substantive changes to it, shall
be final only upon ASES’s written confirmation of approval, as required in
Sections 6.2.2 and 6.4.5 of this Contract.

 

  4.6.2.2 ASES shall have sole authority to review and approve the format and
content of the Enrollee ID Card that the Contractor intends to issue in
accordance with CMS requirements and the guidelines set forth in Section 6.7 of
this Contract.

 

4.7 Covered Services

 

4.7.1 Given the objective of MiSalud to promote an integrated approach to
physical and behavioral health, and to improve Access to quality primary and
specialty care services, ASES shall utilize all mechanisms set forth in this
Contract (including, but not limited to, the Quality Improvement and Reporting
provisions set forth in Articles 12 and 18) to ensure that the Contractor
performs the services and tasks assigned to advance the program goals of
MiSalud.

 

4.7.2 [Intentionally left blank].

 

4.7.3

ASES shall provide to the Contractor before the Implementation Date of this
Contract, and on an ongoing basis, updated information on the operational
policies,

 

Page 68



--------------------------------------------------------------------------------

  procedures, and regulations of MiSalud that affect the scope of the
Administrative Services to be provided by the Contractor and Covered Services
under this Contract or otherwise affect this Contract (collectively, the
“MiSalud Policies and Procedures”). Accordingly, the Contractor will be included
in any mailing list for the purpose of providing such information, and in any
advisory committee or general meetings convened by ASES, the Pharmacy Benefits
Manager, or any other organization whose objectives are to instruct MiSalud
contractors on modifications to policies or benefits coverage.

 

4.8 Provider Network

 

4.8.1 ASES will provide the Contractor with timely updates to Puerto Rico’s list
of excluded Providers, and also, if applicable, any such list issued by CMS or
the U.S. Department of Health and Human Services, as well as any additional
information that will affect who may be included in the Contractor’s Provider
Network. ASES will provide the Puerto Rico Provider Credentialing policies to
the Contractor prior to the Implementation Date of this Contract. The Puerto
Rico Provider Credentialing policies shall be considered to be part of the
MiSalud Policies and Procedures.

 

Page 69



--------------------------------------------------------------------------------

4.9 Quality Monitoring

 

4.9.1 ASES, in strict compliance with applicable provisions of 42 CFR 438.204
and other federal and Puerto Rico regulations, shall evaluate the delivery of
health care by the Contractor’s Provider Network. Such quality monitoring shall
include monitoring of all the Contractor’s Quality Improvement programs
described in Article 12 of this Contract. ASES shall monitor the following
items, among others:

 

  4.9.1.1 The availability of Covered Services;

 

  4.9.1.2 The adequacy of the Contractor’s Provider Network;

 

  4.9.1.3 The Contractor’s coordination and continuity of care for Enrollees;

 

  4.9.1.4 The coverage and authorization of Covered Services and Benefits;

 

  4.9.1.5 The Contractor’s policies and procedures for selection and retention
of Providers;

 

  4.9.1.6 The Contractor’s compliance with Enrollee information requirements in
accordance with 42 CFR 438.10;

 

Page 70



--------------------------------------------------------------------------------

  4.9.1.7 The Contractor’s compliance with Puerto Rico and federal privacy laws
and regulations relative to confidentiality of Enrollee information;

 

  4.9.1.8 The Contractor’s compliance with Enrollment and Disenrollment
requirements and limitations;

 

  4.9.1.9 The Contractor’s Grievance System;

 

  4.9.1.10 The Contractor’s oversight of all Subcontractor relationships and
delegations;

 

  4.9.1.11 The Contractor’s adoption of practice guidelines, including the
dissemination of the guidelines to Providers and, upon request, to Enrollees,
and Providers’ application of the Guidelines;

 

  4.9.1.12 The Contractor’s quality assessment and performance improvement
program; and

 

  4.9.1.13 The Contractor’s Information Systems to ensure it supports initial
and ongoing review of Puerto Rico’s quality strategy.

 

Page 71



--------------------------------------------------------------------------------

4.10 Coordination with Contractor’s Key Staff

 

4.10.1 ASES will make diligent, good-faith efforts to facilitate effective and
continuous communication and coordination with the Contractor in all areas of
MiSalud operations.

 

4.10.2 Specifically, ASES will designate individuals within ASES who will serve
as liaisons to the corresponding individuals on the Contractor’s staff,
including:

 

  4.10.2.1 A program integrity staff member;

 

  4.10.2.2 A quality oversight staff member;

 

  4.10.2.3 A Grievance System staff member; and

 

  4.10.2.4 An information systems coordinator.

 

4.11 Information Systems and Reporting

 

4.11.1

ASES reserves the right to modify, expand, or delete the requirements contained
in Articles 16 and 17 with respect to the data that the Contractor is required
to submit to ASES, or to issue new requirements, subject to consultation with
the Contractor. If

 

Page 72



--------------------------------------------------------------------------------

  the change in requirements imposes material additional costs or expenses on
the Contractor, or otherwise reduces such costs and expenses materially, the
Parties shall negotiate and implement an adjustment in the Administative Fee
prior to any change in the data requirements set forth in Articles 16 and 17.
Unless otherwise mutually agreed upon by the Parties, the Contractor shall have
no less than thirty (30) Calendar Days and no more than ninety (90) Calendar
Days from the day on which ASES issues notice of a required modification,
addition, or deletion, to comply with the modification, addition, or deletion.
Any payment made by ASES that is based on data submitted by the Contractor is
contingent upon the Contractor’s compliance with the certification requirements
contained in 42 CFR 438.606.

 

4.11.2 ASES will make available a secure FTP server, accessible via the
Internet, for receipt of electronic files and reports from the Contractor. The
Contractor shall provide a similar system for ASES to transmit files and reports
deliverable by ASES to the Contractor. When such systems are not operational,
ASES and the Contractor shall agree mutually on alternate methods for the
exchange of files.

 

4.11.3 ASES will deliver data to the Contractor, according to the layouts
defined by ASES, with the following information, according to the following
timeframes:

 

  4.11.3.1 On a Daily basis: Certifications and Negative Redetermination
Decisions; Enrollment rejections and errors;

 

Page 73



--------------------------------------------------------------------------------

  4.11.3.2 On a Daily and Monthly Basis: Enrollment data (including
Certification and Negative Redetermination Decision);

 

  4.11.3.3 On a Monthly Basis: Error return files and processing summary reports
for monthly files submitted by the Contractor.

 

4.11.4 In an effort to improve the efficiency and quality of services to
Enrollees and to help prevent Fraud and Abuse in the MiSalud Program, ASES shall
require that all PCPs and PPN physician specialists maintain Enrollees’ Medical
Records through an EHR system. Any such EHR system, whether maintained as a
complete or component system, must be ONC and CCHIT certified and shall meet the
specifications set forth in Attachment 15. The PCPs and PPN physician
specialists shall have an operational EHR system in place on or before July 1,
2012 or such later date as set forth in his/her Provider Contract. Upon request,
the Contractor shall assist the PCPs and PPN physician specialists in the
acquisition and installation of such an appropriate EHR system at the
Contractor’s expense. The Contractor shall also provide each such Provider with
information on (i) the benefits of the EHR system and (ii) the costs of
maintaining the EHR system.

 

Page 74



--------------------------------------------------------------------------------

4.12 Readiness Review

 

4.12.1 ASES will conduct a readiness review of Contractor’s operations related
to this Contract that will include, at a minimum, one (1) on-site review to
provide assurances that the Contractor is able and prepared to perform all
Administrative Services.

 

4.12.2 ASES’s review will document the status of the Contractor’s compliance
with the MiSalud Program standards set forth in this Contract. A
multidisciplinary team appointed by ASES will conduct the readiness review. The
scope of the readiness review will include, but not be limited to, review and/or
verification of:

 

  4.12.2.1 Provider Network composition and Access;

 

  4.12.2.2 Staff;

 

  4.12.2.3 Marketing materials;

 

  4.12.2.4 Content of Provider contracts;

 

  4.12.2.5 EPSDT Plan;

 

  4.12.2.6 Enrollee services capability;

 

Page 75



--------------------------------------------------------------------------------

  4.12.2.7 Comprehensiveness of quality and Utilization Management strategies;

 

  4.12.2.8 Policies and procedures for the Grievance System;

 

  4.12.2.9 Financial solvency;

 

  4.12.2.10 Contractor litigation history, current litigation, audits and other
government investigations both in Puerto Rico and in other jurisdictions;

 

  4.12.2.11 Information Systems performance and interfacing capabilities; and

 

  4.12.2.12 All other matters ASES may deem reasonable in order to determine the
Contractor’s compliance with the requirements of this Contract.

 

4.12.3 The readiness review may assess the Contractor’s ability to meet any
requirements set forth in this Contract and the documents referenced herein.

 

4.12.4 Eligible Persons may not be enrolled in the MiSalud Program until ASES
has determined that the Contractor is capable of meeting these standards. The
Contractor’s failure to pass the readiness review may result in the application
of a Corrective Action Plan for any areas where the Contractor fails to pass the
readiness review.

 

Page 76



--------------------------------------------------------------------------------

4.12.5 ASES will provide the Contractor with a summary of findings from the
readiness review, as well as areas requiring remedial action.

ARTICLE 5 CONTRACTOR RESPONSIBILITIES

 

5.1 General Provisions

 

5.1.1 The Contractor shall complete the following actions, tasks, obligations,
and responsibilities:

 

5.1.2 The Contractor must maintain the staff, organizational, and administrative
capacity and capabilities necessary to carry out all the duties and
responsibilities under this Contract.

 

5.1.3 The Contractor shall notify ASES within five (5) Business Days of a change
in the following:

 

  5.1.3.1 Its business address, telephone number, facsimile number, and e-mail
address;

 

  5.1.3.2 Its corporate status;

 

Page 77



--------------------------------------------------------------------------------

  5.1.3.3 Its solvency (as a result of a non-operational event);

 

  5.1.3.4 Its corporate officers or executive employees involved in providing
the Administrative Services contemplated in this Contract;

 

  5.1.3.5 Its federal employee identification number or federal tax
identification number; or

 

  5.1.3.6 Its owner’s business address, telephone number, facsimile number, and
e-mail address.

 

5.2 Enrollment Responsibilities of the Contractor

 

5.2.1 General Provisions

 

  5.2.1.1 The Contractor shall coordinate with ASES as necessary for all
Enrollment and Disenrollment functions.

 

  5.2.1.2 The Contractor shall enroll in the Plan all certified Eligible Persons
within the Service Regions upon receipt of notice from ASES that the individual
is eligible, as provided in this Contract.

 

Page 78



--------------------------------------------------------------------------------

  5.2.1.3 The Contractor shall recognize Enrollees as enrolled as provided in,
and effective according to the timeframes specified in Section 4.4 of this
Contract.

 

  5.2.1.4 The Contractor shall accept all certified Eligible Persons into the
Plan without restrictions. The Contractor shall not discriminate against
individuals on the basis of religion, gender, race, color, national origin, or
sexual preference, and will not use any policy or practice that has the effect
of discriminating on the basis of religion, gender, race, color, or national
origin or on the basis of health, health status, pre-existing condition, or need
for health care services.

 

5.2.2 General Enrollment Procedures for Certified Eligible Persons

 

  5.2.2.1 The Contractor shall maintain adequate capacity in the Service
Regions, to ensure prompt and voluntary Enrollment of all Enrollees, on a daily
basis and in the order in which they apply.

 

  5.2.2.2 The Contractor shall provide Enrollees with specific information
allowing for prompt, voluntary, and reliable Enrollment.

 

Page 79



--------------------------------------------------------------------------------

  5.2.2.3 The Contractor shall use its Reasonable Efforts to maintain the
functionality and reliability of all systems necessary for Enrollment and
Disenrollment as provided in Article 17 of this Contract.

 

5.2.3 Enrollment Procedures with Respect to Potential Enrollees

 

  5.2.3.1 ASES will initiate the Auto-Enrollment of all Potential Enrollees in
the following manner: (1) Group One will include all Potential Enrollees who
became Certified between April 1, 2011 and June 30, 2011; (2) Group Two will
include all Potential Enrollees who became Certified between January 1, 2011 and
March 31, 2011; (3) Group Three will include all Potential Enrollees who became
Certified between October 1, 2010 and December 31, 2010.

 

  5.2.3.2

The Effective Date of Enrollment for each Potential Enrollee group is as
follows: (1) Group One Effective Date of Enrollment is November 1, 2011;
(2) Group Two Effective Date of Enrollment is December 1, 2011; (3) Group Three
Effective Date of Enrollment is January 1, 2012. Any Potential Enrollee may
initiate the manual enrollment process prior to the assigned Auto-Enrollment
date by contacting the Contractor directly. If the Potential Enrollee visits the
Contractor’s office to enroll, the Contractor shall request that the Potential
Enrollee select a PMG and PCP.

 

Page 80



--------------------------------------------------------------------------------

  During the visit, the Contractor shall issue to the new Enrollee an Enrollee
ID Card, a notice of Enrollment, an Enrollee Handbook, and a Provider Directory;
or, such notice, ID Card, Handbook, and Provider Directory may be sent to the
Enrollee via surface mail within five (5) Business Days of the Enrollee’s visit
to the Contractor’s office to enroll.

 

  5.2.3.3

The notice of Enrollment that the Contractor issues pursuant to Section 5.2.3.2
of this Contract will clearly state the Effective Date of Enrollment. The notice
of Enrollment will explain that the Enrollee is entitled to both physical health
services through the MiSalud Plan and behavioral services through the MBHO. The
notice will inform the Enrollee of his or her limited right to disenroll, per
Section 5.4.3 of this Contract, and will explain that the Enrollee has separate
Disenrollment rights with respect to the physical health services in the Plan
and with respect to the behavioral services in the MiSalud Program. The notice
of Enrollment shall inform the Enrollee that exercising the right to disenroll
means losing access to services under MiSalud. The notice shall advise the
Enrollee of the Enrollee’s right to select a different PCP or to change PMGs, as
described in Section 5.3 of this Contract, and will encourage the Enrollee to
pursue this option, rather than Disenrollment, if he or she is dissatisfied with
care or services.

 

Page 81



--------------------------------------------------------------------------------

  For Eligible Persons who access Emergency Services before completing the
Certification process, the Contractor shall notify the Eligible Person that
he/she must visit the Medicaid office to obtain Certification.

 

5.2.4 Procedures with Respect to Auto-Enrollment of Enrollees Other Than
Newborns

 

  5.2.4.1 Upon receipt from ASES of Certification of persons listed in
Section 4.4.1.3 of this Contract (Enrollees who lose and regain eligibility
within two months) and 4.4.1.5 of this Contract (mothers who are minor
dependents and re-apply for MiSalud), the Contractor shall send the person, via
surface mail, a notice that he or she has been Auto-Enrolled; that he or she
shall be Auto-Assigned to the same PMG or PCP that he or she had during his or
her previous Term of Enrollment; that he or she shall have ninety (90) Calendar
Days from the Effective Date of Enrollment to disenroll from the Plan or the
MBHO or to change PMG without cause; and that he or she has the right to
disenroll for cause, as provided in Section 5.4.3.2 of this Contract. The notice
of Enrollment will clearly state the Effective Date of Enrollment. Such notice
shall be issued within five (5) Business Days of receipt of this information
from ASES.

 

  5.2.4.2

With the notice of Auto-Enrollment, the Contractor shall deliver the Enrollee ID
Card, Enrollee Handbook, and Provider Directory; or, if it is

 

Page 82



--------------------------------------------------------------------------------

  impracticable to send these items in the same mailing, they shall be sent to
the Enrollee via surface mail within two (2) Business Days of the date of
mailing of the notice of Auto-Enrollment.

 

5.2.5 Procedures for Auto-Enrollment of Newborns

 

  5.2.5.1 The Contractor shall notify ASES of any Enrollees who are expectant
mothers, promptly upon its being informed about the diagnosis of the pregnancy
by a Network Provider.

 

  5.2.5.2 The Contractor shall promptly, upon learning that an Enrollee is an
expectant mother, mail a newborn Enrollment packet to the expectant mother
(1) instructing her to register the newborn with the Puerto Rico Medicaid
Program within ninety (90) Calendar Days of the newborn’s birth by providing the
newborn’s birth certificate; (2) notifying her that the newborn will be
Auto-Enrolled in the MiSalud Plan; (3) informing her that unless she visits the
Contractor’s office to select a PMG and PCP, the child will be Auto-Assigned to
the mother’s PMG and to a PCP who is a pediatrician; and (4) informing her that
she will have ninety (90) days after the child’s birth to disenroll the child
from the Plan or the MBHO or to change the child’s PMG and PCP, without cause.

 

Page 83



--------------------------------------------------------------------------------

  5.2.5.3 The Contractor shall provide assistance to any expectant mother who
contacts the Contractor wishing to make a PCP and PMG selection for her newborn,
per Section 5.3 of this Contract, and record that selection.

 

  5.2.5.4 If the mother has not made a PCP and PMG selection at the time of the
child’s birth, the Contractor shall, within five (5) Business Days of becoming
aware of the birth, Auto-Assign the newborn to a PCP who is a pediatrician and
to the mother’s PMG.

 

  5.2.5.5 Within seventy-two (72) hours of becoming aware of the birth of a
child to an Enrollee, the Contractor shall submit a newborn notification to ASES
and to the Puerto Rico Medicaid Program, using a standard form to be provided by
ASES,.

 

  5.2.5.6 If the mother has made a PCP and PMG selection on behalf of the
newborn, per Section 5.3.1.3 of this Contract, this information shall be
included in the newborn notification form.

 

  5.2.5.7 The Contractor shall participate in any meeting, working group, or
other mechanism requested by ASES in order to ensure coordination among the
Contractor, ASES, and the Puerto Rico Medicaid Program in order to implement
newborn Auto-Enrollment.

 

Page 84



--------------------------------------------------------------------------------

5.2.6 Re-Enrollment Procedures

 

  5.2.6.1 The Contractor shall inform Enrollees who are Medicaid- and CHIP
Eligible Persons and members of the Commonwealth Population of an impending
Redetermination. Such notice shall be provided ninety (90) Calendar Days, sixty
(60) Calendar Days, and thirty (30) Calendar Days before the scheduled date of
the Redetermination. The notice shall inform the Enrollee that, if he or she is
Recertified, his or her term of Enrollment in the Plan will automatically renew;
but that, effective as of the date of Recertification, he or she will have a
ninety- (90) day period in which he or she may disenroll from the Plan or from
the MBHO without cause or to change his or her PMG selection without cause. The
notice shall advise Enrollees that Disenrollment will terminate the Enrollee’s
access to health services under the MiSalud Plan.

 

  5.2.6.2 The Contractor shall provide Enrollees with sixty (60) Calendar Days
written notice before the start of each Term of Enrollment, as specified in
Section 5.4.3.1 of this Contract, of the right to disenroll or to change PMG or
PCP during the first ninety (90) Calendar Days of the new Term of Enrollment.
The notice shall specify that the right of Disenrollment applies separately to
the Contractor and to the MBHO.

 

Page 85



--------------------------------------------------------------------------------

  5.2.6.3 Upon written request of ASES, the Contractor shall provide a report
for a specific period of time containing documentation that the Contractor has
furnished the notices required in this subsection 5.2.6 of this Contract.

 

  5.2.6.4 The form letters used for the notices in Sections 5.2.6.1and 5.2.6.2
of this Contract fall within the requirement in Section 6.2.1 of this Contract
that the Contractor seek advance written approval from ASES of certain documents

 

5.2.7 Specific Contractor Responsibilities Regarding Dual Eligible
Beneficiaries. At the time of Enrollment, the Contractor shall provide Enrollees
who are Medicaid-eligible and are also eligible for Medicare Part A or Part A
and Part B (“Dual Eligible Beneficiaries”) with the information about their
Covered Services and Co-Payments that is listed in Section 6.13 of this
Contract. In determining whether an Enrollee is a Dual Eligible Beneficiary, the
Contractor must, in compliance with the ASES Normative Letter issued June 28,
2010, review the MA-10 to determine whether the Enrollee is Medicaid-Eligible
(see Section 1.3.1 of this Contract). Members of the Commonwealth Population
(see Section 1.3.1.3.1 of this Contract) who are Medicare-eligible shall not be
considered Dual Eligible Beneficiaries.

 

5.2.8 Enrollment Database

 

Page 86



--------------------------------------------------------------------------------

  5.2.8.1 The Contractor shall maintain an Enrollment database that includes all
Enrollees in its knowledge, and contains, for each Enrollee, the information
specified in the carrier billing file/carrier eligibility file format agreed to
by the Parties.

 

  5.2.8.2 The Contractor shall notify ASES within one (1) Business Day when the
Enrollment Database is updated to reflect a change in the place of residence of
an Enrollee.

 

  5.2.8.3 The Contractor shall secure any authorization required from Enrollees
under the laws of Puerto Rico in order to allow the U.S. Department of Health
and Human Services, and ASES and its Agents to review Enrollee medical records,
in order to evaluate determine quality, appropriateness, timeliness and cost of
services performed under this Contract; provided that such authorization shall
be limited by the Contractor’s obligation to observe the confidentiality of
Enrollee patient information, as provided in Article 33.

 

5.2.9 Notification to ASES, the MBHO, and the PBM of New Enrollees and of
Completed Disenrollments

 

Page 87



--------------------------------------------------------------------------------

  5.2.9.1 ASES shall notify Contractor, the MBHO, and the Pharmacy Benefits
Manager (“PBM”) of new Enrollees and of completed Disenrollments on a routine
daily basis. Such notification will be made through electronic transmissions.

 

  5.2.9.2 The notification will include all new Enrollees as of the Business Day
before the notification is issued, and will be sent no later than the following
Business Day after the Enrollment process has been completed (as signified by
issuance of the Enrollee ID Card, either in person or by surface mail) or the
Disenrollment process has been complete (as signified by the issuance of a
Disenrollment notice).

 

  5.2.9.3 In the event that the Contractor must update information previously
submitted to ASES about a new Enrollment, or that the Contractor must add a new
Enrollee who was previously omitted from the daily report, such update must
occur the next Business Day after the information is updated or a new Enrollee
is added. ASES reserves the authority not to accept any new additions or
corrections to Enrollment data after sixty (60) Calendar Days past the Effective
Date of Enrollment stated in the Contractor’s notification to ASES.

 

Page 88



--------------------------------------------------------------------------------

5.2.10 Collaboration with MBHO. Within the limits set by federal and Puerto Rico
law, the Contractor shall provide to the MBHO any information relating to new
Enrollees that will assist the MBHO in its operations.

 

5.3 Selection and Change of a Primary Medical Group (“PMG”) and Primary Care
Physician (“PCP”)

 

5.3.1 Selection of a PMG and PCP

 

  5.3.1.1 The Contractor shall, at the time of Auto-Enrollment as described in
Sections 4.4.3.3, 5.2.3 and 5.2.4 of this Contract, Auto-Assign the Enrollee to
a PCP and PMG, bearing in mind the Enrollee’s needs as described in
Section 5.3.1.2 of this Contract.

 

  5.3.1.2 When Auto-Assigning the Enrollee to a PCP, the Contractor shall choose
a physician other than, or in addition to, a general practice physician as their
PCP, as follows:

 

  5.3.1.2.1 Women Enrollees will be recommended to choose an obstetrician /
gynecologist as a PCP.

 

Page 89



--------------------------------------------------------------------------------

  5.3.1.2.2 Enrollees under 21 years of age will be recommended to choose a
pediatrician as a PCP.

 

  5.3.1.2.3 Enrollees with chronic health conditions including heart failure,
kidney failure, or diabetes will be recommended to choose an internist as a PCP.

 

  5.3.1.3 Per Section 5.2.5 of this Contract, following the Contractor’s notice
to an expectant mother of her child’s upcoming Auto-Enrollment in the MiSalud
Plan, the Contractor shall record any notice it receives from the mother
concerning the selection of a PCP or PMG for the child. The Contractor shall
ensure that such selections take effect as of the date of the child’s birth.

 

  5.3.1.4 Enrollee PCP and PMG selections shall take effect on the Effective
Date of Enrollment.

 

  5.3.1.5 The Contractor shall provide the Enrollee with information related to
PCPs and PMGs in its MiSalud Plan (in accordance with Section 6.6 of this
Contract) to ensure that the Enrollee is informed that he or she can change its
PCP and/or PMG pursuant to Section 5.3.2 of this Contract.

 

Page 90



--------------------------------------------------------------------------------

5.3.2 Change of PMG or PCP

 

  5.3.2.1 The Contractor shall permit Enrollees to change their PMG or PCP at
any time for cause. The following shall constitute cause for change of PMG.

 

  5.3.2.1.1 The Enrollee’s religious or moral convictions conflict with the
services offered by Providers in the PMG;

 

  5.3.2.1.2 The Enrollee needs related services to be provided concurrently; not
all services are available within the Preferred Provider Network associated with
a PMG; and the Enrollee’s PCP or any other Provider has determined that
receiving the services separately could expose the Enrollee to an unnecessary
risk; or

 

  5.3.2.1.3 Other reasons, including poor quality of care, inaccessibility to
Covered Services, inaccessibility to Providers with the experience to take care
of the health care needs of the Enrollee.

 

  5.3.2.2 The Contractor shall permit Enrollees to change their PMG or PCP for
any reason, within certain timeframes:

 

Page 91



--------------------------------------------------------------------------------

  5.3.2.2.1 During the ninety (90) Calendar days following the Effective Date of
Enrollment;

 

  5.3.2.2.2 At least every twelve (12) months, following the ninety
(90) Calendar days after the Effective Date of Enrollment;

 

  5.3.2.2.3 At any time, during time periods in which the Contractor is subject
to intermediate sanctions, as defined in 42 CFR 438.702(a)(3).

 

  5.3.2.2.4 If a request to change PMGs is submitted to the Contractor on or
before the fifth day of a month, the change will become effective on the first
day of the following month. If a change is filed after the fifth day of the
month, the change will be effective on the first day of the second succeeding
month.

 

  5.3.2.3 A Contractor may change an Enrollee’s PMG at the request of the PCP or
other Provider within that PMG, in limited situations, as follows:

 

  5.3.2.3.1 The Enrollee’s continued participation in the PMG seriously impairs
the PMG’s ability to furnish services to either this particular Enrollee or
other Enrollees;

 

Page 92



--------------------------------------------------------------------------------

  5.3.2.3.2 The Enrollee demonstrates a pattern of disruptive or abusive
behavior that could be construed as non-compliant and is not caused by a
presenting illness; or

 

  5.3.2.3.3 The Enrollee’s use of services constitutes Fraud or Abuse (for
example, the Enrollee has loaned his or her Enrollee ID Card to other persons to
seek services).

 

5.4 Disenrollment Responsibilities of the Contractor

 

5.4.1 Disenrollment occurs only (1) when ASES determines that an Enrollee is no
longer eligible for MiSalud; or (2) for any of the reasons listed in this
Section 5.4 of this Contract.

 

5.4.2 Notice to Enrollee of Disenrollment

 

  5.4.2.1 Disenrollment decisions are the responsibility of ASES; however,
notice to Enrollees of Disenrollment shall be issued by the Contractor. The
Contractor shall issue such notice in person or via surface mail to the Enrollee
within five (5) Business Days of its receipt of a final Disenrollment decision
from ASES, as provided in Sections 5.4.3 and 5.4.4 of this Contract.

 

Page 93



--------------------------------------------------------------------------------

  5.4.2.2 Each notice of Disenrollment shall include information concerning:

 

  5.4.2.2.1 the Effective Date of Disenrollment;

 

  5.4.2.2.2 the reason for the Disenrollment;

 

  5.4.2.2.3 the Enrollee’s appeal rights, including the availability of the
Grievance System and of ASES’s Administrative Law Hearing process, as provided
by Act 72 of September 7, 1993;

 

  5.4.2.2.4 the right to re-enroll in MiSalud upon receiving a Recertification
from the Puerto Rico Medicaid Program, if applicable; and

 

  5.4.2.2.5 the Enrollee’s right, under the Conversion Clause in Section 5.5 of
this Contract, to apply for a direct payment policy from the Contractor.

 

  5.4.2.3

The Contractor shall be responsible for processing any Disenrollment from the
MBHO that is distinct from a Disenrollment from the MiSalud Plan. If an Enrollee
requests Disenrollment from the MBHO, as provided in 42 CFR 438.56(c), or if the
MBHO wishes to request the Disenrollment of an Enrollee, as provided in 42 CFR
438.56(b), the MBHO shall convey the request to the Contractor, which shall
forward the request to ASES,

 

Page 94



--------------------------------------------------------------------------------

  within ten (10) Business Days of receipt of the request, with a recommendation
of the action to be taken (except that Disenrollments without cause from the
MBHO, during specific timeframes established at 42 CFR 438.56(c)(2), shall be
granted without any recommendation from the MiSalud Plan).

 

5.4.3 Disenrollment at Enrollee Request

 

  5.4.3.1 ASES shall make the final decision on Enrollee requests for
Disenrollment. An Enrollee wishing to request Disenrollment must submit an oral
or written request to ASES or to the Contractor. If the request is made to the
Contractor, the Contractor shall forward the request to ASES, within ten
(10) Business Days of receipt of the request, with a recommendation of the
action to be taken.

 

  5.4.3.2

An Enrollee may request Disenrollment from the Plan without cause during the
ninety (90) Calendar Days following the Effective Date of Enrollment with the
Plan or the date that the Contractor sends the Enrollee notice of the
Enrollment, whichever is later. An Enrollee may request Disenrollment without
cause every twelve (12) months thereafter. In addition, an Enrollee may request
Disenrollment without cause in the event that ASES notifies the Enrollee that
Puerto Rico has imposed or

 

Page 95



--------------------------------------------------------------------------------

  intends to impose on the Contractor that sanction pursuant to the applicable
intermediate sanctions set forth in 42 CFR 438.702(a)(3).

 

  5.4.3.3 An Enrollee may request Disenrollment from the MiSalud Plan for cause
at any time. The following constitute cause for Disenrollment by the Enrollee:

 

  5.4.3.3.1 The Enrollee moves to a Service Region not administered by the
Contractor, or outside of Puerto Rico;

 

  5.4.3.3.2 The Enrollee needs related services to be performed at the same
time, and not all related services are available within the General Network. The
Enrollee’s PCP or another Provider in the Preferred Provider Network have
determined that receiving service separately would subject the Enrollee to
unnecessary risk; and

 

  5.4.3.3.3 Other acceptable reasons for Disenrollment at Enrollee request, per
42 CFR 438.56(d)(2), including, but not limited to, poor quality of care, lack
of Access to Covered Services, or lack of Providers experienced in dealing with
the Enrollee’s health care needs. ASES shall determine whether the reason
constitutes cause.

 

Page 96



--------------------------------------------------------------------------------

  5.4.3.4 If the Contractor fails to refer a Disenrollment request within the
timeframe specified in Section 5.4.3.1 of this Contract, or if ASES fails to
make a Disenrollment determination so that the Enrollee may be disenrolled by
the first day of the second month following the month when the Disenrollment
request was made, per Section 4.5.3 of this Contract, the Disenrollment shall be
deemed approved at that time.

 

  5.4.3.5 If the Enrollee’s request for Disenrollment under this Section is
denied, the Contractor shall provide the Enrollee with a notice of the decision.
The notice shall include the grounds for the denial and shall inform the
Enrollee of his or her right to use the Grievance System as provided in Article
14, and to have access to an Administrative Law Hearing.

 

5.4.4 Disenrollment Initiated by the Contractor

 

  5.4.4.1 The Contractor shall complete all paperwork required by ASES for the
Disenrollment of Enrollees it is seeking to disenroll.

 

  5.4.4.2 ASES reserves authority to make all Disenrollment decisions;
nonetheless, the Contractor shall issue the notice of Disenrollment to the
Enrollee (see Section 5.4.2 of this Contract).

 

Page 97



--------------------------------------------------------------------------------

  5.4.4.3 The Contractor has a limited right to request that an Enrollee be
disenrolled without the Enrollee’s consent. The Contractor shall notify ASES
upon identification of an Enrollee who it knows or believes meets the criteria
for Disenrollment.

 

  5.4.4.4 When requesting Disenrollment of an Enrollee for reasons described in
Section 5.4.4.7 of this Contract, the Contractor shall document at least three
(3) interventions over a period of ninety (90) Calendar Days that occurred
through treatment, case management, and care coordination to resolve any
difficulty leading to the request. The Contractor shall also provide evidence of
having given at least one (1) written warning to the Enrollee, certified return
receipt requested, regarding implications of his or her actions.

 

  5.4.4.5 If the Enrollee has demonstrated abusive or threatening behavior as
defined by ASES, only one (1) Contractor intervention, and a subsequent written
attempt to resolve the difficulty, are required.

 

  5.4.4.6 The Contractor shall submit Disenrollment requests to ASES, and the
Contractor shall honor all Disenrollment determinations made by ASES. ASES’s
decision on the matter shall be final, conclusive and not subject to appeal by
the Contractor.

 

Page 98



--------------------------------------------------------------------------------

  5.4.4.7 The following are acceptable reasons for the Contractor to request
Disenrollment:

 

  5.4.4.7.1 The Enrollee’s continued Enrollment in the MiSalud Plan seriously
impairs the ability to furnish services to either this particular Enrollee or
other Enrollees;

 

  5.4.4.7.2 The Enrollee demonstrates a pattern of disruptive or abusive
behavior that could be construed as non-compliant and is not caused by a
presenting illness;

 

  5.4.4.7.3 The Enrollee’s use of services constitutes Fraud or Abuse (for
example, the Enrollee has loaned his or her Enrollee ID Card to other persons to
seek services);

 

  5.4.4.7.4 The Enrollee has moved out of Puerto Rico or out of the Contractor’s
Service Regions;

 

  5.4.4.7.5 The Enrollee is placed in a long-term care nursing facility or
intermediate care facility for the mentally retarded;

 

Page 99



--------------------------------------------------------------------------------

  5.4.4.7.6 The Enrollee’s Medicaid or CHIP eligibility category changes to a
category ineligible for MiSalud; or

 

  5.4.4.7.7 The Enrollee has died or has been incarcerated, thereby making him
or her ineligible for Medicaid or CHIP or otherwise ineligible for MiSalud.

 

  5.4.4.8 The Contractor may not request Disenrollment for any discriminatory
reason, including but not limited to the following:

 

  5.4.4.8.1 Adverse changes in an Enrollee’s health status;

 

  5.4.4.8.2 Missed appointments;

 

  5.4.4.8.3 Utilization of medical services;

 

  5.4.4.8.4 Diminished mental capacity;

 

  5.4.4.8.5 Pre-existing medical condition;

 

  5.4.4.8.6 The Enrollee’s attempt to exercise his or her rights under the
Grievance System; or

 

Page 100



--------------------------------------------------------------------------------

  5.4.4.8.7 Uncooperative or disruptive behavior resulting from the Enrollee’s
special needs (except when his or her continued enrollment in the MiSalud Plan
seriously impairs the entity’s ability to furnish services to either such
Enrollee or other Enrollees).

 

  5.4.4.9 The request of one PMG to have an Enrollee assigned to a different
PMG, per Section 5.3.2.3 of this Contract, shall not be sufficient cause for the
Contractor to request that the Enrollee be disenrolled from the Plan. Rather,
the Contractor shall, if possible, assign the Enrollee to a different and
available PMG within the Plan.

 

  5.4.4.10 In the event that the Contractor seeks Disenrollment of an Enrollee,
the Contractor must notify the Enrollee of the availability of the Grievance
System and of ASES’s Administrative Law Hearing process, as provided by Act 72
of September 7, 1993, as amended.

 

  5.4.4.11 The Contractor shall maintain policies and procedures to comply with
the Puerto Rico Patient’s Bill of Rights Act and with the Medicaid Regulations
at 42 CFR 438.100, to ensure that Enrollee’s exercise of Grievance rights does
not adversely affect the services provided to the Enrollee by the Contractor or
by ASES.

 

Page 101



--------------------------------------------------------------------------------

5.4.5 Use of the Contractor’s Grievance System. ASES may at its option require
that the Enrollee seek redress through the Contractor’s Grievance System before
ASES makes a determination on the Enrollee’s request for Disenrollment. The
Contractor shall within two (2) Business Days inform ASES of the outcome of the
grievance process. ASES may take this information into account in making a
determination on the request for Disenrollment. The Grievance process must be
completed in time to permit the Disenrollment (if approved) to be effective in
accordance with the timeframe specified in Section 4.5.3 of this Contract; if
the process is not completed by that time, then the Disenrollment will be deemed
approved by ASES.

 

5.4.6 Disenrollment during Termination Hearing Process. If ASES notifies the
Contractor of its intention to terminate the Contract as provided in Article 34,
ASES may allow Enrollees to disenroll immediately without cause. In the event of
such termination, ASES must provide Enrollees with the notice required by 42 CFR
438.10, listing their options for receiving services following the Termination
Date of the Contract.

 

5.5 Conversion Clause

 

5.5.1

If during the term of this Contract, an Enrollee is disenrolled from the MiSalud
Plan, the Enrollee shall have the right to subscribe to a direct payment policy
from the Contractor pursuant to the Contractor’s standard policies and
procedures. The Contractor’s obligation to provide such a policy is limited as
provided in this Section

 

Page 102



--------------------------------------------------------------------------------

  5.5. The direct payment policy shall be issued by the Contractor without
imposing pre-existing condition bars or waiting periods. The Enrollee must
request the subscription to a direct payment policy in writing, and submit the
first premium to the Contractor, on or before thirty-one (31) Calendar Days
after the Effective Date of Disenrollment, bearing in mind that:

 

  5.5.1.1 Enrollment in the direct payment policy shall be at the option of the
former Enrollee.

 

  5.5.1.2 The premium for the direct payment policy will be in accordance with
the Contractor’s rate then in effect, applicable to the form and benefits of the
direct payment policy, in accordance with the risk category applicable to the
former Enrollee, and the age reached on the Effective Date of Disenrollment from
the direct payment policy.

 

  5.5.1.3 The direct payment policy shall also provide for coverage to any
Dependent of the former Enrollee, if such Dependent was considered an Eligible
Person for MiSalud as of the Effective Date of Disenrollment. At the option by
the Contractor, separate direct payment policies may be issued to cover family
members who were formerly MiSalud Enrollees, rather than enrolling such family
members in one policy.

 

Page 103



--------------------------------------------------------------------------------

5.5.2 If the Enrollee requests a direct payment policy in the timeframe provided
in this Section, the policy will be effective upon the Effective Date of
Disenrollment from MiSalud.

 

5.5.3 The Contractor will not be obligated to issue a direct payment policy
covering a person who has the right to receive similar services provided by any
insurance coverage or under the Medicare Program, if such benefits, jointly
provided with the direct payment policy, result in an excess of coverage (over
insurance), according to the standards of the Contractor.

 

5.5.4 [Intentionally left blank].

 

5.5.5 Subject to the conditions and limitations in this Section, a conversion to
a direct payment policy shall be granted only:

 

  5.5.5.1 To Enrollees who are Disenrolled because they receive a Negative
Redetermination Decision from the Puerto Rico Medicaid Program; and

 

  5.5.5.2 To Enrollees who are Disenrolled because they are no longer Eligible
Persons as defined in Section 1.3.1 of this Contract, regardless of whether
their family members who are MiSalud Enrollees remain eligible and continue to
be enrolled.

 

Page 104



--------------------------------------------------------------------------------

5.5.6 If a former Enrollee under this Contract receives health services that are
covered services under the direct payment policy described in this Section, and
such services are rendered during the period when the former Enrollee is already
eligible to receive the direct payment policy pursuant to this Section but
before the policy is in effect, the benefits which he or she would have a right
to collect under such direct payment policy will be paid as a claim under the
direct payment policy, so long as the former Enrollee has requested the direct
payment policy as of the date such services are rendered and has paid the first
premium.

 

5.5.7

If any Enrollee under this Contract subsequently acquires the right to obtain a
direct payment policy, as provided in this Section 5.5 and is not notified of
the existence of this right at least fifteen (15) Calendar Days prior to the
expiration of the period in which the Enrollee may request the subscription to a
direct payment policy and pay its corresponding first premium, as provided in
Section 5.5.1, such Enrollee will be granted an additional period during which
time the Enrollee may request to be subscribed to a direct payment policy. This
additional period does not imply the continuation of the Enrollee’s Enrollment
under this Contract. The additional period specified in this Section 5.5.7 will
expire fifteen (15) Calendar Days after the Enrollee is notified, but in no case
will it be extended beyond sixty (60) Calendar Days after the Disenrollment or
event of termination specified in sections 5.5.5 and 5.5.8 of this Contract,
respectively. The notification of the additional period specified

 

Page 105



--------------------------------------------------------------------------------

  herein shall be made in writing and handed to the Enrollee or mailed to the
last known address of the Enrollee. If the Enrollee is granted an additional
period, as provided herein, and if during such additional period the Enrollee
submits the written request and makes the first premium payment, the effective
date of the direct payment policy will be the termination of the health
insurance coverage under this Contract.

 

5.5.8 Subject to the other conditions stated in this Section 5.5, Enrollees will
have the right to conversion, up to the following dates:

 

  5.5.8.1 The Enrollee’s Effective Date of Disenrollment;

 

  5.5.8.2 The Termination Date of this Contract; or

 

  5.5.8.3 The date of amendment of this Contract, if such an amendment
eliminates the Enrollee’s eligibility.

ARTICLE 6 ENROLLEE SERVICES

 

6.1 General Provisions

 

6.1.1

The Contractor shall ensure that Enrollees are aware of their rights and
responsibilities; how to obtain care; what to do in an emergency or urgent
medical

 

Page 106



--------------------------------------------------------------------------------

  situation; how to request a Grievance, Appeal, or Administrative Law Hearing;
and how to report suspected Fraud and Abuse.

 

6.1.2 The Contractor’s informational materials must convey to Enrollees the
important changes in the delivery of Covered Services reflected in the
introduction of the MiSalud Program, including the integration of physical and
behavioral health services and the concepts of Primary Medical Groups and
Preferred Provider Networks.

 

6.1.3 The information conveyed in the Contractor’s written materials shall
conform with ASES’s Universal Beneficiary Guidelines, included as Attachment 3
to this Contract.

 

6.1.4 The Contractor shall convey information to Enrollees via written materials
and via telephone, internet, and face-to-face communications and shall allow
Enrollees to submit questions and to receive responses from the Contractor.

 

6.1.5 In developing informational materials on MiSalud, the Contractor shall
remain cognizant that MiSalud includes a mixed population of Enrollees. In
advising an individual Enrollee about Enrollment, the scope of services, and
cost-sharing, Contractor shall provide information applicable to that Enrollee’s
eligibility category. The Contractor shall ensure that the informational
materials disseminated to all MiSalud Enrollees accurately identify differences
among the categories of Eligible Persons.

 

Page 107



--------------------------------------------------------------------------------

6.1.6 The Contractor shall provide Enrollees with at least thirty (30) Calendar
Days written notice of any significant change in policies concerning Enrollees’
Disenrollment rights (see Section 5.4.3 of this Contract), right to change PMGs
or PCPs (see Section 5.3 of this Contract), or any significant change to any of
the items listed in Enrollee Rights and Responsibilities (Section 6.5 of this
Contract), regardless of whether ASES or the Contractor caused the change to
take place. This Section 6.1.6 shall not be construed as giving the Contractor
the right to change its policies and procedures related to its services under
this Contract without prior written approval from ASES.

 

6.2 ASES Approval of All Written Materials

 

6.2.1 Except as otherwise provided below, written materials described in this
Article 6 must be submitted to ASES for review at least thirty (30) Calendar
days before their printing and distribution, as required by Act 194 of August
2000. This requirement applies to:

 

  6.2.1.1 The materials described in this Article 6 distributed to all
Enrollees, including the Enrollee Handbook;

 

  6.2.1.2 Policy letters, coverage policy statements, or other communications
about Covered Services under MiSalud distributed to Enrollees; and

 

Page 108



--------------------------------------------------------------------------------

  6.2.1.3 Standard letters and notifications, such as the notice of Enrollment
required in Section 5.2.3.2 of this Contract, the notice of Redetermination
required in Section 5.2.6.1 of this Contract, and the notice of Disenrollment
required in Section 5.4.2 of this Contract.

 

6.2.2 The Contractor shall provide ASES with advance notice of any changes made
to written materials that will be distributed to all Enrollees. Notice shall be
provided to ASES at least thirty (30) Calendar Days before the effective date of
the change. Within five (5) Business Days of receipt of the materials, ASES will
respond to the Contractor’s submission with either an approval of the materials,
recommended modifications, or a notification that more review time is required.
If the Contractor receives no response from ASES within ten (10) Business Days
of ASES’s receipt of the materials, the materials shall be deemed approved.
Except as otherwise provided in this Section, the Contractor may distribute the
revised written materials only upon written approval of the changes from ASES.

 

6.3 Requirements for Written Materials

 

6.3.1

The Contractor shall make all written materials available in alternative formats
and in a manner that takes into consideration the Enrollee’s special needs,
including Enrollees who are visually impaired or have limited reading
proficiency. The

 

Page 109



--------------------------------------------------------------------------------

  Contractor shall notify all Enrollees that information is available in
alternative formats, and shall instruct them how to access those formats.

 

6.3.2 Except as provided in Section 6.4 of this Contract (Enrollee Handbook),
the Contractor shall make all written information available in Spanish, with a
language block in English, explaining (1) that the Enrollee may access an
English translation of the information if needed; and (2) that the Contractor
will provide oral interpretation services into any language other than Spanish
or English, if needed. Such translation or interpretation shall be provided by
the Contractor at no cost to the Enrollee. The language block shall comply with
42 CFR 438.10(c)(2).

 

6.3.3 If oral interpretation services are required in order to explain the
Benefits covered under MiSalud to an Enrollee or Potential Enrollee who does not
speak either English or Spanish, the Contractor must, at its own cost, make such
services available in a third language, in compliance with 42 CFR 438.10(c)(4).

 

6.3.4

All written materials shall be worded such that they are understandable to a
person who reads at the fourth (4th) grade level.

 

6.3.5

Within ninety (90) Calendar Days of a notification from ASES that ASES has
identified a prevalent language other than Spanish or English (with “prevalent
language” defined as a language that is the primary language of more than five

 

Page 110



--------------------------------------------------------------------------------

  percent (5%) of the population of Puerto Rico), all vital Contractor documents
shall be translated into and made available in such language.

 

6.4 Enrollee Handbook Requirements

 

6.4.1 The Contractor shall produce at its sole cost, and shall mail to all new
Enrollees, an Enrollee Handbook including information on both physical and
behavioral health services offered under MiSalud. The Contractor shall collect
from the MBHO the information on behavioral health services needed to compile
the Enrollee Handbook. The Contractor shall distribute the Handbook either
simultaneously with the notice of Enrollment referenced in Section 5.2.3.2 of
this Contract or within five (5) Calendar Days of sending the notice of
Enrollment via surface mail.

 

6.4.2 The Contractor shall either:

 

  6.4.2.1 Mail to all Enrollees an Enrollee Handbook at least annually on
July 1, after the initial distribution of the Handbook; or

 

  6.4.2.2 At least annually as required by 42 CFR 438.10(i), on July 1 mail to
all Enrollees a Handbook supplement that includes information on the following:

 

Page 111



--------------------------------------------------------------------------------

  6.4.2.2.1 The Contractor’s service area;

 

  6.4.2.2.2 Benefits covered under MiSalud in the Service Regions;

 

  6.4.2.2.3 Any cost-sharing imposed by ASES; and

 

  6.4.2.2.4 To the extent available, quality and performance indicators,
including Enrollee satisfaction.

 

6.4.3 The Contractor shall use the Universal Beneficiary Guide, provided by ASES
and included as Attachment 3 to this Contract, as a model for its Handbook;
however, the Contractor shall ensure that its Handbook meets all the
requirements listed in this Section 6.4.

 

6.4.4 Pursuant to the requirements set forth in 42 CFR 438.10, the Enrollee
Handbook shall include, at a minimum, the following:

 

  6.4.4.1 A table of contents;

 

  6.4.4.2 An explanation of the purpose of the Enrollee ID Card and a warning
that transfer of the card to another person constitutes Fraud;

 

Page 112



--------------------------------------------------------------------------------

  6.4.4.3 Information about the role of the PCP and how to choose a PCP;

 

  6.4.4.4 Information about the PMG, how to choose a PMG, and which Benefits may
be accessed through the PMG;

 

  6.4.4.5 Information about the Preferred Provider Network associated with the
Enrollee’s PMG, and the benefits of seeking services within the PPN;

 

  6.4.4.6 Information about the circumstances under which Enrollees may change
to a different PMG;

 

  6.4.4.7 Information about what to do when family size changes, including the
responsibility of new mothers who are Medicaid Eligible to register their
newborn with the Puerto Rico Medicaid Program and to apply for Enrollment of the
newborn;

 

  6.4.4.8 Appointment procedures;

 

  6.4.4.9 Information on Benefits and Covered Services, including how the scope
of Benefits and Covered Services differs between Medicaid- and CHIP Eligible
Persons and Other Eligible Persons;

 

Page 113



--------------------------------------------------------------------------------

  6.4.4.10 An explanation of the integration of physical and behavioral health
services under MiSalud, and the availability of behavioral health Providers
within the PPN;

 

  6.4.4.11 Information on how to access local resources for Non-Emergency
Medical Transportation (NEMT);

 

  6.4.4.12 An explanation of any service limitations or exclusions from
coverage;

 

  6.4.4.13 Information on where and how Enrollees may access benefits not
available from or not covered by the MiSalud Plan;

 

  6.4.4.14 The Medical Necessity definition used in determining whether services
will be covered (see Section 7.2 of this Contract);

 

  6.4.4.15 A description of all pre-certification, Prior Authorization or other
requirements for treatments and services;

 

  6.4.4.16 The policy on Referrals for specialty care and for other Covered
Services not furnished by the Enrollee’s PCP;

 

Page 114



--------------------------------------------------------------------------------

  6.4.4.17 Information on how to obtain services when the Enrollee is outside
the Contractor’s Service Regions;

 

  6.4.4.18 Information on how to obtain after-hours coverage;

 

  6.4.4.19 An explanation of cost-sharing, including

 

  6.4.4.19.1 the differences in cost-sharing responsibilities between Medicaid-
and CHIP Eligible Persons and Other Eligible Persons, and

 

  6.4.4.19.2 the cost-sharing responsibilities of Dual Eligible Beneficiaries,
as well as the other information for Dual Eligible Beneficiaries listed in
Section 6.13 of this Contract;

 

  6.4.4.20 The geographic boundaries of the Service Regions;

 

  6.4.4.21 Notice of all appropriate mailing addresses and telephone numbers to
be utilized by Enrollees seeking information or authorization, including the
Contractor’s toll-free telephone line and Web site address;

 

  6.4.4.22 A description of Utilization Management policies and procedures used
by the Contractor;

 

Page 115



--------------------------------------------------------------------------------

  6.4.4.23 A description of Enrollee rights and responsibilities as described in
Section 6.5 of this Contract;

 

  6.4.4.24 The policies and procedures for Disenrollment, including when
Disenrollment may be requested without Enrollee consent by the Contractor and
information about Enrollee’s right to request Disenrollment, and including
notice of the fact that the Enrollee will lose access to services under MiSalud
if he or she chooses to disenroll;

 

  6.4.4.25 Information on Advance Directives, including the right of Enrollees
to file directly with ASES or with the Puerto Rico Office of the Patient
Advocate, complaints concerning Advance Directive requirements listed in
Section 7.10 of this Contract;

 

  6.4.4.26 A statement that additional information, including the Provider
guidelines and information on the structure and operation of the MiSalud Plan
and the Physician Incentive Plan, shall be made available to Enrollees upon
request;

 

  6.4.4.27 Information on the extent to which, and how, after-hours and
emergency coverage are provided, including the following:

 

Page 116



--------------------------------------------------------------------------------

  6.4.4.27.1 What constitutes an Emergency Medical Condition;

 

  6.4.4.27.2 The fact that Prior Authorization is not required for Emergency
Services;

 

  6.4.4.27.3 Notice that

 

  6.4.4.27.3.1 For Medicaid and CHIP Eligible Persons,

 

  6.4.4.27.3.1.1 No Co-Payments shall be charged for the treatment of an
Emergency Medical Condition;

 

  6.4.4.27.3.1.2 No Co-Payments shall be charged for CHIP children under
eighteen years of age under any circumstances;

 

  6.4.4.27.3.1.3 No Co-Payments will be charged for Indians; and

 

  6.4.4.27.3.1.4

Co-Payments apply to emergency room services outside the Enrollee’s PPN to treat
a condition that does not meet the definition of Emergency Medical Condition set
forth in this Contract, but by using the

 

Page 117



--------------------------------------------------------------------------------

  Tele MiSalud service (see Section 6.8 of this Contract), the Enrollee may
avoid a Co-Payment for such services; and

 

  6.4.4.27.3.2 For Other Eligible Persons, Co-Payments apply to Emergency
Services outside the Enrollee’s PPN, but the Enrollee may avoid a Co-Payment by
using the Tele MiSalud service (see Section 6.8 of this Contract).

 

  6.4.4.27.4 The process and procedures for obtaining Emergency Services,
including the use of the 911 telephone systems or its local equivalent;

 

  6.4.4.27.5 The scope of Post-Stabilization Services offered under the Plan;

 

  6.4.4.27.6 The locations of emergency rooms and other locations at which
Providers and hospitals furnish Emergency Services and Post-Stabilization
Services covered herein; and

 

  6.4.4.27.7 The fact that an Enrollee has a right to use any hospital or other
setting for Emergency Services;

 

  6.4.4.28 An explanation of the Redetermination process, including

 

Page 118



--------------------------------------------------------------------------------

  6.4.4.28.1 Disenrollment as a consequence of a Negative Redetermination
Decision, and

 

  6.4.4.28.2 The Re-Enrollment period that follows a new Certification; and

 

  6.4.4.29 Information on the Contractor’s Grievance Systems policies and
procedures, as described in Article 14 of this Contract. This description must
include the following:

 

  6.4.4.29.1 The right to file a Grievance and Appeal with the Contractor;

 

  6.4.4.29.2 The requirements and timeframes for filing a Grievance or Appeal
with the Contractor;

 

  6.4.4.29.3 The availability of assistance in filing a Grievance or Appeal with
the Contractor;

 

  6.4.4.29.4 The toll-free numbers that the Enrollee can use to file a Grievance
or an Appeal with the Contractor by phone;

 

  6.4.4.29.5 The right to an Administrative Law Hearing, the method for
obtaining a hearing, and the rules that govern representation at the hearing;

 

Page 119



--------------------------------------------------------------------------------

  6.4.4.29.6 Notice that if the Enrollee files an Appeal or a request for an
Administrative Law Hearing and requests continuation of services, the Enrollee
may be required to pay the cost of services furnished while the Appeal is
pending, if the final decision is adverse to the Enrollee;

 

  6.4.4.29.7 Any Appeal rights that Puerto Rico chooses to make available to
Providers to challenge the failure of the Contractor to cover a service;

 

  6.4.4.29.8 Instructions on how an Enrollee can report suspected Fraud on the
part of a Provider, and protections that are available for whistleblowers; and

 

  6.4.4.29.9 Information on the family planning services provided by the Puerto
Rico Health Department.

 

6.4.5 The Enrollee Handbook shall be submitted to ASES for review and prior
written approval. Submission of the Handbook by the Contractor shall be in
accordance with the timeframes specified in Attachment 12 to this Contract
(Initial Deliverable Due Dates).

 

6.4.6 The Contractor shall be responsible for producing the Enrollee Handbook in
both English and Spanish.

 

Page 120



--------------------------------------------------------------------------------

6.5 Enrollee Rights and Responsibilities

The Contractor shall have written policies and procedures regarding the rights
of Enrollees and shall comply with any applicable federal and Puerto Rico laws
and regulations that pertain to Enrollee rights, including those set forth in 42
CFR 438.100 and in the Puerto Rico Patient’s Bill of Rights Act 194 of
August 25, 2000; the Puerto Rico Mental Health Law of October 2, 2000, as
amended and implemented; and Law 11 of April 11, 2001, creating the Office of
the Patient Advocate. These rights shall be included in the Enrollee Handbook.
At a minimum, the policies and procedures shall specify the Enrollee’s right to:

 

6.5.1 Receive information pursuant to 42 CFR 438.10;

 

6.5.2 Be treated with respect and with due consideration for the Enrollee’s
dignity and privacy;

 

6.5.3 Have all records and medical and personal information remain confidential,
except to the extent it may be or must be disclosed by law.

 

6.5.4 Receive information on available treatment options and alternatives,
presented in a manner appropriate to the Enrollee’s condition and ability to
understand;

 

Page 121



--------------------------------------------------------------------------------

6.5.5 Participate in decisions regarding his or her health care, including the
right to refuse treatment;

 

6.5.6 Be free from any form of restraint or seclusion as a means of coercion,
discipline, convenience or retaliation, as specified in 42 CFR 482.13(e) and
other federal regulations on the use of restraints and seclusion;

 

6.5.7 Request and receive a copy of his or her Medical Records pursuant to 45
CFR Parts 160 and 164, subparts A and E, and request to amend or correct the
record, as specified in 45 CFR 164.524 and 164.526, respectively;

 

6.5.8 Be furnished health care services in accordance with 42 CFR 438.206
through 438.210;

 

6.5.9 Freely exercise his or her rights, including those related to filing a
Grievance or Appeal, and that the exercise of these rights will not adversely
affect the way the Enrollee is treated;

 

6.5.10

Not be held liable for the Contractor’s debts in the event of insolvency; not be
held liable for the Covered Services provided to the Enrollee for which ASES
does not pay the Contractor; not be held liable for Covered Services provided to
the Enrollee for which ASES or the MiSalud Plan does not pay the Provider that
furnishes the

 

Page 122



--------------------------------------------------------------------------------

  services; and not be held liable for payments of Covered Services furnished
under a contract, Referral, or other arrangement to the extent that those
payments are in excess of amount the Enrollee would owe if the Provider provided
the services directly; and

 

6.5.11 Only be responsible for cost-sharing in accordance with 42 CFR 447.50
through 42 CFR 447.59.

 

6.6 Provider Directory

 

6.6.1 The Contractor shall produce and shall mail to all new Enrollees a
Provider Directory that includes information on both physical and behavioral
health service Providers under MiSalud. The Contractor shall collect from the
MBHO the information on behavioral health Providers needed in order to compile
the Provider Directory. The Contractor shall distribute the Provider Directory
by delivering it at the time of Certification in person, or, if this is
impractical, by sending it via surface mail, within five (5) Calendar Days of
sending the notice of Enrollment referenced in Section 5.2.3.2 of this Contract.

 

6.6.2 The Contractor shall produce and distribute annual updates of the Provider
Directory to all Enrollees.

 

Page 123



--------------------------------------------------------------------------------

6.6.3 The Contractor shall make the Provider Directory available on its Web
site.

 

6.6.4 The Provider Directory shall include names, locations, office hours, and
telephone numbers of current Network Providers. This includes, at a minimum,
information, sorted by Service Region, on PCPs, specialists, dentists, FQHCs and
RHCs, behavioral health and substance abuse Providers affiliated with the MBHO
in each Service Region, and hospitals. The Provider Directory shall also
identify providers that are not accepting new patients.

 

6.6.5 The Provider Directory shall group Providers according to the PMG
Preferred Provider Network with which they are affiliated.

 

6.6.6 The Contractor shall submit the Provider Directory to ASES for review and
prior approval in the timeframe specified in Attachment 12 to this Contract.

 

6.6.7 The Contractor shall update and amend the Provider Directory on its Web
site within five (5) Business Days of any changes.

 

6.6.8 On a monthly basis, the Contractor shall submit to ASES any changes and
edits to the Provider Directory, including any changes supplied to the
Contractor by the MBHO. Such changes shall be submitted electronically in the
format specified by ASES.

 

Page 124



--------------------------------------------------------------------------------

6.7 Enrollee Identification (ID) Card

 

6.7.1 The Contractor shall furnish to all new Enrollees an Enrollee ID Card. The
card shall be made of durable plastic material and shall be delivered at the
time of Enrollment in person, or, if this is impractical, by sending the
Enrollee ID Card sent to the Enrollee via surface mail within two (2) Calendar
Days of sending the notice of Enrollment referenced in Section 5.2.3.2 of this
Contract.

 

6.7.2 The Enrollee ID Card must, at a minimum, include the following
information:

 

  6.7.2.1 The “MiSalud” logo;

 

  6.7.2.2 The Enrollee’s name;

 

  6.7.2.3 A designation of the Enrollee as a Medicaid Eligible, CHIP Eligible,
or Other Eligible Person;

 

  6.7.2.4 The Enrollee’s Medicaid identification number, or CHIP identification
number;

 

  6.7.2.5 The Enrollee’s Plan group number;

 

Page 125



--------------------------------------------------------------------------------

  6.7.2.6 If the Enrollee is eligible for MiSalud as a Dependent, the Enrollee’s
relationship to the principal Enrollee;

 

  6.7.2.7 The Effective Date of Enrollment in MiSalud;

 

  6.7.2.8 The master patient index;

 

  6.7.2.9 The applicable Co-Payment levels for various services outside the
Enrollee’s PPN, and the assurance that no Co-Payment will be charged for the
treatment of an Emergency Medical Condition for a Medicaid Eligible Person and
for CHIP children under eighteen (18) years of age, no co-payments will be
charged under any circumstances;

 

  6.7.2.10 The PCP’s and the PMG’s names;

 

  6.7.2.11 The name and telephone number(s) of the Contractor;

 

  6.7.2.12 The twenty-four (24) hour, seven (7) day a week toll-free Tele
MiSalud Medical Advice Service phone number;

 

  6.7.2.13 A notice that the Enrollee ID Card may under no circumstances be used
by a person other than the identified Enrollee; and

 

Page 126



--------------------------------------------------------------------------------

  6.7.2.14 Instructions for emergencies.

 

6.7.3 The Contractor shall reissue the Enrollee ID Card in the following
situations and timeframes:

 

  6.7.3.1 within ten (10) Calendar Days of notice if an Enrollee reports a lost,
stolen or damaged ID Card and requests a replacement;

 

  6.7.3.2 within ten (10) Calendar Days of notice if an Enrollee reports a name
change;

 

  6.7.3.3 within twenty (20) Calendar Days of the effective date of a change of
PMG or change or addition of PCP, as provided in Section 5.3.2 of this Contract.

 

6.7.4 The Contractor may charge a fee of $5 to replace lost, damaged, or stolen
Enrollee ID Cards; provided, however, that the Contractor may not charge a
replacement fee because of a name change or change of PMG or PCP, and that the
Contractor may not charge a replacement fee in any circumstance for Medicaid and
CHIP Eligible Persons.

 

Page 127



--------------------------------------------------------------------------------

6.7.5 The Contractor shall submit a front and back sample Enrollee ID Card to
ASES for review and approval according to the timeframe specified in Attachment
12 to this Contract. Any subsequent changes to Enrollee ID Card must be
previously approved in writing by ASES.

 

6.7.6 The Contractor must require an Enrollee to surrender his or her ID Card in
each of the following events:

 

  6.7.6.1 the Enrollee is disenrolled;

 

  6.7.6.2 the Enrollee requests a change to his or her PCP or PMG, and is
therefore issued a new Enrollee ID Card; or

 

  6.7.6.3 the Enrollee requests a new ID Card because his or her existing card
is damaged.

 

6.7.7 In the event ASES requires that the Contractor issue new Enrollee ID Cards
to all or part of the Enrollee population as a result of a change in the
Enrollees’ MBHO or PBM at any time during the Contract Term, ASES shall cover
all costs related to the production and delivery of such cards.

 

Page 128



--------------------------------------------------------------------------------

6.8 Tele MiSalud (Toll Free Telephone Service)

 

6.8.1 The Contractor shall operate a toll-free telephone number, “Tele MiSalud,”
equipped with caller identification and automatic call distribution equipment
capable of handling the expected volume of calls. Tele MiSalud shall have two
components:

 

  6.8.1.1 An Information Service to respond to questions, concerns, inquiries,
and complaints regarding MiSalud from the Enrollee or the Enrollee’s family; and

 

  6.8.1.2 A Medical Advice Service to advise Enrollees about how to resolve
medical or behavioral health concerns.

 

6.8.2 The Contractor shall establish, operate, monitor and support an automated
call distribution system for Tele MiSalud that supports, at a minimum:

 

  6.8.2.1 Capacity to handle the call volume;

 

  6.8.2.2 A daily analysis of the quantity, length, and types of calls received;

 

  6.8.2.3 A daily analysis of the amount of time it takes to answer the call,
Blocked Calls, and Abandoned Calls;

 

Page 129



--------------------------------------------------------------------------------

  6.8.2.4 The ability to measure average waiting time; and

 

  6.8.2.5 The ability to monitor calls from a location by a third party,
including ASES.

 

6.8.3 Hours of Operation. Each service shall be made available as follows:

 

  6.8.3.1 The Information Service shall be fully staffed between the hours of
7:00 a.m. and 7:00 p.m., Monday through Friday, excluding Puerto Rico holidays.
The Contractor shall have an automated system available between the hours of
7:00 p.m. and 7:00 a.m. Puerto Rico time Monday through Friday and at all hours
on weekends and holidays. This automated system must provide callers with
operating instructions on what to do in case of an emergency and shall include,
at a minimum, a voice mailbox for callers to leave messages. The Contractor
shall ensure that the voice mailbox has the required capacity to receive all
messages. A Contractor’s representative shall reply to one hundred percent
(100%) of messages by the next Business Day.

 

  6.8.3.2 The Medical Advice Service shall be fully staffed and available to
Enrollees twenty-four (24) hours per day, seven (7) days per week.

 

Page 130



--------------------------------------------------------------------------------

6.8.4 Staffing

 

  6.8.4.1 The Contractor shall be responsible for the required staffing of Tele
MiSalud with individuals who are able to communicate effectively with MiSalud
Enrollees.

 

  6.8.4.2 The Contractor shall make key staff responsible for operating Tele
MiSalud available to meet with ASES staff on a regular basis, as requested by
ASES, to review reports and all other obligations under the Contract relating to
Tele MiSalud.

 

  6.8.4.3 The Contractor shall hire and train adequate staff by the
Implementation Date of the Contract. The training program shall include, but is
not limited to, systems, policies and procedures, and telephone scripts.

 

  6.8.4.4 For the Information Service, the Contractor shall ensure that call
center attendants have the necessary training to respond to Enrollee questions,
concerns, inquiries, and complaints from the Enrollee or the Enrollee’s family
relating to this Contract, including but not limited to Covered Services,
Grievances and Appeals, the Provider Network, and Enrollment and Disenrollment.

 

Page 131



--------------------------------------------------------------------------------

  6.8.4.5 For the Medical Advice Service, the Contractor shall ensure that call
center attendants are registered nurses with the necessary training to advise
Enrollees about appropriate steps they should take to resolve a medical or
behavioral health complaint or concern.

 

  6.8.4.6 The Contractor shall ensure that Tele MiSalud call center staff are
trained to identify behavioral health concerns and, where appropriate, to
transfer Enrollee callers to the MBHO’s Call Center for assistance. Tele MiSalud
shall be equipped with the capacity to effect a “warm transfer” to the MBHO’s
Call Center for behavioral health advice.

 

  6.8.4.7 The Contractor shall ensure that Tele MiSalud call center staff is
trained to identify situations in which an Enrollee may need services that are
offered through the Puerto Rico Health Department rather than through MiSalud,
and Tele MiSalud staff shall provide the Enrollee with information on where to
access these services.

 

  6.8.4.8 The Contractor shall ensure that Tele MiSalud call center staff is
trained to provide to Medicaid and CHIP Eligible Enrollees information on how to
access any local NEMT resources, to enable an Enrollee without available
transportation to receive Medically Necessary services.

 

Page 132



--------------------------------------------------------------------------------

  6.8.4.9 The Contractor shall ensure that Tele MiSalud call center staff are
trained to process and fulfill requests by Enrollees to receive, by surface
mail, the Enrollee Handbook, the Provider Directory, or the Provider guidelines.
The Contractor shall fulfill such requests by mailing the requested document
within five (5) Business Days of the request.

 

6.8.5 The Contractor may provide the Information Service and the Medical Advice
Service as separate phone lines with a “warm transfer” capability, or as
separate dialing options within one phone line. “Warm transfer” refers to the
process of an agent connecting a caller to a third-party contact. Once the
third-party contact has answered, the agent introduces himself to the contact
and provides the caller’s necessary information. The agent stays on the line to
confirm that the third-party contact and the caller have connected before the
agent disconnects.

 

6.8.6 The Contractor shall have the capability of making out-bound calls.

 

6.8.7

Tele MiSalud shall be equipped to handle calls in Spanish and English, as well
as, through a telecommunication device for the deaf (TDD), calls from Enrollees
who are hearing-impaired. For callers who do not speak either English or
Spanish, the Contractor shall provide interpreter services free of charge to
Enrollees. The Contractor shall not permit Enrollees’ family members, especially
minor children, or

 

Page 133



--------------------------------------------------------------------------------

  friends to provide oral interpreter services, unless specifically requested by
the Enrollee.

 

6.8.8 The Contractor shall (i) record calls on a random basis following its
standard call center protocols, and (ii) document all calls, identifying the
date and time, the type of call, the reason for the call and the resolution of
the call.

 

6.8.9 The Contractor shall generate a call identification number for each phone
call made by an Enrollee to the Medical Advice Service. Enrollees who use this
service to seek advice on their health condition before visiting the emergency
room will not be responsible for any Co-Payment otherwise imposed for emergency
room visits (as provided under Section 7.11.4 of this Contract) outside the
Enrollee’s PPN, provided that the Enrollee presents his or her Tele MiSalud call
identification number at the emergency room. No Co-Payment shall be imposed on a
Medicaid or CHIP Eligible Enrollee for the treatment of an Emergency Medical
Condition (regardless of whether the Enrollee uses the Medical Advice Service).
The Medical Advice Service does not apply to services outside of Puerto Rico.

 

6.8.10 The Contractor shall develop Tele MiSalud policies and procedures,
including staffing, training, hours of operation, access and response standards,
transfers/referrals, monitoring of calls via recording and other means, and
compliance with other performance standards.

 

Page 134



--------------------------------------------------------------------------------

6.8.11 The Contractor shall develop Tele MiSalud Quality Criteria and Protocols.
These protocols shall, at a minimum,

 

  6.8.11.1 Measure and monitor the accuracy of responses and phone etiquette in
Tele MiSalud (including through recording of phone calls) and take corrective
action as necessary to ensure the accuracy of responses and appropriate phone
etiquette by staff;

 

  6.8.11.2 Provide for quality calibration sessions between the Contractor’s
staff and ASES;

 

  6.8.11.3 Require that, on a monthly basis, the Average Speed of Answer is at
least eighty percent (80%) of calls answered within thirty (30) seconds;

 

  6.8.11.4 Require that, on a monthly basis, the Blocked Call rate does not
exceed three percent (3%) of all calls from or relating to Enrollees or
Potential Enrollees; and

 

  6.8.11.5 Require that, on a monthly basis, the rate of Abandoned Calls does
not exceed five percent (5%) of all calls from or relating to Enrollees or
Potential Enrollees.

 

Page 135



--------------------------------------------------------------------------------

These standards serve as a minimum for each Tele MiSalud service. The Contractor
may elect to establish more rigorous performance standards. The Contractor may
elect to establish different quality criteria for the Medical Advice Service
than for the Information Service; provided, however, that in that event, the
standards governing the Medical Advice Service must be stricter than the
standards for the Information Service.

 

6.8.12 The Contractor must develop and implement a Tele MiSalud outreach program
to educate Enrollees about the Tele MiSalud service and to encourage its use
(the “Tele MiSalud Outreach Program”). The Tele MiSalud Outreach Program shall
include, at a minimum, the following components:

 

  6.8.12.1 A section on Tele MiSalud in the Enrollee Handbook;

 

  6.8.12.2 Contact information for Tele MiSalud on the Enrollee ID Card and on
the Contractor’s Web site; and

 

  6.8.12.3 Informational flyers on Tele MiSalud to be placed in the offices of
the Contractor and the Network Providers.

Each document or communication included in this Tele MiSalud Outreach Program
must explain that (1) by using the Medical Advice Service before visiting the

 

Page 136



--------------------------------------------------------------------------------

emergency room, and presenting their call identification number at the emergency
room, Enrollees can avoid any emergency room Co-Payments otherwise applicable
under Section 7.11.4 of this Contract for services outside the PPN; and (2) no
Co-Payment shall be imposed for the treatment of an Emergency Medical Condition
for a Medicaid or CHIP Eligible Person. All written materials included in the
Tele MiSalud Outreach Program must be written at a fourth- (4th) grade reading
level and must be available in Spanish and English.

 

6.8.13

The Contractor shall prepare scripts addressing the questions expected to arise
most often for both the Information Service and the Medical Advice Service. The
Contractor shall submit these scripts to ASES for review and approval according
to the timeframe specified in Attachment 12 to this Contract. It is the
responsibility of the Contractor to maintain and update these scripts and to
ensure that they are developed at the fourth (4th) grade reading level. The
Contractor shall submit revisions to the script to ASES for approval prior to
use, pursuant to Section 6.2 of this Contract.

 

6.8.14 The Contractor shall submit the following written materials referred to
in this Section 6.8 to ASES for review and approval according to the timeframe
specified in Attachment 12 to this Contract and any subsequent changes to the
following must be previously approved in writing by ASES, which approval shall
not be unreasonably withheld, conditioned or delayed:

 

Page 137



--------------------------------------------------------------------------------

  6.8.14.1 Tele MiSalud policies and procedures;

 

  6.8.14.2 Tele MiSalud quality criteria and protocols;

 

  6.8.14.3 Tele MiSalud Outreach Program; and

 

  6.8.14.4 Training materials for Tele MiSalud call center employees.

 

6.9 Internet Presence / Web Site

 

6.9.1 The Contractor shall provide on its Web site general and up-to-date
information about MiSalud and about the MiSalud Plan, including the Provider
Network, customer services, Tele MiSalud, and its Grievance System. The Enrollee
Handbook and the Provider Directory shall be available on the Web site.

 

6.9.2 The Contractor shall maintain an Enrollee portal that allows Enrollees to
access a searchable Provider Directory that shall be updated within five
(5) Business Days to reflect any change to the Provider Network.

 

6.9.3 The Web site must have the capability for Enrollees to submit questions
and comments to the Contractor and receive responses. The Contractor shall reply
to Enrollee questions within two (2) Business Days.

 

Page 138



--------------------------------------------------------------------------------

6.9.4 The Web site must comply with the marketing policies and procedures and
with requirements for written materials described in Sections 6.2 and 6.3 of
this Contract and must be consistent with applicable Puerto Rico and federal
laws.

 

6.9.5 The Contractor shall submit Web site screenshots to ASES for review and
approval of information on the website relating to the MiSalud Program according
to the timeframe specified in Attachment 12 to this Contract. Any subsequent
changes to Contractor’s Web site relating to the MiSalud Program must be
previously approved in writing by ASES, which approval shall not be unreasonably
withheld, conditioned or delayed.

 

6.9.6 The Contractor’s Web site shall provide secured online access to the
Enrollee’s historical and current information.

 

6.9.7 The Contractor’s Web site shall prominently feature a link to the MiSalud
Web site of ASES, www.misaludpuertorico.com; and to the ASES Web site,
www.asespr.org.

 

6.10 Cultural Competency

 

6.10.1

In accordance with 42 CFR 438.206, the Contractor shall have a comprehensive
written cultural competency plan describing how the Contractor will ensure that
services are provided in a culturally competent manner to all Enrollees (the
“Cultural

 

Page 139



--------------------------------------------------------------------------------

  Competency Plan”). The Cultural Competency Plan must describe how the
Providers, individuals and systems within the Contractor’s Plan will effectively
provide services to people of all cultures, races, ethnic backgrounds and
religions in a manner that recognizes, values, affirms and respects the worth of
the individual Enrollees and protects and preserves the dignity of each.

 

6.10.2 The Contractor shall submit the Cultural Competency Plan to ASES for
review and approval according to the timeframe specified in Attachment 12 to
this Contract. Any subsequent changes to the Cultural Competency Plan must be
previously approved in writing by ASES.

 

6.10.3 The Contractor may distribute a summary of the Cultural Competency Plan,
rather than the entire document, to Providers if the summary includes
information on how the Provider may access the full Cultural Competency Plan on
the Contractor’s Web site. This summary shall also detail how the Provider can
request a hard copy from the Contractor at no charge to the Provider.

 

6.11 Interpreter Services

 

6.11.1

The Contractor shall provide oral interpreter services to any Enrollee who
speaks any language other than English or Spanish as his or her primary
language, regardless of whether the Enrollee speaks a language that meets the
threshold of a Prevalent Non-

 

Page 140



--------------------------------------------------------------------------------

  English Language. The Contractor is required to notify its Enrollees of the
availability of oral interpretation services and to inform them of how to access
oral interpretation services. There shall be no charge to an Enrollee for
interpreter services.

 

6.12 Enrollment Outreach for the Homeless Population

The Contractor shall, upon prior written notice, participate in at least four
(4) public events per year held by government agencies in different locations in
each Service Region, to allow homeless individuals to complete the Enrollment
process pursuant to the terms of this Contract.

 

6.13 Special Enrollee Information Requirements for Dual Eligible Beneficiaries

The Contractor shall inform an Enrollee who is a Dual Eligible Beneficiary:

 

6.13.1 That the Dual Eligible Beneficiary is eligible for services under MiSalud
with the limits stated in Section 7.12 of this Contract;

 

6.13.2 That the MiSalud Plan will cover Medicare Part B deductibles and
co-insurance, but not Medicare Part A deductibles;

 

Page 141



--------------------------------------------------------------------------------

6.13.3 That the Dual Eligible Beneficiary may not be simultaneously enrolled in
MiSalud and in a Medicare Platino plan, for the reason that the Platino plan
already includes MiSalud Benefits; and

 

6.13.4 That as an Enrollee in the Plan, the Dual Eligible Beneficiary may access
Covered Services only through the PMG, not through the Medicare provider list.

 

6.14 Marketing

 

6.14.1 Prohibited Marketing Activities. The Contractor is prohibited from
engaging in the following activities:

 

  6.14.1.1 Directly or indirectly engaging in door-to-door, telephone, or other
Cold-Call Marketing activities to Enrollees or Eligible Individuals;

 

  6.14.1.2 Offering any favors, inducements or gifts, promotions, or other
insurance products that are designed to induce Enrollment in the MiSalud Plan;

 

  6.14.1.3

Distributing plans and materials that contain statements that ASES determines
are inaccurate, false, or misleading. Statements considered false or misleading
include, but are not limited to, any assertion or statement (whether written or
oral) that the MiSalud Plan is endorsed by

 

Page 142



--------------------------------------------------------------------------------

  the federal government or Government of Puerto Rico, or similar entity; and

 

  6.14.1.4 Distributing materials that, according to ASES, mislead or falsely
describe the Contractor’s Provider network, the participation or availability of
Network Providers, the qualifications and skills of Network Providers (including
their bilingual skills); or the hours and location of network services.

 

6.14.2 Allowable Marketing Activities. The Contractor shall be permitted to
perform the following Marketing activities:

 

  6.14.2.1 Distribute general information through mass media (i.e. newspapers,
magazines and other periodicals, radio, television, the Internet, public
transportation advertising, and other media outlets);

 

  6.14.2.2 Make telephone calls, mailings and home visits only to Enrollees
currently enrolled in the MiSalud Plan, for the sole purpose of educating them
about services offered by or available through the Contractor;

 

  6.14.2.3 Distribute brochures and display posters at Provider offices that
inform patients that the Provider is part of MiSalud Provider Network; and

 

Page 143



--------------------------------------------------------------------------------

  6.14.2.4 Attend activities that benefit the entire community, such as health
fairs or other health education and promotion activities.

 

6.14.3 If the Contractor performs an allowable activity in a Service Region, the
Contractor shall conduct that activity in all other Service Regions covered by
this Contract.

 

6.14.4 All Marketing Materials shall be in compliance with the information
requirements in 42 CFR 438.10.

 

6.14.5 ASES Approval of Marketing Materials

 

  6.14.5.1 The Contractor shall submit a detailed description of its Marketing
Plan and copies of all Marketing Materials (written and oral) that it or its
Subcontractors plan to distribute to ASES for review and approval according to
the timeframe specified in Attachment 12 to this Contract. This requirement
includes, but is not limited to posters, brochures, Web sites, and any materials
that contain statements regarding the benefit package and Provider
network-related materials. Neither the Contractor nor its Subcontractors shall
distribute any Marketing Materials without the prior written approval from ASES
pursuant to Section 6.2.

 

Page 144



--------------------------------------------------------------------------------

  6.14.5.2 The Contractor shall submit any changes to previously approved
marketing materials and receive the approval from ASES of the changes before
distribution pursuant to Section 6.2.

 

  6.14.5.3 The Advisory Committee of the Puerto Rico Medicaid Program, which
advises the Puerto Rico Medicaid Program and ASES about government health
programs, will assist ASES in the evaluation and review of any marketing
materials submitted by the Contractor for approval.

 

6.14.6 Provider Marketing Materials

 

  6.14.6.1 The Contractor is responsible for ensuring that not only its
Marketing activities, but also the marketing activities of its Subcontractors
and Providers, meet the requirements of this Section 6.14.

 

  6.14.6.2 The Contractor shall collect from its Providers any Marketing
Materials they intend to distribute and submit these to ASES for review and
approval prior to distribution.

 

  6.14.6.3 The Contractor shall provide for equitable distribution of all
Marketing Materials without bias toward or against any group.

 

Page 145



--------------------------------------------------------------------------------

6.14.7 The Parties acknowledge and agree that nothing herein shall require the
Contractor to engage in the Marketing of the MiSalud Program to: (a) Other
Eligible Persons who are public employees or pensioners as described in
Section 1.4.1.3.2 of this Contract; or (b) small or medium businesses located in
the Service Regions. The Parties further agree that nothing herein is intended
to limit the Contractor’s right to market its other insurance or managed care
products to Other Eligible Persons who are public employees or pensioners as
described in Section 1.4.1.3.2 of this Contract or any other Eligible Person.

 

6.14.8 Assistance with Network Provider EHR Systems

 

  6.14.8.1 The Contractor shall assist the PCPs and PPN physician specialists,
upon their request, in the acquisition and installation of such an appropriate
EHR system, at its expense, consisting of the hardware, software and related
materials specified in Attachment 15. Any such EHR system, whether maintained as
a complete or component system, must be ONC and CCHIT certified, and shall meet
the specifications set forth in Attachment 15.

 

  6.14.8.2 The Contractor shall ensure that all the PCPs and PPN physician
specialists shall have an operational EHR system in place on or before July 1,
2012 or such later date as set forth in his/her Provider Contract.

 

Page 146



--------------------------------------------------------------------------------

  6.14.8.3 The Contractor shall also provide each such Provider with information
on (i) the benefits of the EHR system and (ii) the costs of maintaining the EHR
system.

ARTICLE 7 COVERED SERVICES AND BENEFITS

 

7.1 Requirement to Make Available Covered Services

 

7.1.1 The Contractor shall, at a minimum, make available through its Network
Providers Covered Services, and other Benefits set forth in this Article, as of
the Effective Date of Enrollment (including the period specified in
Section 4.4.1.2 of this Contract) pursuant to the program requirements of
MiSalud, and the Puerto Rico Medicaid State Plan and CHIP Plan. The Contractor
may not impose any other exclusions, limitations, or restrictions, and may not
arbitrarily deny or reduce the amount, duration or scope of a required service
solely because of the diagnosis, type of illness, or condition.

 

7.1.2 The Contractor may not deny Covered Services based on pre-existing
conditions or waiting periods.

 

Page 147



--------------------------------------------------------------------------------

7.1.3 The Contractor shall not be required to pay a Claim for a service that
would otherwise be a Covered Service, but for the fact that the recipient of the
service is not an Eligible Person.

 

7.1.4 The Contractor shall not be required to pay a Claim for a service already
provided, which would be a Covered Service but for the fact that:

 

  7.1.4.1 The Enrollee paid the Provider for the service (except when, in an
extenuating circumstance, a Medicaid or CHIP Eligible Enrollee incurs
out-of-pocket expenses for Emergency Services provided in the United States;
these expenses shall be reimbursed under MiSalud); or

 

  7.1.4.2 The service was provided by a person or entity that does not meet the
definition of a Network Provider (with the exception of Medical Emergencies and
cases where the service was Prior Authorized by the Contractor).

 

7.1.5 Notwithstanding the provisions of this Section 7.1, the Contractor shall
comply with Section 9.7 of this Contract.

 

Page 148



--------------------------------------------------------------------------------

7.2 Medical Necessity

Based upon generally accepted medical practices in light of conditions at the
time of treatment, Medically Necessary services are those that relate to the
prevention, diagnosis, and treatment of health impairments, or to the ability to
achieve age-appropriate growth and development and the ability to attain,
maintain, or regain functional capacity, and are:

 

7.2.1 Appropriate and consistent with the diagnosis of the treating Provider and
the omission of which could adversely affect the eligible Enrollee’s medical
condition;

 

7.2.2 Compatible with the standards of acceptable medical practice in the
community;

 

7.2.3 Provided in a safe, appropriate, and cost-effective setting given the
nature of the diagnosis and the severity of the symptoms;

 

7.2.4 Not provided solely for the convenience of the Enrollee or the convenience
of the Provider; and

 

7.2.5 Not primarily custodial care (for example, foster care).

 

Page 149



--------------------------------------------------------------------------------

7.3 Experimental or Cosmetic Procedures

In no instance shall the Contractor be required to pay Claims for experimental
or cosmetic procedures, except as required by the Puerto Rico Patient’s Bill of
Rights Act or any other federal or Puerto Rico law or regulation. As provided in
Section 7.5.6.2 of this Contract, breast reconstruction after a mastectomy and
surgical procedures that are determined to be Medically Necessary to treat
morbid obesity shall not be regarded as cosmetic procedures.

 

7.4 Covered Services and Administrative Services

 

7.4.1 Benefits under MiSalud are comprised of four categories: (1) Basic
Coverage, (2) Dental Services, (3) Special Coverage, and (4) Administrative
Services. The scope of items (1) – (3) is described in Section 7.5 of this
Contract.

 

7.5 Basic Coverage

 

7.5.1 Basic Coverage is available to all MiSalud Enrollees, except as provided
in the table below. Basic Coverage includes the following categories:

 

BASIC COVERAGE

SERVICES

  

MISALUD ELIGIBILITY

GROUPS COVERED

Preventive Services

   All

 

Page 150



--------------------------------------------------------------------------------

BASIC COVERAGE

SERVICES

  

MISALUD ELIGIBILITY

GROUPS COVERED

Diagnostic Test Services

   All

Outpatient Rehabilitation Services

   All

Medical and Surgical Services

   All

Emergency Transportation Services

   All

Maternity and Pre-Natal Services

   All

Emergency Services

   All (Services outside Puerto Rico available only for Medicaid and CHIP
Eligible Persons)

Hospitalization Services

   All

Behavioral Health Services

   All (Note: Services provided by MBHO; not covered under this Contract.)

Pharmacy Services

   All (Note: Claims processing and adjudication Services provided by PBM; not
covered under this Contract.)

 

Page 151



--------------------------------------------------------------------------------

7.5.2 Exclusions from Basic Coverage

 

  7.5.2.1 The following services are excluded from all Basic Coverage. In
addition, exclusions specific to each category of Covered Services are noted in
subsections 7.5.3 – 7.5.12 below.

 

  7.5.2.1.1 Expenses for personal comfort material or services, such as,
telephone, television, toiletries;

 

  7.5.2.1.2 Services rendered by close family relatives (parents, children,
siblings, grandparents, grandchildren, spouses);

 

  7.5.2.1.3 Weight control treatment (obesity or weight gain) for aesthetic
reasons, provided, however, that procedures determined Medically Necessary to
address morbid obesity shall not be excluded;

 

  7.5.2.1.4 Sports medicine, music therapy, and natural medicine;

 

  7.5.2.1.5 Services, diagnostic testing or treatment ordered or rendered by
naturopaths, naturists, chiropractors, iridologists, or osteopaths;

 

Page 152



--------------------------------------------------------------------------------

  7.5.2.1.6 Health certificates, except as provided in Section 7.6.3.2.10 of
this Contract (Preventive Services);

 

  7.5.2.1.7 Epidural anesthesia services;

 

  7.5.2.1.8 Chronic pain treatment, if it is determined that the pain has a
psychological or psychosomatic origin;

 

  7.5.2.1.9 Smoking cessation treatment, except as provided in Section 7.5.8.3.7
of this Contract for pregnant women (smoking cessation in general is covered by
the MBHO);

 

  7.5.2.1.10 Educational tests or services;

 

  7.5.2.1.11 Peritoneal dialysis or hemodialysis services (covered under Special
Coverage, not Basic Coverage);

 

  7.5.2.1.12 Hospice care;

 

  7.5.2.1.13 Services received outside the territorial limits of Puerto Rico,
except as provided in Sections 7.5.7.10 (Emergency Transportation) and 7.5.9.3
(Emergency Services) of this Contract;

 

Page 153



--------------------------------------------------------------------------------

  7.5.2.1.14 Expenses incurred for the treatment of conditions resulting from
services not covered under MiSalud;

 

  7.5.2.1.15 Judicially ordered evaluations for legal purposes;

 

  7.5.2.1.16 Psychological/ psychometric and psychiatric tests and evaluations
to obtain employment or insurance, or for purposes of litigation;

 

  7.5.2.1.17 Travel expenses, even when ordered by the primary care physician;

 

  7.5.2.1.18 Eyeglasses, contact lenses and hearing aids;

 

  7.5.2.1.19 Acupuncture services;

 

  7.5.2.1.20 Rent or purchase of durable medical equipment, wheelchair or any
other transportation method for the handicapped, either manual or electric, and
any expense for the repair or alteration of said equipment, except when the
patient’s life depends on this service; and

 

  7.5.2.1.21 Sex change procedures.

 

7.5.3 Preventive Services

 

Page 154



--------------------------------------------------------------------------------

  7.5.3.1 Healthy Child Care. The Contractor shall make available through its
Network Providers the following Preventive Services under the Healthy Child Care
Program, which serves Enrollees under age two:

 

  7.5.3.1.1 An annual comprehensive evaluation (1) by a certified health
professional, which complements other services for children and young adults
provided pursuant to the periodicity scheme of the American Academy of
Pediatrics; and

 

  7.5.3.1.2 Other services, as needed, during the first two years of the child’s
life.

 

  7.5.3.2 Other Preventive Services. The following are required Preventive
Services for all MiSalud Enrollees:

 

  7.5.3.2.1 Vaccines (the vaccines themselves are provided and paid for by the
Puerto Rico Health Department; the Contractor shall cover the administration of
the vaccines);

 

  7.5.3.2.2 Eye exam;

 

  7.5.3.2.3 Hearing exam, including hearing screening for newborns;

 

Page 155



--------------------------------------------------------------------------------

  7.5.3.2.4 Evaluation and nutritional screening;

 

  7.5.3.2.5 Medically Necessary laboratory exams and diagnostic tests,
appropriate to the Enrollee’s age, sex, and health condition, including, but not
limited to:

 

  7.5.3.2.5.1 Prostate and gynecological cancer screening according to accepted
medical practice, including Pap smears (for Enrollees over age 18), mammograms
(for Enrollees age 40 and over), and P.S.A. tests when Medically Necessary; and

 

  7.5.3.2.5.2 Sigmoidoscopy and colonoscopy for colon cancer detection in adults
50 years and over, classified in risk groups according to accepted medical
practice;

 

  7.5.3.2.6 Nutritional, oral and physical health education;

 

  7.5.3.2.7

Reproductive health counseling and family planning (The Contractor shall make
available through its Network Providers and pay Claims for the following family
planning services: counseling, pregnancy testing, diagnosis and treatment of
sexually transmitted diseases, infertility

 

Page 156



--------------------------------------------------------------------------------

  assessment, and oral contraceptive medications that are used for the purpose
of treating menstrual dysfunction and other hormonal conditions. Contraceptive
methods prescribed for family planning purposes, however, are not covered under
MiSalud, but shall be provided by the Puerto Rico Health Department);

 

  7.5.3.2.8 Syringes for home medicine administration;

 

  7.5.3.2.9 Annual physical exam and follow-up for diabetic patients according
to the diabetic patient treatment guide and Puerto Rico Health Department
protocols; and

 

  7.5.3.2.10 Health Certificates covered under MiSalud; provided that
Co-Payments applicable for necessary procedures and laboratory testing related
to generating a Health Certificate will be the Enrollee’s responsibility. Such
certificates shall include

 

  7.5.3.2.10.1 Venereal Disease Research Laboratory (VDRL) tests;

 

  7.5.3.2.10.2 Tuberculosis (TB) tests; and

 

Page 157



--------------------------------------------------------------------------------

  7.5.3.2.10.3 Any certification for MiSalud Enrollees related to eligibility
for the Medicaid Program (provided at no charge).

 

  7.5.3.3 Except where Medically Necessary to treat a health condition, weight
control measures are not a covered Preventive Service.

 

  7.5.3.4 Wellness Plan

 

  7.5.3.4.1 In order to advance the goals of strengthening preventive services
and providing integrated physical, behavioral health, and dental services to all
Eligible Persons, the Contractor shall develop a Wellness Plan.

 

  7.5.3.4.2 The Wellness Plan shall include a strategy for coordination with
government agencies of the Government of Puerto Rico integral to disease
prevention efforts, including the Puerto Rico Health Department, the Department
of the Family, and the Department of Education.

 

  7.5.3.4.3 The Wellness Plan shall present strategies for encouraging Enrollees
to:

 

Page 158



--------------------------------------------------------------------------------

  7.5.3.4.3.1 Seek an annual health checkup;

 

  7.5.3.4.3.2 Appropriately use the services of MiSalud, including Tele MiSalud;

 

  7.5.3.4.3.3 Seek women’s health screenings including mammograms, Pap smears,
cervical screenings, and tests for sexually transmitted diseases;

 

  7.5.3.4.3.4 Maintain a healthy body weight, through good nutrition and
exercise;

 

  7.5.3.4.3.5 Seek an annual dental exam; and

 

  7.5.3.4.3.6 Attend to the medical and developmental needs of children and
adolescents, including vaccinations.

 

  7.5.3.4.4

The Contractor shall, according to the timeframe specified in Attachment 12 to
this Contract, present its Wellness Plan containing the strategies described
above, to ASES for review and approval, which approval will not be unreasonably
withheld, conditioned or

 

Page 159



--------------------------------------------------------------------------------

  delayed. Any subsequent changes to the Wellness Plan must be previously
approved in writing by ASES.

 

7.5.4 Diagnostic Test Services

 

  7.5.4.1 The Contractor shall make available through its Network Providers the
following Diagnostic Test Services:

 

  7.5.4.1.1 Diagnostic and testing services for Enrollees under age 21 required
by EPSDT, as defined in section 1905(r) of the Social Security Act;

 

  7.5.4.1.2 Clinical labs, including any laboratory order for disease diagnostic
purposes, even if the final diagnosis is a condition or disease whose treatment
is not a Covered Service;

 

  7.5.4.1.3 X-Rays;

 

  7.5.4.1.4 Electrocardiograms;

 

  7.5.4.1.5 Radiation Therapy (Prior Authorization required);

 

  7.5.4.1.6 Pathology;

 

Page 160



--------------------------------------------------------------------------------

  7.5.4.1.7 Arterial gases and pulmonary function test;

 

  7.5.4.1.8 Electroencephalograms; and

 

  7.5.4.1.9 Diagnostic services for Enrollees who present learning disorder
symptoms.

 

  7.5.4.2 The following shall not be considered Diagnostic Test Services covered
under MiSalud:

 

  7.5.4.2.1 Polysomnography Study; and

 

  7.5.4.2.2 Clinical labs processed outside of Puerto Rico.

 

7.5.5 Outpatient Rehabilitation Services

 

  7.5.5.1 The Contractor shall make available through its Network Providers the
following Outpatient Rehabilitation Services:

 

  7.5.5.1.1 Medically Necessary outpatient rehabilitation services for Enrollees
under age 21, as required by EPSDT, section 1905(r) of the Social Security Act;

 

Page 161



--------------------------------------------------------------------------------

  7.5.5.1.2 Physical therapy (minimum fifteen sessions per Enrollee condition
per year, when indicated by an orthopedist or physiatrist);

 

  7.5.5.1.3 Occupational therapy, without limitations; and

 

  7.5.5.1.4 Speech therapy, without limitations.

 

7.5.6 Medical and Surgical Services

 

  7.5.6.1 The Contractor shall make available through its Network Providers the
following Medical and Surgical Services:

 

  7.5.6.1.1 Early and Periodic Screening, Diagnostic and Treatment (EPSDT)
services, as defined in section 1905(r) of the Social Security Act;

 

  7.5.6.1.2 Primary care physician visits, including nursing services;

 

  7.5.6.1.3 Specialist treatment;

 

  7.5.6.1.4 Sub-specialist treatment;

 

  7.5.6.1.5 Physician home visits when Medically Necessary;

 

Page 162



--------------------------------------------------------------------------------

  7.5.6.1.6 Respiratory therapy, without limitations;

 

  7.5.6.1.7 Anesthesia services (except for epidural anesthesia);

 

  7.5.6.1.8 Radiology services;

 

  7.5.6.1.9 Pathology services;

 

  7.5.6.1.10 Surgery;

 

  7.5.6.1.11 Outpatient surgery facility services;

 

  7.5.6.1.12 Practical nurse services;

 

  7.5.6.1.13 Voluntary sterilization of men and women of legal age and sound
mind, provided that they have been previously informed about the medical
procedure implications, and that there is evidence of Enrollee’s written
consent;

 

  7.5.6.1.14 Public health nursing services;

 

Page 163



--------------------------------------------------------------------------------

  7.5.6.1.15 Prosthetics, including supply of all body extremities including
therapeutic ocular prosthetics, segmental instrument tray and spine fusion in
scoliosis and vertebral surgery;

 

  7.5.6.1.16 Ostomy equipment for outpatient level ostomized patients;

 

  7.5.6.1.17 Blood and blood plasma, without limitations, including

 

  7.5.6.1.17.1 authologal and irradiated blood;

 

  7.5.6.1.17.2 monoclonal factor IX with a certified hematologist Referral;

 

  7.5.6.1.17.3 intermediate purity concentrated ant hemophilic factor (Factor
VIII);

 

  7.5.6.1.17.4 monoclonal type antihemophilic factor with a certified
hematologist’s authorization; and

 

  7.5.6.1.17.5 activated protrombine complex (Autoflex and Feiba) with a
certified hematologist’s authorization; and

 

Page 164



--------------------------------------------------------------------------------

  7.5.6.1.18 Services to patients with chronic renal disease in Levels 1 and 2
(Levels 3 to 5 are included in Special Coverage).

 

  7.5.6.1.18.1 Renal disease levels 1 and 2 are defined as follows:

 

  7.5.6.1.18.1.1 Level 1- GFR (Glomerular Filtration – ml/min. per 1.73m² per
corporal area surface) over 90; slight damage when protein is present in the
urine.

 

  7.5.6.1.18.1.2 Level 2- GFR between 60 and 89, a slight decrease in kidney
function.

 

  7.5.6.1.18.2 When GFR decreases to under 60 ml/min per 1.73 m², the Enrollee
must be referred to a nephrologist for proper management. The Enrollee will be
registered for Special Coverage.

 

  7.5.6.2 While cosmetic procedures shall be excluded from Basic Coverage,
breast reconstruction after a mastectomy and surgical procedures Medically
Necessary to treat morbid obesity shall not be considered to be cosmetic
procedures.

 

Page 165



--------------------------------------------------------------------------------

  7.5.6.3 To the extent possible, medical and surgical services, as furnished
through PCPs, PMGs, and other Providers, must be made available to Enrollees
twenty-four (24) hours per day, seven (7) days per week.

 

7.5.7 Emergency Transportation Services

 

  7.5.7.1 The Contractor shall arrange for the provision of Emergency
Transportation Services, including maritime and ground transportation, in
emergency situations.

 

  7.5.7.2 Emergency Transportation Services shall be available twenty-four
(24) hours a day, seven (7) days per week, in each municipality in each of the
Contractor’s Service Regions, and throughout Puerto Rico.

 

  7.5.7.3 Emergency Transportation Services do not require Prior Authorization.

 

  7.5.7.4 The Contractor shall ensure that adequate Emergency Transportation is
available to transport Enrollees with Emergency Medical Conditions, or whose
conditions require Emergency Transportation because of their geographical
location.

 

  7.5.7.5 [Intentionally left blank].

 

Page 166



--------------------------------------------------------------------------------

  7.5.7.6 Aerial Emergency Transportation Services are not included in this
Contract. ASES will provide aerial Emergency Transportation Services directly
(without any role of the Contractor); provided, that the Contractor agrees to
cooperate with any Provider subcontracted by ASES to render such services in the
Service Regions.

 

  7.5.7.7 The Contractor shall pay Claims for Emergency Transportation and shall
adhere to Puerto Rico laws and regulations concerning Emergency Transportation,
including fees. Fees paid by the Contractor for type 3 ambulances shall be $100
for the initial use, plus $1.50 for each mile traveled. The Contractor shall
negotiate fees for the remaining categories.

 

  7.5.7.8 The Contractor may not retroactively deny a Claim for Emergency
Transportation Services because the Enrollee’s condition, which at the time of
service appeared to be an Emergency Medical Condition under the prudent
layperson standard, was ultimately determined to be non-emergency.

 

  7.5.7.9

In any case in which an Enrollee is transported by ambulance to a facility that
is not a Network Provider, and, after being stabilized, is transported by
ambulance to a facility that is a Network Provider, all Emergency Transportation
Claims, provided that they are justified by the definition of

 

Page 167



--------------------------------------------------------------------------------

  Emergency Services in this Contract prudent layperson standards, shall be paid
by the Contractor.

 

  7.5.7.10 The Contractor shall be responsible for timely payment for Claims for
Emergency Transportation Services in the United States for Enrollees who are
Medicaid or CHIP Eligible Persons, if the emergency transportation is associated
with an Emergency Service in the United States covered under Section 7.5.9.3.1.2
of this Contract. If, in an extenuating circumstance, a Medicaid or CHIP
Eligible Enrollee incurs out-of-pocket expenses for Emergency Transportation
Services provided in the United States, the Contractor shall reimburse the
Enrollee for such expenses within 30 days of receipt of such expenses, and the
reimbursement shall be considered a Covered Service.

 

  7.5.7.11 Emergency Transportation Services will be subject to periodic reviews
by applicable governmental agencies to ensure quality of services.

 

7.5.8 Maternity and Pre-Natal Services

 

  7.5.8.1 The Contractor shall make available through its Network Providers the
following Maternity and Pre-Natal Services:

 

Page 168



--------------------------------------------------------------------------------

  7.5.8.1.1 Pregnancy testing;

 

  7.5.8.1.2 Medical services during pregnancy and post-partum;

 

  7.5.8.1.3 Physician and nurse obstetrical services during vaginal delivery and
caesarean section, and services to address any complication that arises during
delivery;

 

  7.5.8.1.4 Treatment of conditions secondary to pregnancy or delivery, when
medically recommended;

 

  7.5.8.1.5 Hospitalization for a period of at least forty-eight (48) hours in
cases of vaginal delivery, and at least ninety-six hours (96) in cases of
caesarean section;

 

  7.5.8.1.6 Anesthesia, excluding epidural;

 

  7.5.8.1.7 Incubator use;

 

  7.5.8.1.8 Fetal monitoring services, during hospitalization only;

 

  7.5.8.1.9 Nursery room routine care for newborns;

 

Page 169



--------------------------------------------------------------------------------

  7.5.8.1.10 Circumcision and dilatation services for newborns;

 

  7.5.8.1.11 Transportation of newborns to tertiary facilities newborn when
necessary;

 

  7.5.8.1.12 Pediatrician assistance during delivery; and

 

  7.5.8.1.13 Delivery services provided in free-standing birth centers.

 

  7.5.8.2 The following are excluded from Maternity and Pre-Natal Services:

 

  7.5.8.2.1 Outpatient use of fetal monitor;

 

  7.5.8.2.2 Treatment services for infertility and/or related to conception by
artificial means; and

 

  7.5.8.2.3 Services, treatments or hospitalizations as a result of a provoked
non-therapeutic abortion or its complications; the following are considered to
be provoked abortions:

 

  7.5.8.2.3.1 Dilatation and curettage (Code 59840);

 

Page 170



--------------------------------------------------------------------------------

  7.5.8.2.3.2 Dilatation and expulsion (Code 59841);

 

  7.5.8.2.3.3 Intra-amniotic injection (Codes 59850, 59851, 59852);

 

  7.5.8.2.3.4 One or more vaginal suppositories (e.g., Prostaglandin) with or
without cervical dilatation (e.g., Laminar), including hospital admission and
visits, fetus birth and secundines (Code 59855);

 

  7.5.8.2.3.5 One or more vaginal suppositories (e.g., prostaglandin) with
dilatation and curettage/or evacuation (Code 59856);

 

  7.5.8.2.3.6 One or more vaginal suppositories (e.g., prostaglandin) with
hysterectomy (omitted medical expulsion) (Code 59857); and

 

  7.5.8.2.3.7 Epidural anesthesia services.

 

  7.5.8.3

The Contractor shall implement a Pre-Natal and Maternal Wellness Plan, aimed at
preventing complications during and after pregnancy, and

 

Page 171



--------------------------------------------------------------------------------

  advancing the objective of lowering the incidence of low birth weight and
premature deliveries.

 

  7.5.8.3.1 The Plan shall include, at a minimum, the following components:

 

  7.5.8.3.2 A Pre-Natal Care Card, ensuring access to services;

 

  7.5.8.3.3 Counseling regarding HIV testing;

 

  7.5.8.3.4 Pregnancy testing;

 

  7.5.8.3.5 A RhoGAM injection for all pregnant women who have a negative RH
factor according to the established protocol;

 

  7.5.8.3.6 Alcohol screening of pregnant women with the TWEAK instrument or
CAGE Test;

 

  7.5.8.3.7 Smoking cessation counseling and treatment (to be provided by the
MBHO, which will collaborate with the Contractor in providing services under the
Maternal and Pre-Natal Wellness Plan);

 

Page 172



--------------------------------------------------------------------------------

  7.5.8.3.8 Post-partum depression screening using the Edinburgh post-natal
depression scale;

 

  7.5.8.3.9 Post-partum counseling and referral to the WIC program;

 

  7.5.8.3.10 Dental evaluation during the second trimester of gestation; and

 

  7.5.8.3.11 Educational workshops regarding prenatal care topics (importance of
pre-natal medical visits and post-partum care), breast-feeding, stages of
childbirth, oral and mental health, family planning, newborn care, among others.

 

  7.5.8.3.12

The Contractor shall prepare Marketing Materials regarding services under the
Pre-Natal and Maternal Wellness Plan, and contractually require that PCP
Providers inform pregnant Enrollees either directly or through such Marketing
Materials of such services. The Contractor shall submit its Pre-Natal and
Maternal Wellness Plan to ASES according to the timeframe specified in
Attachment 12 to this Contract, and shall submit reports quarterly concerning
the usage of services under this program. ASES will monitor the performance of
such plan on a quarterly basis. Any subsequent changes to the Pre-

 

Page 173



--------------------------------------------------------------------------------

  Natal and Maternal Wellness Plan must be previously approved in writing by
ASES.

 

  7.5.8.4 The Contractor shall make available through its Network Providers
reproductive health and family planning counseling. Such services shall be
provided voluntarily and confidentially, including where the Enrollee is under
age eighteen (18). Family Planning Services will include, at a minimum, the
following:

 

  7.5.8.4.1 Education and counseling necessary to make informed choices and
understand contraceptive methods;

 

  7.5.8.4.2 Pregnancy testing;

 

  7.5.8.4.3 Diagnosis and treatment of sexually transmitted diseases;

 

  7.5.8.4.4 Infertility assessment;

 

  7.5.8.4.5 Oral contraceptive medications, but only when prescribed for the
purpose of treating menstrual dysfunction and other hormonal conditions; and

 

Page 174



--------------------------------------------------------------------------------

  7.5.8.4.6 Information on the family planning services available through the
Department of Health.

 

7.5.9 Emergency Services

 

  7.5.9.1 The Contractor shall pay Claims for Emergency Services where necessary
to treat an Emergency Medical Condition. The Contractor shall ensure that
Emergency Services are available twenty-four (24) hours a day, seven (7) days
per week. No Prior Authorization will be required for Emergency Services.

 

  7.5.9.2 Emergency Services shall include the following:

 

  7.5.9.2.1 Emergency room visits, including medical attention and routine and
necessary services;

 

  7.5.9.2.2 Trauma services;

 

  7.5.9.2.3 Operating room use;

 

  7.5.9.2.4 Respiratory therapy;

 

Page 175



--------------------------------------------------------------------------------

  7.5.9.2.5 Specialist and sub-specialist treatment when required by the
emergency room physician;

 

  7.5.9.2.6 Anesthesia;

 

  7.5.9.2.7 Surgical material;

 

  7.5.9.2.8 Laboratory tests and X-Rays;

 

  7.5.9.2.9 Post-Stabilization Services, as provided in Section 7.5.9.5 below;

 

  7.5.9.2.10 Drugs, medicine and intravenous solutions used in the emergency
room; and

 

  7.5.9.2.11 Blood and blood plasma, without limitations, including

 

  7.5.9.2.11.1 authologal and irradiated blood;

 

  7.5.9.2.11.2 monoclonal factor IX with a certified hematologist Referral;

 

Page 176



--------------------------------------------------------------------------------

  7.5.9.2.11.3 intermediate purity concentrated ant hemophilic factor (Factor
VIII);

 

  7.5.9.2.11.4 monoclonal type antihemophilic factor with a certified
hematologist’s authorization; and

 

  7.5.9.2.11.5 activated protrombine complex (Autoflex and Feiba) with a
certified hematologist’s authorization.

 

  7.5.9.3 Emergency Services Within and Outside Puerto Rico

 

  7.5.9.3.1 The Contractor shall arrange for Emergency Services to be available:

 

  7.5.9.3.1.1 For all Enrollees, throughout Puerto Rico, including outside the
Contractor’s Service Regions, and notwithstanding whether the emergency room is
a Network Provider; and

 

  7.5.9.3.1.2

For Medicaid and CHIP Eligible Persons, in Puerto Rico or in the United States,
when the services are Medically Necessary and could not be anticipated,
notwithstanding that emergency rooms outside of

 

Page 177



--------------------------------------------------------------------------------

  Puerto Rico are not Network Providers. Subject to Sections 16.10.2.3 and 21.3
of this Contract, the Contractor shall be responsible for timely payment of
Claims for Emergency Services rendered to Enrollees in the United States. If, in
an extenuating circumstance, a Medicaid or CHIP Eligible Enrollee incurs
out-of-pocket expenses for Emergency Services provided in the United States,
ASES shall reimburse the Enrollee for such expenses within thirty (30) days of
receipt of such expenses, and the reimbursement shall be considered a Covered
Service.

 

  7.5.9.3.2 In covering Emergency Services provided by Puerto Rico Providers
outside the Contractor’s Network, or by Providers in the United States, the
Contractor shall pay Claims for such Emergency Services to such out-of-Network
or United States based Providers equal to at least the average rate paid to
Network Providers in Puerto Rico.

 

  7.5.9.4 Emergency Room Overuse

 

  7.5.9.4.1

The Contractor shall establish mechanisms for measuring and counteracting misuse
of Emergency Services. Excessively frequent

 

Page 178



--------------------------------------------------------------------------------

  visits to emergency rooms and seeking treatment in emergency rooms for
non-emergent conditions will be considered misuse.

 

  7.5.9.4.2 The Contractor shall have the capacity to:

 

  7.5.9.4.2.1 Identify Enrollees who misuse Emergency Services;

 

  7.5.9.4.2.2 Contact Enrollees by mail or telephone to learn the reasons for
their behavior; and

 

  7.5.9.4.2.3 Inform PCPs about the Enrollee’s behavior so that between the two
entities, they can attend to complaints by Enrollees and curb overuse of
Emergency Services.

 

  7.5.9.4.3 The Contractor shall include a clause in Hospital and Emergency Room
contracts that prohibits the Provider from refusing to admit MiSalud Enrollees
to its Emergency Room, and instead referring them to other Emergency Room
facilities.

 

  7.5.9.5 Post-Stabilization Services

 

Page 179



--------------------------------------------------------------------------------

  7.5.9.5.1 The Contractor shall pay Claims for Post-Stabilization Services
rendered by any Provider in accordance with applicable federal regulations. The
attending emergency room physician or other treating Provider shall be
responsible for determining whether the Enrollee is sufficiently stabilized for
transfer or discharge, and that determination is binding on the Contractor with
respect to its responsibility for coverage and payment.

 

  7.5.9.5.2 An Enrollee who has been treated for an Emergency Condition shall
not be held liable for any subsequent screening or treatment necessary to
stabilize the Enrollee.

 

  7.5.9.5.3 Any Post-Stabilization Service that requires Prior Authorization
shall be processed and granted by the Contractor within one (1) hour of the
Service Authorization Request.

 

  7.5.9.5.4

Any Post-Stabilization Service that requires Prior Authorization shall be deemed
authorized if, within one (1) hour of the Service Authorization Request, (i) the
Prior Authorization is not granted, or (ii) the Contractor and the treating
physician cannot reach an agreement concerning the Enrollee’s care and a Network
Provider is not available for consultation. For the avoidance of doubt, the
Contractor must give

 

Page 180



--------------------------------------------------------------------------------

  the treating physician the opportunity to consult with a Network Provider, and
the treating physician may continue with care of the Enrollee until a Network
Provider is reached.

 

  7.5.9.5.5 For every Prior Authorization granted pursuant to Section 7.5.9.5.4
above, the Contractor shall (i) review the Service Authorization Request after
the corresponding Post-Stabilization Service has been rendered to determine
whether the service was Medically Necessary, (ii) document its determination,
and (iii) if it has determined that the service was Medically Necessary, submit
the Claim to ASES in its next Claims Payment Report, in accordance with Sections
11.1.1.4 and 16.7 of this Contract. Notwithstanding the above, if the Contractor
submits a Claim to ASES for a Post-Stabilization Service and later determines
that the service was not Medically Necessary, the Contractor shall recoup any
payment made with respect to such Claim from the Provider and return such amount
to ASES.

 

  7.5.9.5.6

ASES or the PMG shall be financially responsible for all Post-Stabilization
Services, except that the Contractor shall be financially responsible for any
Post-Stabilization Service that requires Prior Authorization with respect to
which the Contractor does not follow the procedure established in
Section 7.5.9.5.5 above and which is

 

Page 181



--------------------------------------------------------------------------------

  determined not to be Medically Necessary.

 

  7.5.9.5.7 The Contractor shall not be financially responsible for
Post-Stabilization Services that it has not Prior Authorized with respect to any
Enrollee for any period after:

 

  7.5.9.5.7.1 A Network Provider with privileges at the treating hospital
assumes responsibility for the Enrollee’s care;

 

  7.5.9.5.7.2 A Network Provider assumes responsibility for the Enrollee’s care
through transfer;

 

  7.5.9.5.7.3 A Contractor representative and the treating physician reach an
agreement concerning the Enrollee’s care; or

 

  7.5.9.5.7.4 The Enrollee is discharged.

 

  7.5.9.6 Responsibility of Payment for Emergency Services

 

  7.5.9.6.1

When an Enrollee (or, as provided in Section 4.4.1.2 of this Contract, an
Eligible Person) accesses any hospital emergency room, the

 

Page 182



--------------------------------------------------------------------------------

  responsible party for the payment of services rendered in this facility shall
be as follows:

 

  7.5.9.6.1.1 When a physician has concluded, after a medical evaluation
(including physical or mental evaluation), that the patient has a behavioral
health diagnosis, the MBHO shall be responsible for the totality of the payment
of all services.

 

  7.5.9.6.1.2 When a physician has concluded after a medical evaluation
(including physical or mental evaluation) that the patient has a physical health
diagnosis, the Contractor shall be responsible for the payment of the Claim for
the services rendered.

 

  7.5.9.6.1.3 In both cases, the physicians from the emergency room must include
in the patient’s Medical Record the final diagnosis. The payment shall be based
on the final diagnosis.

 

  7.5.9.6.1.4

If the diagnosis includes both mental and physical health diagnoses or
conditions, the hospital must

 

Page 183



--------------------------------------------------------------------------------

  include a detailed invoice, by item, which will be used to determine
which entity is responsible for the services and for payment. Both parties, the
MBHO and the Contractor, shall be responsible for payment according to the
diagnosis listed on the invoice submitted by the hospital.

 

  7.5.9.7 Coverage of Services Ultimately Determined to be Non-Emergencies. The
Contractor shall not retroactively deny a Claim for an emergency screening
examination because the Condition, which appeared to be an Emergency Medical
Condition, turned out to be non-emergency in nature.

 

  7.5.9.8 Enrollee Use of Tele MiSalud. The Contractor shall train Emergency
Services Providers concerning the Tele MiSalud Medical Advice Service, and shall
make Providers aware that:

 

  7.5.9.8.1 An Enrollee who consults this service before visiting the emergency
room shall not be responsible for any Co-Payment, provided that he or she
presents his or her Tele MiSalud call identification number when he or she
arrives at the emergency room;

 

Page 184



--------------------------------------------------------------------------------

  7.5.9.8.2 No Co-Payments shall be charged for CHIP children under eighteen
years of age under any circumstances; and

 

  7.5.9.8.3 No Co-Payment shall be imposed for the treatment of an Emergency
Medical Condition for a Medicaid or CHIP Eligible Person. However, a Co-Payment
shall be imposed when a Medicaid Eligible Person seeks care in an emergency room
outside the Enrollee’s PPN to treat a condition that does not meet the
definition of Emergency Medical Condition as set forth in this Contract; and

 

  7.5.9.8.4 The Contractor shall not deny a Claim for Emergency Services when
the Enrollee seeks Emergency Services at the instruction of the Contractor or
its Agent (including a Tele MiSalud representative).

 

  7.5.9.9

Coverage of Services Provided to an Eligible Person Who Has Not Completed
Enrollment. When an Eligible Person who is a Medicaid-or CHIP Eligible Person
(see Sections 1.3.1.1, 1.3.1.2, and 1.3.1.3.1 of this Contract) receives
Emergency Services before the date indicated in Section 4.4.1.1 above, the
Effective Date of Enrollment shall be deemed to be the date of the first
Emergency Service covered by the Contractor or by the MBHO, regardless of
whether the Medicaid or CHIP Eligible Person had submitted an Enrollment
application to the Puerto Rico Medicaid

 

Page 185



--------------------------------------------------------------------------------

  Program as of that date, provided that ASES provides written notification to
the Contractor from the Health Care Reform Eligibility (HCRE) System of (1) the
Certification of eligibility for the Eligible Person, and (2) the fact that the
Potential Enrollee has accessed Emergency Services. The Contractor shall
promptly, per Section 5.2.3 of this Contract, enroll the person in the MiSalud
Plan. The Contractor shall pay for Claims for such Emergency Services, whether
provided within or outside the Service Regions.

 

  7.5.9.10 Coverage of All Emergency Medical Conditions.

 

  7.5.9.10.1 The Contractor shall not deny Claims for treatment of an Emergency
Medical Condition, including in cases in which the absence of immediate medical
attention would not have resulted in the outcomes specified in the definition of
Emergency Medical Condition in this Contract and in 42 CFR 438.114(a).

 

  7.5.9.10.2 The Contractor shall not refuse to pay a Claim for an Emergency
Medical Condition on the ground that the emergency room Provider, hospital, or
fiscal agent did not notify the Enrollee’s PCP or the Contractor of the
Enrollee’s screening or treatment following the Enrollee’s presentation for
Emergency Services.

 

Page 186



--------------------------------------------------------------------------------

7.5.10 Hospitalization Services

 

  7.5.10.1 The Contractor shall make available through its Network Providers
hospitalization services, including the following:

 

  7.5.10.1.1 Nursery;

 

  7.5.10.1.2 Semi-private room (bed available 24 hours a day, every day of the
year);

 

  7.5.10.1.3 Isolation room for medical reasons;

 

  7.5.10.1.4 Food, including specialized nutrition services;

 

  7.5.10.1.5 Regular nursing services;

 

  7.5.10.1.6 Specialized room use, such as operation, surgical, recovery,
treatment and maternity without limitations;

 

  7.5.10.1.7 Drugs, medicine and contrast agents, without limitations;

 

Page 187



--------------------------------------------------------------------------------

  7.5.10.1.8 Materials such as bandages, gauze, plaster or any other therapeutic
or healing material;

 

  7.5.10.1.9 Therapeutic and maintenance care services, including the use of the
necessary equipment to offer the service;

 

  7.5.10.1.10 Specialized diagnostic tests, such as electrocardiograms,
electroencephalograms, arterial gases and other specialized tests that are
available at the hospital and necessary during Enrollee’s hospitalization;

 

  7.5.10.1.11 Supply of oxygen, anesthetics and other gases including
administration;

 

  7.5.10.1.12 Respiratory therapy, without limitations;

 

  7.5.10.1.13 Rehabilitation services while patient is hospitalized, including
physical, occupational and speech therapy;

 

  7.5.10.1.14 Outpatient surgery facility use; and

 

  7.5.10.1.15 Blood and blood plasma, without limitations, including

 

Page 188



--------------------------------------------------------------------------------

  7.5.10.1.15.1 authologal and irradiated blood;

 

  7.5.10.1.15.2 monoclonal factor IX with a certified hematologist Referral;

 

  7.5.10.1.15.3 intermediate purity concentrated ant hemophilic factor (Factor
VIII);

 

  7.5.10.1.15.4 monoclonal type antihemophilic factor with a certified
hematologist’s authorization; and

 

  7.5.10.1.15.5 activated protrombine complex (Autoflex and Feiba) with a
certified hematologist’s authorization.

 

  7.5.10.2 Hospitalization for services that would normally be considered
outpatient services, or for diagnostic purposes only, is not a Covered Service
under MiSalud.

 

7.5.11 Behavioral Health Services

 

  7.5.11.1

Behavioral Health Services shall be included in MiSalud, but shall be primarily
the responsibility of the MBHO. The Contractor shall pursue

 

Page 189



--------------------------------------------------------------------------------

  close cooperation with the MBHO, as detailed in Article 8, to facilitate a
service delivery model that integrates physical and behavioral health services
and that effectively combats substance abuse and addiction.

 

  7.5.11.2 Covered Behavioral Health Services include the following:

 

  7.5.11.2.1 Evaluation, screening and treatment to individuals, couples,
families and groups;

 

  7.5.11.2.2 Outpatient services with psychiatrists, psychologists and social
workers;

 

  7.5.11.2.3 Hospital or outpatient services for substance and alcohol abuse
disorders;

 

  7.5.11.2.4 Intensive outpatient services;

 

  7.5.11.2.5 Immediate access to Emergency Services or services in events of
Urgency twenty-four (24) hours a day, seven days a week;

 

Page 190



--------------------------------------------------------------------------------

  7.5.11.2.6 Detoxification services for Enrollees intoxicated with illegal
substances, whether as a result of substance abuse, a suicide attempt, or
accidental poisoning;

 

  7.5.11.2.7 Long lasting injected medicine clinics;

 

  7.5.11.2.8 Escort/professional assistance and ambulance services when needed;

 

  7.5.11.2.9 Prevention and secondary education services;

 

  7.5.11.2.10 Pharmacy coverage and access to medicine for a maximum of
twenty-four (24) hours, in compliance with Act No. 408;

 

  7.5.11.2.11 Medically Necessary laboratories; and

 

  7.5.11.2.12 Treatment for Enrollees diagnosed with attention deficit disorder
(with or without hyperactivity).

 

  7.5.11.3 While substance abuse treatment for alcoholism and illegal drugs is
considered a Covered Service, smoking cessation treatment is not, except where
included in the Pre-Natal and Maternal Wellness Plan set forth in
Section 7.5.8.3.7 of this Contract.

 

Page 191



--------------------------------------------------------------------------------

  7.5.11.4 The Contractor shall, in addition to the cooperation with the MBHO
required by Article 8 of this Contract, establish and strengthen relationships
(if needed, through memoranda of understanding) with ASSMCA, ADFAN, the Office
of the Women’s Advocate, and other government or nonprofit entities, to improve
the delivery of Behavioral Health Services.

 

7.5.12 Pharmacy Services

 

  7.5.12.1 The Contractor shall make available the following pharmacy services:

 

  7.5.12.1.1 All costs related to prescribed medications for Enrollees,
excluding the Enrollee’s Co-Payment where applicable;

 

  7.5.12.1.2 Drugs in the Preferred Drug List (PDL);

 

  7.5.12.1.3 Drugs included in the Master Formulary described in Attachment 5 of
this Contract, but not in the PDL (through the exceptions process); and

 

  7.5.12.1.4 In some instances, through the exceptions process, drugs that are
not included in either the PDL or the Master Formulary.

 

Page 192



--------------------------------------------------------------------------------

  7.5.12.2 The Contractor may not impose restrictions on available prescription
drugs beyond those stated in the PDL, Master Formulary, or any other drug
formulary approved by ASES.

 

  7.5.12.3 The following drugs are excluded from the pharmacy services benefit:

 

  7.5.12.3.1 Rebetron (to be provided by the Puerto Rico Health Department, upon
referral to the Puerto Rico Health Department by a Network Provider; this
medication not provided through MiSalud); and

 

  7.5.12.3.2 Medications delivered directly to Enrollees by a Provider that does
not have a pharmacy license, with the exception of medications that are
traditionally administered in a doctor’s office, such as injections.

 

  7.5.12.4 Prescriptions ordered under the pharmacy services benefit are subject
to the following utilization controls:

 

  7.5.12.4.1 Certain prescription drugs may be subject to Prior Authorization,
which shall be implemented and managed by the PBM or the Contractor, according
to policies and procedures established by the ASES Pharmacy and Therapeutic
(“P&T”) Committee and decided in consultation with the Contractor when
applicable.

 

Page 193



--------------------------------------------------------------------------------

  7.5.12.4.2 The Contractor shall ensure that Prior Authorization for pharmacy
services is provided for the Enrollee in the following timeframes, including
outside of business hours.

 

  7.5.12.4.2.1 The decision whether to grant a Prior Authorization of a
prescription must not exceed seventy-two (72) hours from the time of the
Enrollee’s Service Authorization Request for any Covered Service; except that,
where the Contractor or the Enrollee’s Provider determines that an Urgency
exists, Prior Authorization must be provided no later than within twenty-four
(24) hours of the Service Authorization Request.

 

  7.5.12.4.2.2 ASES may, in its discretion, grant an extension of the time
allowed for Prior Authorization decisions, where:

 

  7.5.12.4.2.2.1 The Enrollee, or the Provider, requests the extension; or

 

  7.5.12.4.2.2.2

The Contractor justifies to ASES a need for the extension in order to collect
additional information,

 

Page 194



--------------------------------------------------------------------------------

  such that the extension is in the Enrollee’s best interest.

 

  7.5.12.4.3 Prescriptions written by a Provider who is outside the PPN may be
filled only upon a Countersignature from the Enrollee’s PCP, or another assigned
PCP from the PMG in case of absence or unavailability of the Enrollee’s PCP
unless ASES issues a normative letter eliminating this requirement in which case
a Countersignature would not be required. A Countersignature request made to the
PCP shall be acted upon within three (3) Calendar Days of the request of the
prescribing Provider, or, in the event of an Urgency, within twenty-four
(24) hours.

 

  7.5.12.4.4 Prescriptions written by a Provider within the PPN shall require no
PCP Countersignature.

 

  7.5.12.5

The Contractor shall advise its prescribing Providers to use bioequivalent drugs
approved by the Food and Drug Administration (FDA), provided they are classified
as “AB” and authorized by regulations, unless the Provider notes a
contraindication in the prescription. Nonetheless, the Contractor shall not deny
Claims for a drug solely because the bioequivalent drug is unavailable; nor
shall the Contractor impose an

 

Page 195



--------------------------------------------------------------------------------

  additional payment by the Enrollee because the bioequivalent is unavailable.

 

  7.5.12.6 The Contractor shall observe the following timeframe limits with
respect to prescribed drugs:

 

  7.5.12.6.1 Medication for critical conditions will cover a maximum of thirty
(30) days; and additional time, where Medically Necessary.

 

  7.5.12.6.2 Medication for chronic conditions will cover a maximum of thirty
(30) days, except at the beginning of therapy where, upon a Provider’s
recommendation, a minimum of fifteen (15) days shall be prescribed in order to
reevaluate compliance and tolerance. Under a doctor’s orders, a prescription may
be refilled up to five (5) times.

 

  7.5.12.6.3 For maintenance drugs that require Prior Authorization, the Prior
Authorization will be effective for six (6) months, unless there are
contraindications or side effects.

 

  7.5.12.6.4

The prescribing Provider shall reevaluate pharmacotherapy as to compliance,
tolerance, and dosage within ninety (90) days of having prescribed a maintenance
drug. Dosage changes will not require Prior

 

Page 196



--------------------------------------------------------------------------------

  Authorization. Changes in the drug used may require Prior Authorization.

 

  7.5.12.7 Special considerations, including cooperation with Puerto Rico
governmental entities other than ASES, govern coverage of medications for the
following conditions.

 

  7.5.12.7.1 Medications for Treatment of HIV / AIDS

 

  7.5.12.7.1.1 The following HIV/AIDS medications are excluded from the ASES
PDL: Viread, Emtriva, Truvada, Fuzeon, Atripla, Epzicom, Selzentry, Intelence,
and Isentress.

 

  7.5.12.7.1.2 Because of an agreement between the Health Department and ASES,
Enrollees diagnosed with HIV/AIDS may access the medications listed above
through Health Department clinics.

 

  7.5.12.7.1.3

The Contractor shall inform Providers of the ASES/Health Department agreement
described in Section 7.5.12.7.1.2 of this Contract, and shall require

 

Page 197



--------------------------------------------------------------------------------

  Providers to refer Enrollees for whom these medications are Medically
Necessary to CPTET Centers (Centros de Prevencion y Tratamiento de Enfermedades
Transmisibles) or community-based organizations, where the Enrollee may be
screened to determine whether the Enrollee is eligible for ADAP.

 

  7.5.12.7.1.4 A list of CPTET Centers and community-based organizations that
administer these medications is included as Attachment 4 to this Contract.

 

  7.5.12.7.2 Contraceptive Medications. Contraceptive medications shall be
provided by the Contractor’s Providers under MiSalud, but only for the treatment
of menstrual dysfunction and other hormonal conditions. Contraceptives
prescribed for family planning purposes are not included in this Contract and
shall be provided separately by the Health Department.

 

  7.5.12.7.3

Medications for Chronic Conditions for Children with Special Health Needs.
Directions in prescriptions for chronic use drugs for Children with Special
Health Needs shall cover therapy for thirty (30) days, and if necessary up to
five (5) refills of the original prescription, according

 

Page 198



--------------------------------------------------------------------------------

  to medical opinion. When Medically Necessary, additional prescriptions will be
covered.

 

  7.5.12.7.4 Medications for Enrollees with Opiate Addictions. It is the
responsibility of the MBHO to cover Buprenorphine medication and associated
services and follow-up visits required to treat substance abuse disorders.

 

  7.5.12.8 Except as provided in Section 7.5.12.3.2 of this Contract, all
prescriptions must be dispensed by a pharmacy under contract with the PBM that
is duly authorized under the laws of the Government of Puerto Rico, and is
freely selected by the Enrollee. The PBM shall maintain responsibility for
ensuring that the Pharmacy Services Network complies with the terms specified by
ASES.

 

  7.5.12.9 Prescribed drugs must be dispensed at the time and date, as
established by the Puerto Rico Pharmacy Law, when the Enrollee submits the
prescription for dispensation.

 

  7.5.12.10 Use of PDL Medications. The Contractor shall ensure that its
Providers prescribe drugs on the PDL whenever possible.

 

Page 199



--------------------------------------------------------------------------------

  7.5.12.10.1 In the following two categories of exceptional cases, however, the
Contractor shall pay Claims for drugs not included on the PDL, upon submission
of acceptable written documentation from the Provider of the medical
justification for the drug.

 

  7.5.12.10.1.1 The Contractor shall pay Claims for drugs included on the Master
Formulary (Attachment 5 to this Contract) in lieu of a PDL drug, only as a part
of an exceptions process, upon a showing that no drug in the PDL is clinically
effective for the Enrollee.

 

  7.5.12.10.1.2 The Contractor shall pay Claims for a drug that is not included
in either the PDL or the Master Formulary, provided that the drug is not in an
experimental stage and that the drug has been approved by the FDA for the
treatment of the condition.

 

  7.5.12.10.2 In addition to demonstrating that the drug prescribed has FDA
approval and is not considered experimental, a Provider prescribing a drug not
on the PDL must demonstrate to the Contractor’s reasonable satisfaction that:

 

Page 200



--------------------------------------------------------------------------------

  7.5.12.10.2.1 The drug does not have any bioequivalent on the market; and

 

  7.5.12.10.2.2 The drug is clinically indicated because of:

 

  7.5.12.10.2.2.1 Contraindication with some drugs that are in the PDL that the
Enrollee is already taking, and scientific literature indicates serious adverse
health effects related;

 

  7.5.12.10.2.2.2 History of adverse reaction by the Enrollee to some drugs that
are in the PDL;

 

  7.5.12.10.2.2.3 Therapeutic failure of all available alternatives in the PDL;
or

 

  7.5.12.10.2.2.4 Other special circumstances.

 

  7.5.12.11 Role of Pharmacy Benefit Manager

 

  7.5.12.11.1

Pharmacy services are administered primarily by a Pharmacy Benefit Manager
(“PBM”) under contract with ASES. The Contractor shall

 

Page 201



--------------------------------------------------------------------------------

  work with the PBM as well as the Pharmacy Program Administrator (“PPA”)
selected by ASES as needed, and as provided in this Section, in order to ensure
a successful pharmacy services benefit.

 

  7.5.12.11.2 The Contractor shall be obligated to accept the terms and
conditions of the contract that ASES awards to a PBM. The Contractor shall use
the procedures, guidelines, and other instructions implemented by ASES through
the PBM. Notwithstanding the foregoing, to the extent of any conflict between
the terms of this Contract, on the one hand, and the terms of the PBM agreement
or any procedure, guideline or instruction of the PBM on the other hand, the
terms of this Contract shall govern and control.

 

  7.5.12.11.3 Among other measures, to enhance cooperation with the PBM, the
Contractor shall:

 

  7.5.12.11.3.1 Work with the PBM to improve information flow and to develop
protocols for information-sharing;

 

  7.5.12.11.3.2

Establish, in consultation with the PBM, the procedures to deposit funds for the
payment of claims to the

 

Page 202



--------------------------------------------------------------------------------

  pharmacy network according to the payments cycle specified by the PBM;

 

  7.5.12.11.3.3 Coordinate with the PBM to establish customer service protocols
concerning Pharmacy Services; and

 

  7.5.12.11.3.4 Collaborate with ASES to facilitate the transition between any
current PBM, PPA or rebate provider and any successors in the event ASES
replaces any of them during the Term of this Contract.

 

  7.5.12.12 Claims Processing and Administrative Services for Pharmacy. The
Contractor shall:

 

  7.5.12.12.1 Assume the cost of implementing and maintaining online connection
with the PBM;

 

  7.5.12.12.2 Cover all of its own costs of implementation, including but not
limited to payment processes, utilization review and approval processes,
connection and line charges, and other costs incurred to implement the payment
arrangements for pharmacy claims;

 

Page 203



--------------------------------------------------------------------------------

  7.5.12.12.3 Review Claims payments summary reports for each payment cycle and
transfer funds required for payment to pharmacies;

 

  7.5.12.12.4 Review denials and rejections of Claims;

 

  7.5.12.12.5 Maintain a phone line to provide for Prior Authorization of drugs,
according to the established policies and the PDL and Master Formulary; and

 

  7.5.12.12.6 Electronically submit daily to the PBM a list of all Contractor’s
Network Providers and a list of Enrollees.

 

  7.5.12.13 Fraud Investigations. The Contractor shall develop tracking
mechanisms for Fraud and Abuse issues, and shall forward Fraud and Abuse
complaints regarding pharmacy services from Enrollees to the PBM and to ASES.

 

  7.5.12.14 Formulary Management Program

 

  7.5.12.14.1

The Contractor shall select two (2) members of its staff to serve on a
cross-functional committee, the Pharmacy Benefit Financial Committee, tasked
with rebate maximization. The Committee will

 

Page 204



--------------------------------------------------------------------------------

  evaluate recommendations on the PDL, from the P&T Committee and the PPA, and
will ultimately develop and review the PDL from time to time under the direction
of ASES and the PPA.

 

  7.5.12.14.2 The Contractor shall select a member of its staff to serve on a
cross-functional subcommittee tasked with rebate maximization. The subcommittee
will take recommendations on the PDL from the P&T Committee and will ultimately
create and manage the PDL.

 

  7.5.12.15 Utilization Management and Reports. The Contractor shall:

 

  7.5.12.15.1 Perform drug utilization review that meets the standards
established by both ASES and federal authorities; and

 

  7.5.12.15.2 Develop and distribute protocols, to be subject to ASES approval,
when necessary.

 

  7.5.12.16 Communication with Providers. The Contractor shall ensure the
following communications with Providers:

 

  7.5.12.16.1

The Contractor shall advise Providers of the use of the PDL as a first option at
the moment of prescribing; and of the need to observe the

 

Page 205



--------------------------------------------------------------------------------

  exceptions process when filling a prescription for a drug not on the PDL.

 

  7.5.12.16.2 The Contractor shall advise Providers that they may not outright
deny medication because it is not included on ASES’s PDL. A medication not on
the PDL may be provided through the exceptions process described in
Section 7.5.12.10 of this Contract.

 

  7.5.12.16.3 The Contractor shall advise Providers on the use of brand-name
drugs, and the availability of the bio-equivalent version, if any.

 

  7.5.12.17 Cooperation with the Pharmacy Program Administrator (“PPA”)

 

  7.5.12.17.1 The Contractor shall receive from the PPA updates to the PDL. The
Contractor shall adhere to these updates.

 

  7.5.12.17.2 Any rebates shall be negotiated by the PPA and retained in their
entirety by ASES. The Contractor shall neither negotiate, collect, nor retain,
any pharmacy rebate for the utilization by Enrollees of brand drugs included in
the ASES PDL.

 

Page 206



--------------------------------------------------------------------------------

7.6 Dental Services

 

7.6.1 Dental Services shall include the following:

 

  7.6.1.1 All preventative and corrective services for children under age 21
mandated by the EPSDT requirement;

 

  7.6.1.2 Pediatric Pulp Therapy (Pulpotomy) for children under age 21;

 

  7.6.1.3 Stainless Steel Crowns for use in primary teeth following a Pediatric
Pulpotomy;

 

  7.6.1.4 Preventive dental services for adults;

 

  7.6.1.5 Restorative dental services for adults;

 

  7.6.1.6 One comprehensive oral exam;

 

  7.6.1.7 One periodical exam every six months;

 

  7.6.1.8 One defined problem-limited oral exam;

 

Page 207



--------------------------------------------------------------------------------

  7.6.1.9 One full series of intra-oral radiographies, including bite, every
three years;

 

  7.6.1.10 One initial periapical intra-oral radiography;

 

  7.6.1.11 Up to five additional periapical/intra-oral radiographies per year;

 

  7.6.1.12 One single film-bite radiography per year;

 

  7.6.1.13 One two-film bite radiography per year;

 

  7.6.1.14 One panoramic radiography every three years;

 

  7.6.1.15 One adult cleanse every six months;

 

  7.6.1.16 One child cleanse every six months;

 

  7.6.1.17 One topical fluoride application every six month for Enrollees under
19 years old;

 

Page 208



--------------------------------------------------------------------------------

  7.6.1.18 Fissure sealants for life for Enrollees up to 14 years old (including
decidual molars up to 8 years old when Medically Necessary because of cavity
tendencies);

 

  7.6.1.19 Amalgam restoration;

 

  7.6.1.20 Resin restorations;

 

  7.6.1.21 Root canal;

 

  7.6.1.22 Palliative treatment; and

 

  7.6.1.23 Oral surgery.

 

7.7 Special Coverage

 

7.7.1 The Special Coverage benefit is designed to provide services for Enrollees
with special health care needs caused by serious illness.

 

7.7.2

The Contractor shall provide to ASES the strategy implemented for the
identification of populations with special health care needs in order to
identify any ongoing special

 

Page 209



--------------------------------------------------------------------------------

  conditions of Enrollees that require a treatment plan and regular care
monitoring by appropriate health care professionals.

 

7.7.3 The Contractor shall implement a system for screening Enrollees for
Special Coverage and registering Enrollees who qualify. The Contractor shall
design a form to be used by Providers in submitting a registration for Special
Coverage.

 

7.7.4 The registration system for Special Coverage shall emphasize speedy
processing of the registration.

 

7.7.5 Once a Provider supplies all the required information for the Contractor
to process a registration, Special Coverage shall take effect retroactively as
of the date the Provider reaches a diagnosis, including documentation of test
results, for any condition included in Special Coverage. In case information is
submitted to Contractor after diagnosis was reached, coverage can be made
retroactive up to sixty (60) Calendar Days before the date on which Provider
submitted the registration request.

 

7.7.6

According to the timeframes specified in Attachment 12 to this Contract, the
Contractor shall submit to ASES for approval proposed protocols to be
established for Special Coverage and any subsequent changes to the proposed
protocols for Special

 

Page 210



--------------------------------------------------------------------------------

  Coverage must be previously approved in writing by ASES. The proposed
protocols must be established for, at a minimum, the following:

 

  7.7.6.1 Registration procedures;

 

  7.7.6.2 Formats established for registration forms;

 

  7.7.6.3 Forms of notices to be issued to the Enrollee and to the Provider to
inform them of the Contractor’s decision concerning Special Coverage;

 

  7.7.6.4 Protocols for the development of treatment plan;

 

  7.7.6.5 Provisions for ensuring that Enrollees with Special Coverage have
timely access to specialists appropriate for the Enrollee’s condition and
identified needs; and

 

  7.7.6.6 A summary of the Contractor’s strategy for the identification of
populations with special health care needs.

 

7.7.7 The protocols shall emphasize both the need for a speedy determination and
the need for screening evaluations to be conducted by competent Health Care
Professionals with appropriate expertise.

 

Page 211



--------------------------------------------------------------------------------

7.7.8 The Contractor shall complete, monitor, and routinely update a treatment
plan for each Enrollee who is registered for Special Coverage.

 

  7.7.8.1 The treatment plan shall be developed by the Enrollee’s PCP, with the
Enrollee’s participation, and in consultation with any specialists caring for
the Enrollee. The Contractor shall require, in its Provider Contracts with PCPs,
that Special Registration treatment plans be submitted to the Contractor for
review and approval in a timely manner.

 

  7.7.8.2 The Contractor shall coordinate with the MBHO in development of the
treatment plan, and shall consider any impact treatment provided by the MBHO may
have on the treatment plan.

 

7.7.9 Autism

 

  7.7.9.1

The physical health services that the autism population need to access through
specialists as gastroenterologists, neurologists, allergists, and dentists, will
be offered through Special Coverage. The Uniform Guide for Special Coverage
(Attachment 7 to this Contract) includes the procedures to follow for this
condition. The MBHO will cover all Behavioral Health Services relating to
autism, including collaboration and integration with any treatment plan
developed by the Contractor. The

 

Page 212



--------------------------------------------------------------------------------

  Contractor shall submit, according to the timeframes set forth in Attachment
12 to this Contract, a plan for coordination with the MBHO to meet the
integration requirement.

 

  7.7.9.2 The Contractor shall require in its Provider Contracts with PCPs that
the PCP carry out the M-CHAT screen to detect Autism in Enrollees under age
eighteen (18) months, or in any other age range established by the Department of
Health. Once the PCP diagnoses autism, the PCP will refer the patient to the
mental health Provider. The M-CHAT test may be accessed through the Internet,
and does not entail any cost, nor does it infringe any copyright.

 

  7.7.9.3 The Contractor shall also require, through its Provider Contracts,
that PCPs administer the Ages and Stages Questionnaire (ASQ) to the parents of
child Enrollees. This questionnaire must be completed when the child is nine
(9), eighteen (18), and thirty (30) months old, or at any other age established
by the Department of Health. ASES acquired the license for the exclusive use
child Enrollees in MiSalud and will provide the questionnaires to the Contract,
which shall transmit the questionnaire to PCPs and mentor them in its use.

 

Page 213



--------------------------------------------------------------------------------

  7.7.9.4 The Contractor shall audit PCPs’ use of the M-CHAT and ASQ as part of
its Physician Incentive Plan.

 

7.7.10 Services provided under Special Coverage shall be subject to Prior
Authorization by the Contractor as specified in Section 7.7.11 of this Contract.

 

7.7.11 Special Coverage shall include in its scope the following services;
provided, however, that an Enrollee shall be entitled only to those services
Medically Necessary to treat the condition that qualified the Enrollee for
Special Coverage:

 

  7.7.11.1 Coronary and intensive care services, without limit;

 

  7.7.11.2 Maxillary surgery;

 

  7.7.11.3 Neurosurgical and cardiovascular procedures, including pacemakers,
valves and any other instrument or artificial devices (Prior Authorization
required);

 

  7.7.11.4 Peritoneal dialysis, hemodialysis and related services;

 

  7.7.11.5 Pathological and clinical laboratory tests that are required to be
sent outside Puerto Rico for processing (Prior Authorization required);

 

Page 214



--------------------------------------------------------------------------------

  7.7.11.6 Neonatal intensive care unit services, without limit;

 

  7.7.11.7 Radioisotope, chemotherapy, radiotherapy and cobalt treatments;

 

  7.7.11.8 Treatment of gastrointestinal conditions and allergies and
nutritional services in autism patients;

 

  7.7.11.9 The following procedures and diagnostic tests, when Medically
Necessary (Prior Authorization required):

 

  7.7.11.9.1 Computerized Tomography;

 

  7.7.11.9.2 Magnetic resonance test;

 

  7.7.11.9.3 Cardiac catheters;

 

  7.7.11.9.4 Holter test;

 

  7.7.11.9.5 Doppler test;

 

  7.7.11.9.6 Stress tests;

 

  7.7.11.9.7 Lithotripsy;

 

Page 215



--------------------------------------------------------------------------------

  7.7.11.9.8 Electromyography;

 

  7.7.11.9.9 SPECT test;

 

  7.7.11.9.10 OPG test; and

 

  7.7.11.9.11 Impedance Plesthymography;

 

  7.7.11.10 Other neurological, cerebrovascular and cardiovascular procedures,
invasive and noninvasive;

 

  7.7.11.11 Nuclear medicine imaging;

 

  7.7.11.12 Diagnostic endoscopies;

 

  7.7.11.13 Genetic studies;

 

  7.7.11.14 Up to fifteen (15) additional (beyond the services provided under
Basic Coverage) physical therapy treatments per Enrollee condition per year when
indicated by an orthopedist or physiatrist after Contractor Prior Authorization;

 

Page 216



--------------------------------------------------------------------------------

  7.7.11.15 General anesthesia, including for dental treatment of special needs
children;

 

  7.7.11.16 Hyperbaric Chamber;

 

  7.7.11.17 Immunosuppressive medicine and laboratories required for maintenance
treatment of post-surgical patients or transplant patients, to ensure the
stability of the Enrollee’s health, and for emergencies that may occur after
said surgery; and

 

  7.7.11.18 Treatment for the following conditions after confirmed laboratory
results and established diagnosis:

 

  7.7.11.18.1 HIV Positive factor and/or Acquired Immunodeficiency Syndrome
(AIDS) (Outpatient and hospitalization services are included; no Referral or
Prior Authorization is required for Enrollee visits and treatment at the Health
Department’s Regional Immunology Clinics and other qualified Providers);

 

  7.7.11.18.2 Tuberculosis;

 

  7.7.11.18.3 Leprosy;

 

Page 217



--------------------------------------------------------------------------------

  7.7.11.18.4 Lupus;

 

  7.7.11.18.5 Cystic Fibrosis;

 

  7.7.11.18.6 Cancer;

 

  7.7.11.18.7 Hemophilia; and

 

  7.7.11.18.8 Special conditions of children, including the prescribed
conditions in the Special Needs Children Codes (see Attachment 13), except:

 

  7.7.11.18.8.1 Asthma and diabetes, which are included in the Disease
Management program;

 

  7.7.11.18.8.2 Mental Disorders; and

  7.7.11.18.8.3 Mental Retardation (Behavioral manifestations shall be managed
by behavioral health Providers within the Basic Coverage, with the exception of
situations of catastrophic disease);

 

  7.7.11.18.9 Scleroderma;

 

Page 218



--------------------------------------------------------------------------------

  7.7.11.18.10 Multiple Sclerosis;

 

  7.7.11.18.11 Conditions resulting from self-inflicted damage or as a result of
a felony by an Enrollee or negligence; and

 

  7.7.11.18.12 Chronic renal disease in levels three (3), four (4) and five
(5) (Levels 1 and 2 are included in the Basic Coverage); these levels of renal
disease are defined as follows:

 

  7.7.11.18.12.1 Level 3 – GFR (Glomerular Filtration – ml/min. per 1.73m² per
corporal surface area) between 30 and 59, a moderate decrease in kidney
function;

 

  7.7.11.18.12.2 Level 4 – GFR between 15 and 29, a severe decrease in kidney
function; and

 

  7.7.11.18.12.3 Level 5 – GFR under 15, renal failure that will probably
require either dialysis or a kidney transplant.

 

  7.7.11.19

Required medication for the outpatient treatment of Tuberculosis and Leprosy is
included under Special Coverage. Medication for the outpatient treatment or
hospitalization for AIDS-diagnosed Enrollees or

 

Page 219



--------------------------------------------------------------------------------

  HIV-positive Enrollees is also included, with the exception of Protease
inhibitors which will be provided by CPTET Centers.

 

7.7.12 An Enrollee may register for Special Coverage based on one of the
conditions listed in Attachment 7 to this Contract (Uniform Guide to Special
Coverage). The Contractor must seek ASES authorization for any other special
condition not listed in Attachment 7, which the Enrollee, PCP, or PMG requests
to be the basis of Special Coverage for an Enrollee. The request must include
sufficient documentation of Enrollee(s) need for services and the
cost-effectiveness of the care option. ASES will consult with the Health
Department and issue a decision which will be binding between the parties.

 

7.7.13 Except as expressly noted in this Section 7.7, the exclusions applied to
Basic Coverage apply to Special Coverage.

 

7.8 Case and Disease Management

 

7.8.1 Benefits under MiSalud include Case Management and Disease Management,
which are intended to coordinate care for Enrollees with intense health service
needs.

 

7.8.2 Case Management

 

Page 220



--------------------------------------------------------------------------------

  7.8.2.1 The Contractor shall be responsible for the Case Management of
Enrollees who have the greatest need, including those who have catastrophic,
high-cost, or high-risk conditions.

 

  7.8.2.2 The Contractor’s case management system shall emphasize prevention,
continuity of care, and coordination of care. The system will advocate for, and
link Enrollees to, services as necessary across Providers and settings. Case
Management functions include:

 

  7.8.2.2.1 Early identification of Enrollees who have or may have special
needs, including through use of the screening tools M-CHAT and ASQ-SE;

 

  7.8.2.2.2 Assessment of an Enrollee’s risk factors including identification of
any behavioral health needs;

 

  7.8.2.2.3 Development of a plan of care;

 

  7.8.2.2.4 Coordination and assistance to ensure timely Access to Providers;

 

  7.8.2.2.5 Coordination of care actively linking the Enrollee to Providers,
medical services, residential, social and other support services where needed;

 

Page 221



--------------------------------------------------------------------------------

  7.8.2.2.6 Monitoring;

 

  7.8.2.2.7 Continuity of care;

 

  7.8.2.2.8 Follow-up and documentation; and

 

  7.8.2.2.9 Coordination with the MBHO for any Enrollee with behavioral health
needs, including autism, attention deficit disorders, and substance or alcohol
abuse disorders.

 

  7.8.2.3 The Contractor shall develop policies and procedures for Case
Management that include, at a minimum, the following elements:

 

  7.8.2.3.1 The provision of an individual needs assessment and diagnostic
assessment;

 

  7.8.2.3.2 The development of an individual treatment plan, as necessary, based
on the needs assessment;

 

  7.8.2.3.3 The establishment of treatment objectives;

 

  7.8.2.3.4 The monitoring of outcomes;

 

Page 222



--------------------------------------------------------------------------------

  7.8.2.3.5 A process to ensure that treatment plans are revised as necessary;

 

  7.8.2.3.6 A strategy to ensure that all Enrollees or Authorized
Representatives, as well as any specialists caring for the Enrollee, are
involved in a treatment planning process coordinated by the PCP;

 

  7.8.2.3.7 Procedures and criteria for making Referrals to specialists and
subspecialists;

 

  7.8.2.3.8 Procedures and criteria for maintaining care plans and Referral
services when the Enrollee changes PCPs;

 

  7.8.2.3.9 Capacity to implement, when indicated, case management functions
such as individual needs assessment, including establishing treatment
objectives, treatment follow-up, monitoring of outcomes, or revision of
treatment plan; and

 

  7.8.2.3.10 Process for referring Enrollees into Disease Management.

 

  7.8.2.4

These procedures must be designed to include consultation and coordination with
the MBHO and any behavioral health Providers when

 

Page 223



--------------------------------------------------------------------------------

  the Enrollee is receiving behavioral health services or is identified to
require behavioral health services.

 

  7.8.2.5 As part of its Case Management Program, the Contractor shall maintain
statistical reports in the following areas:

 

  7.8.2.5.1 Number of Enrollees receiving intensive one-on-one counseling
interventions by case managers;

 

  7.8.2.5.2 Number of Prior Authorizations and denials of Prior Authorization
for the conditions included in Special Coverage;

 

  7.8.2.5.3 Number of Enrollees screened for depression using the PHQ-9 (Patient
Health Questionnaire-9) in adults and the ASQ-SE (Ages and Stages Questionnaire
Socio-Emotional) in children; and

 

  7.8.2.5.4 The number of Enrollees with chronic behavioral health conditions.

 

  7.8.2.6

The Contractor shall submit its Case Management policies and procedures to ASES
for review and approval according to the timeframe specified in Attachment 12 to
this Contract. Any subsequent changes to Case

 

Page 224



--------------------------------------------------------------------------------

  Management policies and procedures must be previously approved in writing by
ASES.

 

7.8.3 Disease Management

 

  7.8.3.1 The Contractor shall develop a Disease Management program for
individuals with Chronic Conditions, including the following:

 

  7.8.3.1.1 Asthma;

 

  7.8.3.1.2 Depression (to be handled by the MBHO in its Disease Management
Program);

 

  7.8.3.1.3 Diabetes Type 1 or 2;

 

  7.8.3.1.4 Congestive heart failure and other cardiovascular disease;

 

  7.8.3.1.5 Hypertension;

 

  7.8.3.1.6 Obesity; and

 

Page 225



--------------------------------------------------------------------------------

  7.8.3.1.7 Chronic renal disease, levels 1 and 2 (see definition at
Section 7.5.6.1.18.1 of this Contract).

 

  7.8.3.2 The Contractor shall identify and categorize Enrollees using clinical
protocols of the Health Department and protocols developed by the Committee for
Management of Conditions established by ASES.

 

  7.8.3.3 The Contractor shall report quarterly on the number of Enrollees
diagnosed with each of these conditions.

 

  7.8.3.4 The Contractor shall develop Disease Management policies and
procedures detailing its program, including how Enrollees are identified for and
referred to Disease Management, Disease Management program descriptions, and
monitoring and evaluation activities.

 

  7.8.3.5 The Contractor shall submit its Disease Management policies and
procedures to ASES for review and approval according to the timeframe specified
in Attachment 12 to this Contract. Any subsequent changes to Disease Management
policies and procedures must be previously approved in writing by ASES.

 

Page 226



--------------------------------------------------------------------------------

  7.8.3.6 The Contractor shall require in its policies and procedures that an
individualized treatment plan be developed for each Enrollee who receives
Disease Management services. The policies and procedures shall include a
strategy to ensure that all Enrollees or Authorized Representatives, as well as
any specialists caring for the Enrollee, are involved in a treatment planning
process coordinated by the PCP.

 

7.9 Early and Periodic Screening, Diagnosis and Treatment Requirements (“EPSDT”)

 

7.9.1 The Contractor shall arrange with the Network Providers for the provision
of EPSDT Program services to Enrollees who are less than twenty-one (21) years
of age (“EPSDT Eligible Children”), as specified below.

 

  7.9.1.1 The Contractor and ASES shall develop an EPSDT plan that sets forth
those Administrative Services that the Contractor shall perform in connection
with EPSDT (the “EPSDT Plan”), pursuant to applicable provisions of section
1902(a)(43) of the Social Security Act. The EPSDT Plan shall address the
following:

 

  7.9.1.1.1 EPSDT screening standards and guidelines;

 

Page 227



--------------------------------------------------------------------------------

  7.9.1.1.2 Education programs for Network Providers regarding the requirements
to (i) track gaps in care, (ii) promote follow-up to ensure that Network
Providers comply with the Healthy Child Care periodicity schedules, and
(iii) provide the information necessary for ASES to produce its CMS 416 reports;
and

 

  7.9.1.1.3 Outreach and education programs for parents.

 

  7.9.1.2 The EPSDT Plan shall emphasize outreach and compliance monitoring for
children and adolescents (young adults), taking into account the multi-lingual,
multi-cultural nature of the population, as well as other unique characteristics
of this population.

 

  7.9.1.3 The EPSDT Plan shall include procedures for tracking gaps in care and
follow up for annual dental examinations and visits. The Contractor shall submit
its EPSDT Plan for review and approval according to the timeframe specified in
Attachment 12 to this Contract.

 

  7.9.1.4

The EPSDT Plan shall require that quarterly reports compiled by the Contractor
on EPSDT screening, based on Claims data submitted by Network Providers for
EPSDT Eligible Children, will be submitted in

 

Page 228



--------------------------------------------------------------------------------

  accordance with the requirements of the CMS 416 reports to be prepared by
ASES.

 

7.9.2 Outreach and Education

 

  7.9.2.1 The Contractor’s EPSDT outreach and education process for EPSDT
Eligible Children and their families shall include:

 

  7.9.2.1.1 The importance of preventive care;

 

  7.9.2.1.2 The periodicity schedule and the depth and breadth of services;

 

  7.9.2.1.3 How and where to access services; and

 

  7.9.2.1.4 A statement that services are provided without cost.

 

  7.9.2.2 The Contractor shall inform its newly enrolled families with EPSDT
Eligible Children about the EPSDT program upon Enrollment with the MiSalud Plan.
This requirement includes inform pregnant women and new mothers, either before
or within fourteen (14) Calendar Days after the birth of their children, that
EPSDT services are available.

 

Page 229



--------------------------------------------------------------------------------

  7.9.2.3 The Contractor will coordinate through its clinical programs necessary
covered preventive services upon member request.

 

  7.9.2.4 [Intentionally left blank]

 

  7.9.2.5 The Contractor shall provide to each PCP, at least three (February,
June and October) times per year, a list of the PCP’s EPSDT Eligible Children
who are not in compliance with the EPSDT periodicity schedule.

 

  7.9.2.6 The Contractor will ensure that the PCP receives a Gaps in Care
analysis for at least eighty percent (80%) of his or her EPSDT Eligible
Children. For purposes of this Contract, “Gaps in Care analysis” shall mean the
comparison of the actual provision of preventive services for EPSDT Eligible
Children with the recommended preventive services according to evidence-based
clinical practice guidelines.

 

  7.9.2.7

Outreach and education shall include a combination of written and oral (on the
telephone, face-to-face, or films/tapes) methods, and may be done by Contractor
personnel or by Providers. All outreach and education shall be documented and
shall be conducted in non-technical language at or below a fourth (4th) grade
reading level. The Contractor shall use accepted

 

Page 230



--------------------------------------------------------------------------------

  methods for informing persons who are blind or deaf, or cannot read or
understand the Spanish language.

 

7.9.3 Screening

 

  7.9.3.1 The Contractor will promote periodic screens (“EPSDT Checkups”) in
accordance with the Puerto Rico Medicaid Program’s periodicity schedule and the
American Academy of Pediatrics EPSDT periodicity schedule. Such EPSDT Checkups
shall include, but not be limited to, the Healthy Child Care checkups described
in Section 7.5.3.1 of this Contract.

 

  7.9.3.2 The Contractor shall arrange for the provision of an initial health
and screening visit to all newly enrolled EPSDT Eligible Children for all
newborns within twenty-four (24) hours of birth.

 

  7.9.3.3 The Contractor shall advise the EPSDT Enrollee and his or her parents,
or his or her legal guardian, of his or her right to have an EPSDT Checkup as
well will provide a written notification of preventive care according to the
EPSDT protocols.

 

  7.9.3.4 EPSDT Checkups must include all of the following:

 

Page 231



--------------------------------------------------------------------------------

  7.9.3.4.1 A comprehensive health and developmental history;

 

  7.9.3.4.2 Developmental assessment, including mental, emotional, and
behavioral health development;

 

  7.9.3.4.3 Measurements (including head circumference for infants);

 

  7.9.3.4.4 An assessment of nutritional status;

 

  7.9.3.4.5 A comprehensive unclothed physical exam;

 

  7.9.3.4.6 Immunizations according to the guidance issued by the Advisory
Committee on Immunization Practices (ACIP) (the vaccines themselves are paid for
by the Department of Health; the Contractor shall cover Providers’
administration of the vaccines, under the fee schedule established by the
Department of Health);

 

  7.9.3.4.7 Certain laboratory tests;

 

  7.9.3.4.8 Anticipatory guidance and health education;

 

  7.9.3.4.9 Vision screening;

 

Page 232



--------------------------------------------------------------------------------

  7.9.3.4.10 Tuberculosis; as applicable

 

  7.9.3.4.11 Hearing screening;

 

  7.9.3.4.12 Dental and oral health assessment; and

 

  7.9.3.4.13 Lead Screening.

 

  7.9.3.5 The Contractor shall promote and inform providers of the requirements
for the appropriate screening of lead toxicity. Regardless of health risk, the
Contractor shall require in its Provider Contracts that Network Providers
arrange for a blood lead screening test for all EPSDT Eligible children at
twelve (12) and twenty-four (24) months of age. Children between twenty-four
(24) and seventy-two (72) months of age should receive a blood lead screening
test if there is no record of a previous test.

 

  7.9.3.6 The Contractor shall have procedures that ensure appropriate access to
care of EPSDT Eligible Children in need of further diagnostic and/or treatment
services to correct or ameliorate defects, and physical and mental illnesses and
conditions discovered by the EPSDT Checkup. Referral and follow up may be made
from the Provider conducting the screening or to another Provider, as
appropriate.

 

Page 233



--------------------------------------------------------------------------------

  7.9.3.7 The Contractor will include EPSDT level of compliance of the
population assigned to every PCP as one of the qualifying criteria for the
Physician Incentive Program.

 

  7.9.3.8 The Contractor shall monitor Providers’ compliance with EPSDT
guidelines according with CMS objectives and report on such compliance every
quarter pursuant to its EPSDT Plan.

 

7.9.4 Tracking

 

  7.9.4.1 The Contractor shall establish a tracking system using the Gaps in
Care analysis that provides information on compliance with the following EPSDT
requirements:

 

  7.9.4.1.1 Preventive diagnostic services; and

 

  7.9.4.1.2 Immunizations and dental services.

 

  7.9.4.1.3 [Intentionally left blank]

 

Page 234



--------------------------------------------------------------------------------

  7.9.4.2 All information generated and maintained in the tracking system shall
be consistent with Encounter Data requirements as specified in Section 16.8 of
this Contract.

 

7.9.5 Diagnostic and Treatment Services

 

  7.9.5.1 If a suspected problem is detected by a screening EPSDT Checkup, the
child shall be evaluated as necessary for further diagnosis. This diagnosis is
used to determine treatment needs.

 

  7.9.5.2 The MiSalud Plan will provide access for all follow-up diagnostic and
treatment services under this coverage deemed Medically Necessary to ameliorate
or correct a problem discovered during the Checkup. The Contractor shall arrange
for the provision of Medically Necessary Covered Services through its Network
Providers.

 

7.10 Advance Directives

 

7.10.1

In compliance with 42 CFR 438.6 (i) (1)-(2), and with Law No. 160 of
November 17, 2001, and with 42 CFR 489.100, the Contractor shall maintain
written policies and procedures for Advance Directives. The Contractor shall
require Network Providers to: (i) include Advance Directives in each Enrollee’s
Medical Record, (ii) provide

 

Page 235



--------------------------------------------------------------------------------

  these policies and procedures to all Enrollees eighteen (18) years of age and
older and (iii) advise Enrollees of:

 

  7.10.1.1 Their rights under the law of Puerto Rico, including the right to
accept or refuse medical or surgical treatment and the right to formulate
Advance Directives;

 

  7.10.1.2 The Contractor’s written policies respecting the implementation of
those rights, including a statement of any limitation regarding the
implementation of Advance Directives as a matter of conscience; and

 

  7.10.1.3 The Enrollee’s right to file complaints concerning the Advance
Directive requirements directly with ASES or with the Puerto Rico Office of the
Patient Advocate.

 

7.10.2 The information must include a description of Puerto Rico law and must
reflect changes in laws as soon as possible, but no later than ninety
(90) Calendar Days after the effective change.

 

7.10.3

The Contractor shall contractually require its Network Providers to educate
their staff about its policies and procedures on Advance Directives, situations
in which Advance

 

Page 236



--------------------------------------------------------------------------------

  Directives may be of benefit to Enrollees, and their responsibility to educate
Enrollees about this tool and assist them to make use of it.

 

7.10.4 The Contractor shall educate Enrollees about their ability to direct
their care using Advance Directives and shall specifically designate which staff
members or Network Providers are responsible for providing this education.

 

7.11 Enrollee Cost-Sharing

 

7.11.1 The Contractor shall ensure that Network Providers collect Enrollee
cost-sharing only as specified in Attachment 8 to this Contract.

 

7.11.2 The Contractor shall ensure that it accurately differentiates the
categories of MiSalud Enrollees in its Marketing Materials and communications,
to clarify the cost-sharing rules that are applied to each group. The Contractor
shall ensure that the Enrollee’s eligibility category appears on the Enrollee ID
Card, so that cost-sharing is correctly determined.

 

7.11.3 The Contractor shall ensure that, in keeping with the Co-Payment policies
included in Attachment 8, Medicaid and CHIP Eligible Persons bear no
cost-sharing responsibility under MiSalud for services provided within the
Contractor’s PPN or for the treatment of an Emergency Medical Condition.

 

Page 237



--------------------------------------------------------------------------------

7.11.4 As provided in Attachment 8 to this Contract, the Contractor shall impose
Co-Payments for services provided in an emergency room outside the Enrollee’s
PPN, but only in limited circumstances.

 

  7.11.4.1 For Medicaid and CHIP Eligible Persons, the Contractor shall not
impose any Co-Payment for the treatment of an Emergency Medical Condition. The
Contractor shall, however, as provided in Attachment 8 to this Contract, impose
Co-Payments for services provided in an emergency room to treat a condition that
does not meet the definition of Emergency Medical Condition as set forth in this
Contract.

 

  7.11.4.2 No Co-Payments shall be charged for CHIP children under eighteen
years of age under any circumstances; and

 

  7.11.4.3 For Other Eligible Persons, the Contractor shall impose a Co-Payment
for any emergency room visit outside the Enrollee’s PPN, if the Enrollee does
not consult the Tele MiSalud Medical Advice Line before visiting the emergency
room, and provide his or her call identification number at the emergency room.
If the Enrollee presents the call identification number, no Co-Payment may be
imposed.

 

Page 238



--------------------------------------------------------------------------------

7.11.5 As provided in 42 CFR 447.53(e), if a Medicaid or CHIP Eligible Person
expresses his or her inability to pay the established Co-Payment at the time of
service, the Contractor (through its contracted Providers) shall not deny the
service.

 

7.11.6 An Indian as defined in Article 2, is exempt from all Co-Payments.

 

7.12 Dual Eligible Beneficiaries

 

7.12.1 Dual Eligible Beneficiaries enrolled in MiSalud are eligible, with the
limitations provided below, for the Covered Services described in this Article,
in addition to some coverage of Medicare cost-sharing.

 

  7.12.1.1 Dual Eligible Beneficiaries Who Receive Medicare Part A Only

 

  7.12.1.1.1 The Contractor shall arrange for the provision of Basic Coverage as
provided in this Article 7, excluding services covered under Medicare Part A
(hospitalization); except that MiSalud shall cover hospitalization services
after the Medicare Part A coverage limit has been reached.

 

  7.12.1.1.2 The Contractor shall not cover the Medicare Part A premium or
deductible.

 

Page 239



--------------------------------------------------------------------------------

  7.12.1.2 Dual Eligible Beneficiaries Who Receive Medicare Part A and Part B

 

  7.12.1.2.1 The Contractor shall arrange for the provision of the following
Basic Coverage services only: Dental Services, Pharmacy Services, and
Hospitalization Services (after the Medicare Part A coverage limit has been
reached).

 

  7.12.1.2.2 The Contractor shall not pay Claims for the Medicare Part A premium
or deductible.

 

  7.12.1.2.3 The Contractor shall pay Claims for Medicare Part B deductibles and
co-insurance.

 

  7.12.1.3 Dual Eligible Beneficiaries Enrolled in a Medicare Part C Plan

 

  7.12.1.3.1 Medicare Platino is a Medicare Part C Plan that includes a
supplementary package of MiSalud benefits for Dual Eligible Beneficiaries. A
Dual Eligible Beneficiary enrolled in a Platino plan is eligible for the
Benefits listed in Sections 7.12.1.1 and 7.12.1.2 above.

 

Page 240



--------------------------------------------------------------------------------

  7.12.1.3.2 An Enrollee who is independently enrolled in a private Medicare
Advantage plan is also eligible for the Benefits listed in Sections 7.12.1 and
7.12.2 above.

 

7.12.2 Any MiSalud cost-sharing for Dual Eligible Beneficiaries shall be
determined according to Section 7.11 and Attachment 8 of this Contract.

 

7.13 Moral or Religious Objections

 

7.13.1 If, during the course of the Contract period, pursuant to 42 CFR 438.102,
the Contractor elects not to arrange for the provision of, not to reimburse for,
or not to provide a Referral or Prior Authorization for a service that is a
Covered Service, because of an objection on moral or religious grounds, the
Contractor shall notify:

 

  7.13.1.1 ASES within one hundred and twenty (120) Calendar Days before
adopting the policy with respect to any service;

 

  7.13.1.2 Enrollees within ninety (90) Calendar Days after adopting the policy
with respect to any service; and

 

  7.13.1.3 Enrollees before and during Enrollment.

 

Page 241



--------------------------------------------------------------------------------

7.13.2 The Contractor acknowledges that such objection will be grounds for
recalculation of rates paid to the Contractor.

ARTICLE 8 INTEGRATION OF PHYSICAL AND BEHAVIORAL HEALTH SERVICES

 

8.1 General Provisions

 

8.1.1 The “integration model” of MiSalud refers to the program goal of ensuring
that physical and behavioral health services are closely interconnected, to
ensure optimal detection, prevention, and treatment of physical and mental
illness.

 

8.1.2 The Contractor (through contracted PCPs and PMGs, and other Network
Providers) shall be jointly responsible, along with the MBHO, for identifying
Enrollees’ needs and coordinating proper Access to both physical and behavioral
health services.

 

8.1.3 In implementing an integrated model of service delivery, the Contractor
shall strive to observe all the protections of the Mental Health Code (Act 408)
and the Puerto Rico Patient’s Bill of Rights Act, as well as other applicable
federal and Government of Puerto Rico legislation.

 

Page 242



--------------------------------------------------------------------------------

8.1.4 The Contractor shall ensure a collaborative relationship with the MBHO and
shall develop protocols that define the relationship and include, at a minimum,
the process for making referrals to the MBHO and providing the appropriate
supporting documentation, the process for receiving referrals from the MBHO and
requesting the appropriate supporting documentation, and the process for
monitoring Enrollees referred to the MBHO.

 

8.2 Co-Location of Staff

 

8.2.1 The Contractor shall coordinate with the MBHO to facilitate the placement
of a psychologist or other behavioral health Provider in each PMG setting. The
behavioral health Provider shall be present, to the extent feasible, between the
hours of 8:00 a.m. and 5:00 p.m. each Business Day and one Saturday per month;
but at a minimum, between 8:00 a.m. and 5:00 p.m. two Business Days per week.

 

8.2.2 The Contractor shall ensure that the PMG provides adequate space and
resources for the behavioral health Provider to provide care and consultations
in a confidential setting.

 

8.2.3 The salary costs for the behavioral health Provider within the PMG shall
be borne by the MBHO; however, the Contractor and the MBHO shall negotiate the
associated administrative costs.

 

Page 243



--------------------------------------------------------------------------------

8.2.4 The behavioral health Provider housed within the PMG shall conduct
screening evaluations, crisis intervention, and limited psychotherapy (between
four (4) and six (6) sessions, according to the needs of the Enrollee).

 

8.2.5 The Contractor shall share with the MBHO Behavioral Health Provider
stationed within the PMG, the screening instruments for intervention and early
detection of mental health conditions.

 

8.3 Referrals

 

8.3.1 MiSalud Enrollees with chronic or severe mental health conditions, which
require more intensive or continuous care than can be provided within the PMG
environment as set forth in Section 8.2 of this Contract, shall be referred to
the MBHO for services.

 

8.3.2 An Enrollee may access behavioral health services through the MBHO through
the following means:

 

  8.3.2.1 A Referral from the PCP or other PMG physician;

 

  8.3.2.2 Self-referral (walk-in);

 

Page 244



--------------------------------------------------------------------------------

  8.3.2.3 Visiting a Comprehensive Health Center (“CCuSAI”);

 

  8.3.2.4 Visiting Central Access Units;

 

  8.3.2.5 The Tele MiSalud Service;

 

  8.3.2.6 The telephone Call Center provided by ASSMCA, known as “Linea Pas”;

 

  8.3.2.7 MBHO clinics;

 

  8.3.2.8 Hospitals; and

 

  8.3.2.9 Emergency rooms.

 

8.4 Information Sharing

 

8.4.1 The Contractor and the MBHO shall share documents in the possession of
each (including agreements, processes, guidelines and clinical protocols), in
order for each to understand the other’s operations to ensure optimal
cooperation.

 

8.4.2 The Contractor and the MBHO shall jointly develop forms to facilitate
electronic communications, such as:

 

Page 245



--------------------------------------------------------------------------------

  8.4.2.1 Information sheet for Enrollees on HIPAA requirements;

 

  8.4.2.2 Referral sheet; and

 

  8.4.2.3 Informed consent form.

 

8.4.3 The Contractor shall establish a process for monitoring exchange of
information, documenting receipt of information and following up on information
not submitted in a timely manner.

 

8.4.4 The Contractor shall require PMG staff to follow up with MBHO staff
concerning the care of Enrollees referred by the PMG to the MBHO.

 

8.5 Staff Education

 

8.5.1 The Contractor shall train PMG staff on the goals and operational details
of the integrated model of care, and, as appropriate, identification of
behavioral health issues and conditions.

 

8.5.2 The Contractor shall require PMGs to Immediately refer Enrollees to the
Behavioral Health Professional located within the PMG (or, if the professional
is not available, to the Emergency Room) when an Enrollee manifests suicidal
behavior.

 

Page 246



--------------------------------------------------------------------------------

8.6 Cooperation With Puerto Rico and Federal Government Agencies

The Contractor shall ensure that government entities including ASSMCA and SAMHSA
shall be consulted where appropriate and shall acknowledge that these entities
participate, as appropriate, in the regulation of Behavioral Health Services
under MiSalud.

 

8.7 Contractor and MBHO Coverage of Hospitalization Services

In the event of any dispute between the Contractor and the MBHO concerning
whether a Covered Service provided in a hospital or other inpatient facility
falls within the scope of Behavioral Health Services covered by the MBHO, or
within the scope of other Basic and Special Coverage covered by the Contractor,
the terms of ASES Normative Letter 04-0130, dated February 13, 2004 (Attachment
13 to this Contract), shall govern.

 

8.8 Integration Plan

The Contractor shall submit to ASES, for its review and approval, an Integration
Plan incorporating the elements in this Article 8, according to the timeframe
specified in Attachment 12 to this Contract.

 

Page 247



--------------------------------------------------------------------------------

ARTICLE 9 PROVIDER NETWORK

 

9.1 General Provisions

 

9.1.1 The Contractor shall have an adequate network of available Providers, in
accordance with the timeframe specified in Attachment 12, meeting all Contract
requirements in order: 1) to ensure timely Access to Covered Services (including
complying with all federal and Puerto Rico requirements concerning timeliness,
amount, duration, and scope of services); and 2) to provide sufficient Network
Providers to satisfy the demand of Covered Services with adequate capacity and
quality service delivery.

 

9.1.2 The Contractor shall ensure that its General Network of Providers is
adequate to assure Access to all Covered Services, and that all Providers are
appropriately Credentialed, maintain current licenses, and have appropriate
locations to provide the Covered Services.

 

9.1.3 The Contractor shall also develop, as a subset of its General Network of
Providers, a Preferred Provider Network (“PPN”). The objectives of the PPN model
are to increase Access to Providers and needed services, improve availability of
Covered Services on a timely basis, improve the quality of Enrollee care,
enhance continuity of care, and facilitate effective exchange of health
information between Providers and the Contractor.

 

Page 248



--------------------------------------------------------------------------------

  9.1.3.1 The Contractor’s PPN shall include a sufficient number of PMGs, PCPs,
specialists, hospitals, surgery centers, clinical laboratories and other
Providers to adequately address the needs of Enrollees.

 

  9.1.3.2 At a minimum, except as indicated below, the General Network standards
will also apply to the PPN.

 

  9.1.3.3 The PPN does not include Dental and Pharmacy Services.

 

9.1.4 The Contractor shall collaborate with the MBHO to provide integrated
MiSalud mental and physical health services in order to achieve a proper
management of both services.

 

9.1.5 The Contractor’s Network shall not include a Provider if the Provider, or
any person or entity that has an ownership or control interest in the Provider,
or is an agent or managing employee of the Provider, has been excluded from
participation in Medicaid, Medicare, or CHIP by HHS, the HHS Office of Inspector
General, or who are on the EPLS or on Puerto Rico’s list of excluded Providers.
The Contractor is responsible for checking the exclusions list and providing
notice of any exclusions pursuant to Section 9.4.9 of this Contract.

 

Page 249



--------------------------------------------------------------------------------

9.1.6 The Contractor shall require that each Provider have a unique National
Provider Identifier (“NPI”).

 

9.1.7 With respect to Dental Services, the Contractor shall include in its
Network any Provider that is qualified, per the requirements in this Article 9,
and willing to participate.

 

9.2 Network Criteria

 

9.2.1 When establishing and maintaining an adequate network of Providers the
Contractor shall consider and comply with each of the following criteria, in
accordance with 42 CFR 438.206(b)(1):

 

  9.2.1.1 Estimated eligible population and number of Enrollees;

 

  9.2.1.2 Estimated use of services, considering the specific characteristics of
the population and special needs for health care;

 

  9.2.1.3 Number and type of Providers required to offer services, taking
experience, training and specialties into account;

 

  9.2.1.4 Maximum number of patients per Provider;

 

Page 250



--------------------------------------------------------------------------------

  9.2.1.5 Number of Providers in the PPN and General Network that are not
accepting new patients; and

 

  9.2.1.6 Geographic location of Providers and Enrollees, taking into account
distance as permitted by law, the duration of trip, the means of transportation
commonly used by Enrollees, and whether the facilities provide physical access
for Enrollees with physical disabilities or special needs.

 

9.2.2 These provisions shall not be construed to:

 

  9.2.2.1 Require the Contractor to contract with Providers beyond the number
necessary to meet the needs of its Enrollees; or

 

  9.2.2.2 Preclude the Contractor from establishing measures that are designed
to maintain quality of services and control costs and are consistent with its
responsibilities to Enrollees.

 

9.2.3 If the Contractor declines to include a Provider or group of Providers
that have requested inclusion in its Network, the Contractor shall give the
affected Provider(s) written notice of the reason for its decision.

 

Page 251



--------------------------------------------------------------------------------

9.2.4 The Contractor will use Reasonable Efforts to negotiate health services
using state facilities, academic medical centers, municipal health services and
facilities. The Contractor will keep ASES informed about the status of such
negotiations and ASES will cooperate with the Contractor’s efforts.

 

9.3 Provider Qualifications

 

9.3.1 The following requirements apply to specific Providers in the Contractor’s
Network:

 

FQHC

 

Federal Qualified Health Centers

   A Federally Qualified Health Center is an entity that provides outpatient
care under Section 330 of the Public Health Service Act (42 USC 254b) and
complies with the standards and regulations established by the federal
government and is an eligible Provider enrolled in the Medicaid Program.

PHYSICIAN

   A person with a license to practice medicine as an M.D. or a D.O. in Puerto
Rico, whether as a PCP or in the area of specialty under which he or she will
provide medical services through a contract with the

 

Page 252



--------------------------------------------------------------------------------

   Contractor; and that it is a Provider enrolled in the Puerto Rico Medicaid
Program; and has a valid registration number from the Drug Enforcement Agency
and the Certificate of Controlled Substances of Puerto Rico, if required in his
or her practice.

HOSPITAL

   An institution licensed as a general or special hospital by the Puerto Rico
Health Department under Chapter 241 of the Health and Safety Code or Private
Psychiatric Hospitals under Chapter 577 of the Health and Safety Code (or who is
a Provider which is a component part of the Puerto Rico or local government
entity which does not require a license under the laws of the Government of
Puerto Rico) which is enrolled as a Provider in the Puerto Rico Medicaid
Program.

 

Page 253



--------------------------------------------------------------------------------

NON-MEDICAL PRACTICING PROVIDER    A person who possesses a license issued by
the licensing agency of the Government of Puerto Rico enrolled in the Puerto
Rico Medicaid Program or a properly trained person who practices under the
direct supervision of a licensed professional offering support in health
services. CLINICAL LABORATORY    An entity that has a valid certificate issued
by the Clinical Laboratory Improvement Act (CLIA) and which has a license issued
by the Health Department, licensing agency of the Government of Puerto Rico.
RURAL HEALTH CLINIC (RHC)    A health facility that the Secretary of Health and
Human Services has determined meets the requirements of Section 1861(aa)(2) of
the Social Security Act; and that has entered into an agreement with the
Secretary to provide services in Rural Health Clinics or Centers under Medicare
and in accordance with 42 CFR 405.2402.

 

Page 254



--------------------------------------------------------------------------------

LOCAL HEALTH DEPARTMENT    Local Health Department established under Act 81 from
March 14, 1912. NON-HOSPITAL PROVIDING FACILITY    A health care service
Provider which is duly licensed and credentialed to provide services and enroll
in the Puerto Rico Medicaid program. SCHOOLS OF MEDICINE    Clinics located in
the medicine campus that provide primary and preventive care to children and
adolescents.

 

9.3.2 The Contractor shall require the Network Providers to comply with any
additional Provider qualifications as prescribed by ASES.

 

Page 255



--------------------------------------------------------------------------------

9.4 Provider Credentialing

The Contractor shall be responsible for Credentialing and re-Credentialing its
Providers.

 

9.4.1 The Contractor shall ensure that all Network Providers are appropriately
Credentialed and qualified to provide services per the terms of this Contract.

 

9.4.2 The Contractor shall contract with all available private Providers that
meet its Credentialing process (based on the Contractor’s evaluation of the
materials listed in Section 9.4.3 of this Contract) and agree to its contractual
terms, in order to ensure sufficient Network Providers to address Enrollee
needs.

 

9.4.3 At a minimum, the file documenting the Contractor’s Credentialing process
shall include, as applicable, but shall not be limited to copies of:

 

  9.4.3.1 The accredited medical school diploma;

 

  9.4.3.2 The license issued by the Medical Examining Board of Puerto Rico or
applicable state professional licensing authority;

 

  9.4.3.3 Certificate of specialty (good standing);

 

Page 256



--------------------------------------------------------------------------------

  9.4.3.4 Residency certificate;

 

  9.4.3.5 A certificate of the corresponding Board according to specialty;

 

  9.4.3.6 Board certification;

 

  9.4.3.7 A continuing education certificate;

 

  9.4.3.8 Licensing certificate;

 

  9.4.3.9 The Puerto Rico license to prescribe medications (ASSMCA);

 

  9.4.3.10 The Federal license to prescribe medications (DEA);

 

  9.4.3.11 Evidence of Hospital privileges;

 

  9.4.3.12 Medical Malpractice Policy;

 

  9.4.3.13 Retention Document of the Internal Revenue Service (Department of
Treasury);

 

  9.4.3.14 Incorporation Document;

 

Page 257



--------------------------------------------------------------------------------

  9.4.3.15 National Provider Identification (NPI) Certification;

 

  9.4.3.16 Studies report; diplomas; boards; eligibility; sanctions; limitations
from an authorized entity, such as: Medicare, Network NPDB (National
Practitioner data Bank); OIG (Office of the Inspector General); EPLS (Excluded
Parties List System of GSA-General Service Administration);

 

  9.4.3.17 The Provider Contract;

 

  9.4.3.18 Related communications with the Credentialing process, selection and
cancellation;

 

  9.4.3.19 Disclosure of the information concerning the Provider and fiscal
agents about participation and control including: name, address, participation
percentage, familial relationships and others (as required by 42 CFR Part
455.104);

 

  9.4.3.20 Provider’s disclosure of the information related to business
transactions, in compliance with the 42 CFR Part 455.105;

 

  9.4.3.21

Disclosure of the information about criminal convictions of the Provider or a
person or entity with an ownership or control interest in the Provider,

 

Page 258



--------------------------------------------------------------------------------

  or who is an agent or managing employee of the Provider, in compliance with 42
CFR Part 455.106;

 

  9.4.3.22 Completed application (all parts);

 

  9.4.3.23 Certificate of conduct issued by the Puerto Rico Police Department;

 

  9.4.3.24 Inspection report of medical facilities in which the Provider’s
services are offered;

 

  9.4.3.25 Disclosure of malpractice suits, if any, filed against the Provider;

 

  9.4.3.26 Provider’s Curriculum Vitae (if Provider is an individual); and

 

  9.4.3.27 Other necessary and available documents.

 

9.4.4 Credentialing of health care facilities shall be governed by, but not
limited to, Law 101 of June 26, 1965, as amended, known as “Law of Facilities of
Puerto Rico.”

 

9.4.5 The Contractor shall re-Credential its Network Providers every three
(3) years.

 

Page 259



--------------------------------------------------------------------------------

9.4.6 The re-Credentialing process shall include, at a minimum, verification
and/or updating of Sections 9.4.3.1 – 9.4.3.27 of this Contract, as appropriate,
in order to ensure continued adequacy of the Network.

 

9.4.7 The Contractor shall maintain a Provider file for all Network Providers.
The Provider file shall be updated annually and shall consist of, at a minimum,
the following documents: annual state review, DEA license, malpractice insurance
and ASSMCA license. Corroboration data will also be required quarterly as
provided by the National Practitioner Data Bank, HHS OIG (Office of Inspector
General), EPLS (Excluded Parties List System).

 

9.4.8 The Contractor shall ensure, and be able to demonstrate at the request of
ASES, that: (a) Out-of-Network Providers are duly licensed to provide the
Covered Services for which they submit Claims; and (b) the Contractor’s internal
Credentialing and re-Credentialing processes are in accordance with 42 CFR
438.214 (Provider Selection).

 

9.4.9

If the Contractor determines, through the Credentialing or re-Credentialing
process, or otherwise, that a Provider could be excluded pursuant to 42 CFR
1001.1001, or if the Contractor determines that the Provider has failed to make
full and accurate disclosures as required in Sections 9.4.3.19–9.4.3.21 above,
the Contractor shall deny the Provider’s request to participate in the Network,
or, for a current Network Provider, as provided in Section 10.4.1.2.2 of this
Contract, terminate the Provider

 

Page 260



--------------------------------------------------------------------------------

  Contract. The Contractor shall notify ASES of such a decision, and shall
provide documentation of the bar on the Provider’s Network participation, within
twenty (20) Business Days of communicating the decision to the Provider. The
Contractor shall screen its employees, Network Providers, and other
subcontractors under this Contract as required by law to determine whether any
of them has been excluded from participation in Medicare, Medicaid, CHIP, or any
other Federal health care program (as defined in Section 1128B(f) of the Social
Security Act). ASES or the Puerto Rico Medicaid Program shall, upon receiving
notification from the Contractor that the Contractor has denied Credentialing,
notify the HHS Office of the Inspector General of the denial with twenty
(20) Business Days of the date it receives the information, in conformance with
42 CFR 1002.3.

 

9.5 Provider Ratios

 

9.5.1 The Contractor shall comply with the following minimum Provider ratios.

 

  9.5.1.1 One PCP per 1,700 Enrollees (1:1,700) (ratio applicable to both
General Network and PPN) (only those gynecologists-obstetricians selected as an
Enrollee’s PCP may be included in the ratios set forth in this subsection);

 

  9.5.1.2

One specialty for each 2,200 Enrollees (1:2,200) (ratio applicable only to
General Network) (only those gynecologists-obstetricians selected as an

 

Page 261



--------------------------------------------------------------------------------

  Enrollee’s PCP may be included in the ratios set forth in this subsection);
and

 

  9.5.1.3 One dentist for each 1,350 Enrollees (1:1,350) (ratio applicable only
to the General Network).

 

  9.5.1.4 The Parties acknowledge that there are shortages of certain
specialists in the Service Regions. The Contractor will work with the Provider
community to address Enrollee access to specialists to the extent possible. The
Contractor will then develop policies and procedures to ensure Enrollees have
access to specialty services as necessary.

 

9.5.2 The Contractor shall also ensure that the PPN, in addition to meeting the
requirements set forth above, adheres to the following minimum Provider ratios:

 

  9.5.2.1 One X-ray facility per 10,000 Enrollees (1:10,000) in each Service
Region;

 

  9.5.2.2 One (1) clinical laboratory per 5,000 Enrollees (1:5,000) in each
Service Region; and

 

  9.5.2.3 Two (2) hospitals in each Service Region.

 

Page 262



--------------------------------------------------------------------------------

Subject to Section 10.5.5 of this Contract, the aforementioned ratios must be
maintained for Enrollees, regardless of whether the PMG offers treatment to
other private patients.

 

9.6 Network Providers

 

9.6.1 PCPs

 

  9.6.1.1 The Contractor shall establish a system of coordinated care in which
the Primary Care Physician (PCP), will be part of a Primary Medical Group (PMG).
PCPs will be responsible for providing, managing and coordinating all the
services of the Enrollee, including the coordination with behavioral health
personnel, in a timely manner, and in accordance with the guidelines, protocols
and practices generally accepted in medicine.

 

  9.6.1.2 The PCP is responsible for maintaining each Enrollee’s Medical Record,
which includes documentation of all services provided by the PCP as well as any
specialty services, which may be maintained through a certified EHR system
meeting the specifications set forth in Attachment 15 to this Contract.

 

Page 263



--------------------------------------------------------------------------------

  9.6.1.3 The following shall be considered PCPs for purposes of contracting
with a PMG:

 

  9.6.1.3.1 General practitioners;

 

  9.6.1.3.2 Internists;

 

  9.6.1.3.3 Family doctors;

 

  9.6.1.3.4 Pediatricians (optional for minors under the age of 21); and

 

  9.6.1.3.5 Gynecologists-obstetricians (obligatory when the woman is pregnant
or of reproductive age; this Provider will also be selected for usual
gynecological visits).

 

  9.6.1.4 The Contractor shall promote the selection, by women who are pregnant,
of a gynecologist-obstetrician as their PCP. Additionally, the Contractor will
permit female Enrollees to select a gynecologist-obstetrician for their routine
gynecological visits at initial Enrollment.

 

Page 264



--------------------------------------------------------------------------------

  9.6.1.5 The PCP shall be available to attend to the health needs of the
Enrollee twenty-four (24) hours a day, seven (7) days a week. On-call or
telephone answering services will suffice to meet this requirement.

 

  9.6.1.6 The Contractor shall offer its Enrollees freedom of choice in
selecting a PCP. The Contractor shall have policies and procedures describing
how Enrollees select their PCP. The Contractor shall submit these policies and
procedures to ASES for review and approval according to the timeframe specified
in Attachment 12 to this Contract.

 

  9.6.1.7 No PCP may own any financial control or have a direct or indirect
economic interest (as defined in Act 101 of July 26, 1965) in any Ancillary
Services facility or any other Provider (including laboratories, pharmacies,
etc.) under contract with the PMG.

 

  9.6.1.8 Nurse practitioners and physician’s assistants may not be PCPs.

 

9.6.2 Specialists and Other Providers

 

  9.6.2.1 For both the General Network and the PPN (except as specifically
indicated below), the Contractor shall have available and under contract within
each Service Region the following types of Network Providers:

 

Page 265



--------------------------------------------------------------------------------

  9.6.2.1.1 Podiatrists;

 

  9.6.2.1.2 Optometrists;

 

  9.6.2.1.3 Ophthalmologists;

 

  9.6.2.1.4 Radiologists;

 

  9.6.2.1.5 Clinical Laboratories (the Contractor shall ensure that all of the
laboratories under contract have a registration certificate (Clinical Laboratory
Improvement Amendment, CLIA) and the registration number (CLIA) or a waiver
certificate);

 

  9.6.2.1.6 X-Ray Facilities;

 

  9.6.2.1.7 Hospitals;

 

  9.6.2.1.8 Other Health Care Professionals, provided they are duly licensed as
required by ASES;

 

  9.6.2.1.9 Specialized Service Providers;

 

Page 266



--------------------------------------------------------------------------------

  9.6.2.1.10 Urgent care centers and emergency rooms; and

 

  9.6.2.1.11 Any other Providers needed to offer services under Basic Coverage
(except that Pharmacy Services are not included within the PPN) and Special
Coverage, considering the specific health needs of the Service Region.

 

  9.6.2.2 The Contractor shall offer its Enrollees freedom of choice in
selecting a dentist.

 

9.7 Out-of-Network Providers

 

9.7.1 If the Contractor’s network is unable to provide Medically Necessary
Covered Services or FQHC Services to an Enrollee, the Contractor shall
adequately and timely cover these services using Providers outside of its
Network.

 

9.7.2 Except as provided with respect to Emergency Services (see
Section 7.5.9.3.1.2 of this Contract) and FQHC Services, if the Contractor
offers the service through a Provider in the Network but the Enrollee chooses to
access the service from an Out-of-Network Provider, the Contractor is not
responsible for payment of such Claims.

 

Page 267



--------------------------------------------------------------------------------

9.7.3 The Contractor must ensure that Out-of-Network Providers are duly licensed
to provide the Covered Services for which they submit Claims.

 

9.7.4 ASES shall ensure, in setting Co-Payments, that in the event that a
Co-Payment is imposed on Enrollees for an Out-of-Network service, the Co-Payment
shall not exceed the Co-Payment that would apply if services were provided by a
Provider in the General Network.

 

9.8 Minimum Requirements for Access to Providers

 

9.8.1 The Contractor shall provide Access to Covered Services in accordance with
the following terms:

 

  9.8.1.1 Emergency Services shall be provided within twenty-four (24) hours of
the moment service is requested.

 

  9.8.1.2 Specialist services shall be provided within thirty (30) Calendar Days
of the Enrollee’s original request for the service.

 

  9.8.1.3

Routine physical exams shall be provided for adults within ten (10) weeks of the
Enrollee’s request for the service, taking into account the medical need and
condition. For minors under 21 years of age, routine physical

 

Page 268



--------------------------------------------------------------------------------

  exams shall be provided within the timeframes specified in Section 7.9.3 of
this Contract.

 

  9.8.1.4 Covered Services, other than those listed in Sections 9.8.1.1 –
9.8.1.3 of this Contract, shall be provided within fourteen (14) Calendar Days
following the request for service.

 

  9.8.1.5 FQHC Services. FQHC Services shall be provided in an FQHC. The
Contractor shall adequately and timely cover these services out-of-network at no
cost to Enrollees for as long as the FQHC Services are unavailable in the
Contractor’s Network. All Out-of-Network services require a Referral from the
Enrollee’s PCP.

 

9.9 Referrals

 

9.9.1 The Contractor shall not require a Referral from a PCP when an Enrollee
seeks care from a Provider in the Contractor’s PPN.

 

9.9.2 A written Referral from the PCP shall be required:

 

  9.9.2.1 for the Enrollee to access specialty care and services within the
Contractor’s General Network but outside the PPN; and

 

Page 269



--------------------------------------------------------------------------------

  9.9.2.2 For the Enrollee to access any service outside of the Provider Network
(with the exception of Emergency Services).

 

9.9.3 A Referral for either General Network services or Out-of-Network services
will be provided within five (5) Calendar Days of the Enrollee’s request; except
that if the Enrollee’s life or health could be endangered by a delay in
accessing services, the Referral shall be provided within three (3) Calendar
Days of the request.

 

9.9.4 Neither the Contractor nor any Provider may impose a requirement that
Referrals be submitted for the approval of Committees, Boards, Medical
Directors, etc. The Contractor shall strictly enforce this directive and shall
issue Administrative Referrals (see Section 11.3 of this Contract) whenever it
deems Medically Necessary.

 

9.9.5 If the Provider Access requirements of Section 9.8.1.2 of this Contract
cannot be met within the PPN within thirty (30) Calendar Days of the Enrollee’s
request for the Service, the PMG shall refer the Enrollee to a specialist within
the General Network, without the imposition of Co-Payments. However, the
Enrollee shall return to the PPN specialist once the PPN specialist is available
to treat the Enrollee.

 

9.9.6 The Contractor shall ensure that PMGs comply with the rules stated in this
Section concerning Referrals, so that Enrollees are not forced to change PMGs in
order to obtain needed Referrals.

 

Page 270



--------------------------------------------------------------------------------

9.9.7 The Contractor shall be responsible for the development and implementation
of written policies and procedures that ensure a system of Referrals to
Providers outside of the Network and the processing of authorizations for
requested services. These policies will be included in the Provider guidelines
(see Section 10.2.1 of this Contract).

 

9.9.8 If the Referral system that is developed by the Contractor requires the
use of electronic media, such equipment shall be installed in PMG offices at the
Contractor’s expense.

 

9.10 Timeliness of Prior Authorization

 

9.10.1 The Contractor shall ensure that Prior Authorization is provided for the
Enrollee in the following timeframes, including on holidays and outside of
business hours.

 

  9.10.1.1

The decision to grant or deny a Prior Authorization must not exceed seventy-two
(72) hours from the time of the Enrollee’s Service Authorization Request for any
Covered Service; except that, where the Contractor or the Enrollee’s Provider
determines that the Enrollee’s life or health could be endangered by a delay in
accessing services, Prior Authorization must be provided as expeditiously as the
Enrollee’s health

 

Page 271



--------------------------------------------------------------------------------

  requires, and no later than within twenty-four (24) hours of the Service
Authorization Request.

 

  9.10.1.2 ASES may, in its discretion, grant an extension of the time allowed
for Prior Authorization decisions, where:

 

  9.10.1.2.1 the Enrollee, or the Provider, requests the extension; or

 

  9.10.1.2.2 the Contractor justifies to ASES a need for the extension in order
to collect additional information, such that the extension is in the Enrollee’s
best interest.

 

9.10.2 For services that require Prior Authorization by the Contractor, the
Service Authorization Request shall be submitted promptly by the PCP for the
Contractor’s approval, so that Prior Authorization may be provided in compliance
within the timeframe set forth in Section 9.10.1 of this Contract.

 

9.11 Behavioral Health Services

 

9.11.1 The Contractor shall implement procedures in conjunction with the MBHO to
ensure that each Enrollee has Access to outpatient and inpatient Behavioral
Health Services.

 

Page 272



--------------------------------------------------------------------------------

9.11.2 The Contractor shall develop policies and procedures that ensure timely
Access to Behavioral Health Services and integration of care.

 

9.11.3 The Contractor shall submit its policies and procedures to ASES for prior
approval according to the timeframe specified in Attachment 12 to this Contract.
Any subsequent changes to the policies and procedures must be previously
approved in writing by ASES.

 

9.11.4 Notwithstanding that the MiSalud Program is an integrated mental and
physical health services program, the Parties acknowledge that to the extent of
any conflict between the terms of this Contract and the terms of any MBHO policy
or procedure, the terms of this Contract shall govern and control.

 

9.12 Hours of Service

 

9.12.1 The Contractor shall prohibit its Network Providers from having different
hours and schedules for Enrollees than what is offered to patients with
commercial coverage.

 

9.12.2 The Contractor shall prohibit its Providers from establishing specific
days for the delivery of Referrals and requests for Prior Authorization for
MiSalud Enrollees, and the Contractor shall monitor compliance with this rule.

 

Page 273



--------------------------------------------------------------------------------

9.13 Prohibited Actions

Any denial, unreasonable delay, or rationing of Medically Necessary Services to
Enrollees is expressly prohibited. The Contractor shall monitor compliance with
this prohibition by Network Providers related to their provision of Covered
Services to Enrollees.

 

9.14 Access to Services for Enrollees with Special Health Needs

 

9.14.1 The Contractor shall require that its Network Providers evaluate any
progressive condition of an Enrollee with special health needs that requires a
course of regular monitored care or treatment. This evaluation will include the
use of Health Care Professionals for each identified case.

 

9.14.2 The Contractor shall establish a protocol to screen Enrollees for Special
Coverage and for the Case Management and Disease Management benefits, in order
to facilitate direct Access to specialists. The Contractor shall submit its
operational protocol to ASES for prior approval according to the timeframe
specified in Attachment 12 to this Contract.

 

Page 274



--------------------------------------------------------------------------------

9.15 Preferential Turns

The Contractor shall agree to establish a system of Preferential Turns for
residents of the island municipalities of Vieques and Culebra. Preferential
Turns refers to a policy of requiring Providers to give priority in treating
Enrollees from these island municipalities, so that they may be seen by a
physician within a reasonable time after arriving in the Provider’s office. This
priority treatment is necessary because of the remote locations of these
municipalities, and the greater travel time required for their residents to seek
medical attention. This requirement was established in Laws No. 86 enacted on
August 16, 1997 (Arts. 1 through 4) and Law No. 200 enacted on August 5, 2004
(Arts. 1 through 5). The Contractor shall include this requirement in the
Provider guidelines (see Section 10.2.1 of this Contract).

 

9.16 Contracting with Government Facilities

 

9.16.1 The Contractor shall contract, as a first option, with the following
government health facilities:

 

  9.16.1.1 State Facilities;

 

  9.16.1.2 CCuSaI Centers;

 

Page 275



--------------------------------------------------------------------------------

  9.16.1.3 Municipal Centers;

 

  9.16.1.4 Federally Qualified Health Centers (FQHC);

 

  9.16.1.5 Schools of Medicine;

 

  9.16.1.6 Puerto Rico Medical Center; and

 

  9.16.1.7 Public Health Corporations of the Government of Puerto Rico.

 

9.16.2 These health facilities shall be contracted under the same conditions as
any other Provider, in the same level of service and shall have to comply with
all applicable requirements.

 

9.17 Contracting with Other Providers

The Contractor shall comply with Capitated contract rules established by PRICO,
in accordance with Normative Letter CA-I-2-1232-91 (Attachment 13 to this
Contract), which provides that every contract based on a Capitated payment
arrangement prohibits the Provider from in turn subcontracting on a Capitated
basis.

 

Page 276



--------------------------------------------------------------------------------

9.18 PMG Additions or Mergers

 

9.18.1 In order to ensure the reasonableness of the risk allocation, the
Contractor shall not be bound to contract with new PMGs unless ASES so requires
after an actuarial analysis, and as long as it does not place other PMGs in a
position of harm.

 

9.18.2 The creation, cancellation, fusion, and merger of PMGs are administrative
matters. ASES is not responsible for these processes, except in specific
conditions to guarantee that the continuity of services to Enrollees is not
affected. These mergers may not under any circumstances exceed the established
Provider requirements regarding ratios, or create Committees or Boards for the
approval of Referrals to services outside of the Network. Issuing Referrals
outside of the PPN shall be the sole and exclusive responsibility of the PCP.
The Contractor shall be the only entity authorized to issue administrative
referrals when these are medically required.

 

9.19 Extended Schedule of PMGs

 

9.19.1 PMGs shall provide primary care services seven (7) days a week, from 8:00
a.m. to 6:00 p.m.

 

Page 277



--------------------------------------------------------------------------------

9.19.2 In addition, each PMG shall have sufficient personnel to offer urgent
care services during extended periods Monday through Friday from 6:00 p.m. to
9:00 p.m., in order to provide Enrollees greater Access to their PCPs and to
urgent care services.

 

9.19.3 PMGs may collaborate with each other to establish extended office hours
at one facility.

 

9.19.4 The Contractor shall submit to ASES its policies and procedures for how
it will determine the adequacy and appropriateness of such arrangements, approve
such arrangements and monitor their operation. The policies and procedures shall
be submitted for prior approval according to the timeframe specified in
Attachment 12 to this Contract.

 

9.20 Direct Relationship

 

9.20.1 The Contractor shall ensure that all Network Providers have knowingly and
willingly agreed to participate in the Contractor’s Network.

 

9.20.2 The Contractor shall be prohibited from acquiring established networks
without contacting each individual Provider to ensure knowledge of the
requirements of this Contract and the Provider’s complete understanding and
agreement to fulfill all terms of the Provider Contract.

 

Page 278



--------------------------------------------------------------------------------

9.20.3 ASES reserves the right to confirm and validate, through collection of
information, documentation from the Contractor and on-site visits to Network
Providers, the existence of a direct relationship between the Contractor and the
Network Providers.

 

9.21 Additional PPN Standards

 

9.21.1 In addition to the Provider Network requirements prescribed in this
Section, the Contractor shall adhere to additional standards for the PPN.

 

9.21.2 The Contractor shall establish policies and procedures that, at a
minimum, include:

 

  9.21.2.1 Criteria for participating in the PPN versus the General Network;

 

  9.21.2.2 Standards for monitoring Provider performance;

 

  9.21.2.3 Methodologies for measuring Access to care;

 

  9.21.2.4 Methodologies for identifying issues; and

 

  9.21.2.5 Measures to address identified issues.

 

Page 279



--------------------------------------------------------------------------------

9.21.3 The Contractor shall submit its policies and procedures to ASES for
review and approval according to the timeframe specified in Attachment 12 to
this Contract. Any subsequent changes to the policies and procedures must be
previously approved in writing by ASES.

 

9.22 Contractor Documentation of Adequate Capacity and Services

 

9.22.1 Before the Implementation Date of this Contract, as well as on the
occasions listed in Section 9.22.2 of this Contract, the Contractor shall
provide documentation demonstrating that:

 

  9.22.1.1 The Network Providers offer an appropriate range of preventive,
primary care, and specialty services that is adequate for the anticipated number
of Enrollees in each of the Contractor’s Service Regions; and

 

  9.22.1.2 It maintains a Provider Network that is sufficient in number, mix,
and geographic distribution to meet the needs of the anticipated number of
Enrollees in each of the Contractor’s Service Regions.

 

Page 280



--------------------------------------------------------------------------------

9.22.2 The Contractor shall provide documentation of the Network adequacy
conditions stated in this Section, at any time that there has been a significant
change in the Contractor’s operations that would affect adequate capacity and
services, including

 

  9.22.2.1 When there is a change in Benefits, geographic Service Regions, or
payments; or

 

  9.22.2.2 Upon the Enrollment of a new eligibility group in the MiSalud Plan.

ARTICLE 10 PROVIDER CONTRACTING

 

10.1 General Provisions

 

10.1.1 The Contractor shall establish a coordinated care model in which the PCP,
located within a PMG, directs the Enrollee’s care.

 

10.1.2 The PCP shall provide, manage and coordinate services to the Enrollee,
including coordination with behavioral health personnel, in a timely manner, and
in accordance with the guidelines, protocols, and practices generally accepted
in medicine.

 

Page 281



--------------------------------------------------------------------------------

10.1.3 The Contractor and each of its Network Providers shall work to ensure
that physical and behavioral health services are delivered in a coordinated
manner, and each shall cooperate with the MBHO to achieve effective integration
of physical and behavioral health services, as provided in Article 8.

 

10.1.4 The Contractor shall contract with enough PMGs to serve the Enrollees in
each of its Service Regions. As a precondition to executing any Provider
Contract, the Contractor shall comply with the requirements stated in
Section 10.1.6 of this Contract regarding submitting model Provider Contracts to
ASES.

 

10.1.5 The Contractor shall not contract with any Provider without ascertaining
that the Provider meets all of the credentialing requirements specified in
Article 9 of this Contract.

 

10.1.6 Model Provider Contracts

 

  10.1.6.1

The Contractor shall submit to ASES for review and approval a model for each
type of Provider Contract, according to the timeframe specified in Attachment 12
to this Contract. The Contractor shall include in such submission, at a minimum,
model contracts for PMGs, PCPs, Ancillary Service Providers, Hospitals,
Emergency Rooms, and Ambulance Services. The Contractor shall deliver to ASES an
electronic copy of each

 

Page 282



--------------------------------------------------------------------------------

  finalized Provider Contract within thirty (30) Calendar Days of the effective
date of such contract.

 

  10.1.6.2 ASES shall review each executed Provider Contract against the
approved model Provider Contracts. ASES reserves the right to cancel Provider
Contracts or to impose sanctions against the Contractor for the omission of
clauses required in the contracts with Providers.

 

  10.1.6.3 On an ongoing basis, any material modifications to model Provider
Contracts shall be submitted to ASES for review and approval, before the
amendment may be executed. Similarly, any amendments to Provider Contracts shall
be submitted to ASES for review and prior approval.

 

10.1.7 The Contractor shall not discriminate against a Provider that is acting
within the scope of its license or certification under applicable Puerto Rico
law, in decisions concerning contracting, solely on the basis of that license or
certification. This subsection shall not be construed as precluding the
Contractor from using different payment amounts for different specialties, or
for different Providers in the same specialty.

 

10.1.8

To comply with Section 9.22.1 of this Contract, the Contractor may comply with
Section 10.1.6.1 of this Contract by submitting to ASES, for its review and
approval,

 

Page 283



--------------------------------------------------------------------------------

  the Contractor’s current contracts with Providers, including any amendments
thereto, containing the provisions required under Sections 10.3 and 10.4 of this
Contract.

 

10.2 Provider Training

 

10.2.1 Provider guidelines

 

  10.2.1.1 The Contractor shall prepare Provider guidelines, to be distributed
to all Network (General Network and PPN), summarizing the MiSalud Program. The
Provider guidelines shall, in accordance with 42 CFR 438.236, (1) be based on
valid and reliable clinical evidence or a consensus of health care professionals
in the particular field; (2) consider the needs of the Contractor’s Enrollees;
(3) be adopted in consultation with Providers; and (4) be reviewed and updated
periodically, as appropriate.

 

  10.2.1.2 The Provider guidelines shall describe the procedures to be used to
comply with the Provider’s duties and obligations pursuant to this Contract, and
under the Provider Contract.

 

  10.2.1.3

The Contractor shall submit the Provider guidelines to ASES for review and
approval according to the timeframe specified in Attachment 12

 

Page 284



--------------------------------------------------------------------------------

  to this Contract. Any subsequent changes to the Provider guidelines must be
previously approved in writing by ASES.

 

  10.2.1.4 The content of the Provider guidelines will include, without being
limited to, the following topics: the duty to verify eligibility; selection of
Providers by the Enrollee; Covered Services; procedures for Access to and
provision of services; Preferential Turns; coordination of Access to Behavioral
Health Services; required service schedule; Medically Necessary services
available 24 hours (see Section 9.6.1.5 of this Contract); Report requirements;
Medical Record maintenance requirements; Complaint, Grievance, and Appeal
procedures (see Article 14); Co-Payments; HIPAA requirements; the prohibition on
denial of Medically Necessary services; and sanctions or fines applicable in
cases of non-compliance.

 

  10.2.1.5 The Provider guidelines shall be delivered to each Provider as part
of the Provider contracting process, and shall be made available to Enrollees
and to Potential Enrollees upon request. The Contractor shall provide evidence
of having delivered the guidelines to all of its Providers within fifteen
(15) Calendar Days of award of the Provider Contract. The evidence of receipt
shall include the legible name of the Provider, Provider number, date of
delivery, and signature of the Provider.

 

Page 285



--------------------------------------------------------------------------------

  10.2.1.6 The Contractor shall have a process in place (including both updates
to the Provider guidelines and other communications) to inform its Provider
Network, in a timely manner, of programmatic changes such as changes to drug
formularies, Covered Services, and protocols.

 

10.2.2 Provider Education Program

 

  10.2.2.1 The Contractor shall develop a continuing education curriculum of
twenty (20) hours per year divided into five (5) hours per quarter. The
curriculum shall be submitted to ASES for review and approval according to the
timeframe specified in Attachment 12 to this Contract. Any subsequent changes to
the curriculum must be previously approved in writing by ASES.

 

  10.2.2.2 The Contractor shall coordinate topics with the PBM’s Academic
Detailing Program to develop educational activities addressing:

 

  10.2.2.2.1 Management and implications of polypharmacy;

 

  10.2.2.2.2 Condition management;

 

  10.2.2.2.3 Management of prescriptions; and

 

Page 286



--------------------------------------------------------------------------------

  10.2.2.2.4 Working with patients with conditions of special concern, including
autism, ADHD, depression, and diabetes among others.

 

  10.2.2.3 The Contractor shall use various forms of delivery for Providers’
training sessions, including web-based sessions, group workshops, and
face-to-face individualized education.

 

  10.2.2.4 The Contractor shall make available to Providers dates and locations
of sessions, as soon as possible, but no later than five (5) Business Days prior
to the event.

 

  10.2.2.5 The Contractor shall have a process to document Provider
participation in continuing education.

 

10.3 Required Provisions in Provider Contracts

 

10.3.1 All Provider Contracts shall be labeled with the Provider’s NPI, if
applicable. In general, the Contractor’s Provider Contracts shall:

 

  10.3.1.1

Include a section summarizing the Contractor’s obligations under this Contract,
as they affect the delivery of Health Care services under

 

Page 287



--------------------------------------------------------------------------------

  MiSalud, and describing Covered Services and populations (or, include the
Provider guidelines as an attachment);

 

  10.3.1.2 Require that the Provider cooperate and collaborate with the MBHO in
serving Enrollees, and work to advance the integrated model of physical and
behavioral health services;

 

  10.3.1.3 Require that the Provider comply with the federal and Puerto Rico
laws, rules, regulations, statutes, policies or procedures, including but not
limited to those listed in Attachment 1 to this Contract, to the extent
applicable, and with all CMS requirements;

 

  10.3.1.4 Require that the Provider verify the Enrollee’s Eligibility before
providing services or making a Referral;

 

  10.3.1.5 Prohibit any unreasonable denial, delay, or rationing of Covered
Services to Enrollees, and provide that any violation of this prohibition shall
be subject to the provisions of Article VI, Section 6 of Act 72 and of 42 CFR
Part 438, Subpart I (Sanctions);

 

  10.3.1.6 Prohibit the Provider from claiming for any non-allowed
administrative expenses, as listed in Article 21;

 

Page 288



--------------------------------------------------------------------------------

  10.3.1.7 Prohibit the unauthorized sharing or transfer of ASES Data, as
defined in Section 27.1 of this Contract;

 

  10.3.1.8 Notify the Provider that the terms of the contract for services under
the MiSalud Program are subject to subsequent changes in legal requirements that
are outside of the control of ASES;

 

  10.3.1.9 Require the Provider to comply with all reporting requirements
contained in Article 18 of this Contract, and particularly with the requirements
to submit Encounter Data for all services provided, and to report all instances
of suspected Fraud or Abuse;

 

  10.3.1.10 Require the Provider to acknowledge that ASES Data (as defined in
Section 27.1.1 of this Contract) belongs exclusively to ASES, and that the
Provider may not give access to, assign, or sell such data to third parties,
without prior authorization from ASES. The Contractor shall include penalty
clauses in its Provider Contracts to prohibit this practice, and require that
the fines be paid to ASES;

 

  10.3.1.11

Prohibit the Provider from seeking payment from the Enrollee for any Covered
Services provided to the Enrollee within the terms of the Contract, and require
the Provider to look solely to the Contractor for

 

Page 289



--------------------------------------------------------------------------------

  compensation for services rendered to Enrollees, with the exception of any
nominal cost-sharing, as provided in Section 7.11 of this Contract;

 

  10.3.1.12 Require the Provider to cooperate with the Contractor’s quality
improvement and Utilization Management activities;

 

  10.3.1.13 Not prohibit a Provider from acting within the lawful scope of
practice, from advising or advocating on behalf of an Enrollee for the
Enrollee’s health status, medical care, or treatment or non-treatment options;

 

  10.3.1.14 Not prohibit a Provider from advocating on behalf of the Enrollee in
any Grievance System or Utilization Management process, or individual
authorization process to obtain necessary health care services;

 

  10.3.1.15 Require Providers to meet the timeframes for Access to services
pursuant to Sections 9.8 and 9.9 of this Contract;

 

  10.3.1.16 Provide for continuity of treatment in the event that a Provider’s
participation in the Contractor’s Network terminates during the course of an
Enrollee’s treatment by that Provider;

 

Page 290



--------------------------------------------------------------------------------

  10.3.1.17 Require Providers to monitor Enrollee patients to determine whether
they have a Medical Condition that suggests Case Management or Disease
Management services are warranted;

 

  10.3.1.18 Prohibit Provider discrimination against high-risk populations or
Enrollees requiring costly treatments;

 

  10.3.1.19 Prohibit Providers who do not have a pharmacy license from directly
dispensing medications, as required by the Puerto Rico Pharmacy Act (with the
exception noted in Section 7.5.12.3.2 of this Contract);

 

  10.3.1.20 Specify that HHS and its sub-agencies and ASES shall have the right
to inspect, evaluate, and audit any pertinent books, financial records,
documents, papers, and records of any Provider involving financial transactions
related to the MiSalud Program;

 

  10.3.1.21 Include the definition and standards for Medical Necessity, pursuant
to the definition in Section 7.2.1 of this Contract;

 

  10.3.1.22

Require that the Provider attend promptly to requests for Prior Authorizations
and Referrals, when Medically Necessary, in compliance

 

Page 291



--------------------------------------------------------------------------------

  with the timeframes set forth in Section 9.10 of this Contract and in 42 CFR
438.210 and the Puerto Rico Patient’s Bill of Rights;

 

  10.3.1.23 Prohibit the Provider from establishing specific days for the
delivery of Referrals or requests for Prior Authorization;

 

  10.3.1.24 Notify the Provider that, in order to participate in the Medicare
Platino Program, the Provider must accept MiSalud Enrollees;

 

  10.3.1.25 Specify rates of payment, as detailed in Section 10.5 of this
Contract, and require that Providers accept such payment as payment in full for
Covered Services provided to Enrollees, less any applicable Enrollee Co-Payments
pursuant to Section 7.11 of this Contract;

 

  10.3.1.26 Specify acceptable billing and coding requirements;

 

  10.3.1.27 Require that the Provider comply with the Contractor’s Cultural
Competency plan;

 

  10.3.1.28 Require that any marketing materials developed and distributed by
the Provider be submitted to the Contractor to submit to ASES for prior
approval;

 

Page 292



--------------------------------------------------------------------------------

  10.3.1.29 Specify that the Contractor shall be responsible for any payment
owed to Providers for services rendered after the Effective Date of Enrollment,
as provided in Section 4.4.1 of this Contract, including during the period
described in Section 4.4.1.2;

 

  10.3.1.30 Require Providers to collect Enrollee Co-Payments as specified in
Attachment 8;

 

  10.3.1.31 Require that Providers not employ or subcontract with individuals on
the Puerto Rico or Federal Exclusions list, or with any entity that could be
excluded from the Medicaid program under 42 CFR 1001.1001 (ownership or control
in sanctioned entities) and 1001.1051 (entities owned or controlled by a
sanctioned person);

 

  10.3.1.32 Require that Medically Necessary services shall be available
twenty-four (24) hours per day, seven (7) days per week, to the extent feasible;

 

  10.3.1.33 Prohibit the Provider from operating on a different schedule for
MiSalud Enrollees than for other patients, and from in any other way
discriminating in an adverse manner between MiSalud Enrollees and other
patients;

 

Page 293



--------------------------------------------------------------------------------

  10.3.1.34 Not require that Providers sign exclusive Provider Contracts with
the Contractor if the Provider is an FQHC or RHC;

 

  10.3.1.35 Provide notice that the Contractor’s negotiated rates with Providers
shall be adjusted in the event that the Executive Director of ASES directs the
Contractor to make such adjustments in order to reflect budgetary changes to the
Medical Assistance program;

 

  10.3.1.36 Impose fees or penalties if the Provider breaches the contract or
violates federal or Puerto Rico laws or regulations;

 

  10.3.1.37 Require that the Provider make every effort to cost-avoid claims and
identify and communicate to the Contractor available Third Party resources, as
required in Section 22.4 of this Contract, and require that the Contractor cover
no health services that are the responsibility of the Medicare program;

 

  10.3.1.38 Provide that the Contractor shall not pay claims for services
covered under the Medicare Program, and that the Provider may not bill both
MiSalud and the Medicare Program for a single service to a Dual Eligible
Beneficiary;

 

Page 294



--------------------------------------------------------------------------------

  10.3.1.39 Require the Provider to sign a release giving ASES access to the
Provider’s Medicare billing data for MiSalud Enrollees who are Dual Eligible
Beneficiaries, provided that such access is authorized by CMS, and subject to
compliance with all HIPAA requirements;

 

  10.3.1.40 Set forth the Provider’s obligations under the Physician Incentive
Plan outlined in Section 10.7 of this Contract;

 

  10.3.1.41 Require the Provider to notify the Contractor Immediately if or
whether the Provider falls within the prohibition stated in Sections 28.1, 28.2
or 28.6 of this Contract or has been excluded from the Medicare, Medicaid, or
Title XX Services Programs;

 

  10.3.1.42 Include a penalty clause to require the return of public funds paid
to a Provider that falls within the prohibition stated in Sections 28.1, 28.2 or
28.6 of this Contract;

 

  10.3.1.43 Require that all reports submitted by the Provider to the Contractor
be labeled with the Provider’s NPI, if applicable; and

 

  10.3.1.44 Require the Provider to furnish complete Encounter Data to the
Contractor on a monthly basis.

 

Page 295



--------------------------------------------------------------------------------

10.3.2 In addition to the required provisions in Section 10.3.1 of this
Contract, the following requirements apply to specific categories of Provider
Contracts.

 

  10.3.2.1 The Contractor’s contracts with PMGs shall:

 

  10.3.2.1.1 Require that the PMG provide services on a regular time schedule,
seven days a week, from 8:00 a.m. to 6:00 p.m.;

 

  10.3.2.1.2 Require that the PMG employ enough personnel to offer urgent care
services between 6:00 and 9:00 p.m., Monday through Friday;

 

  10.3.2.1.3 Require that the PMG coordinate with MBHO personnel to ensure
integrated physical and behavioral health services, as provided in Article 8;

 

  10.3.2.1.4 Require the PMG to work, to the extent possible, within the
Contractor’s established PPN, in directing care for Enrollees and coordinating
services;

 

  10.3.2.1.5 Authorize the Contractor to adjudicate disputes between the PMG and
its Network Providers about the validity of claims by any Network Provider;

 

Page 296



--------------------------------------------------------------------------------

  10.3.2.1.6 Require PMGs to provide assurances that the Encounter Data
submitted by the PMG to the Contractor encompass all services provided to
MiSalud Enrollees, including laboratories; and

 

  10.3.2.1.7 Include the provisions set forth in Sections 7.5.8.3.12, 7.10.1,
10.5.4, 10.5.5, 10.5.7, 16.10.2, 16.10.3, 16.10.5, and 22.1.8 of this Contract.

 

  10.3.2.2 The Contractor’s contracts with PCPs shall require the PCP to inform
and distribute information to Enrollee patients about instructions on Advance
Directives, and shall require the PCP to notify Enrollees of any changes in
federal or Puerto Rico law relating to Advance Directives, no more than ninety
(90) Calendar Days after the effective date of such change.

 

  10.3.2.3 The Contractor’s contract with a Provider who is a member of the PPN
shall prohibit the Provider from collecting cost-sharing payments from MiSalud
Enrollees, subject only to the exceptions established in Article 9 of this
Contract and the Attachment 8 to this Contract (Co-Payment Chart).

 

  10.3.2.4

The Contractor’s contracts with Hospitals and Emergency Rooms shall prohibit the
Hospital or Emergency Room from placing a lower priority on MiSalud Enrollees
than on other patients, and from referring MiSalud

 

Page 297



--------------------------------------------------------------------------------

  Enrollees to other facilities for reasons of economic convenience. Such
contracts must include sanctions penalizing this practice.

 

  10.3.2.5 The Contractor’s contracts with PCPs and PPN physician specialists
shall require such Providers to maintain Enrollees’ Medical Records through an
EHR system that is ONC and CCHIT certified and meets the specifications set
forth in Attachment 15. The contracts shall provide that the EHR system be
operational on or before July 1, 2012 or such later date as set forth in his/her
Provider Contract. The contracts shall require the Contractor to assist the PCPs
and PPN physician specialists in the acquisition and installation of an
appropriate EHR system, at the Contractor’s expense. The Contractor’s contracts
with such Providers shall also specify that the Contractor shall provide each
such Provider with information on the benefits of the EHR system and the costs
of maintaining the EHR system.

 

10.4 Termination of Provider Contracts

 

10.4.1 The Contractor shall comply with all Puerto Rico and federal laws
regarding Provider termination. The Provider Contracts shall:

 

Page 298



--------------------------------------------------------------------------------

  10.4.1.1 Contain provisions allowing immediate termination of the contract by
the Contractor “for cause.” Cause for termination includes gross negligence in
complying with the contractual considerations or obligations; insufficiency of
funds of ASES or the Contractor, which prevents them from continuing to pay for
their obligations; termination of this Contract for any reason; and changes in
federal law.

 

  10.4.1.2 Specify that in addition to any other right to terminate the Provider
Contract, and notwithstanding any other provision of this Contract, ASES may
demand Provider termination Immediately, or the Contractor may Immediately
terminate on its own, a Provider’s participation under the Provider Contract if:

 

  10.4.1.2.1 A Provider fails to abide by the terms and conditions of the
Provider Contract, as determined by ASES, or, in the sole discretion of ASES, if
the Provider fails to come into compliance within fifteen (15) Calendar Days
after a receipt of notice from the Contractor specifying such failure and
requesting such Provider to abide by the terms and conditions hereof; or

 

  10.4.1.2.2 The Contractor or ASES learns that the Provider:

 

Page 299



--------------------------------------------------------------------------------

  10.4.1.2.2.1 Falls within the prohibition stated in Sections 28.1 or 28.2 of
this Contract, or has a criminal conviction as provided in Section 28.6 of this
Contract;

 

  10.4.1.2.2.2 Has been or could be excluded from participation in the Medicare,
Medicaid, or CHIP Programs; or

 

  10.4.1.2.2.3 Could be excluded from the Medicaid program under 42 CFR
1001.1001 (ownership or control in sanctioned entities) and 1001.1051 (entities
owned or controlled by a sanctioned person).

 

  10.4.1.3 Specify that any Provider whose participation is terminated under the
Provider Contract for any reason shall utilize the applicable appeals procedures
outlined in the Provider Contract. No additional or separate right of appeal to
ASES or the Contractor is created as a result of the Contractor’s act of
terminating, or decision to terminate any Provider under this Contract.
Notwithstanding the termination of the Provider Contract with respect to any
particular Provider, this Contract shall remain in full force and effect with
respect to all other Providers.

 

Page 300



--------------------------------------------------------------------------------

10.4.2 The Contractor shall notify ASES at least forty-five (45) Calendar Days
prior to the effective date of the suspension, termination, or withdrawal of a
Provider from participation in the Network. If the termination was for cause,
the Contractor shall provide to ASES the reasons for termination.

 

10.4.3 The Contractor shall, within fifteen (15) Calendar Days of issuance of a
notice of termination to a Provider, notify Enrollees of the termination, and
shall assist the Enrollee as needed in finding a new Provider.

 

10.5 Provider Payment

 

10.5.1 General Provisions

 

  10.5.1.1 ASES guarantees payment for all Medically Necessary services rendered
by Providers after a person’s Effective Date of Enrollment, including during the
period described in Section 4.4.1.2 of this Contract.

 

  10.5.1.2 The insolvency, liquidation, bankruptcy, or breach of contract of any
Provider will not release ASES from its obligation to pay for all services
rendered as authorized under this Contract.

 

Page 301



--------------------------------------------------------------------------------

  10.5.1.3 ASES shall provide to the Contractor maximum rates for certain
Covered Service on or before the Implementation Date of this Contract. The
Contractor shall negotiate rates with Providers, which rates shall be specified
in the corresponding Provider Contracts, utilizing as a reference the rate
information established by ASES’s actuaries and contained in Attachment 10 to
this Contract. If such rates adversely affect the Provider ratios required to be
maintained under Section 9.5 of this Contract, the Parties agree to negotiate in
good faith to make such adjustments to the rates as required to comply with
Section 9.5 of this Contract. Further, such rates shall be subject to
Section 10.5.5 of this Contract. Payment arrangements may take any form allowed
under federal law and the law of Puerto Rico, including capitation payments,
fee-for-service payment, and salary, subject to Section 10.6 of this Contract
concerning permitted risk arrangements. The Contractor shall inform ASES in
writing when it enters any Provider payment arrangement other than
fee-for-service. Payment arrangements other than fee-for-service shall be
prohibited for Dental Services.

 

  10.5.1.4 All capitation payment arrangements in Provider Contracts must comply
with Normative Letter CA-1-2-1232-91 of the Puerto Rico Office of the Insurance
Commissioner (Attachment 13 to this Contract).

 

Page 302



--------------------------------------------------------------------------------

  10.5.1.5 Any capitation payment made by the Contractor to Providers shall be
based on sound actuarial methods. The Contractor shall establish its Capitation
methodology utilizing the information provided by ASES in Attachment 10 to this
Contract as a reference to develop its capitated rates. The Contractor shall
provide its Capitation methodology to ASES for approval in the timeframe
allotted in Attachment 12. All Provider payments by the Contractor shall be
reasonable, and the amount paid shall not jeopardize or infringe upon the
quality of the services provided.

 

  10.5.1.6 Even if the Contractor does not enter into a Capitated payment
arrangement with a Provider, the Provider shall nonetheless be required to
submit to the Contractor detailed Encounter Data.

 

  10.5.1.7 The Contractor shall be responsible for issuing to the Providers the
forms required by the Department of the Treasury, in accordance with all Puerto
Rico laws, regulations and guidelines. In addition, the Contractor, in
accordance with all Puerto Rico laws, regulations, and guidelines, must also
Withhold taxes when appropriate and shall remit such taxes to the Department of
Treasury.

 

Page 303



--------------------------------------------------------------------------------

  10.5.1.8 The Contractor shall submit its provider fee schedule to ASES for
approval in the timeframe set forth in Attachment 12. Any subsequent changes
must be previously approved in writing by ASES.

 

10.5.2 Payments to FQHCs, RHCs, and CCuSaI. When the Contractor negotiates a
contract with an FQHC and/or an RHC, as defined in Section 1905(a)(2)(B) and
1905(a)(2)(C) of the Social Security Act, or with a Comprehensive Health Care
Center (“CCuSaI”), the Contractor shall pay to the FQHC, RHC, or CCuSaI rates
that are comparable to rates paid to other similar Providers providing similar
services. If an FQHC is not included in the Contractor’s Network and the
Enrollee requests FQHC Services, the Contractor shall make these out-of-network
services available to the Enrollee through a referral from his or her PCP, and
the FQHC shall be paid as an out-of-network Provider for FQHC Services (as
defined in Article 2 of this Contract). The Contractor shall cooperate with ASES
and the Health Department in ensuring that payments to FQHCs and RHCs are
consistent with Sections 1902(a)(15) and 1902(bb)(5) of the Social Security Act.
Pursuant to 42 U.S.C. 1396a(bb)(5), the Puerto Rico Health Department shall pay
the FQHCs applicable wrap-around payments to make up the difference, if any,
between the Capitation Contractor pays to the FQHC under this Contract, and the
amounts Puerto Rico Health Department pays to the FHQCs under the prospective
payment system formula.

 

Page 304



--------------------------------------------------------------------------------

10.5.3 Requirement To Verify Eligibility. The Contractor will require that all
of its Network Providers verify the eligibility of Enrollees before the Provider
provides Covered Services. This verification of eligibility is a condition of
receiving payment from the Contractor for Covered Services.

 

10.5.4 Payments to Providers Owing Funds to the Government. ASES and the
Contractor will agree to a process to recoup money owed by Providers to the
Government. All of the Contractor’s Provider Contracts shall contain a provision
giving notice of the agreed to procedures, such that the Provider’s execution of
the Contract shall constitute agreement with the agreed to procedures.

 

10.5.5 Payment Rates Subject to Change. The Contractor shall adjust its
negotiated rates with Providers to reflect budgetary changes, as directed by the
Executive Director of ASES, to the extent that such adjustments can be made
within funds appropriated to ASES and available for payment to the Contractor;
provided, however, that if such rates adversely affect the Provider ratios
required to be maintained under Section 9.5 of this Contract, the Parties agree
to negotiate in good faith to make such adjustment to the rates as required to
comply with such Section 9.5 of this Contract. The Contractor’s Provider
contracts shall contain a provision giving notice to the Provider that its rates
are subject to adjustment, such that the Provider’s execution of the Contract
shall constitute agreement with the Contractor’s obligation to ASES.

 

Page 305



--------------------------------------------------------------------------------

10.5.6 Payments for Hospitalization Services or Services Extending for More than
Thirty (30) Days. In the event of hospitalization or extended services that
exceed thirty (30) Calendar Days, the Provider may bill and collect at least
once per month for services rendered to the Enrollee. These services shall be
paid according to the procedures specified in this Article 10. The Contractor
shall implement Medicare hospital readmission payment policies and shall require
all hospital Providers to implement the Medicare hospital readmission
guidelines.

 

10.5.7 Payments for Services to Dual Eligible Beneficiaries. The Contractor
shall include in its Provider Contracts a notice that the Contractor shall not
pay claims for services covered under the Medicare Program. No Provider may bill
both MiSalud and the Medicare Program for a single service to a Dual Eligible
Beneficiary.

 

10.5.8 Payment for Pharmacy Services. The Contractor shall abide by and comply
with following payment process hereby established:

 

  10.5.8.1 Except as provided in Section 7.5.12 of this Contract, the PMG shall
accept the financial risk of ingredient cost and dispensing fees for pharmacy
services relating to Basic Coverage. ASES shall accept the financial risk of
ingredient cost and dispending fees for pharmacy services relating to Special
Coverage.

 

Page 306



--------------------------------------------------------------------------------

  10.5.8.2 In covering Pharmacy Services, the Contractor shall adhere to the
Retail Pharmacy Reimbursement Levels established in Attachment 6 to this
Contract.

 

  10.5.8.3 On a semi-monthly payment cycle to be set by the PBM, the PBM will
provide the Contractor with the proposed claims listing. The Contractor shall
promptly review the payment listing and submit it to ASES within five
(5) Business Days with a certification from the Authorized Signatory.

 

  10.5.8.4 ASES shall transmit funds to the Contractor on account of the PBM
Claims no later than five (5) Business Days after receipt of the proposed claims
listing. The Contractor shall then submit funds for claims payment to the PBM’s
zero-balance account. The Contractor shall provide funds or wire transfers to a
bank account established for the payment of the claims, or otherwise submit
payment, within two (2) Business Days of the date that the prescription was
filled.

 

  10.5.8.5 The Contractor, ASES, and the PBM shall cooperate to identify
additional savings opportunities, including special purchasing opportunities,
changes in network fees, etc.

 

Page 307



--------------------------------------------------------------------------------

10.5.9 Payments to State Health Facilities. ASES will establish a payment system
to improve cash flow to health facilities administered or operated by the
Central Government, State Academic Medical Centers, and certain facilities in
the San Juan Municipality that participate in the Network. To that end, at the
request of ASES, the Contractor shall make advance payments directly (based on
historical payments, not on billings) to health facilities. The Contractor shall
submit a reconciliation report on a quarterly basis that is certified by the
Authorized Signatory pursuant to the terms of this Contract. The following
health facilities may participate, subject to reaching agreement with the
Contractor under contracts to be approved by ASES:

 

  10.5.9.1 Cardiovascular Hospital;

 

  10.5.9.2 Pediatric Hospital;

 

  10.5.9.3 University Hospital;

 

  10.5.9.4 Medical Center Trauma Room;

 

  10.5.9.5 Mayagüez Center Trauma Room;

 

  10.5.9.6 Dr. Ramón Ruiz-Arnau University Hospital (HURRA, acronym in Spanish);

 

Page 308



--------------------------------------------------------------------------------

  10.5.9.7 Dr. Federico Trilla UPR Hospital; and

 

  10.5.9.8 San Juan Municipal Hospital.

 

10.5.10 Payments to Providers Outside the PPN. The Contractor shall provide for
adequate payment in its contracts with Providers outside the PPN.

 

10.6 Acceptable Risk Arrangements

 

10.6.1 The Contractor’s Provider Contracts with PMGs shall comply with the
following guidelines concerning the apportionment of financial risk between ASES
and the PMG for MiSalud services. Any sharing of risk between ASES and PMGs
other than as expressly provided in this 10.6 shall require prior written
approval by ASES.

 

10.6.2 The distribution of risks for Covered Services between and ASES and the
PMGs shall be in accordance with Attachment 16 of this Contract. Any proposed
arrangement between the Contractor and a PMG that changes such risk distribution
shall require prior written approval from ASES.

 

10.6.3

The risk associated with Emergency Services related to Basic Coverage Services
shall be borne by the PMG. The risk associated with Emergency Services related
to Special Coverage Services shall be borne by ASES. The risk associated with

 

Page 309



--------------------------------------------------------------------------------

  Emergency Services received outside of Puerto Rico that are covered under this
Contract shall be borne by ASES.

 

10.6.4 The risk associated with Basic Coverage services, including Diagnostic
Test Services in Special Coverage which are not related to high risk registered
members and excluding those services mentioned in Sections 10.6.2 and 10.6.3 of
this Contract, shall be borne in full by the PMG.

 

10.6.5 Notwithstanding Sections 10.6.2-10.6.4 of this Contract, ASES shall
assume full risk for services provided in the Virtual Region.

 

10.7 Physician Incentive Plan

 

10.7.1 The Contractor will design and implement a plan that evaluates the
quality of care delivered by PCPs and provides financial incentives to promote
PCPs’ commitment to Preventive Services (the “Physician Incentive Plan”). The
Contractor will submit such plan to ASES for approval at on or before
December 1, 2011, and ASES shall approve it no later than thirty (30) Calendar
Days after its submission. The Provider Incentive Plan will include, at a
minimum, the following components:

 

  10.7.1.1

The Contractor shall allocate three cents ($0.03) PMPM of the Per Member Per
Month Administrative Fee received from ASES to the

 

Page 310



--------------------------------------------------------------------------------

  Provider Incentive Plan (the “Provider Incentive Pool”).

 

  10.7.1.2 Each PCP who reaches the minimum target, which shall be mutually
established between ASES and the Contractor, for each of the criteria set forth
below (the “Qualification Criteria”) shall receive a pro-rata portion of the
Provider Incentive Pool.

 

  10.7.1.3 The Contractor will review the Medical Records at the PMG or PCP
level to ascertain and evidence the Preventive Services provided by the PCPs to
Enrollees. ASES requires through this review that the PCPs comply with the
documentation requirements established by the Health Department and EPSDT
guidelines.

 

10.7.2 The Qualification Criteria shall be based, to the extent applicable, on
certain HEDIS measures to be mutually agreed by the Parties and may include,
without limitation, the following additional criteria:

 

  10.7.2.1 That the PCP performs preventive screening to its population
according to evidence based on clinical practice guidelines.

 

  10.7.2.2 That the PCP provides early detection of population with
neuro-developmental disorders and autism.

 

Page 311



--------------------------------------------------------------------------------

  10.7.2.3 That the PCP adopts an EHR system that meets the specifications
contained in Attachment 15 to this Contract.

 

  10.7.2.4 That the PCP complies with the EPSDT screening and parent education
requirements.

 

  10.7.2.5 That the PCP complies with the requirements of a mental and physical
health integration program to be mutually agreed between the Parties.

 

10.7.3 The Contractor will provide a quarterly report on the Physician Incentive
Plan to ASES, which report shall contain, with respect to each Provider:

 

  10.7.3.1 Service Region

 

  10.7.3.2 PMG Name

 

  10.7.3.3 PMG Number

 

  10.7.3.4 Provider ID

 

  10.7.3.5 Provider Name

 

Page 312



--------------------------------------------------------------------------------

  10.7.3.6 Preventive Services Compliance Percentage

 

  10.7.3.7 Provider’s Education Contact Hours

 

  10.7.3.8 Provider’s percentage of Compliance with Qualification Criteria

 

10.7.4 The Contractor will provide the incentive based on a mathematically sound
formula, which shall have the prior written approval of ASES, which approval
shall not be unreasonably withheld, conditioned or delayed.

 

10.7.5 The Contractor will grant the incentive to those PCPs that comply with
the preceding requirements, based on a twelve month natural year measuring
period, or as otherwise provided in the Physician Incentive Plan with respect to
any partial natural year, plus a three month Claims run out period and a three
month period for incentive calculation and analysis.

 

10.7.6 The Physician Incentive Plan shall comply with federal and Puerto Rico
regulations, including 42 CFR 422.208, 42 CFR 422.210, and 42 CFR 438.6(h).

 

Page 313



--------------------------------------------------------------------------------

10.8 Required Information Regarding Providers

 

10.8.1 The Contractor shall provide to ASES, according to the timeframe
specified in Attachment 12 to this Contract, an electronic file and a list of
all of the Network Providers, listed by municipality, indicating the capacity of
each Provider, as well as the specialty or subspecialty of physicians. This file
must be updated in accordance with Section 18.2 of this Contract.

 

10.8.2 Electronic files shall be provided on compact discs (CD) in Microsoft
Excel format (.XLS or .XLSX) without column titles. Two hard copies will be
included in the same submission.

 

10.8.3 List of Doctors and Providers Who Are Individuals. This list will include
all available doctors and other Health Care Professionals who are individuals,
such as optometrists, podiatrists, psychologists, social workers, health
educators, physical therapists, speech therapists, occupational therapists,
respiratory therapists, dietitians, nutritionists, and any other health service
Provider who is an individual, as applicable. The information file shall include
all of the following information:

 

  10.8.3.1 EIN or SSN;

 

Page 314



--------------------------------------------------------------------------------

  10.8.3.2 Whether the Provider is a member of the PPN (list “Y” for yes or “N”
for no);

 

  10.8.3.3 Last name;

 

  10.8.3.4 Mother’s maiden name;

 

  10.8.3.5 First name;

 

  10.8.3.6 Municipality (The Provider’s municipality is the place where his or
her office is located. If the Provider maintains more than one office, he or she
will have to appear more than once in the list and file. Similarly, a physician
or Provider with more than one specialty has to be listed for each specialty.);

 

  10.8.3.7 Specialty Code (see Attachment 9 for a list of Specialty Codes);

 

  10.8.3.8 Provider license number; and

 

  10.8.3.9 Provider’s National Provider ID (“NPI”), if applicable.

 

Page 315



--------------------------------------------------------------------------------

10.8.4 List of Providers That Are Not Individuals. In another separate list, the
Contractor shall include a list of all Providers that are not individuals, such
as PMGs, Clinics, Hospitals (identified as private or government), laboratories,
x-ray facilities, dialysis facilities, blood banks, and others, using the
following format.

 

  10.8.4.1 EIN;

 

  10.8.4.2 Name of Entity;

 

  10.8.4.3 Municipality Code;

 

  10.8.4.4 Provider Type Code; and

 

  10.8.4.5 Provider’s National Provider ID (“NPI”), if applicable.

 

10.8.5 With these two (2) files, the Contractor shall submit a control sheet
that includes (1) a general description of the content of each file, and (2) the
total number of records in each file, i.e. “control totals.” The Contractor
shall submit all information required in this paragraph to ASES according to the
timeframe specified in Attachment 12 to this Contract.

 

Page 316



--------------------------------------------------------------------------------

ARTICLE 11 UTILIZATION MANAGEMENT

 

11.1 Utilization Management Policies and Procedures

 

11.1.1 The Contractor shall provide assistance to Enrollees and Providers to
ensure the appropriate utilization of resources. The Contractor shall have
written Utilization Management Policies and Procedures that:

 

  11.1.1.1 Include protocols and criteria for evaluating Medical Necessity,
authorizing services, and detecting and addressing over-Utilization and
under-Utilization. Such protocols and criteria shall comply with federal and
Puerto Rico laws and regulations.

 

  11.1.1.2 Address which services require PCP Referral, which services require
Prior Authorization and how requests for initial and continuing services are
processed, and which services will be subject to concurrent, retrospective or
prospective review.

 

  11.1.1.3 Describe mechanisms in place that ensure consistent application of
review criteria for Prior Authorization decisions.

 

Page 317



--------------------------------------------------------------------------------

  11.1.1.4 Provide that all Medical Necessity determinations made by the
Contractor be made in accordance with ASES’s Medical Necessity definition as
stated in Section 7.2 of this Contract.

 

11.1.2 The Contractor shall submit its Utilization Management Policies and
Procedures to ASES for review and prior approval according to the timeframe
specified in Attachment 12 to this Contract. Any subsequent changes to
Utilization Management Policies and Procedures must be previously approved in
writing by ASES, which approval shall not be unreasonably withheld, conditioned,
or delayed.

 

11.1.3 Providers may participate in Utilization Management activities in their
own Service Region to the extent that there is not a conflict of interest. The
Utilization Management Policies and Procedures shall define when such a conflict
may exist and shall describe the remedy.

 

11.1.4 The Contractor, and any delegated Utilization Management agent, shall not
permit or provide compensation or anything of value to its employees, agents, or
contractors based on:

 

  11.1.4.1 Either a percentage of the amount by which a Claim is reduced for
payment or the number of Claims or the cost of services for which the person has
denied authorization or payment; or

 

Page 318



--------------------------------------------------------------------------------

  11.1.4.2 Any other method that encourages a decision to deny or limit a
service.

 

11.2 Utilization Management Guidance to Enrollees.

As provided in Section 6.4.4.22 of this Contract, the Contractor shall provide
clear guidance in its Enrollee Handbook on Utilization Management policies.

 

11.3 Prior Authorization and Referral Policies

 

11.3.1 Prior Authorization is authorization granted by the Contractor, including
based on an Enrollee’s Service Authorization Request, in advance of the
rendering of a service after review to determine whether the service is
Medically Necessary.

 

11.3.2 A Referral is a request by a PCP or other Provider in the PMG for an
Enrollee to be evaluated or treated by a different Provider, usually a
specialist. Referrals shall be required only for services outside the
Contractor’s PPN.

 

11.3.3 In situations, as set forth below in this Section 11.3 of this Contract,
where a Provider Referral is permitted or required:

 

  11.3.3.1 The Contractor shall not impose any requirement of Contractor review
of the Provider’s Referral decision; and

 

Page 319



--------------------------------------------------------------------------------

  11.3.3.2 The Contractor shall ensure that a Referral shall be either made or
refused by the PCP or other Provider in the PMG within five (5) Calendar Days of
the Enrollee’s request for the Referral. Referrals shall be made expeditiously
in the event that a Provider perceives that an Enrollee’s life or health could
be endangered by a delay in accessing services; in such situations, a Referral
must be made, at a maximum, three (3) Calendar Days from the Enrollee’s request
for the Referral (in compliance with 42 CFR 438.210, and a higher standard than
that regulation, which refers to working days).

 

11.3.4 In situations, as set forth in this Section 11.3 of this Contract, in
which Prior Authorization is required, the Contractor shall ensure that Prior
Authorization is provided for the Enrollee in the following timeframes,
including on holidays and outside of business hours.

 

  11.3.4.1

The decision whether to grant a Prior Authorization must not exceed seventy-two
(72) hours from the time of the Enrollee’s Service Authorization Request for any
Covered Service; except that, where the Contractor or the Enrollee’s Provider
determines that the Enrollee’s life or health could be endangered by a delay in
accessing services, Prior Authorization must be provided as expeditiously as the
Enrollee’s health

 

Page 320



--------------------------------------------------------------------------------

  requires, and no later than within twenty-four (24) hours of the Service
Authorization Request.

 

  11.3.4.2 ASES may, in its discretion, grant an extension of the time allowed
for Prior Authorization decisions, where:

 

  11.3.4.2.1 the Enrollee, or the Provider, requests the extension; or

 

  11.3.4.2.2 the Contractor justifies to ASES a need for the extension in order
to collect additional information, such that the extension is in the Enrollee’s
best interest.

 

11.3.5 The Contractor shall use appropriately licensed professionals to
supervise all Prior Authorization decisions, and shall in its policies and
procedures specify the type of personnel responsible for each type of Prior
Authorization. Any decision to deny a Service Authorization Request or to
authorize a service in an amount, duration, or scope that is less than requested
shall be made by a Health Care Professional who has appropriate clinical
expertise in treating the Enrollee’s condition, and for Service Authorization
Requests for Dental Services, only licensed dentists may make such decisions.

 

11.3.6 Emergency Services

 

Page 321



--------------------------------------------------------------------------------

  11.3.6.1 Neither a Referral nor Prior Authorization shall be required for any
Emergency Service, no matter whether the Provider is within the PPN, and
notwithstanding whether there is ultimately a determination that the condition
for which the Enrollee sought treatment in the emergency room was not an
Emergency Medical Condition.

 

11.3.7 Basic Coverage and Dental Services

 

  11.3.7.1 No Referral shall be required for any service category of Basic
Coverage other than Pharmacy and Behavioral Health Services; or for Dental
Services, so long as the service is provided within the PPN.

 

  11.3.7.2 The Contractor shall require a Referral for the services listed in
this subsection 11.3.7, where the Enrollee seeks such services outside of the
PPN. Such Referral shall be provided by the PCP or other PMG Provider. The
Referral shall serve as a determination that the service for which the Referral
is being made is Medically Necessary.

 

  11.3.7.3 Where a Provider does not make in the required timeframe specified,
or refuses to make a Referral, the Contractor may issue an Administrative
Referral.

 

Page 322



--------------------------------------------------------------------------------

11.3.8 Pharmacy Services

 

  11.3.8.1 The Contractor shall require Prior Authorization for filling a drug
prescription for certain drugs specified on the PDL, as provided in
Section 7.5.12.10 of this Contract.

 

  11.3.8.2 The Contractor shall require a Countersignature of the Enrollee’s PCP
in order to fill a prescription written by a Provider who is not in the PPN.

 

  11.3.8.3 Any required Prior Authorization or Countersignature for Pharmacy
Services shall be conducted within the timeframes provided in Sections 11.3.4
and 7.5.12.4.2 of this Contract.

 

Page 323



--------------------------------------------------------------------------------

11.3.9 Special Coverage

 

  11.3.9.1 In order to obtain services under Special Coverage, an Enrollee must
register, as provided in Section 7.7.6 of this Contract. Registration is a form
of utilization control, to determine whether the Enrollee’s health condition
warrants Access to the expanded services included in Special Coverage.

 

  11.3.9.2 In addition, as noted in Section 7.7.12 of this Contract, some
individual Special Coverage services require Prior Authorization for an Enrollee
who has registered under Special Coverage.

 

11.3.10 Behavioral Health Services. Referrals shall be required for Behavioral
Health Services as provided in Section 8.3 of this Contract.

 

11.4 Use of Technology to Promote Utilization Management

 

11.4.1 ASES strongly encourages the Contractor to develop electronic, web-based
Referral processes and systems. In the event that a Referral is made via the
telephone, the Contractor shall ensure that Referral data are maintained in a
data file that can be accessed electronically by the Contractor, the Provider
and ASES.

 

Page 324



--------------------------------------------------------------------------------

11.4.2 In conjunction with its other Utilization Management policies, the
Contractor shall submit the Referral processes to ASES for review and approval.

 

11.5 Court-Ordered Evaluations and Services

 

11.5.1 In the event that an Enrollee requires Medicaid-covered services ordered
by a court, the Contractor shall fully comply with all court orders while
maintaining appropriate Utilization Management practices.

 

11.6 Second Opinions

 

11.6.1 The Contractor shall adopt procedures to obtain a second opinion in any
situation when there is a question concerning a diagnosis or the options for
surgery or other treatment of a health Condition when requested by any Enrollee,
or by a parent, guardian, or other person exercising a custodial responsibility
over the Enrollee.

 

11.6.2 The second opinion must be provided by a qualified Network Provider, or,
if a Network Provider is unavailable, the Contractor shall arrange for the
Enrollee to obtain a second opinion from an Out-of-Network Provider.

 

11.6.3 The second opinion shall be provided at no cost to the Enrollee.

 

Page 325



--------------------------------------------------------------------------------

11.7 Utilization Reporting Program.

 

11.7.1 The Contractor shall submit to ASES on a monthly basis by Service Region
health care data reports that should include, among other things:

 

  11.7.1.1 Useful data of Claim experience broken down by diagnosis and health
care providers;

 

  11.7.1.2 Claim experience by Enrollee and by coverage (basic, special, dental
and pharmacy);

 

  11.7.1.3 Claim cost and benefit utilization levels;

 

  11.7.1.4 Benefits utilization levels or indicators, as well as comparative
data such as: (i) hospital inpatient days per year per 1,000 Enrollees,
(ii) hospital admission rate per 1,000 Enrollees, (iii) average length of
inpatient stays, (iv) number of inpatient and outpatient surgeries, (v) number
of outpatient visits per year per Enrollee, and (vi) emergency room visits per
1,000 Enrollee;

 

Page 326



--------------------------------------------------------------------------------

  11.7.1.5 Cost measures, such as (i) average annual cost per Enrollee,
(ii) total hospital inpatient payments, (iii) total surgical payments and
(iv) total out of hospital payments; and

 

  11.7.1.6 Demographics of the population of the Service Region.

 

11.7.2 The Contractor shall assist ASES in analyzing the utilization report data
to determine trends, necessary plan design modifications, effectiveness of
educations programs for both Enrollees and Providers, the impact of cost-control
measures and the appropriateness of cost-management programs.

 

11.7.3 As part of this program, and in conformance with 42 CFR 438.240(2)(b)(3),
the Contractor shall submit to ASES, on a quarterly basis, utilization
statistical reports. ASES requires the following reports, with data to be
submitted according to specifications determined by ASES:

 

  11.7.3.1 Provider Credentialing Report;

 

  11.7.3.2 Network Providers and Out-of-Network Providers;

 

  11.7.3.3 Ratio of Enrollees to PCPs;

 

Page 327



--------------------------------------------------------------------------------

  11.7.3.4 Utilization of Diabetes Disease Management;

 

  11.7.3.5 Utilization of Asthma Disease Management;

 

  11.7.3.6 Utilization of Hypertension Disease Management;

 

  11.7.3.7 EPSDT Utilization;

 

  11.7.3.8 Tele MiSalud Utilization;

 

  11.7.3.9 Preventive Services Utilization;

 

  11.7.3.10 Pharmacy Services Utilization;

 

  11.7.3.11 Dental Services Utilization;

 

  11.7.3.12 ER Utilization by Region and by PMG;

 

  11.7.3.13 Prenatal Care; and

 

  11.7.3.14 Covered Population by Municipality, Group, Age, and Gender.

 

Page 328



--------------------------------------------------------------------------------

ARTICLE 12 QUALITY IMPROVEMENT AND PERFORMANCE PROGRAM

 

12.1 General Provisions

 

12.1.1 The Contractor shall provide for the delivery of quality care to all
Enrollees with the primary goal of improving health status or, in instances
where the Enrollee’s health is not amenable to improvement, maintaining the
Enrollee’s current health status by implementing measures to prevent any further
deterioration of health status.

 

12.1.2 The Contractor shall seek input from, and work with, Enrollees, Providers
and community resources and agencies to actively improve the quality of care
provided to Enrollees.

 

12.1.3 The Contractor shall ensure that its Quality Improvement and Performance
Program effectively monitors the program elements listed in 42 CFR 438.66.

 

12.2 Quality Assessment Performance Improvement (QAPI) Program

 

12.2.1 The Contractor shall have in place a quality assessment and performance
improvement program (QAPI) that specifies the Contractor’s quality measurement
and performance improvement activities.

 

Page 329



--------------------------------------------------------------------------------

12.2.2 For Medicaid and CHIP Eligible Persons, the QAPI program shall be in
compliance with federal requirements specified at 42 CFR 438.240.

 

12.2.3 The Contractor’s QAPI program shall be based on the latest available
research in the area of quality assurance and at a minimum shall include:

 

  12.2.3.1 A method of monitoring, analyzing, evaluating and improving the
delivery, quality and appropriateness of health care furnished to all Enrollees
(including under and over utilization of services), including those with special
health care needs;

 

  12.2.3.2 Written policies and procedures for quality assessment, utilization
management and continuous quality improvement that are periodically assessed for
efficacy;

 

  12.2.3.3 A health information system sufficient to support the collection,
integration, tracking, analysis and reporting of data, in compliance with 42 CFR
438.242;

 

  12.2.3.4 Designated staff with expertise in quality assessment, Utilization
Management and continuous quality improvement;

 

Page 330



--------------------------------------------------------------------------------

  12.2.3.5 Reports that are evaluated, indicated recommendations that are
implemented, and feedback provided to Providers and Enrollees;

 

  12.2.3.6 A methodology and process for conducting Provider profiling,
Credentialing and re-Credentialing;

 

  12.2.3.7 Procedures for validating completeness and quality of Encounter Data;

 

  12.2.3.8 Annual performance improvement projects (PIPs) as provided in
Section 12.3 below;

 

  12.2.3.9 Development of an emergency room (ER) quality initiative program (see
Section 12.4 of this Contract);

 

  12.2.3.10 Development of a quality incentive program (see Section 12.5 of this
Contract);

 

  12.2.3.11 Reporting on specified performance measures, including specified
HEDIS measures (see Section 12.6 of this Contract);

 

  12.2.3.12 Conducting Provider and Enrollee surveys (see Section 12.7 of this
Contract);

 

Page 331



--------------------------------------------------------------------------------

  12.2.3.13 Quarterly reports on program results, conclusions, recommendations
and implemented system changes, as specified by ASES; and

 

  12.2.3.14 Process for evaluating the impact of the Contractor’s QAPI program.

 

12.2.4 The Contractor’s QAPI program shall be submitted to ASES for review and
approval according to the timeframe specified in Attachment 12 to this Contract.
Any subsequent changes to the QAPI program must be previously approved in
writing by ASES, which approval shall not be unreasonably withheld, conditioned,
or delayed.

 

12.2.5 The Contractor shall submit any changes to its QAPI program to ASES for
review and approval sixty (60) Calendar Days prior to implementation of the
change.

 

12.2.6 Upon the request of ASES, the Contractor shall provide any information
and documents related to the implementation of the QAPI program.

 

12.3 Performance Improvement Projects

 

12.3.1 As part of its QAPI program the Contractor shall conduct performance
improvement projects (PIPs) in accordance with ASES and, as applicable, federal
protocols.

 

Page 332



--------------------------------------------------------------------------------

12.3.2 The Contractor shall perform the following required PIPs ongoing for the
duration of this Contract Term:

 

  12.3.2.1 One (1) in the area of diabetes;

 

  12.3.2.2 One (1) in the area of kidney disease;

 

  12.3.2.3 One (1) in the area of asthma; and

 

  12.3.2.4 One (1) in the area of cardiovascular conditions.

 

  12.3.2.5 The Contractor shall conduct such additional PIPs as mutually agreed
by the Parties.

 

12.3.3 In designing its PIPs, the Contractor shall:

 

  12.3.3.1 Show that the selected area of study is based on a demonstration of
need and is expected to achieve measurable benefit to Enrollee (rationale);

 

  12.3.3.2 Establish clear, defined and measurable goals and objectives that the
Contractor shall achieve in each year of the project;

 

Page 333



--------------------------------------------------------------------------------

  12.3.3.3 Measure performance using quality indicators that are objective,
measurable, clearly defined and that allow tracking of performance and
improvement over time;

 

  12.3.3.4 Implement interventions designed to achieve quality improvements;

 

  12.3.3.5 Evaluate the effectiveness of the interventions;

 

  12.3.3.6 Establish standardized performance measures (such as HEDIS or another
similarly standardized product);

 

  12.3.3.7 Plan and initiate activities for increasing or sustaining
improvement; and

 

  12.3.3.8 Document the data collection methodology used (including sources) and
steps taken to assure data is valid and reliable.

 

12.3.4 The Contractor shall submit all descriptions of PIPs and program details
to ASES as part of the QAPI program.

 

12.3.5 Each performance improvement project shall be completed in a time period
to be specified by ASES to allow information on the success of the project in
the aggregate to produce new information on quality of care each year.

 

Page 334



--------------------------------------------------------------------------------

12.3.6 When requested, the Contractor shall submit data to ASES for standardized
PIPs, within specified timelines and according to the established procedures
data collection and reporting. The Contractor shall collect valid and reliable
data, using qualified staff and personnel to collect the data. Failure of the
Contractor to follow data collection and reporting requirements may result in
sanctions under this Contract.

 

12.4 ER Quality Initiative Program

 

12.4.1 The Contractor shall develop an Emergency Room (ER) Quality Initiative
Program, implementing efficient and timely monitoring of Enrollees’ use of the
emergency room, including whether such use was justified by a legitimate Medical
Emergency.

 

12.4.2 The ER Quality Initiative Program shall be designed to identify high
users of Emergency Services for non-emergency situations and to allow for early
interventions in order to ensure appropriate utilization of services and
resources.

 

12.4.3 The ER Quality Initiative Program shall specify all strategies to be used
by the Contractor to address high users of inappropriate Emergency Services and
include, at a minimum, the following components:

 

  12.4.3.1 Description of system(s) for tracking, monitoring and reporting high
users of ER services for non-emergency situations;

 

Page 335



--------------------------------------------------------------------------------

  12.4.3.2 Criteria for defining non-emergency situations;

 

  12.4.3.3 Educational component to inform: (1) Enrollees about the proper use
of ER services and how to access ER services; and (2) PCPs about identifying
high users or potential high users of ER services and reporting to the
Contractor;

 

  12.4.3.4 Protocols for identifying high users of inappropriate ER services and
referring them to Case Management for needs assessment and identification of
other more appropriate services and resources;

 

  12.4.3.5 Process for coordinating with and referring to MBHO upon
identification of the need for behavioral health services and interventions
based upon a needs assessment.

 

  12.4.3.6 Quarterly reporting on ER services utilization; and

 

  12.4.3.7 Process for monitoring and evaluating program effectiveness,
identifying issues and modifying the ER Quality Initiative Program as necessary
to improve service utilization.

 

Page 336



--------------------------------------------------------------------------------

12.4.4 The Contractor shall submit its ER Quality Initiative Program to ASES as
part of its QAPI program.

 

12.5 Quality Incentive Program

 

12.5.1 The Contractor shall establish and implement a Quality Incentive Program
as a mechanism to improve the quality of services provided to Enrollees. The
Quality Incentive Program shall be based on a work plan to be submitted to ASES
by the Contractor as part of its QAPI program, pursuant to Attachment 12 of this
Contract. The Contractor shall implement the Quality Incentive Program within
thirty (30) Calendar Days of its approval by ASES.

 

12.5.2 The Quality Incentive Program shall consist of three (3) categories of
performance indicators: performance measures, preventive clinical program
measures and ER Utilization measures. ASES will Withhold a total of five percent
(5%) of the amount budgeted within the Contractor’s Administrative Fee for the
administration of the Quality Incentive Program (hereinafter the “Retention
Fund”), which budgeted amount is specified in Attachment 11 of this Contract,
and will reimburse the Contractor according to compliance with each of the
categories of performance indicators in this Section 12.5.

 

Page 337



--------------------------------------------------------------------------------

12.5.3 The Contractor shall, within thirty (30) Calendar Days after the end of
each calendar quarter, submit a quarterly report for each of the performance
indicators to be evaluated by ASES. For each measure, ASES shall, within thirty
(30) Calendar Days after receipt of the Contractor’s quarterly report, make a
determination whether the Contractor has met the applicable performance
objectives for the quarter. In addition, the Contractor shall submit an annual
report within thirty (30) Calendar Days after the end of the year for which the
performance is measured. If the Contractor is then in compliance with the
applicable performance targets or portions thereof for said period, ASES shall
then release to the Contractor, no later than thirty (30) Calendar Days after
ASES determines compliance with the performance objectives, the portion of the
Retention Fund associated with each measure for such period, or the portion
corresponding to the percentage of compliance with each such indicator, as the
case may be.

 

12.5.4 The following is a description of each of the three categories of
performance indicators and the associated reimbursement level for each.

 

  12.5.4.1 Performance Measures

 

  12.5.4.1.1

The Contractor shall demonstrate a three percent (3%) annual increase in
performance measures (measured by ASES reporting protocol and HEDIS coding for
each measure) using base line measures to be

 

Page 338



--------------------------------------------------------------------------------

  provided by ASES within fifteen (15) Calendar Days of the Effective Date of
the Contract, which measures shall be based on actual and verifiable information
for the following HEDIS measures of effectiveness for medical care and Access:

 

  12.5.4.1.1.1 Effectiveness of medical care;

 

  12.5.4.1.1.1.1 Prevention and screening metrics;

 

  12.5.4.1.1.1.2 Respiratory condition metrics;

 

  12.5.4.1.1.1.3 Cardiovascular conditions; and

 

  12.5.4.1.1.1.4 Comprehensive Diabetes Care (with all its components).

 

  12.5.4.1.1.2 Access;

 

  12.5.4.1.1.2.1 Metrics for availability of health services.

 

  12.5.4.1.2

The Contractor shall demonstrate a five percent (5%) annual increase in EPSDT
screenings (measured by ASES reporting protocol and

 

Page 339



--------------------------------------------------------------------------------

  HEDIS coding for each measure) using baseline measures to be provided by ASES
within fifteen (15) Calendar Days of the Effective Date of the Contract, which
measures shall be based on actual and verifiable information.

 

  12.5.4.1.3 ASES shall release to the Contractor, in accordance with
Section 12.5.3 above, forty percent (40%) of the Retention Fund for compliance
with the above quality performance measures of this Contract.

 

  12.5.4.1.4 The foregoing notwithstanding, the Contractor shall comply with the
HEDIS measures as required by CMS. The Contractor shall prepare (i) the HEDIS
activity for 2012 measure year 2011 provided that ASES delivers on a timely
basis the data required to accurately complete such report and (ii) the HEDIS
activity for 2013 measure year 2012. The Contractor shall continue to collect
HEDIS measures throughout the term of the Contract.

 

  12.5.4.2 Preventive Clinical Programs

 

Page 340



--------------------------------------------------------------------------------

  12.5.4.2.1 The Contractor shall comply with objectives to be established by
mutual agreement of the Parties for each of the following preventive clinical
programs:

 

  12.5.4.2.1.1 Case Management;

 

  12.5.4.2.1.2 Disease Management;

 

  12.5.4.2.1.3 Pre-Natal and Maternal Wellness Program; and

 

  12.5.4.2.1.4 Provider Education Program, including EPSDT and Provider and
Enrollee based education.

 

  12.5.4.2.2 ASES shall release to the Contractor, in accordance with
Section 12.5.3, twenty percent (20%) of the retained Retention Fund for
compliance with these objectives.

 

  12.5.4.3 Emergency Room Use Indicators

 

  12.5.4.3.1

As described in Section 12.4 above, the Contractor shall develop an ER Quality
Initiative Program to reduce the inappropriate use of ER services for
non-emergency situations. ASES will provide the

 

Page 341



--------------------------------------------------------------------------------

  Contractor with the related baseline measures within fifteen (15) Calendar
Days of the Effective Date of the Contract, which measures shall be based on
actual and verifiable information.

 

  12.5.4.3.2 [Intentionally left blank].

 

  12.5.4.3.3 ASES shall release to the Contractor, in accordance with
Section 12.5.3, forty percent (40%) of the retained Retention Fund for
compliance with this objective.

 

  12.5.4.4 The Contractor shall submit its Quality Incentive Program as part of
its QAPI program. The program description shall include, at a minimum:

 

  12.5.4.4.1 How the Contractor will educate Providers regarding the program
requirements; and

 

  12.5.4.4.2 Strategies for ensuring and monitoring program compliance.

 

  12.5.4.5 During the Contract Term ASES may issue from time to time normative
or policy letters setting forth the terms and conditions it may deem necessary
or convenient for the purpose of implementing the Quality Incentive Program
described in this Article 12.

 

Page 342



--------------------------------------------------------------------------------

12.6 Performance Measures

 

12.6.1 The Contractor shall report, annually, on the following HEDIS measures in
the format specified by ASES.

 

  12.6.1.1 Effectiveness of Care: Prevention and Screening Measures

 

  12.6.1.1.1 Childhood immunization;

 

  12.6.1.1.2 Breast cancer screening;

 

  12.6.1.1.3 Cervical cancer screening;

 

  12.6.1.1.4 Chlamydia screening;

 

  12.6.1.1.5 Adult BMI assessment; and

 

  12.6.1.1.6 Weight assessment and counseling for nutrition and physical
activities for children and adolescents.

 

  12.6.1.2 Effectiveness of Care: Respiratory Condition Measures

 

  12.6.1.2.1 Use of appropriate medication for people with asthma.

 

Page 343



--------------------------------------------------------------------------------

  12.6.1.2.2 Appropriate treatment for children with upper respiratory
conditions.

 

  12.6.1.3 Effectiveness of Care: Cardiovascular Conditions

 

  12.6.1.3.1 Cholesterol management for people with cardiovascular conditions;

 

  12.6.1.3.2 Controlling high blood pressure; and

 

  12.6.1.3.3 Comprehensive diabetes care (with all its components).

 

  12.6.1.4 Access/Availability of Care Measures

 

  12.6.1.4.1 Adult Access to preventive/outpatient health services;

 

  12.6.1.4.2 Annual dentist visit;

 

  12.6.1.4.3 Children and adolescent Access to PCPs;

 

  12.6.1.4.4 Prenatal and postpartum care;

 

  12.6.1.4.5 Frequency of ongoing prenatal care;

 

  12.6.1.4.6 Well Child visits in the first 15 months of life; and

 

Page 344



--------------------------------------------------------------------------------

  12.6.1.4.7 Adolescent well care visits.

 

  12.6.1.5 ASES may add, change, or remove reporting requirements with sixty
(60) Calendar Days notice in advance of the effective date of the addition,
change, or removal.

 

  12.6.1.6 The Contractor shall contract with an NCQA certified HEDIS auditor to
validate the processes of the Contractor in accordance with NCQA requirements.
For Medicaid and CHIP Eligible Persons, the validation procedures shall be
consistent with federal requirements specified at 42 CFR 438.358(b)(2).

 

  12.6.1.7 When requested, the Contractor shall submit data to ASES for
standardized performance measures, within specified timelines and according to
the established procedures for data collection and reporting. The Contractor
shall collect valid and reliable data, using qualified staff and personnel to
collect the data. Failure of the Contractor to follow data collection and
reporting requirements may result in sanctions under this Contract.

 

Page 345



--------------------------------------------------------------------------------

12.7 Provider and Enrollee Satisfaction Surveys

 

12.7.1 During the Contract Term, the Contractor shall perform at least two
(2) satisfaction surveys of Providers and Enrollees. The first such survey will
be performed not later than April 30, 2012 and the second, not later than
March 1, 2013. The survey for Enrollees shall use the CAHPS survey instrument.

 

12.7.2 The sample size for both surveys shall equal the number of respondents
needed for a statistical confidence level of ninety-five percent (95%) with a
margin of error not more than five percent (5%) and shall not have a response
rate less than fifty percent (50%).

 

12.7.3 The results of the surveys shall be submitted to ASES and to the Puerto
Rico Medicaid Program.

 

12.7.4 The Contractor shall have a process for notifying Providers and Enrollees
about the availability of survey findings and making survey findings available
upon request.

 

12.7.5 The Contractor shall have a process for utilizing the results of the
Provider and Enrollee surveys for monitoring service delivery and quality of
services and for making program enhancements.

 

Page 346



--------------------------------------------------------------------------------

12.8 External Quality Review

 

12.8.1 In compliance with federal requirements at 42 CFR 438.358(b)(3), ASES
will contract with an External Quality Review Organization (EQRO) to conduct
annual, external, independent reviews of the quality outcomes, timeliness of,
and Access to, the services covered in this Contract. The Contractor shall
collaborate with ASES’s EQRO to develop studies, surveys and other analytic
activities to assess the Quality of care and services provided to Enrollees and
to identify opportunities for program improvement. To facilitate this process
the Contractor shall supply data, including but not limited to claims data and
medical records, to the EQRO. Upon the request of ASES, the Contractor shall
provide its protocols for providing information, participating in review
activities, and using the results of the reviews to improve the quality of the
services and programs provided to Enrollees.

 

12.8.2 The EQRO will evaluate the following program components:

 

  12.8.2.1 Enrollee rights and protection;

 

  12.8.2.2 Availability of services;

 

  12.8.2.3 Coordination and continuity of care;

 

Page 347



--------------------------------------------------------------------------------

  12.8.2.4 Coverage and authorization of services;

 

  12.8.2.5 Provider selection;

 

  12.8.2.6 Enrollee information;

 

  12.8.2.7 Confidentiality;

 

  12.8.2.8 Enrollment and Disenrollment;

 

  12.8.2.9 Grievance System;

 

  12.8.2.10 Subcontracts;

 

  12.8.2.11 Provider guidelines; and

 

  12.8.2.12 Health Information Systems.

 

Page 348



--------------------------------------------------------------------------------

ARTICLE 13 FRAUD AND ABUSE

 

13.1 General Provisions

 

13.1.1 The Contractor shall have internal controls and policies and procedures
in place designed to prevent, detect, and report known or suspected Fraud and
Abuse.

 

13.1.2 For Medicaid and CHIP Eligible Persons, the Contractor’s internal
controls, policies and procedures shall comply with all federal requirements
regarding Fraud and Abuse and program integrity, including but not limited to
Sections 1128, 1156, and 1902(a)(68) of the Social Security Act and 42 CFR
438.606. The Contractor shall exercise diligent efforts to ensure that no
payments are made to any person or entity that has been excluded from
participation in Federal health care programs. (See State Medicaid Director
Letter #09-001, January 16, 2009.)

 

13.1.3 The Contractor shall submit its Fraud and Abuse policies and procedures,
its proposed compliance plan, and its Program Integrity Plan to ASES for
approval according to the timeframe specified in Attachment 12 to this Contract.

 

13.1.4

Any changes to the Contractor’s Fraud and Abuse policies and procedures must be
submitted to ASES for approval within fifteen (15) Calendar Days of the date the

 

Page 349



--------------------------------------------------------------------------------

  Contractor plans to implement the changes; and the changes shall not go into
effect until ASES gives written approval.

 

13.2 Compliance Plan

 

13.2.1 The Contractor shall have a written Fraud and Abuse compliance plan with
stated program goals and objectives, program scope and methodology to evaluate
program performance.

 

13.2.2 At a minimum, the Contractor’s Fraud and Abuse compliance plan shall:

 

  13.2.2.1 Ensure that all of its officers, directors, managers and employees
know and understand the provisions of the Contractor’s Fraud and Abuse
compliance plan;

 

  13.2.2.2 Require the designation of a compliance officer and a compliance
committee that are accountable to senior management;

 

  13.2.2.3 Ensure and describe effective training and education for the
compliance officer and the organization’s employees;

 

Page 350



--------------------------------------------------------------------------------

  13.2.2.4 Ensure that Providers and Enrollees are educated about Fraud and
Abuse identification and reporting in Provider and Enrollee materials;

 

  13.2.2.5 Ensure effective lines of communication between the Contractor’s
compliance officer and the Contractor’s employees;

 

  13.2.2.6 Ensure enforcement of standards through well-publicized disiplinary
guidelines;

 

  13.2.2.7 Ensure internal monitoring and auditing with provisions for prompt
response to potential offenses, and for the development of corrective action
initiatives relating to the Contractor’s Fraud and Abuse efforts;

 

  13.2.2.8 Describe standards of conduct that articulate the Contractor’s
commitment to comply with all applicable Puerto Rico and federal requirements
and standards;

 

  13.2.2.9 Ensure that no individual who reports Provider violations or
suspected Fraud and Abuse is retaliated against; and

 

Page 351



--------------------------------------------------------------------------------

  13.2.2.10 Include a monitoring program that is designed to prevent and detect
potential or suspected Fraud and Abuse. This monitoring program shall include
but not be limited to:

 

  13.2.2.10.1 Monitoring the Claims of its Providers to ensure Enrollees receive
services for which the Contractor is administering Claims and ASES is required
to pay under this Contract;

 

  13.2.2.10.2 Requiring the investigation of all reports of suspected Fraud and
over billings;

 

  13.2.2.10.3 Reviewing Providers for over or under-utilization;

 

  13.2.2.10.4 Verifying with Enrollees the delivery of services as claimed; and

 

  13.2.2.10.5 Reviewing and trending Enrollee complaints regarding Providers.

 

  13.2.2.11 The Contractor shall include in any employee handbook a specific
discussion of its Fraud and Abuse policies and procedures, the rights of
whistleblowers, and the Contractor’s procedures for detecting and preventing
Fraud and Abuse.

 

Page 352



--------------------------------------------------------------------------------

  13.2.2.12 The Contractor shall include in the Enrollee Handbook instructions
on how to report Fraud and Abuse and the protections for whistleblowers.

 

13.3 Program Integrity Plan

 

13.3.1 The Contractor shall develop a Program Integrity Plan that at a minimum:

 

  13.3.1.1 Defines Fraud, waste and Abuse;

 

  13.3.1.2 Specifies methods to detect Fraud, waste and Abuse,

 

  13.3.1.3 Describes a process to perform investigations on each suspected case
of Fraud, waste and Abuse;

 

  13.3.1.4 Describes persons responsible for conducting these investigations;

 

  13.3.1.5 Includes a variety of methods for identifying, investigating and
referring suspected cases to appropriate entities;

 

  13.3.1.6 Includes a systematic approach to data analysis;

 

Page 353



--------------------------------------------------------------------------------

  13.3.1.7 Defines mechanisms to monitor frequency of Encounters and services
rendered to Enrollees billed by Providers; and

 

  13.3.1.8 Identifies requirements to complete the preliminary investigation of
Providers and Enrollees.

 

13.3.2 The Contractor’s Program Integrity Plan shall comply in all respects with
the ASES Guidelines for the Development of Program Integrity Plan, included as
Attachment 14 to this Contract. Upon review of the Contractor’s Program
Integrity Plan (see Section 13.1.3 of this Contract), ASES will promptly (within
twenty (20) Business Days) notify the Contractor of any needed revisions in
order for the Program Integrity Plan to comply with the Guidelines for the
Development of Program Integrity Plan (Attachment 14) and with federal law. The
Contractor, in turn, shall promptly (within twenty (20) Business Days of receipt
of the ASES comments) re-submit its Plan for ASES review and approval.

 

13.3.3 The Contractor shall notify ASES within twenty (20) Business Days of any
initiated investigation of a suspected case of Fraud, waste, or Abuse. The
Contractor shall subsequently report preliminary results of such investigations
activities to ASES and other appropriate Puerto Rico and federal entities. ASES
will provide the Contractor with guidance during the pendency of the
investigation and will refer the matter to the U.S. Department of Justice.

 

Page 354



--------------------------------------------------------------------------------

13.4 Prohibited Affiliations with Individuals Debarred by Federal Agencies

 

13.4.1 The Contractor shall not knowingly have a relationship with the
following:

 

  13.4.1.1 An individual who is debarred, suspended, or otherwise excluded from
participating in procurement activities under the Federal Acquisition Regulation
or from participating in non-procurement activities under Executive Order
No. 12549.

 

  13.4.1.2 An individual who is an affiliate, as defined in the Federal
Acquisition Regulation, of a person described in Section 13.4.1.1 of this
Contract. The relationship is defined as follows:

 

  13.4.1.2.1 A director, officer, or partner of the Contractor;

 

  13.4.1.2.2 A person with beneficial ownership of five percent of more of the
Contractor’s equity; or

 

  13.4.1.2.3 A person with an employment, consulting or other arrangement with
the Contractor for the provision of items or services that are significant and
material the Contractor’s obligations under this Contract.

 

Page 355



--------------------------------------------------------------------------------

13.5 Reporting and Investigations

 

13.5.1 On quarterly basis, the Contractor shall report all instances of
suspected Provider Fraud, Abuse, or waste, or Enrollee Abuse of the services
covered under this Contract, using a format and data elements prescribed by
ASES.

 

  13.5.1.1 At a minimum, the Contractor shall include in each report, with
respect to individual investigations of Fraud, Abuse, or waste:

 

  13.5.1.1.1 Enrollee name and ID number;

 

  13.5.1.1.2 Provider name and NPI;

 

  13.5.1.1.3 Source of complaint;

 

  13.5.1.1.4 Type of provider;

 

  13.5.1.1.5 Nature of complaint, including alleged persons or entities
involved, category of services, factual explanation of the allegation, and dates
of the conduct;

 

Page 356



--------------------------------------------------------------------------------

  13.5.1.1.6 All communication between the Contractor and the Provider about the
complaint;

 

  13.5.1.1.7 Date of the complaint;

 

  13.5.1.1.8 Approximate dollars involved or amount paid to the Provider during
the past three years, whichever is greater;

 

  13.5.1.1.9 Disciplinary measures imposed, if any;

 

  13.5.1.1.10 Contact information for a Contractor staff person with relevant
knowledge of the matter; and

 

  13.5.1.1.11 Legal and administrative disposition of the case.

 

  13.5.1.2 The Contractor shall also include in the report a summary (not
specific to an individual case) of

 

  13.5.1.2.1 Investigative activities, corrective actions, prevention efforts,
and results; and

 

Page 357



--------------------------------------------------------------------------------

  13.5.1.2.2 Trending and analysis of Utilization Management and Provider
payment management.

 

13.5.2 The Contractor shall report to ASES, within (1) one Business Day of
obtaining knowledge with respect to the identity of any Provider or other person
who, in violation of 42 CFR 438.610 (a) and (b), is debarred, suspended, or
otherwise prohibited from participating in procurement activities. ASES shall
promptly notify the Secretary of HHS of the noncompliance, as required by 42 CFR
438.610(c).

 

13.5.3 The Contractor and all Subcontractors shall cooperate fully with federal
and Puerto Rico agencies in Fraud and Abuse investigations and subsequent legal
actions. Such cooperation shall include providing, upon request, information,
access to records, and access to interview employees and consultants, including
but not limited to those with expertise in the administration of the program
and/or medical or pharmaceutical questions or in any matter related to an
investigation.

ARTICLE 14 GRIEVANCE SYSTEM

 

14.1 General Requirements

 

14.1.1

The Contractor shall have a Grievance System in place to address Enrollee
concerns and Appeals of service decisions. The Grievance System shall consist of
the

 

Page 358



--------------------------------------------------------------------------------

  following four (4) components: 1) Complaint process, 2) Grievance process, 3)
Appeal process, and 4) access to the Administrative Law Hearing process.

 

14.1.2 The Contractor shall designate, in writing, an officer who shall have
primary responsibility for ensuring that Complaints, Grievances, and Appeals are
resolved pursuant to this Contract and for signing all Notices of Action.

 

14.1.3 The Contractor shall develop written Grievance System policies and
procedures that detail the operation of the Grievance System. The Grievance
System policies and procedures shall be submitted to ASES for review and
approval according to the timeframe specified in Attachment 12 to this Contract.
In the event that changes are made to the existing approved Grievance System
policies and procedures, a copy of the proposed changes shall be made available
to ASES for approval according to the timeframe specified in Attachment 12 to
this Contract.

 

14.1.4 At a minimum, the Contractor’s Grievance System Policies and Procedures
shall include the following:

 

  14.1.4.1 Process for filing a Complaint, Grievance, or Appeal, or seeking an
Administrative Law Hearing;

 

Page 359



--------------------------------------------------------------------------------

  14.1.4.2 Process for receiving, recording, tracking, reviewing, reporting and
resolving Grievances filed verbally, in writing, or in-person;

 

  14.1.4.3 Process for receiving, recording, tracking, reviewing, reporting and
resolving Appeals filed verbally or in writing;

 

  14.1.4.4 Process for requesting an expedited review of an Appeal;

 

  14.1.4.5 Process for notifying Enrollees of their right to file a Complaint,
Grievance or Appeal with the Patient Advocate Office and how to contact the
Patient Advocate Office;

 

  14.1.4.6 Procedures for the exchange of information regarding Complaints,
Grievances and Appeals;

 

  14.1.4.7 Process and timeframes for notifying Enrollees in writing regarding
receipt of Complaints, Grievances or Appeals, resolution, action, delay of
review, and denial of request for expedited review.

 

14.1.5

The Contractor’s Grievance System shall fully comply with the Patient’s Bill of
Rights Act and with Act No. 11 of April 11, 2001 (known as the Organic Law of
the

 

Page 360



--------------------------------------------------------------------------------

  Office of the Patient Advocate), to the extent that such provisions do not
conflict with, or pose an obstacle to, federal regulations.

 

14.1.6 For Medicaid and CHIP Eligible Persons, the Contractor’s Grievance System
shall be in compliance with federal requirements at 42 CFR 438.400 – 438.424 and
42 CFR 431.200 – 431.250.

 

14.1.7 The Contractor shall process each Complaint, Grievance, or Appeal in
accordance with applicable Puerto Rico and federal statutory and regulatory
requirements, this Contract, and the Contractor’s written policies and
procedures. Pertinent facts from all parties must be collected during the
process.

 

14.1.8 The Contractor shall include in the Enrollee Handbook educational
information regarding the Contractor’s Grievance System which at a minimum
includes:

 

  14.1.8.1 A description of the Contractor’s Grievance System;

 

  14.1.8.2 Instructions on how to file Complaints, Grievances and Appeals
including the timeframes for filing;

 

  14.1.8.3 The Contractor’s toll-free telephone number and office hours;

 

Page 361



--------------------------------------------------------------------------------

  14.1.8.4 Information regarding an Enrollee’s right to file a Complaint,
Grievance or Appeal with the Patient Advocate Office and how to file a
Complaint, Grievance or Appeal with the Patient Advocate Office;

 

  14.1.8.5 Information describing the Administrative Law Hearing process and
governing rules; and

 

  14.1.8.6 Timelines and limitations associated with filing Grievances or
Appeals.

 

14.1.9 The Contractor shall give Enrollees reasonable assistance in completing
forms and taking other procedural steps for Complaints, Grievances and Appeals.
This includes, but is not limited to, providing interpreter services and
toll-free numbers that have adequate TDD and interpreter capability.

 

14.1.10 The Contractor shall include information regarding the Grievance System
in the Provider guidelines and upon joining the Contractor’s Network, all
Providers shall receive education regarding the Contractor’s Grievance System,
which includes but is not limited to:

 

  14.1.10.1 The Enrollee’s right to file Complaints, Grievances and Appeals and
the requirements and timeframes for filing;

 

Page 362



--------------------------------------------------------------------------------

  14.1.10.2 The Enrollee’s right to file a Complaint, Grievance or Appeal with
the Patient Advocate Office;

 

  14.1.10.3 The Enrollee’s right to an Administrative Law Hearing, how to obtain
an Administrative Law Hearing, and representation rules at a Administrative Law
Hearing;

 

  14.1.10.4 The availability of assistance in filing a Complaint, Grievance, or
Appeal;

 

  14.1.10.5 The toll-free numbers to file oral Complaints, Grievances and
Appeals;

 

  14.1.10.6 The Enrollee’s right to request continuation of Benefits during an
Appeal, or an Administrative Law Hearing filing, and that if the Contractor’s
action is upheld in a Administrative Law Hearing, the Enrollee may be liable for
the cost of any continued Benefits; and

 

  14.1.10.7 Any Puerto Rico-determined Provider Appeal rights to challenge the
failure of the Contractor to cover a service.

 

14.1.11 The Contractor shall acknowledge receipt of each filed Grievance and
Appeal in writing within ten (10) Business Days of receipt.

 

Page 363



--------------------------------------------------------------------------------

14.1.12 The Contractor shall have procedures in place to notify all Enrollees in
their primary language of Complaint, Grievance and Appeal dispositions.

 

14.1.13 All Complaints, Grievances and Appeals files and forms shall be made
available to ASES for auditing. All Complaint, Grievance, and Appeal documents
and related information shall be considered as containing protected health
information and shall be treated in accordance with HIPAA regulations and other
applicable laws of Puerto Rico.

 

14.1.14 The Contractor shall develop Grievance System forms to be submitted for
approval by ASES according to the timeframe specified in Attachment 12 to this
Contract. The approved forms shall be made available to all Enrollees, shall
meet all requirements listed in Sections 6.2 and 6.3 of this Contract for
written materials, and shall, at a minimum:

 

  14.1.14.1 Instruct the Enrollee or Enrollee’s Authorized Representative that
documentary evidence should be included, if available; and

 

  14.1.14.2 Include instructions for completion and submission.

 

14.1.15

The Contractor shall ensure that the individuals who make decisions on
Grievances and Appeals were not involved in any previous level of review or
decision-making;

 

Page 364



--------------------------------------------------------------------------------

  and are Health Care Professionals who have the appropriate clinical expertise,
as determined by ASES, in treating the Enrollee’s condition or disease if
deciding any of the following:

 

  14.1.15.1 An Appeal of a denial that is based on lack of Medical Necessity;

 

  14.1.15.2 A Grievance regarding denial of expedited resolutions of Appeal; and

 

  14.1.15.3 Any Grievance or Appeal that involves clinical issues.

 

14.1.16 The Contractor shall have a system in place to collect, analyze and
integrate data regarding Complaints, Grievances and Appeals. At a minimum, the
following information shall be recorded:

 

  14.1.16.1 Date Complaint, Grievance or Appeal was filed;

 

  14.1.16.2 Enrollee’s name;

 

  14.1.16.3 Enrollee’s Medicaid ID number, if applicable;

 

  14.1.16.4 Name of the individual filing the Complaint, Grievance or Appeal on
behalf of the Enrollee;

 

Page 365



--------------------------------------------------------------------------------

  14.1.16.5 Date acknowledgement of receipt of Grievance/Appeal was mailed to
the Enrollee;

 

  14.1.16.6 Summary of Complaint, Grievance or Appeal;

 

  14.1.16.7 Date Notice of Disposition or Notice of Adverse Action was mailed to
the Enrollee;

 

  14.1.16.8 Corrective action required; and

 

  14.1.16.9 Date of resolution.

 

14.2 Complaint

 

14.2.1 The Complaint process is the procedure for addressing Enrollee
Complaints, defined as expressions of dissatisfaction about any matter other
than an Action that are resolved at the point of contact rather than through
filing a formal Grievance.

 

14.2.2 An Enrollee or Enrollee’s Authorized Representative may file a Complaint
either orally or in writing. The Enrollee or Enrollee’s Authorized
Representative may follow up an oral request with a written request, however,
the timeframe for resolution begins with the date the Contractor receives the
oral request.

 

Page 366



--------------------------------------------------------------------------------

14.2.3 An Enrollee or Enrollee’s Authorized Representative shall file a
Complaint within fifteen (15) Calendar Days after the date of occurrence that
initiated the Complaint.

 

14.2.4 The Contractor shall have procedures in place to notify all Enrollees in
their primary language of Complaint dispositions.

 

14.2.5 The Contractor shall resolve each Complaint within seventy-two (72) hours
of the time the Contractor received the initial Complaint, whether orally or in
writing. If the Complaint is not resolved within this timeframe, the Complaint
shall be treated as a Grievance.

 

14.2.6 The Notice of Disposition shall include the results and date of the
resolution of the Complaint and shall include notice of the right to file a
Grievance or Appeal and information necessary to allow the Enrollee to request
an Administrative Law Hearing, if appropriate, including contact information
necessary to pursue an Administrative Law Hearing.

 

14.3 Grievance Process

 

14.3.1 The Grievance process is the procedure for filing an expression of
dissatisfaction about any matter other than an Action (see Section 14.4 of this
Contract for definition of Action).

 

Page 367



--------------------------------------------------------------------------------

14.3.2 Any written or verbal communication from an Enrollee or Network Provider,
which expresses dissatisfaction about any matter other than an Action shall be
promptly and properly handled and resolved by the Contractor.

 

14.3.3 An Enrollee or Enrollee’s Authorized Representative may file a Grievance
with the Contractor or with the Office of the Patient’s Advocate of Puerto Rico
either orally or in writing. A Provider cannot file a Grievance on behalf of an
Enrollee unless written consent is granted by the Enrollee.

 

14.3.4 The Contractor shall provide written notice of the disposition of the
Grievance as expeditiously as the Enrollee’s health condition requires, but in
any event, within ninety (90) Calendar Days of the filing date. The notice shall
include the resolution and the basis for the resolution. However, if the
Contractor resolved the Grievance and verbally informed the Enrollee of the
resolution within five (5) Business Days of receipt of the Grievance, the
Contractor shall not be required to provide written notice of resolution, but
the Grievance shall be included in the Contractor’s Grievance and Appeals report
as described in Section 14.8 of this Contract.

 

14.3.5

The Contractor may extend the timeframe for disposition of a Grievance for up to
fourteen (14) Calendar Days if the Enrollee requests the extension or the
Contractor demonstrates (to the satisfaction of ASES, upon its request) that
there is a need for additional information and how the delay is in the
Enrollee’s interest. If the

 

Page 368



--------------------------------------------------------------------------------

  Contractor extends the timeframe, it shall, for any extension not requested by
the Enrollee, give the Enrollee written notice of the reason for the delay prior
to the delay.

 

14.4 Action

 

14.4.1 As defined in 42 CFR §438.400(b), an Action means:

 

  14.4.1.1 The denial or limited authorization of a requested service, including
the type or level of service;

 

  14.4.1.2 The reduction, suspension, or termination of a previously authorized
service;

 

  14.4.1.3 The denial, in whole or in part, of payment for a service;

 

  14.4.1.4 The failure to provide services in a timely manner, as defined by
this Contract;

 

  14.4.1.5 The failure of the Contractor to act within the timeframes provided
in 42 CFR 438.408(b); or

 

Page 369



--------------------------------------------------------------------------------

  14.4.1.6 For a resident of a rural area, the denial of an Enrollee’s request
to exercise his or her right, under 42 CFR 438.52(b)(2)(ii), to obtain services
outside the General Network.

 

14.4.2 In the event of an Action, the Contractor shall notify the Enrollee in
writing. The Contractor shall also provide written notice of an Action to the
Provider. This notice shall meet the language and format requirements in
accordance with Sections 6.2 and 6.3 of this Contract and be sent in accordance
with the timeframes described in Section 14.4.4 of this Contract.

 

14.4.3 The Notice of Action shall contain the following:

 

  14.4.3.1 The Action the Contractor has taken or intends to take;

 

  14.4.3.2 The reasons for the Action;

 

  14.4.3.3 The Enrollee’s right to file an Appeal through the Contractor’s
internal Grievance System and the procedure for filing an Appeal;

 

  14.4.3.4 The Provider’s right to dispute an ASES determination as described in
Section 16.11 of this Contract;

 

Page 370



--------------------------------------------------------------------------------

  14.4.3.5 The Enrollee’s right to request an Administrative Law Hearing;

 

  14.4.3.6 The Enrollee’s right to allow a Provider to act on behalf of the
Enrollee, upon written consent;

 

  14.4.3.7 The circumstances under which expedited review is available and how
to request it; and

 

  14.4.3.8 The Enrollee’s right to have Benefits continue pending resolution of
the Appeal with the Contractor or during the Administrative Law Hearing, how to
request that Benefits be continued, and the circumstances under which the
Enrollee may be required to pay the costs of these services.

 

14.4.4 The Contractor shall mail the Notice of Action within the following
timeframes:

 

  14.4.4.1 For termination, suspension, or reduction of previously authorized
Covered Services at least ten (10) Calendar Days before the date of Action or
not later than the date of Action in the event of one of the following
exceptions:

 

  14.4.4.1.1 The Contractor has factual information confirming the death of an
Enrollee.

 

Page 371



--------------------------------------------------------------------------------

  14.4.4.1.2 The Contractor receives a clear written statement signed by the
Enrollee that he or she no longer wishes services or gives information that
requires termination or reduction of services and indicates that he or she
understands that this must be the result of supplying that information.

 

  14.4.4.1.3 The Enrollee’s whereabouts are unknown and the post office returns
Contractor mail directed to the Enrollee indicating no forwarding address (refer
to 42 CFR 431.231(d) for procedures if the Enrollee’s whereabouts become known).

 

  14.4.4.1.4 The Enrollee’s Provider prescribes a change in the level of medical
care.

 

  14.4.4.1.5 The date of action will occur in less than ten (10) Calendar Days
in accordance with 42 CFR 483.12(a)(5)(ii).

 

  14.4.4.1.6 The Contractor may shorten the period of advance notice to five
(5) Calendar Days before the date of Action if the Contractor has facts
indicating that Action should be taken because of probable Enrollee Fraud and
the facts have been verified, if possible, through secondary sources.

 

Page 372



--------------------------------------------------------------------------------

  14.4.4.2 For denial of payment, at the time of any Action affecting the Claim.

 

  14.4.4.3 For standard authorization decisions that deny or limit Covered
Services, within the timeframes required in Section 11.3 of this Contract.

 

  14.4.4.4 If the Contractor extends the timeframe for the authorization
decision and issuance of Notice of Action according to Section 14.4.3 of this
Contract, the Contractor shall give the Enrollee written notice of the reasons
for the decision to extend if he or she did not request the extension. The
Contractor shall issue and carry out its determination as expeditiously as the
Enrollee’s health requires and no later than the date the extension expires.

 

  14.4.4.5 For authorization decisions not reached within the timeframes
required in Section 11.3.4 of this Contract for either standard or expedited
authorizations, the Notice of Action shall be mailed on the date the timeframe
expires, as this constitutes a denial and is thus an Action.

 

14.5 Appeal Process

 

14.5.1

An Appeal is the request for review of an “Action.” It is a formal petition by
an Enrollee, an Enrollee’s Authorized Representative, or the Enrollee’s
Provider, acting

 

Page 373



--------------------------------------------------------------------------------

  on behalf of the Enrollee with the Enrollee’s written consent, to reconsider a
decision where the Enrollee or Provider does not agree with an Action taken.

 

14.5.2 The Enrollee, the Enrollee’s Authorized Representative, or the Provider
may file an Appeal either orally or in writing. Unless the Enrollee requests
expedited review, the Enrollee, the Enrollee’s Authorized Representative, or the
Provider acting on behalf of the Enrollee with the Enrollee’s written consent,
must follow an oral filing with a written, signed, request for Appeal.

 

14.5.3 Oral inquiries seeking to Appeal an action are treated as Appeals (to
establish the earliest possible filing date for the Appeal), but Enrollees must
confirm oral requests for Appeals in writing, unless the Enrollee requests
expedited resolution.

 

14.5.4 The requirements of the Appeal process shall be binding for all types of
Appeals, including expedited Appeals, unless otherwise established for expedited
Appeals.

 

14.5.5 The Enrollee, the Enrollee’s Authorized Representative, or the Provider
acting on behalf of the Enrollee with the Enrollee’s written consent, may file
an Appeal to the Contractor during a period no less than twenty (20) Calendar
Days and not to exceed ninety (90) Calendar Days from the date on the
Contractor’s Notice of Action or Notice of Adverse Action.

 

Page 374



--------------------------------------------------------------------------------

14.5.6 Appeals shall be filed directly with the Contractor, or its delegated
representatives. The Contractor may delegate this authority to an Appeal
committee, but the delegation shall be in writing.

 

14.5.7 The Appeals process shall provide the Enrollee, the Enrollee’s Authorized
Representative, or the Provider acting on behalf of the Enrollee with the
Enrollee’s written consent, a reasonable opportunity to present evidence and
allegations of fact or law, in person, as well as in writing. The Contractor
shall inform the Enrollee of the limited time available to provide this in case
of expedited review.

 

14.5.8 The Appeals process shall provide the Enrollee, the Enrollee’s Authorized
Representative, or the Provider acting on behalf of the Enrollee with the
Enrollee’s written consent, opportunity, before and during the Appeals process,
to examine the Enrollee’s case file, including Medical Records, and any other
documents and records considered during the Appeals process.

 

14.5.9 The Appeals process shall include as parties to the Appeal the Enrollee,
the Enrollee’s Authorized Representative, the Provider acting on behalf of the
Enrollee with the Enrollee’s written consent, or the legal representative of a
deceased Enrollee’s estate.

 

14.5.10

The Contractor shall establish and maintain an expedited review process for
Appeals when the Contractor determines (based on a request from the Enrollee) or
the

 

Page 375



--------------------------------------------------------------------------------

  Provider indicates (in making the request on the Enrollee’s behalf) that
taking the time for a standard resolution could seriously jeopardize the
Enrollee’s life or health or ability to attain, maintain, or regain maximum
function. The Enrollee, the Enrollee’s Authorized Representative, or the
Provider acting on behalf of the Enrollee with the Enrollee’s written consent,
may file an expedited Appeal either orally or in writing. The Contractor shall
ensure that punitive action is not taken against either a Provider who requests
an expedited resolution, or a Provider that supports an Enrollee’s Appeal.

 

14.5.11 The Contractor shall resolve each expedited Appeal and provide a notice
of disposition, as expeditiously as the Enrollee’s health condition requires,
within the Government-established timeframes not to exceed three (3) Business
Days after the Contractor receives the Appeal.

 

14.5.12

The Contractor shall resolve each Appeal and provide written notice of the
disposition, as expeditiously as the Enrollee’s health condition requires but
shall not exceed forty-five (45) Calendar Days from the date the Contractor
receives the Appeal. For expedited reviews of an Appeal and notice to affected
parties, the Contractor has no longer than seventy-two (72) hours or as
expeditiously as the Enrollee’s physical or mental health condition requires. If
the Contractor denies an Enrollee’s request for expedited review, it shall
transfer the Appeal to the timeframe for standard appeal specified herein and
shall make reasonable efforts to give the

 

Page 376



--------------------------------------------------------------------------------

  Enrollee prompt oral notice of the denial, and follow up within two
(2) Calendar Days with a written notice. The Contractor shall also make
reasonable efforts to provide oral notice for resolution of an expedited review
of an Appeal.

 

14.5.13 The Contractor may extend the timeframe for standard or expedited
resolution of the Appeal by up to fourteen (14) Calendar Days if the Enrollee,
Enrollee’s Authorized Representative, or the Provider acting on behalf of the
Enrollee with the Enrollee’s written consent, requests the extension or the
Contractor demonstrates (to the satisfaction of ASES, upon its request) that
there is need for additional information and how the delay is in the Enrollee’s
interest. If the Contractor extends the timeframe, it shall, for any extension
not requested by the Enrollee, give the Enrollee written notice of the reason
for the delay. The Contractor shall inform the Enrollee of the right to file a
grievance if the Enrollee disagrees with the decision to extend the timeframe.

 

14.5.14 The Contractor shall provide written notice of disposition. The written
notice shall include:

 

  14.5.14.1 The results of the Appeal resolution; and

 

  14.5.14.2 For decisions not wholly in the Enrollee’s favor:

 

Page 377



--------------------------------------------------------------------------------

  14.5.14.2.1 The right to request an Administrative Law Hearing;

 

  14.5.14.2.2 How to request an Administrative Law Hearing;

 

  14.5.14.2.3 The right to continue to receive benefits pending an
Administrative Law Hearing;

 

  14.5.14.2.4 How to request the continuation of Benefits; and

 

  14.5.14.2.5 Notification that if the Contractor’s action is upheld in a
hearing, the Enrollee may liable for the cost of any continued benefits.

 

14.6 Administrative Law Hearing

 

14.6.1 The Contractor is responsible for explaining the Enrollee’s right to and
the procedures for an Administrative Law Hearing.

 

14.6.2 The parties to the Administrative Law Hearing include ASES, the
Contractor as well as the Enrollee or his or her representative, or the
representative of a deceased Enrollee’s estate.

 

Page 378



--------------------------------------------------------------------------------

14.6.3 If the Contractor takes an Action and the Enrollee requests an
Administrative Law Hearing, ASES shall grant the Enrollee such hearing. The
right to such fair hearing, how to obtain it, and the rules concerning who may
represent the Enrollee at such hearing shall be explained to the Enrollee and by
the Contractor.

 

14.6.4 ASES shall permit the Enrollee to request an Administrative Law Hearing
before it within a reasonable time period, as follows:

 

  14.6.4.1 In the event that the Enrollee first files an appeal with the
Contractor, per Section 14.5 of this Contract, not less than twenty
(20) Calendar Days or more than ninety (90) Calendar Days from receipt of
Contractor’s Notice of Action; or

 

  14.6.4.2 In the event that the Enrollee seeks an Administrative Law Hearing
without recourse to the Contractor’s appeal process, as expeditiously as the
Enrollee’s health condition requires; but no later than three (3) Business Days
after ASES receives, directly from the Enrollee, a hearing request on a decision
to deny a service, when ASES determines that taking the time for a standard
resolution could seriously jeopardize the Enrollee’s life or health or ability
to attain, maintain, or regain maximum function.

 

Page 379



--------------------------------------------------------------------------------

14.6.5 The Contractor shall make available any records and any witnesses at its
own expense in conjunction with a request pursuant to an Administrative Law
Hearing.

 

14.6.6 The decision issued as a result of the Administrative Law Hearing is
subject to review before the Court of Appeals of the Commonwealth of Puerto
Rico.

 

14.7 Continuation of Benefits while the Contractor Appeal and Administrative Law
Hearing are Pending

 

14.7.1 As used in this Section, “timely” filing means filing on or before the
later of the following:

 

  14.7.1.1 Within ten (10) Calendar Days of the Contractor mailing the Notice of
Adverse Action; or

 

  14.7.1.2 The intended effective date of the Contractor’s Action.

 

14.7.2 The Contractor shall continue the Enrollee’s Benefits if the Enrollee or
the Enrollee’s Authorized Representative files the Appeal timely; the Appeal
involves the termination, suspension, or reduction of a previously authorized
course of treatment; the services were ordered by a Provider; the period covered
by the original authorization has not expired; and the Enrollee requests
extension of the Benefits.

 

Page 380



--------------------------------------------------------------------------------

14.7.3 If, at the Enrollee’s request, the Contractor continues or reinstates the
Enrollee’s Benefits while the Appeal or Administrative Law Hearing is pending,
the Benefits shall be continued until one of the following occurs:

 

  14.7.3.1 The Enrollee withdraws the Appeal or request for the Administrative
Law Hearing.

 

  14.7.3.2 Ten (10) Calendar Day pass after the Contractor mails the Notice of
Adverse Action, unless the Enrollee, within the ten (10) Calendar Day timeframe,
has requested an Administrative Law Hearing with continuation of Benefits until
an Administrative Law Hearing decision is reached.

 

  14.7.3.3 An Administrative Law Judge issues an Administrative Law Hearing
decision adverse to the Enrollee.

 

  14.7.3.4 The time period or service limits of a previously authorized service
has been met.

 

14.7.4

If the final resolution of Appeal or Administrative Law Hearing is adverse to
the Enrollee, that is, upholds the Contractor action, the Contractor (on behalf
of ASES) may recover from the Enrollee the cost of the services furnished to the
Enrollee while

 

Page 381



--------------------------------------------------------------------------------

  the Appeal / Administrative Law Hearing was pending, to the extent that they
were furnished solely because of the requirements of this Section. After
recoupment of the cost of the service from the Enrollee (either in full or in
part), the Contractor shall submit such funds to ASES.

 

14.7.5 If the Contractor or ASES reverses a decision to deny, limit, or delay
services that were not furnished while the Appeal / Administrative Law Hearing
was pending, the Contractor shall authorize or provide this disputed services
promptly and as expeditiously as the Enrollee’s health condition requires.

 

14.7.6 If the Contractor or ASES reverses a decision to deny authorization of
services, and the Enrollee received the disputed services while the Appeal /
Administrative Law Hearing was pending, those services shall be paid for in
accordance with Article 16 this Contract.

 

14.8 Reporting Requirements

 

14.8.1 The Contractor shall log and track all Complaints, Grievances, Notices of
Action, Appeals and Administrative Law Hearing requests (see Section 14.1.16 of
this Contract for details regarding information collected).

 

Page 382



--------------------------------------------------------------------------------

14.8.2 ASES may publicly disclose summary information regarding the nature of
Complaints, Grievances and Appeals and related dispositions or resolutions in
consumer information materials.

 

14.8.3 The Contractor shall submit quarterly Grievance System Reports to ASES
using a format prescribed by ASES.

 

14.9 Remedy for Contractor Non-Compliance with Advance Directive Requirements.

In addition to the Complaint, Grievance, and Appeal rights described in this
Article, an Enrollee may lodge with ASES a complaint concerning the Contractor’s
non-compliance with the Advance Directive requirements stated in Section 7.10 of
this Contract.

ARTICLE 15 ADMINISTRATION AND MANAGEMENT

 

15.1 General Provisions

 

15.1.1 The Contractor shall be responsible for the administration and management
of all requirements of this Contract, and consistent with the Medicaid managed
care regulations at 42 CFR Part 438.

 

Page 383



--------------------------------------------------------------------------------

15.1.2 All costs and expenses related to the administration and management of
this Contract shall be the responsibility of the Contractor.

 

15.2 Place of Business and Hours of Operation

 

15.2.1 Given that Enrollment occurs chiefly on site in the Contractor’s
administrative offices, the Contractor shall ensure that its administrative
offices are physically accessible to all Enrollees and fully equipped to perform
all functions related to carrying out this Contract.

 

15.2.2 The Contractor shall maintain administrative offices in each Service
Region.

 

15.2.3 The Contractor shall accommodate any request by ASES to visit the
Contractor’s administrative offices to ensure that the offices are compliant
with Americans with Disabilities Act (“ADA”) requirements for public buildings,
and with all other applicable federal and Puerto Rico rules and regulations.

 

15.2.4 The Contractor must maintain one (1) central administrative office and an
additional administrative office in each Service Region covered under this
Contract.

 

15.2.5

The Contractor’s office shall be centrally located and in a location accessible
by foot and vehicle traffic. The Contractor may establish more than one
(1) administrative

 

Page 384



--------------------------------------------------------------------------------

  office within each of its Service Regions, but must designate one (1) of the
offices as the central administrative office.

 

15.2.6 All of the Contractor’s written communications to Enrollees must contain
the address of the location identified as the legal, duly licensed, central
administrative office. This administrative office must be open at least between
the hours of 9:00 a.m. and 5:00 p.m. Puerto Rico Time, Monday through Friday; in
addition, pursuant to the Contractor’s Enrollment Outreach Plan (see
Section 6.12.2 of this Contract), the Contractor’s administrative office must
have extended opening hours (until 7:00 p.m.) one Business Day per week; and
must be open (to the extent necessary to permit Enrollment activities) one
Saturday per month, from 9:00 a.m. to 5:00 p.m.

 

15.2.7 The Contractor shall ensure that the office(s) are adequately staffed,
throughout the Term of this Contract, to ensure that Enrollees may visit the
office to enroll at any time during Contractor’s hours of operation; and to
ensure that Enrollees and Providers receive prompt and accurate responses to
inquiries.

 

15.2.8 The Contractor shall provide access to information to Enrollees through
Tele MiSalud, during the hours provided in Section 6.8.3 of this Contract.

 

15.2.9 The Contractor shall provide access twenty-four (24) hours a day, seven
(7) days per week to its Web site.

 

Page 385



--------------------------------------------------------------------------------

15.3 Training and Staffing

 

15.3.1 The Contractor shall conduct ongoing training for all of its staff
involved in Contractor’s performance of its obligations under this Contract, in
all departments, to ensure appropriate functioning in all such areas and to
ensure that such staff:

 

  15.3.1.1 Understand the MiSalud program and the Medicaid managed care
requirements;

 

  15.3.1.2 Are aware of all programmatic changes; and

 

  15.3.1.3 Are trained in the Contractor’s Cultural Competency Plan.

 

15.3.2 The Contractor shall submit a Staff Training Plan and a current
organizational chart to ASES for review and approval according to the timeframe
specified in Attachment 12 to this Contract. Any subsequent changes to the Staff
Training Plan must be previously approved in writing by ASES.

 

15.4 Data Certification

 

15.4.1

The Contractor shall certify all data that (i) is the basis of ASES payments
under this Contract pursuant to 42 CFR 438.604 and 42 CFR 438.606 or (ii) that
is otherwise

 

Page 386



--------------------------------------------------------------------------------

  required to be certified by ASES. The data that must be certified include, but
are not limited to, Enrollment information, Encounter Data, Claims Reports,
reconciliation reports and other information reasonably required on a timely
basis by ASES as a basis for payment. The data must be certified by the
Authorized Signatory. The certification must attest, based on best knowledge,
information, and belief, as follows:

 

  15.4.1.1 To the accuracy, completeness and truthfulness of the data; and

 

  15.4.1.2 To the accuracy, completeness, and truthfulness of the documents
specified by ASES.

 

15.4.2 The Contractor shall submit the certification concurrently with the
certified data.

 

15.5 Implementation Plan and Submission of Initial Deliverables

 

15.5.1

The Contractor shall develop an Implementation Plan that verifies that the
Contractor will submit the Deliverables listed in the chart in Attachment 12 to
this Contract, and that details any additional procedures and activities that
will be accomplished during the period between the Effective Date of this
Contract and the Implementation Date of this Contract. The Implementation Plan
shall include coordination and cooperation with ASES and its representatives
during all phases. The continued effectiveness of

 

Page 387



--------------------------------------------------------------------------------

  this Contract shall be contingent upon the Contractor’s submission and ASES’s
approval of any Deliverables that, as provided in Attachment 12, were due before
the Implementation Date of this Contract, and provided that ASES’s approval
shall not be unreasonably withheld, conditioned or delayed.

 

15.5.2 The Contractor shall submit its Implementation Plan to ASES for ASES’s
review and approval according to the timeframe specified in Attachment 12 to
this Contract. Implementation of the Contract shall not commence prior to ASES
approval.

 

  15.5.2.1 The Contractor will not receive any additional payment to cover start
up or implementation costs.

ARTICLE 16 PROVIDER PAYMENT MANAGEMENT

 

16.1 General Provisions

 

16.1.1

ASES expressly guarantees payment for all Medically Necessary Covered Services
rendered to Enrollees by any Network Providers and all Providers. So long as
ASES is making the Claims Payments, the Contractor shall pay Claims to Providers
in the manner described in this Contract, and shall monitor the implemented
compensation systems to prevent the compromise of access to services or their
quality. The Contractor shall administer an effective, accurate and efficient
Provider payment

 

Page 388



--------------------------------------------------------------------------------

  management function that (a) under this Contract’s arrangement adjudicates and
settles Provider Claims for Covered Services that are filed within the
timeframes specified by this Article and in compliance with all applicable
Puerto Rico and federal laws, rules, and regulations; (b) processes Claims
Payments to applicable Providers within the timeframes specified by this
Article; and (c) performs third-party administration functions.

 

16.1.2 The Contractor shall maintain a Claims management system that can
identify the date of receipt (the date the Contractor receives the Claim as
indicated by the date-stamp), real-time-accurate history of actions taken on
each Provider Claim (i.e. paid, denied, suspended, appealed, etc.), and the date
of payment (the date of the check or other form of payment).

 

16.1.3 To the extent feasible, the Contractor shall implement an Automated
Clearinghouse (“ACH”) mechanism that allows Providers to request and receive
electronic funds transfer (“EFT”) of Claims payments. The Contractor shall
encourage its Providers, as an alternative to the filing of paper-based Claims,
to submit and receive Claims information through electronic data interchange
(“EDI”), i.e., electronic Claims. Electronic Claims must be processed in
adherence to information exchange and data management requirements specified in
Article 17. As part of this Electronic Claims Management (“ECM”) function, the
Contractor shall also provide on-line and phone-based capabilities to obtain
Claims processing status information.

 

Page 389



--------------------------------------------------------------------------------

16.1.4 If the Contractor does not make payments through an ACH system, the
Contractor shall either provide a central address to which Providers must submit
Claims; or provide to each Network Provider a complete list, including names,
addresses, and phone number, of entities to which the Providers must submit
Claims.

 

16.1.5 The Contractor shall notify Providers in writing of any changes in the
Claims filing list at least thirty (30) Calendar Days before the effective date
of the change. If the Contractor is unable to provide 30 Calendar Days of
notice, it must (i) give Providers a thirty- (30) Calendar Day extension on
their Claims filing deadline to ensure Claims are routed to the correct
processing center and (ii) provide written notification to ASES within one
(1) Business Day.

 

16.1.6 All Claims submitted for payment, in order to be processed, shall comply
with the Clean Claim standards as established by federal regulation (42 CFR
447.45), and as described in Section 16.10.2 of this Contract.

 

16.1.7 The Contractor shall generate explanations of benefits and remittance
advices in accordance with ASES standards for formatting, content, and
timeliness.

 

16.1.8

The Contractor shall not pay any Claim submitted by a Provider who is excluded
or suspended from the Medicare, Medicaid or CHIP programs for Fraud, Abuse or
waste or otherwise included on HHS Office of the Inspector General exclusions
list, or

 

Page 390



--------------------------------------------------------------------------------

  employs someone on this list. The Contractor shall not pay any Claim submitted
by a Provider that is on payment hold under the authority of ASES (see
Section 10.5.4 of this Contract). The Contractor shall only pay Claims that have
been submitted by the Provider within ninety (90) Calendar Days of providing
such service.

 

16.2 [Intentionally left blank].

 

16.3 [Intentionally left blank].

 

16.4 [Intentionally left blank].

 

16.5 Payment Schedule

 

16.5.1 At a minimum, the Contractor shall run two (two) Provider payment cycles
per month, on the same day each week, as determined by the Contractor. The
Contractor shall develop a payment schedule to be submitted to ASES for review
and approval according to the timeframe specified in Attachment 12 to this
Contract.

 

16.5.2

Other than for cause explicitly stated in the Provider Contract, payment to
Providers made in the form of a Capitation payment shall be issued no later than
the fifteenth (15th) Calendar Day of the month in which ASES issues its Claims
Payment to the Contractor. Any Provider Capitation payment retained by the
Contractor past this

 

Page 391



--------------------------------------------------------------------------------

  date in a given month shall accrue interest at the prevailing legal interest
rate for personal loans as such rate is determined by the Board of the Office of
the Commissioner of Financial Institutions, and interest shall be paid along
with the Capitation payment to the Provider for that month.

 

16.6 Contractor Administration Responsibilities – for Vieques and Guaynabo.

 

16.6.1 ASES will set up a separate account from which the Contractor shall draw
the necessary funding to process payments for services rendered in the Centro de
Diagnostico y Tratamiento de Vieques (“Vieques CDT”); these draws shall be in
accordance with ASES specifications. All draws against this account shall be
substantiated through the submission of Encounter Data as prescribed in 16.8.1
and reconciled to these data on a monthly basis on a schedule to be agreed upon
between ASES and the Contractor.

 

16.6.2 The Contractor shall coordinate with the applicable appropriate personnel
of the Vieques CDT and the Grupo Medico de Guaynabo to ensure proper
incorporation of the service management and reimbursement terms associated with
such Provider into the Contractor’s business operations and information systems.

 

Page 392



--------------------------------------------------------------------------------

16.7 Required Claims Processing Reports

 

16.7.1 The Contractor shall provide to ASES each fifteenth (15th) and (30th) day
of each calendar month a Claims Payment Report listing all Claims submitted by
Providers that are pending and have not been paid. The Claims Payment Report
shall be certified by the Authorized Signatory in accordance with Sections 15.4
and 22 of this Contract. The report shall include a pre-check register with
proposed payments to be made by the Contractor to the Providers. The Claims
Payment Report shall not include requests for the payment of Claims that are
determined not to be Medically Necessary. The format of the report shall be
provided by ASES.

 

16.7.2 The Contractor shall provide an additional report listing all paid and
denied Claims each fifteenth (15th) and (30th) day of each calendar month. The
format of the report shall be provided by ASES and shall detail payments made to
all Providers.

 

  16.7.2.1 The report shall list, by Provider, Claims from the preceding month
that were paid, and those that have not been made by reason of administrative
delay or the Contractor’s decision to deny the Claim.

 

16.7.3 In the event that Providers associated with a PMG consent to the
disbursement of payment directly to the PMG, the Contractor shall so specify in
its report.

 

Page 393



--------------------------------------------------------------------------------

16.7.4 The Contractor shall provide to ASES, each fifteenth (15th) and
(30th) day of each calendar month, records or financial data related to Claims
submitted but not paid by reason of accounting or by reason of Contractor
decision to deny the Claim. Such data shall be submitted in a format acceptable
to ASES.

 

16.7.5 The Contractor shall provide to PMGs, on a monthly basis, and through an
electronic or machine readable media format, a detailed report classified by
Enrollee, by Provider, by diagnosis, by procedure, by date of service and by
real cost, of all payments made by the Contractor to the PMG. The Contractor
shall provide this report to ASES at the same time the report is provided to the
PMGs.

 

16.8 Submission of Encounter Data

 

16.8.1 The Contractor shall establish an efficient information system to
maintain all data pertaining to Enrollee Encounters, Claims processing and rapid
transmission of all the information required by ASES.

 

16.8.2

The PMGs must report on a quarterly basis each Encounter to the Contractor,
classified by each participating Provider within the PMG, as well as the health
services of each Encounter. The data shall be submitted regardless of the
payment arrangement, Capitated or otherwise, agreed upon between the Contractor
and the Provider. The Contractor must submit to ASES the Capitation
distribution, if

 

Page 394



--------------------------------------------------------------------------------

  applicable, within each PMG as established in the formats required by ASES
actuarial reports.

 

16.8.3 To assure that all Enrollees Encounters are registered and recorded, the
Contractor shall conduct audits of Encounter data submitted by Providers. Any
violations with respect to Encounter reporting shall be subject to corrective
measures. The Contractor shall provide quarterly reports to ASES of all the
findings and corrective measures taken with respect to the Encounter Data
reporting requirements.

 

16.8.4 Providers shall furnish complete Encounter Data to the Contractor on a
monthly basis.

 

16.9 Relationship With Pharmacy Benefit Manager (PBM)

 

16.9.1 The Contractor shall work with the PBM selected by ASES to facilitate the
processing of Pharmacy Services Claims submitted by the PBM, as provided in
Section 7.5.12.11 of this Contract. ASES is responsible for the funding of
pharmacy claims, and the Contractor is responsible to execute the payment of the
Claims to be paid to the PBMs on behalf of the network of pharmacies in
accordance with the PBM contract.

 

Page 395



--------------------------------------------------------------------------------

16.9.2 The Contractor acknowledges its obligation with respect to the validation
and payment of Pharmacy Claims, and timely notification, and certification to
ASES with respect to the process and payment of those Claims. The Contractor
shall submit Pharmacy Services Claims reports in accordance with Section 18.2 of
this Contract in a format approved by ASES.

 

16.9.3 PBMs’ switching and transaction fees are to be paid by ASES with
corresponding validation by the Contractor.

 

16.9.4 ASES acknowledges that the Contractor is undertaking the process of
validation and payment of those claims on behalf of ASES and the Contractor is
not responsible in any manner for the liability and/or risk of pharmacy coverage
within the Contractor responsibilities, other than for reasons solely
attributable to Contractor, its employees and agents.

 

16.9.5 In order to facilitate Claims processing, the Contractor shall send to
the PBM, on a daily basis, the Enrollee data described in Section 5.2.9 of this
Contract.

 

16.10 Timely Payment of Claims

 

16.10.1

The Contractor shall comply with the timely processing of claims standards
contained in section 1902(a)(37) of the Social Security Act, Section 5001(f)(2)
of the American

 

Page 396



--------------------------------------------------------------------------------

  Recovery and Reinvestment Act of 2009 (ARRA) and in implementing Federal
Medicaid regulations at 42 CFR 447.45(d).

 

16.10.2 Provider Contracts shall include the following provisions for timely
payment of Clean Claims.

 

  16.10.2.1 A Clean Claim, as defined in 42 CFR 447.45, is a Claim received by
the Contractor for adjudication, which can be processed without obtaining
additional information from the Provider of the service or from a Third Party,
as provided in Section 22.4.5.1 of this Contract. It includes a Claim with
errors originating in the Contractor’s claims system. It does not include a
Claim from a Provider who is under investigation for Fraud or Abuse, or a Claim
under review for Medical Necessity.

 

  16.10.2.2 Provider Contracts shall provide that ninety-five percent (95%) of
all Clean Claims must be paid by the Contractor not later than thirty
(30) Calendar Days from the date of receipt of the Claim (including Claims
billed by paper and electronically), and one hundred percent (100%) of all Clean
Claims must be paid by the Contractor not later than fifty (50) Calendar Days
from the date of receipt of the Claim.

 

Page 397



--------------------------------------------------------------------------------

  16.10.2.3 Any Clean Claim not paid within thirty (30) Calendar Days shall bear
interest in favor of Provider on the total unpaid amount of such Claim,
according to the prevailing legal interest rate fixed by the Puerto Rico
Commissioner of Financial Institutions. Such interest shall be considered
payable on the day following the terms of this Section 16.10, and interest shall
be paid together with the Claim. If the delay in payment to a Provider is the
result of the actions or omissions by the Contractor, the Contractor shall be
responsible (i) for payment of any interest due to the Provider under this
Section and (ii) compliance with the applicable requirements of the PR Prompt
Payment Law. If the delay in payment to a Provider is the result of ASES’s
failure to make timely and complete Claims Payments to the Contractor when due,
ASES (and not the Contractor) shall be responsible to (i) pay any such interest
due to the Provider and (ii) compliance with the applicable requirements of the
PR Prompt Payment Law.

 

16.10.3 An Unclean Claim is any Claim that falls outside the definition of Clean
Claim in Section 16.10.2.1 of this Contract. The Contractor shall include the
following provisions in its Provider Contracts for timely resolution of Unclean
Claims.

 

  16.10.3.1

Ninety percent (90%) of Unclean Claims must be resolved and processed with
payment by the Contractor, if applicable, not later than thirty (30)

 

Page 398



--------------------------------------------------------------------------------

  Calendar Days from the date of initial receipt of the Claim. This includes
Claims billed on paper or electronically.

 

  16.10.3.2 Of the remaining ten percent (10%) of total Unclean Claims that may
remain outstanding after thirty (30) Calendar Days.

 

  16.10.3.2.1 Nine percent (9%) of the Unclean Claims must be resolved and
processed with payment by the Contractor, if applicable, not later than ninety
(90) Calendar Days from the date of initial receipt (including Claims billed on
paper and those billed electronically); and

 

  16.10.3.2.2 One percent (1%) of the Unclean Claims must be resolved and
processed with payment by the Contractor, if applicable, not later than one year
(12 months) from the date of initial receipt of the Claim (including Claims
billed on paper and those billed electronically).

 

  16.10.3.2.3 The Contractor shall submit an Unclean Claims Report each
fifteenth (15th) and (30th) day of each calendar month in a format to be
provided by ASES. The Contractor shall continue to submit an Unclean Claims
Report until all such Claims have been resolved or through the Runoff Period,
whichever is longer.

 

Page 399



--------------------------------------------------------------------------------

16.10.4 The Contractor shall not establish any administrative procedures, such
as administrative audits, authorization number, or other formalities under the
control of the Contractor, which could prevent the Provider from submitting a
Clean Claim.

 

16.10.5 The foregoing timely payment standards are more stringent than those
required in the federal regulations, at 42 CFR 447.45(d). The Contractor shall
include the foregoing standards in each Provider Contract and ASES will submit
proof of this alternative payment agreement to CMS.

 

16.10.6 The Contractor shall deliver to Providers, within fifteen (15) Calendar
Days of award of the Provider Contract (along with the Provider guidelines
described in Section 10.2.1 of this Contract), Claims coding and processing
guidelines for the applicable Provider type, and the definition of a Clean Claim
to be applied.

 

16.10.7 The Contractor shall give Providers ninety (90) Calendar Days notice in
advance of the effective date of any change in Claims coding and processing
deadlines.

 

16.11 Contractor Denial of Claims and Resolution of Contractual and Claims
Disputes

 

16.11.1

Not later than the fifth (5th) Business Day after the receipt of a Provider
Claim that the Contractor has deemed not to meet the Clean Claim requirements,
the Contractor

 

Page 400



--------------------------------------------------------------------------------

  shall suspend the Claim and request in writing (notification via e-mail, the
Contractor’s Web site, or an interim remittance advice satisfies this
requirement) all outstanding information such that the Claim can be deemed
clean. Upon receipt of all the requested information from the Provider, the
Contractor shall complete processing of the Claim in accordance with the
standards outlined in Section 16.10 of this Contract.

 

16.11.2 Claims suspended for additional information must be closed (paid or
denied) such that compliance with the timely payment rules outlined in
Section 16.10 of this Contract is achieved.

 

16.11.3 The Contractor must process, and finalize, all appealed Claims to a paid
or denied status within thirty (30) Calendar Days of receipt of the Appealed
Claim; for Claims for which the Contractor has requested further information,
per Section 16.11.1 of this Contract, the Contractor shall pay or deny the Claim
within thirty (30) Calendar Days of receipt of the requested information.

 

16.11.4 The Contractor shall send Providers written notice (notification via
e-mail, surface mail, the Contractor’s Web site, or a remittance advice
satisfies this requirement) for each Claim that is denied, including the
reason(s) for the denial, the date the Contractor received the Claim, and a
reiteration of the outstanding information required from the Provider to
adjudicate the Claim.

 

Page 401



--------------------------------------------------------------------------------

16.11.5 In situations in which the Contractor denies a Provider’s Claim for
services, and the Provider disputes the denial, as provided in Section 16.11.6
of this Contract, the Contractor shall not Withhold payment pending final
resolution of the dispute, but instead shall pay the Claim within thirty
(30) Calendar Days of the Contractor’s receipt of the Provider’s written
complaint and request for mediation (see Section 16.11.6.2.1 of this Contract).
The Contractor shall seek recoupment of the paid Claim only in the event that
the dispute is resolved, at the level of the mediation described in
Section 16.11.6.2.1 of this Contract, in the Contractor’s favor.

 

16.11.6 Provider Dispute Resolution System

 

  16.11.6.1 The Contractor shall establish and use a procedure to resolve
billing, payment, and other administrative disputes between Providers and the
Contractor arising under Provider Contracts including:

 

  16.11.6.1.1 A mediation system for resolution of Provider disputes of denied
Claims; and

 

  16.11.6.1.2

A Provider complaint resolution process implemented by the Contractor to
address, among others, lost or incomplete Claims forms or electronic
submissions; Contractor requests for additional

 

Page 402



--------------------------------------------------------------------------------

  explanation as to services or treatment rendered by a Provider; and
inappropriate or unapproved Referrals issued by Providers.

 

  16.11.6.1.3 This dispute resolution system shall exclude Grievances filed by
Providers on behalf of Enrollees pursuant to Section 14.3 of this Contract.

 

  16.11.6.2 Provider Complaints Concerning Denied Claims

 

  16.11.6.2.1

If there is no agreement between the Contractor and the Provider on a denied
Claim, a third party, external to the Contractor and the Provider and chosen by
mutual agreement, shall be appointed to adjudicate the denial, upon the
Provider’s submission of a written complaint and request for mediation. The
third party shall render his or her decision no more than thirty (30) Calendar
Days from the date of the Provider’s request for third-party mediation. If there
is no agreement on the third party’s selection, he or she shall be appointed by
ASES, and, subject to the appeal rights described in this Section, the parties
will comply with the third party’s decision. The party adversely affected shall
pay for the third party’s service fees. If both the Provider and the Contractor
have caused an error, the third party shall determine the percentage

 

Page 403



--------------------------------------------------------------------------------

  attributable to each party, and payment to the third party shall be in
accordance with percentage of responsibility.

 

  16.11.6.2.2 The party adversely affected by the mediator’s decision may pursue
an Administrative Law Hearing. The parties to the Administrative Law Hearing
shall be the Contractor and the Provider. ASES shall grant a Provider or
Contractor request for an Administrative Law Hearing, provided that the Provider
or Contractor, as the case may be, submits a written appeal, accompanied by
supporting documentation, not more than thirty (30) Calendar Days following the
Provider’s or Contractor’s receipt of the mediator’s written decision. ASES, at
its sole expense, shall contract with an independent party to serve as the
examining officer in any such Administrative Law Hearing.

 

  16.11.6.3 Other Disputes Arising Under the Provider Contract

 

  16.11.6.3.1

For any dispute between the Provider and Contractor arising under the Provider
Contract, other than a disputed denial of a Claim, the Contractor shall
implement an internal dispute resolution system, which shall include the
opportunity for an aggrieved Provider to submit a timely written complaint to
the Contractor. The Contractor shall issue a written decision on the Provider’s
complaint within

 

Page 404



--------------------------------------------------------------------------------

  fifteen (15) Calendar Days of receipt of the Provider’s written complaint. A
Contractor written decision that is in any way adverse to the Provider shall
include an explanation of the grounds for the decision and a notice of the
Provider’s right to and procedures for an Administrative Law Hearing within
ASES.

 

  16.11.6.3.2 If the Provider is not satisfied with the decision on its
complaint within the Contractor’s dispute resolution system, the Provider may
pursue an Administrative Law Hearing. The parties to the Administrative Law
Hearing shall be the Contractor and the Provider. ASES shall grant a Provider
request for an Administrative Law Hearing, provided that the Provider submits a
written appeal, accompanied by supporting documentation, not more than thirty
(30) Calendar Days following the Provider’s receipt of the Contractor’s written
decision. ASES, at its sole expense, shall contract with an independent party to
serve as the examining officer in any such Administrative Law Hearing.

 

  16.11.6.4 Judicial Review. A decision issued as a result of the Administrative
Law Hearing provided for in Section 16.11.6.2.2 or 16.11.6.3.2 of this Contract
shall be subject to review before the Court of Appeals of the Commonwealth of
Puerto Rico.

 

Page 405



--------------------------------------------------------------------------------

16.11.7 [Intentionally left blank].

 

16.11.8 ASES Guarantee of Payment

 

  16.11.8.1 ASES expressly guarantees payment for all Covered Services and
Benefits rendered to Enrollees by any Provider pursuant to the terms of this
Contract. Subject to Section 16.11.8.10 of this Contract, the Contractor shall
use such ASES Claims Payments to compensate Providers for all Covered Services
and Benefits, and its compensation systems will not compromise access to
services or their quality.

 

  16.11.8.2 The insolvency, liquidation, bankruptcy or breach of contract by
ASES, the Contractor, a PMG or Provider shall not release said party from its
corresponding obligation to pay for Covered Services rendered as authorized
herein.

 

  16.11.8.3 ASES’s obligation to guarantee payment to all PMGs, Providers or
Subcontractors for services rendered by them in connection with this Contract is
subject to compliance with established claim proceedings and requisites set
forth in this Contract.

 

Page 406



--------------------------------------------------------------------------------

  16.11.8.4 If Providers or Subcontractors claim direct substitute payments due
from the Contractor or PMG to ASES in accordance with this Section, then ASES
shall deduct any amounts payable to Providers or Subcontractors from amounts due
to a PMG as Claims Payments.

 

  16.11.8.5 ASES agrees to pay direct substitute payments to the PMGs and/or
Providers according to the payment schedule agreed in their respective
contracts.

 

  16.11.8.6 ASES shall Immediately notify the Contractor in writing in the event
sufficient funds are not available to satisfy ASES’s payment obligations under
this Contract when due.

 

  16.11.8.7 [Intentionally left blank].

 

  16.11.8.8 [Intentionally left blank].

 

  16.11.8.9 [Intentionally left blank].

 

  16.11.8.10

The Contractor shall have no obligation to pay Claims to Providers for Covered
Services to the extent that ASES has failed to make timely and complete payments
of the Claims Payment as required under Section 21 of

 

Page 407



--------------------------------------------------------------------------------

  this Contract and shall not be subject to any prompt payment law penalties
(including the PR Prompt Payment Law) for such non-payment or any interest to
Providers. ASES agrees to guaranty any interest due to the Providers and
penalties under any prompt payment laws (including the PR Prompt Payment Law) as
a result of such non-payment.

 

16.12 Contractor Recovery from Providers

 

16.12.1 When ASES or the Contractor determines after the fact that it has paid a
Claim incorrectly, or when ASES or the Contractor, per Section 16.11.5 of this
Contract, is entitled to seek recoupment after a mediation concerning a denied
Claim has been resolved in the Contractor’s favor, ASES or the Contractor (on
behalf of ASES) may request applicable reimbursement from the Provider through
written notice, stating the basis for the request. The notice shall list the
Claims and the amounts to be recovered.

 

16.12.2

The Provider will have a period of ninety (90) Calendar Days to make the
requested payment, to agree to ASES or the Contractor’s retention of said
payment (on behalf of ASES), or to dispute the recovery action following the
process described in Section 16.11 of this Contract. To the extent the Provider
requests additional time to make the requested payment, the Contractor may agree
to a payment plan; however, the

 

Page 408



--------------------------------------------------------------------------------

  Contractor shall not accept any payment plan in excess of one (1) year, unless
the Contractor receives advance written authorization from ASES.

 

16.12.3 To the extent the Contractor recoups amounts on behalf of ASES, the
Contractor shall remit such amounts to ASES within fourteen (14) Business Days.
The Contractor shall not be authorized to reduce any amount, unless the
Contractor receives advance written authorization from ASES. For the avoidance
of doubt, the Contractor shall not retain any amount of the recouped funds for
such administrative service.

ARTICLE 17 INFORMATION MANAGEMENT AND SYSTEMS

 

17.1 General Provisions

 

17.1.1 The Contractor shall have Information management processes and
Information Systems (hereafter referred to as Systems) that enable it to meet
MiSalud requirements, ASES and federal reporting requirements, all other
Contract requirements, and any other applicable Puerto Rico and federal laws,
rules and regulations including but not limited to the Health Insurance
Portability and Accountability Act of 1996 (HIPAA) and associated regulations
and 42 CFR 438.242.

 

Page 409



--------------------------------------------------------------------------------

17.1.2 The Contractor’s Systems shall possess capacity sufficient to handle the
workload projected for the start of the program and will be scalable and
flexible so they can be adapted as needed, within negotiated timeframes, in
response to program or Enrollment changes.

 

17.1.3 The Contractor’s Systems shall have the capability of adapting to any
future changes necessary as a result of modifications to the service delivery
system and its requirements, including data collection, records and reporting
based upon unique Enrollee and Provider identifiers to track services and
expenditures across funding streams. The Systems shall be scalable and flexible
so they can be adapted as needed, within negotiated timeframes, in response to
changes in Contract requirements, increases in enrollment estimates, etc. The
System architecture shall facilitate rapid application of the more common
changes that can occur in the Contractor’s operation, including but not limited
to:

 

  17.1.3.1 Changes in pricing methodology;

 

  17.1.3.2 Rate changes;

 

  17.1.3.3 Changes in utilization management criteria;

 

  17.1.3.4 Additions and deletions of Provider types; and

 

Page 410



--------------------------------------------------------------------------------

  17.1.3.5 Additions and deletions of procedure, diagnosis and other service
codes.

 

17.1.4 The Contractor shall provide secure, online access to select system
functionality to at least three (3) ASES personnel to facilitate resolution of
Enrollee inquiries and to research Enrollee-related issues as needed.

 

17.1.5 The Contractor shall participate in Systems Work Groups organized by
ASES. The Systems Work Groups will meet on a designated schedule as agreed to by
ASES and the MiSalud Plans and the MBHO.

 

17.1.6 The Contractor shall provide a continuously available electronic mail
communication link (E-mail system) with ASES. This system shall be:

 

  17.1.6.1 Available from the workstations of the designated Contractor
contacts; and

 

  17.1.6.2 Capable of attaching and sending documents created using software
products other than Contractor systems, including the Government of Puerto
Rico’s currently installed version of Microsoft Office and any subsequent
upgrades as adopted.

 

Page 411



--------------------------------------------------------------------------------

17.2 Global System Architecture and Design Requirements

 

17.2.1 The Contractor shall comply with federal and Puerto Rico policies,
standards and regulations in the design, development and/or modification of the
Systems it will employ to meet the aforementioned requirements and in the
management of Information contained in those Systems. Additionally, the
Contractor shall adhere to ASES and Puerto Rico-specific system and data
architecture standards and/or guidelines.

 

17.2.2 The Contractor’s Systems shall:

 

  17.2.2.1 Be (i) SQL and ODBC compliant and/or have the connectivity required
to for proper system communication with ASES’s system, and (ii) capable of
storing in relational databases all Enrollee-related information as required by
ASES;

 

  17.2.2.2 Adhere to Internet Engineering Task Force/Internet Engineering
Standards Group standards for data communications, including TCP and IP for data
transport;

 

  17.2.2.3 Conform to HIPAA standards for data and document management;

 

 

Page 412



--------------------------------------------------------------------------------

  17.2.2.4 Contain controls to maintain information integrity. These controls
shall be in place at all appropriate points of processing. The controls shall be
tested in periodic and spot audits following a methodology to be developed
jointly by and mutually agreed upon by the Contractor and ASES; and

 

  17.2.2.5 Partner with ASES in the development of transaction/event code set,
data exchange and reporting standards not specific to HIPAA or other federal
effort and will conform to such standards as stipulated in the plan to implement
the standards.

 

17.2.3 Where Web services are used in the engineering of applications, the
Contractor’s Systems shall conform to World Wide Web Consortium (W3C) standards
such as XML, UDDI, WSDL and SOAP so as to facilitate integration of these
Systems with ASES and other State systems that adhere to a service-oriented
architecture.

 

17.2.4 Audit trails shall be incorporated into all Systems to allow information
on source data files and documents to be traced through the processing stages to
the point where the Information is finally recorded. The audit trails shall:

 

Page 413



--------------------------------------------------------------------------------

  17.2.4.1 Contain a unique log-on or terminal ID, the date, and time of any
create/modify/delete action and, if applicable, the ID of the system job that
effected the action;

 

  17.2.4.2 Have the date and identification “stamp” displayed on any on-line
inquiry;

 

  17.2.4.3 Have the ability to trace data from the final place of recording back
to its source data file and/or document shall also exist;

 

  17.2.4.4 Be supported by listings, transaction Reports, update Reports,
transaction logs, or error logs;

 

  17.2.4.5 Facilitate auditing of individual Claim records as well as batch
audits; and

 

  17.2.4.6 Be maintained for seven (7) years in either live and/or archival
systems. The duration of the retention period may be extended at the discretion
of and as indicated to the Contractor by ASES as needed for ongoing audits or
other purposes, subject to and in accordance with Section 32 of this Contract.

 

17.2.5

The Contractor shall house indexed images of documents used by Enrollees and
Providers to transact with the Contractor in the appropriate database(s) and
document

 

Page 414



--------------------------------------------------------------------------------

  management systems so as to maintain the logical relationships between certain
documents and certain data. The Contractor shall follow all applicable
requirements for the management of data in the management of documents.

 

17.2.6 The Contractor shall institute processes to insure the validity and
completeness of the data it submits to ASES. At its discretion, ASES will
conduct general data validity and completeness audits using industry-accepted
statistical sampling methods. Data elements that will be audited include but are
not limited to: Enrollee ID, date of service, Provider ID, category and sub
category (if applicable) of service, diagnosis codes, procedure codes, revenue
codes, date of Claim processing, and date of Claim payment.

 

17.2.7 Where a System is herein required to, or otherwise supports, the
applicable batch or on-line transaction type, the system shall comply with
HIPAA-standard transaction code sets.

 

17.2.8 The Contractor shall assure that all Contractor staff is trained in all
HIPAA requirements, as applicable.

 

17.2.9 The layout and other applicable characteristics of the pages of
Contractor Web sites shall be compliant with Federal “section 508 standards” and
Web Content Accessibility Guidelines developed and published by the Web
Accessibility Initiative.

 

Page 415



--------------------------------------------------------------------------------

17.3 System and Data Integration Requirements

 

17.3.1 The Contractor’s applications shall be able to interface with ASES’s
systems for purposes of data exchange and will conform to standards and
specifications set by ASES. These standards and specifications are detailed in
Attachment 9.

 

17.3.2 The Contractor’s System(s) shall be able to transmit and receive
transaction data to and from ASES’s systems as required for the appropriate
processing of Claims.

 

17.3.3 Each month the Contractor shall generate Encounter Data files from its
claims management system(s) and/or other sources. The files will contain settled
Claims and Claim adjustments and Encounter Data from Providers for the most
recent month for which all such transactions were completed. The Contractor
shall provide these files electronically to ASES and/or its Agent in adherence
to the procedure, content standards and format indicated in Attachment 9. The
Contractor shall make changes or corrections to any systems, processes or data
transmission formats as needed to comply with Encounter Data quality standards
as originally defined or subsequently amended.

 

17.3.4 The Contractor’s System(s) shall be capable of generating files in the
prescribed formats for upload into ASES Systems used specifically for program
integrity and compliance purposes.

 

Page 416



--------------------------------------------------------------------------------

17.3.5 The Contractor’s System(s) shall possess mailing address standardization
functionality in accordance with US Postal Service conventions.

 

17.4 System Access Management and Information Accessibility Requirements

 

17.4.1 The Contractor’s System shall employ an access management function that
restricts access to varying hierarchical levels of system functionality and
Information. The access management function shall:

 

  17.4.1.1 Restrict access to Information on a “need to know” basis, e.g. users
permitted inquiry privileges only will not be permitted to modify information;

 

  17.4.1.2 Restrict access to specific system functions and information based on
an individual user profile, including inquiry only capabilities; global access
to all functions will be restricted to specified staff jointly agreed to by ASES
and the Contractor; and

 

  17.4.1.3 Restrict attempts to access system functions to three (3), with a
system function that automatically prevents further access attempts and records
these occurrences.

 

Page 417



--------------------------------------------------------------------------------

17.4.2 The Contractor shall make System Information available to duly Authorized
Representatives of ASES and other Puerto Rico and federal agencies to evaluate,
through inspections or other means, the quality, appropriateness and timeliness
of services performed.

 

17.4.3 The Contractor shall have procedures to provide for prompt transfer of
System Information upon request to other Network or Out-of-Network Providers for
the medical management of the Enrollee in adherence to HIPAA and other
applicable requirements.

 

17.4.4 All Information, whether data or documents, and reports that contain or
make references to said Information, involving or arising out of this Contract
are owned by ASES except as provided in Section 27.1.2 of this Contract. The
Contractor is expressly prohibited from sharing or publishing ASES Data without
the prior written consent of ASES. In the event of a dispute regarding the
sharing or publishing of ASES Data, ASES’s decision on the matter shall be final
and not subject to appeal.

 

17.5 Systems Availability and Performance Requirements

 

17.5.1

The Contractor shall ensure that Enrollee and Provider portal and/or phone-based
functions and information, such as confirmation of Contractor Enrollment (CCE)
and electronic claims management (ECM), Enrollee services and Provider services,
are

 

Page 418



--------------------------------------------------------------------------------

available to the applicable System users twenty-four (24) hours a day, seven
(7) Days a week, except during periods of scheduled System Unavailability agreed
upon by ASES and the Contractor. Unavailability caused by events outside of a
Contractor’s Span of Control is outside of the scope of this requirement.

 

17.5.2 The Contractor shall ensure that at a minimum all other System functions
and Information are available to the applicable system users between the hours
of 7:00 a.m. and 7:00 p.m. Monday through Friday.

 

17.5.3 The Contractor shall develop an automated method of monitoring the CCE
and ECM functions on at least a thirty (30) minute basis twenty-four (24) hours
a day, seven (7) days per week.

 

17.5.4 Upon discovery of any problem within its Span of Control that may
jeopardize System availability and performance as defined in this Section of the
Contract, the Contractor shall notify the applicable ASES staff in person, via
phone, electronic mail and/or surface mail.

 

17.5.5 The Contractor shall deliver notification as soon as possible but no
later than 7:00 pm if the problem occurs during the business day and no later
than 9:00 am the following business day if the problem occurs after 7:00 pm.

 

Page 419



--------------------------------------------------------------------------------

17.5.6 Where the operational problem results in delays in report distribution or
problems in on-line access during the business day, the Contractor shall notify
the applicable ASES staff within fifteen (15) minutes of discovery of the
problem, in order for the applicable work activities to be rescheduled or be
handled based on System Unavailability protocols.

 

17.5.7 The Contractor shall provide to appropriate ASES staff information on
System Unavailability events, as well as status updates on problem resolution.
These up-dates shall be provided on an hourly basis and made available via
electronic mail, telephone and, if applicable, the Contractor’s Web site.

 

17.5.8 The following rules govern Unscheduled System Unavailability for CCE
functions, ECM functions, and all other functions.

 

  17.5.8.1 CCE Functions

 

  17.5.8.1.1 Unscheduled System Unavailability of CCE functions caused by the
failure of systems and telecommunications technologies within the Contractor’s
Span of Control will be resolved, and the restoration of services implemented,
within thirty (30) minutes of the official declaration of System Unavailability.

 

Page 420



--------------------------------------------------------------------------------

  17.5.8.1.2 From the Effective Date of the Contract through December 31, 2011,
Unscheduled System Unavailability for CCE functions shall be remedied within
sixty (60) minutes of the official declaration of System Unavailability, if
unavailability occurs during normal business hours; or within sixty (60) minutes
of the start of the next Business Day, if unavailability occurs outside business
hours.

 

  17.5.8.1.3 Throughout the Contract Term, the Contractor shall have in place a
method to validate eligibility manually twenty-four (24) hours per day, seven
(7) days a week as a contingency to any Unscheduled Systems Unavailability for
CCE functions.

 

  17.5.8.2 ECM Functions. Unscheduled System Unavailability of ECM functions
caused by the failure of systems and technologies within the Contractor’s Span
of Control will be resolved, and the restoration of services implemented, within
sixty (60) minutes of the official declaration of System Unavailability, if
unavailability occurs during normal business hours; or within sixty (60) minutes
of the start of the next Business Day, if unavailability occurs outside business
hours.

 

  17.5.8.3

All Other Contractor System Functions. Unscheduled System Unavailability of all
other Contractor System functions caused by systems

 

Page 421



--------------------------------------------------------------------------------

  and telecommunications technologies within the Contractor’s Span of Control
shall be resolved, and the restoration of services implemented,

 

  17.5.8.3.1 within four (4) hours of the official declaration of Unscheduled
System Unavailability, when unavailability occurs during business hours, and

 

  17.5.8.3.2 within two (2) hours of the start of the next Business Day, when
unavailability occurs during non-business hours.

 

17.5.9 [Intentionally left blank].

 

17.5.10 Cumulative System Unavailability caused by systems and
telecommunications technologies within the Contractor’s Span of Control shall
not exceed one (1) hour during any continuous five (5) day period for functions
that affect MiSalud Enrollees and services. For functions that do not affect
MiSalud Enrollees, Cumulative System Unavailability caused by systems and
telecommunications technologies within the Contractor’s Span of Control shall
not exceed four (4) hours during any continuous five (5) Business Day period.

 

17.5.11 The Contractor shall not be responsible for the availability and
performance of systems and telecommunications technologies outside of the
Contractor’s Span of Control.

 

Page 422



--------------------------------------------------------------------------------

17.5.12 Full written documentation that includes a Corrective Action Plan,
describing how the problem will be prevented from occurring again, shall be
delivered within five (5) Business Days of the problem’s occurrence.

 

17.5.13 Regardless of the architecture of its Systems, the Contractor shall
develop and be continually ready to invoke a Business Continuity and Disaster
Recovery (BC-DR) plan that at a minimum addresses the following scenarios:
(a) the central computer installation and resident software are destroyed or
damaged, (b) System interruption or failure resulting from network, operating
hardware, software, or operational errors that compromises the integrity of
transactions that are active in a live system at the time of the outage,
(c) System interruption or failure resulting from network, operating hardware,
software or operational errors that compromises the integrity of data maintained
in a live or archival system, (d) System interruption or failure resulting from
network, operating hardware, software or operational errors that does not
compromise the integrity of transactions or data maintained in a live or
archival system but does prevent access to the System, i.e. causes unscheduled
System Unavailability.

 

17.5.14

The Contractor shall on an annual basis test its BC-DR plan through simulated
disasters and lower level failures in order to demonstrate to ASES that it can
restore System functions per the standards outlined elsewhere in this
Section 17.5 of the

 

Page 423



--------------------------------------------------------------------------------

  Contract. The results of these tests shall be reported to ASES within thirty
(30) Calendar Days of completion of said tests.

 

17.5.15 In the event that the Contractor fails to demonstrate in the tests of
its BC-DR plan that it can restore system functions per the standards outlined
in this Contract, the Contractor shall be required to submit to ASES a
Corrective Action Plan that describes how the failure will be resolved. The
Corrective Action Plan will be delivered within five (5) Business Days of the
conclusion of the test.

 

17.5.16 The Contractor shall submit a monthly Systems Availability and
Performance Report to ASES.

 

17.6 System Testing and Change Management Requirements

 

17.6.1 The Contractor shall absorb the cost of routine maintenance, inclusive of
defect correction, System changes required to effect changes in Puerto Rico and
federal statute and regulations, and production control activities, of all
Systems within its Span of control.

 

17.6.2 The Contractor shall respond to ASES reports of System problems not
resulting in System Unavailability according to the following timeframes:

 

Page 424



--------------------------------------------------------------------------------

  17.6.2.1 Within five (5) Calendar Days of receipt the Contractor shall respond
in writing to notices of system problems.

 

  17.6.2.2 Within fifteen (15) Calendar Days, the correction will be made or a
Requirements Analysis and Specifications document will be due.

 

17.6.3 The Contractor shall correct the deficiency by an effective date to be
determined by ASES.

 

17.6.4 Contractor systems will have a system-inherent mechanism for recording
any change to a software module or subsystem.

 

17.6.5 The Contractor shall put in place procedures and measures for
safeguarding ASES from unauthorized modifications to Contractor Systems.

 

17.6.6 Unless otherwise agreed to in advance by ASES, scheduled System
Unavailability to perform System maintenance, repair and/or upgrade activities
to Contractor’s CCE systems shall take place between 11 p.m. on a Saturday and 6
a.m. on the following Sunday.

 

17.6.7 The Contractor shall work with ASES pertaining to any testing initiative
as required by ASES.

 

Page 425



--------------------------------------------------------------------------------

17.6.8 The Contractor shall provide sufficient system access to allow
verification of system functionality, availability and performance by ASES
during the times required by ASES prior to the Implementation Date and as
subsequently required during the term of the Contract.

 

17.7 System Security and Information Confidentiality and Privacy Requirements

 

17.7.1 The Contractor shall provide for the physical safeguarding of its data
processing facilities and the systems and information housed therein. The
Contractor shall provide ASES with access to data facilities upon ASES’s
request. The physical security provisions shall be in effect for the life of
this Contract.

 

17.7.2 The Contractor shall restrict perimeter access to equipment sites,
processing areas, and storage areas through a card key or other comparable
system, as well as provide accountability control to record access attempts,
including attempts of unauthorized access.

 

17.7.3 The Contractor shall include physical security features designed to
safeguard processor site(s) through required provision of fire retardant
capabilities, as well as smoke and electrical alarms, monitored by security
personnel.

 

Page 426



--------------------------------------------------------------------------------

17.7.4 The Contractor shall ensure that the operation of all of its systems is
performed in accordance with Puerto Rico and federal regulations and guidelines
related to security and confidentiality and meet all privacy and security
requirements of HIPAA regulations.

 

17.7.5 The Contractor will put in place procedures, measures and technical
security to prohibit unauthorized access to the regions of the data
communications network inside of a Contractor’s Span of Control.

 

17.7.6 The Contractor shall ensure compliance with:

 

  17.7.6.1 42 CFR Part 431 Subpart F (confidentiality of information concerning
applicants and Enrollees of public medical assistance programs);

 

  17.7.6.2 42 CFR Part 2 (confidentiality of alcohol and drug abuse records);
and

 

  17.7.6.3 Special confidentiality provisions in Puerto Rico or federal law
related to people with HIV/AIDS and mental illness.

 

17.7.7 The Contractor shall provide its Enrollees with a privacy notice as
required by HIPAA. The Contractor shall provide ASES with a copy of its Privacy
Notice for its filing.

 

Page 427



--------------------------------------------------------------------------------

17.8 Information Management Process and Information Systems Documentation
Requirements

 

17.8.1 The Contractor shall ensure that written System Process and Procedure
Manuals document and describe all manual and automated system procedures for its
information management processes and information systems.

 

17.8.2 The System User Manuals shall contain information about, and instructions
for, using applicable System functions and accessing applicable system data.

 

17.8.3 When a System change that would alter the conditions and services agreed
upon in this Contract is subject to ASES sign off, the Contractor shall draft
revisions to the appropriate manuals prior to ASES sign off of the change.

 

17.8.4 Updates to the electronic version of these manuals shall occur in real
time; updates to the printed version of these manuals shall occur within ten
(10) Business Days of the update taking effect.

 

17.9 Reporting Functionality Requirements

 

17.9.1

The Contractor’s Systems shall have the capability of producing a wide variety
of reports that support program management, policymaking, quality improvement,

 

Page 428



--------------------------------------------------------------------------------

  program evaluation, analysis of fund sources and uses, funding decisions and
assessment of compliance with federal and Puerto Rico requirements.

 

17.9.2 The Contractor shall support a mechanism for obtaining service and
expenditure reports by funding source, Provider, Provider Type or other
characteristic; and Enrollee, Enrollee Group/Category or other characteristic.

 

17.9.3 The Contractor shall extend access to this mechanism to select ASES
personnel in a secure manner to access data, including program and fiscal
information regarding Enrollees served, services rendered, etc. and the ability
for said personnel to develop and/or retrieve reports. This requirement could be
met by the provision of access to a decision support system/data warehouse. The
Contractor shall provide training in and documentation on the use of this
mechanism.

 

17.10 Community Health Record and Health Information Exchange (HIE) Requirements

 

17.10.1

The Contractor shall participate in any community health record and HIE efforts
designed to tie multiple data elements and service, Enrollee and Provider
records into a data warehouse and/or HIE solution that shall include, but not be
limited to, claims/encounter information, formulary information, Medically
Necessary service

 

Page 429



--------------------------------------------------------------------------------

  information, and a listing of Providers by specialty. At such time that ASES
requires, the Contractor shall participate and cooperate with this effort.

 

17.10.2 The record format and the design of the mechanism for accessing the
community health record and/or HIE solution shall comply with HIPAA, other
federal and all Puerto Rico privacy and confidentiality regulations.

 

17.10.3 The Contractor shall work with Network Providers and staff to encourage
use of these solutions.

ARTICLE 18 REPORTING

 

18.1 General Requirements

 

18.1.1 The Contractor shall comply with all the reporting requirements
established by ASES in this Article 18. ASES has provided the Contractor with
the appropriate reporting formats, data elements, instructions, and/or
submission timetables in this Article 18. The Parties may upon mutual agreement,
change the content, format or frequency of such reports.

 

18.1.2

ASES may, at its discretion, require the Contractor to submit additional reports
not otherwise included in Section 18.2 of this Contract, both ad hoc and
recurring

 

Page 430



--------------------------------------------------------------------------------

(collectively, the “Additional Reports”). If ASES requests any revisions or
corrections to the reports already submitted, the Contractor shall make the
changes and re-submit the reports, according to the time period and format
specified by ASES in Section 18.1.4 below.

 

18.1.3 All reports containing information about a Provider must include the
Provider’s NPI, if applicable.

 

18.1.4 The Contractor shall submit all reports to ASES, unless indicated
otherwise in this Contract, according to the schedule below:

 

DELIVERABLES

  

DUE DATE

Weekly Reports    Friday of the following week Each fifteenth (15th) and
(30th) day of each calendar month Reports    The fifteenth (15th) and (30th) day
of each calendar month Monthly Reports    5th Calendar Day of the following
month Quarterly Reports    30th Calendar Day of the following month Annual
Reports    Ninety (90) Calendar Days after the end of the calendar year
Additional Reports    Within ten (10) Business Days of the date of the request
(or such shorter period if circumstances so require subject to agreement by the
Parties)

 

Page 431



--------------------------------------------------------------------------------

18.1.5 The Contractor shall submit all reports to ASES in the manner and format
prescribed by ASES.

 

18.1.6 The Contractor shall transmit to and receive from ASES all transactions
and code sets in the appropriate standard formats as specified under HIPAA and
as directed by ASES, so long as ASES’s direction does not conflict with federal
law.

 

Page 432



--------------------------------------------------------------------------------

18.2 Specific Requirements

The following is an overview of the Contract reporting requirements by Section.
This list constitutes all reports required for the Contractor (collectively, the
“Reports”). . ASES has the discretion to add Additional Reports pursuant to
Section 18.1.2 of this Contract as deemed appropriate.

 

CONTRACT ARTICLE

  

FREQUENCY

  

GENERAL DESCRIPTION
OF REQUIREMENTS

Contractor Responsibilities – Enrollment (Article 5)   

Daily

 

Within One Business Day of change

  

Report on new Enrollments

 

Enrollment Database: notify ASES when Database is updated to reflect a change in
the place of residence of an Enrollee

 

Page 433



--------------------------------------------------------------------------------

CONTRACT ARTICLE

  

FREQUENCY

  

GENERAL DESCRIPTION
OF REQUIREMENTS

Covered Services

(Article 7)

  

Quarterly

 

Quarterly

  

Report on EPSDT screening

 

Report on the case management services received by Enrollees with specific
chronic conditions and associated outcomes

  

Quarterly

   Report on number of Enrollees diagnosed with predicate conditions for disease
management services   

Quarterly

   Report on the Maternal and Pre-Natal Wellness Plan

 

Page 434



--------------------------------------------------------------------------------

CONTRACT ARTICLE

  

FREQUENCY

  

GENERAL DESCRIPTION
OF REQUIREMENTS

Provider Contracting

(Article 10)

   Quarterly    Reconciliation report of advance payments made to State Health
Facilities    Quarterly    Report on Physician Incentive Plan

Utilization Management

(Article 11)

   Monthly    Health Care Data Reports   

Quarterly

  

Reports on:

 

Provider Credentialing

 

Network and Out-of Network Providers

 

Ratio of Enrollees to PCPs

 

Utilization of Diabetes Disease Management

 

Page 435



--------------------------------------------------------------------------------

CONTRACT ARTICLE

  

FREQUENCY

  

GENERAL DESCRIPTION
OF REQUIREMENTS

     

Utilization of Asthma Disease Management

 

Utilization of Hypertension Disease Management

 

EPSDT Utilization

 

Tele MiSalud Utilization

 

Preventive Services Utilization

 

Pharmacy Services Utilization

 

Dental Services Utilization

 

ER Utilization by Region and by PMG

 

Page 436



--------------------------------------------------------------------------------

CONTRACT ARTICLE

  

FREQUENCY

  

GENERAL DESCRIPTION
OF REQUIREMENTS

     

Prenatal Care Utilization

 

Covered Population by Municipality, Group, Age, and Gender

Quality Improvement

(Article 12)

   Quarterly    Various HEDIS medical care and Access measures listed in Section
12.5.3 of this Contract; Preventive Clinical Programs; Emergency Room Use
Indicators   

Annually

   Report on HEDIS Measures in the areas of Prevention and Screening,
Respiratory Conditions, Cardiovascular Conditions, and Access / Availability of
Care

 

Page 437



--------------------------------------------------------------------------------

CONTRACT ARTICLE

  

FREQUENCY

  

GENERAL DESCRIPTION
OF REQUIREMENTS

Fraud and Abuse

(Article 13)

   Quarterly    Report on preliminary investigations of Fraud and Abuse   
Within one Business Day of obtaining knowledge    Disclosure of persons
debarred, suspended, or excluded from participation in the Medicaid, Medicare or
CHIP Programs

Grievance System

(Article 14)

   Quarterly    Report on Enrollee complaints, Grievances, Notices of Action,
Appeals, and Administrative Law Hearing Requests

Provider Payment Management

(Article 16)

   Each fifteenth (15th) and (30th) day of each calendar month    Claims Payment
Report

 

Page 438



--------------------------------------------------------------------------------

CONTRACT ARTICLE

  

FREQUENCY

  

GENERAL DESCRIPTION
OF REQUIREMENTS

   Each fifteenth (15th) and (30th) day of each calendar month    Report listing
all paid and denied Claims    Monthly    Encounter Data    Quarterly    Findings
and corrective measures taken with respect to encounter registration and
reporting    Each fifteenth (15th) and (30th) day of each calendar month   
Pharmacy Claims report

 

Page 439



--------------------------------------------------------------------------------

CONTRACT ARTICLE

  

FREQUENCY

  

GENERAL DESCRIPTION
OF REQUIREMENTS

   Each fifteenth (15th) and (30th) day of each calendar month    Unclean Claims
Report Information Systems (Article 17)    Monthly    Systems Availability and
Performance Report Payment for Services (Article 21)    Quarterly    Actuarial
Report    Monthly    IBNR report    Monthly    Administrative Fee Disbursement
Report    Quarterly    PMG IBNR report Financial Management (Article 22)   
Quarterly    Contractor’s findings regarding routine audits of Providers to
evaluate cost-avoidance performance

 

Page 440



--------------------------------------------------------------------------------

CONTRACT ARTICLE

  

FREQUENCY

  

GENERAL DESCRIPTION
OF REQUIREMENTS

   Quarterly    Contractor’s unaudited quarterly financial statement    Monthly
   Report listing Enrollees who have new health insurance coverage, casualty
insurance coverage, or a change in health or casualty insurance coverage   
Monthly    Report on Provider stop loss limits    Annually    Audited financial
statement    Annually    Report to the Puerto Rico Insurance Commissioner’s
Office

 

Page 441



--------------------------------------------------------------------------------

CONTRACT ARTICLE

  

FREQUENCY

  

GENERAL DESCRIPTION
OF REQUIREMENTS

   Annually    Corporate annual report    Annually    Report on Controls Placed
in Operation and Tests of Operating Effectiveness   

Annually

   Disclosure of Information on Annual Business Transactions Termination of
Contract (Article 34)    Upon reasonable request during the Transition Period   
Any Transition Report (not otherwise listed above) Transition of Contract
(Article 35)    Once, on the Termination Date    Final Report

 

Page 442



--------------------------------------------------------------------------------

ARTICLE 19 ENFORCEMENT AND LIQUIDATED DAMAGES

 

19.1 General Provisions

 

19.1.1 In the event the Contractor is in default as to any applicable term,
condition, or requirement of this Contract, and in accordance with any
applicable provision of 42 CFR 438.700 and Section 4707 of the Balanced Budget
Act of 1997, at any time on or after one hundred twenty (120) Calendar Days
following the Effective Date, the Contractor agrees that, in addition to the
terms of Section 34.1.1 of this Contract, ASES may assess liquidated damages
against the Contractor for any such default, in accordance with this Article 19;
provided, however, that ASES may not impose liquidated damages with respect to a
specific event of default of Contractor if ASES has not complied with its
obligations with respect to, or giving rise to, the same event. The Parties
further acknowledge and agree that the specified liquidated damages are
reasonable and the result of a good faith effort by the Parties to estimate the
actual harm caused by the Contractor’s breach and are in lieu of any other
financial remedies to which ASES may otherwise have been entitled. The
Contractor’s failure to meet the requirements in this Contract is divided into
four (4) categories of events.

 

19.1.2

Notwithstanding any sanction, including liquidated damages, imposed upon the
Contractor, other than Contract termination, the Contractor shall continue to
provide

 

Page 443



--------------------------------------------------------------------------------

  Administrative Services and make available through its Network Providers all
Covered Services and other Benefits under this Contract.

 

19.1.3 The Contractor shall not be subject to the assessment of liquidated
damages under more than one category for the same event, or arising from the
same occurrence of non-compliance with this Contract; provided, that ASES may,
in its discretion, impose the highest of any applicable category to such event.

 

19.1.4 In the event corrective action is taken by the Contractor within four
(4) Business Days of ASES’s approval of a Corrective Action Plan, liquidated
damages shall not be imposed, notwithstanding any provision of this Contract to
the contrary, unless the corresponding violation remains uncured upon expiration
of the term provided for remediation in such Corrective Action Plan.

 

19.1.5 Except as specified in sections 10.1.6.2, 12.3.6, 12.6.1.7 and 31.2 of
this Contract, the Contractor shall not be subject to any liquidated damages,
penalties, fines, financial sanctions, reimbursement obligations or other
financial assessments by ASES except as provided in this Article 19.

 

Page 444



--------------------------------------------------------------------------------

19.2 Category 1

 

19.2.1 Liquidated damages up to $100,000 per violation may be imposed for
Category 1 events. For Category 1 events, the Contractor shall submit a written
Corrective Action Plan to ASES for review and approval prior to implementing the
corrective action. ASES shall review such Corrective Action Plan within ten
(10) Business Days of submission. The following constitute Category 1 events:

 

  19.2.1.1 Acts that discriminate among Enrollees on the basis of their health
status or need for health care services; or

 

  19.2.1.2 Misrepresentation of actions or falsification of information
furnished to CMS or ASES.

 

19.3 Category 2

 

19.3.1 Liquidated damages up to $25,000 per violation may be imposed for
Category 2 events. For Category 2 events, the Contractor shall submit a written
Corrective Action Plan to ASES for review and approval prior to implementing the
corrective action. ASES shall review such Corrective Action Plan within ten
(10) Business Days of submission. The following constitute Category 2 events:

 

Page 445



--------------------------------------------------------------------------------

  19.3.1.1 Subject to ASES compliance with its obligations under Article 21 of
this Contract, repeated noncompliance by the Contractor with any material
obligation that adversely affects the services that the Contractor is required
to provide under Article 7 of this Contract;

 

  19.3.1.2 Misrepresentation or falsification of information furnished to
Enrollees or Providers;

 

  19.3.1.3 Failure to comply with the requirements for the Physician Incentive
Plan, as set forth in 42 CFR 422.208 and 422.210;

 

  19.3.1.4 Distribution directly, or indirectly, or through any independent
contractor, marketing materials that have not been approved by ASES or that
contain false or materially misleading information;

 

  19.3.1.5 Violation of any other applicable requirements of the Social Security
Act and any implementing regulations that may, in either case, have a material
impact on the Administrative Services provided under this Contract;

 

  19.3.1.6 Failure of the Contractor to assume its material duties under this
Contract in accordance with the transition timeframes specified herein;

 

Page 446



--------------------------------------------------------------------------------

  19.3.1.7 Failure to terminate a Provider that imposes Co-Payments or other
cost-sharing on Enrollees that are in excess of the premiums permitted by ASES,
as listed on Attachment 8 (ASES will deduct the amount of the overcharge and
return it to the affected Enrollees);

 

  19.3.1.8 Failure to address Enrollees’ Complaints, Appeals, and Grievances,
and Provider disputes, within the timeframes specified in this Contract;

 

  19.3.1.9 Failure to comply with the confidentiality provisions in accordance
with 45 CFR 160 and 164;

 

  19.3.1.10 Failure to enroll any Potential Enrollee because of any
discriminatory practice; and

 

  19.3.1.11 Violation of a subcontracting requirement in the Contract.

 

19.4 Category 3

 

19.4.1

Liquidated damages up to $5,000 per day may be imposed for Category 3 events.
For Category 3 events, the Contractor shall submit a written Corrective Action
Plan to ASES for review and approval prior to implementing the corrective
action. ASES

 

Page 447



--------------------------------------------------------------------------------

  shall review such Corrective Action Plan within ten (10) Business Days of
submission. The following constitute Category 3 events:

 

  19.4.1.1 Failure to submit required Reports in the timeframes prescribed in
Article 18;

 

  19.4.1.2 Submission of incorrect or deficient Deliverables or Reports in
accordance with Article 18 of this Contract;

 

  19.4.1.3 Failure to comply with the Claims processing standards as follows:

 

  19.4.1.3.1 Failure to process and finalize to a paid or denied status
ninety-five percent (95%) of all Clean Claims within thirty (30) Calendar Days
of receipt;

 

  19.4.1.3.2 Failure to process and finalize to a paid or denied status one
hundred percent (100%) of all Clean Claims within fifty (50) Calendar Days of
receipt; and

 

  19.4.1.3.3 Failure to process Unclean Claims as specified in Section 16.9.3 of
this Contract;

 

Page 448



--------------------------------------------------------------------------------

  19.4.1.4 Failure to pay Providers interest at the rate identified in and
otherwise in accordance with Section 16.10.2.3 of this Contract when a Clean
Claim is not adjudicated within the claims processing deadlines;

 

  19.4.1.5 Failure to comply with the quarterly submission of EPSDT reports to
ASES.

 

  19.4.1.6 Failure to notify PCPs of the Gaps in Care analysis in accordance
with the EPSDT guidelines specified in Section 7.9 of this Contract;

 

  19.4.1.7 Failure to comply with any Corrective Action Plan as required by
ASES;

 

  19.4.1.8 Failure to provide the Claims Payment Disbursement Illustration and
Actuarial Report information required in Sections 21.1.14 and 21.1.15 of this
Contract;

 

  19.4.1.9 Failure to seek, collect and/or report Third Party Liability
information as provided in Section 22.4 of this Contract; and

 

  19.4.1.10 Failure of Contractor to issue written notice to Enrollees upon
Provider’s termination as a Provider in the Plan as described in Section 10.4.3
of this Contract.

 

Page 449



--------------------------------------------------------------------------------

19.5 Category 4

 

19.5.1 Liquidated damages as specified below may be imposed for Category 4
events. For Category 4 events, the Contractor shall submit a written Corrective
Action Plan to ASES for review and approval prior to implementing the corrective
action. ASES shall review such Corrective Action Plan within ten (10) Business
Days of submission. The following constitute Category 4 events:

 

  19.5.1.1 Failure to implement the business continuity-disaster recovery
(BC-DR) plan as follows:

 

  19.5.1.1.1 Implementation of the (BC-DR) plan exceeds the proposed time by two
(2) or less Calendar Days: five thousand dollars ($5,000) per day up to day 2;

 

  19.5.1.1.2 Implementation of the (BC-DR) plan exceeds the proposed time by
more than (2) and up to five (5) Calendar Days: ten thousand dollars ($10,000)
per each day beginning with Day 3 and up to Day 5;

 

  19.5.1.1.3

Implementation of the (BC-DR) plan exceeds the proposed time by more than five
(5) and up to ten (10) Calendar Days, twenty-five

 

Page 450



--------------------------------------------------------------------------------

  thousand dollars ($25,000) per day beginning with Day 6 and up to Day 10; and

 

  19.5.1.1.4 Implementation of the (BC-DR) plan exceeds the proposed time by
more than ten (10) Calendar Days: fifty thousand dollars ($50,000) per each day
beginning with Day 11.

 

  19.5.1.2 Unscheduled System Unavailability in violation of Article 17, in
ASES’s discretion, two hundred fifty dollars ($250) for each thirty (30) minutes
or portions thereof.

 

  19.5.1.3 Failure to make available to ASES or its Agent, valid extracts of
Encounter Information for a specific month within fifteen (15) Calendar Days of
the close of the month: five hundred dollars ($500) per day. After thirty
(30) Calendar Days of the close of the month: two thousand dollars ($2000) per
day.

 

  19.5.1.4 Failure to correct a system problem not resulting in System
Unavailability within the allowed timeframe, where failure to complete was not
due to the action or inaction on the part of ASES as documented in writing by
the Contractor:

 

Page 451



--------------------------------------------------------------------------------

  19.5.1.4.1 One (1) to fifteen (15) Calendar Days late: two hundred and fifty
dollars ($250) per Calendar Day for Days 1 through 15;

 

  19.5.1.4.2 Sixteen (16) to thirty (30) Calendar Days late: five hundred
dollars ($500) per Calendar Day for Days 16 through 30; and

 

  19.5.1.4.3 More than thirty (30) Calendar Days late: one thousand dollars
($1,000) per Calendar Day for Days 31 and beyond.

 

  19.5.1.5 Failure to meet the Tele MiSalud performance standards:

 

  19.5.1.5.1 $1,000 for each percentage point that is below the target answer
rate of eighty percent (80%) in thirty (30) seconds;

 

  19.5.1.5.2 $1,000 for each percentage point that is above the target of a
three percent (3%) Blocked Call rate; and

 

  19.5.1.5.3 $1,000 for each percentage point that is above the target of a five
percent (5%) Abandoned Call rate.

 

Page 452



--------------------------------------------------------------------------------

19.6 Other Remedies

 

19.6.1 In addition to the other liquidated damages described above for Category
1-4 events, ASES may impose the following other remedies:

 

  19.6.1.1 [Intentionally left blank].

 

  19.6.1.2 Granting Enrollees the right to terminate Enrollment without cause
and notifying the affected Enrollees of their right to disenroll;

 

  19.6.1.3 Suspension of all new Enrollment, including Auto-Enrollment, after
the effective date of remedies;

 

  19.6.1.4 Additional remedies allowed under Puerto Rico law or regulations that
address areas of non-compliance specified in 42 CFR 438.700.

 

19.6.2

Subject to Article 34 of this Contract, in lieu of imposing a remedy allowed
under this Article 19, ASES may terminate this Contract, without any liability
whatsoever (but subject to making any payments due under this Contract through
any such date of termination), in the event of any failure specified in Category
1 or Category 2, if the terms of the Corrective Action Plan are not implemented
to ASES’s reasonable

 

Page 453



--------------------------------------------------------------------------------

  satisfaction or if such failure continues or is not corrected, to ASES’s sole
reasonable satisfaction.

 

19.6.3 In the event of noncompliance by the Contractor with Article 18 or
Sections 21.3.2 or 21.3.3 of this Contract, ASES shall have the right to
Withhold, with respect to Article 18, a sum not to exceed ten percent (10%)—and
with respect to Sections 21.3.2 or 21.3.3 of this Contract, a sum not to exceed
thirty percent (30%)—of the Administrative Fee for the following month and for
continuous consecutive months thereafter until such noncompliance is cured and
corrected, in lieu of imposing any liquidated damages, penalties or sanctions
against the Contractor hereunder. ASES shall release the Withhold of the
Administrative Fee to the Contractor within two (2) Business Days after the
corresponding event of noncompliance is cured to ASES’s sole but reasonable
satisfaction.

 

19.7 Notice of Remedies

 

19.7.1 Prior to the imposition of either sanctions or other remedies, ASES will
issue a written notice of remedies that will include the following:

 

  19.7.1.1 A citation to the law, regulation or Contract provision that has been
violated;

 

Page 454



--------------------------------------------------------------------------------

  19.7.1.2 The remedies to be applied and the date the remedies will be imposed;

 

  19.7.1.3 The basis for ASES’s determination that the remedies should be
imposed;

 

  19.7.1.4 Request for a Corrective Action Plan, if applicable; and

 

  19.7.1.5 The timeframe and procedure for the Contractor to dispute ASES’s
determination. Liquidated damages shall only be imposed and payable after the
Parties have completed the procedure for the imposition of sanctions pursuant to
Section 19.7.2 of this Contract.

 

19.7.2 Procedure for the Imposition of Sanctions

 

  19.7.2.1 The Contractor has the right, within fifteen (15) Calendar Days of
receipt from ASES of a notice of remedies, to appeal in writing any such remedy.
If any such appeal is filed by the Contractor, ASES may take any of the
following actions:

 

  19.7.2.1.1 Confirm the remedy;

 

  19.7.2.1.2 Modify or amend the remedy; or

 

Page 455



--------------------------------------------------------------------------------

  19.7.2.1.3 Eliminate the remedy, provided Contractor has taken all the
necessary actions to correct any such deficiency or cure the failure that caused
the remedy.

 

  19.7.2.2 If the sanctions are confirmed or otherwise modified, the Contractor
has the right to appeal ASES’s decision as provided in Act 72 or under other
applicable law.

 

  19.7.2.3 [Intentionally Left Blank].

 

Page 456



--------------------------------------------------------------------------------

ARTICLE 20 TERM OF CONTRACT

 

20.1 The term of this Contract (“Contract Term”) shall begin at 12:01 a.m.,
Puerto Rico time, on the date in which this Contract is duly executed as
specified on the signature page of this Contract (also referred to as the
“Effective Date of the Contract”), and shall continue until 11:59 p.m., Puerto
Rico time, on June 30, 2013.

 

20.2 Notwithstanding Section 20.1 above, the arrangement for the provision of
Covered Services and Benefits to Enrollees by the Contractor under this Contract
shall begin on the Implementation Date of the Contract.

 

20.3 The Administrative Fee shall remain the same for the Contract Term unless
modified pursuant to the terms of this Contract.

 

20.4 The Contract shall expire at the close of the Contract Term unless earlier
terminated in accordance with Article 34.

 

20.5 Ninety (90) Calendar Days prior to June 30, 2013, the Parties may elect to
commence negotiations to renew the Contract Term. If the Parties elect to engage
in these negotiations, they agree to negotiate in good faith any such renewal
under terms and conditions to be mutually agreed.

 

Page 457



--------------------------------------------------------------------------------

ARTICLE 21 PAYMENT FOR SERVICES

 

21.1 General Provisions

 

21.1.1 ASES’s obligations under this Contract to make Claims Payments and
Administrative Fee payments to the Contractor shall commence on the
Implementation Date of the Contract.

 

21.1.2 The Parties acknowledge and agree that any change in the scope or extent
of the services to be performed by the Contractor hereunder that materially
affects the basis upon which the Administrative Fee was originally calculated
will be grounds for recalculation of the Administrative Fee paid hereunder.

 

21.1.3 [Intentionally left blank].

 

21.1.4

ASES acknowledges that the Claims Payments agreed to under the terms of this
Contract in addition to any applicable cost-sharing as provided in Attachment 8
may not constitute full payment for Covered Services and Benefits under MiSalud.
The Contractor will have no responsibility for payment for Covered Services and
Benefits in excess of the Claims Payments unless the Contractor has obtained
prior written approval, in the form of a Contract amendment, authorizing an
increase in the total payment and the payments for Covered Services are
increased by an amount

 

Page 458



--------------------------------------------------------------------------------

  sufficient to cover any such increase by an amount which is actuarially sound,
as certified by ASES actuaries.

 

21.1.5 The Contractor shall maintain all the utilization and financial data
related to this Contract duly segregated from its commercial and Platino
business accounting system including, but not limited to, the general ledger. In
addition, the Contractor shall maintain separate utilization and financial data
for each Service Region covered under this Contract.

 

21.1.6 [Intentionally left blank].

 

21.1.7 Fee-for-service amounts paid by the Contractor for Claims, or Capitation
payments made by the Contractor derived or otherwise based on Encounter Data
submitted by Providers, resulting from services determined not to be Medically
Necessary by the Contractor, will not be considered in the MiSalud Program
experience for any purposes or for the incentive plans contemplated under this
Contract.

 

21.2 Administrative Fee

 

21.2.1

The Administrative Fee shall be calculated by multiplying the actual number of
Enrollees as of the last day of the month preceding the month in which payment
is made by the Per Member Per Month Administrative Fee agreed to between the

 

Page 459



--------------------------------------------------------------------------------

  Contractor and ASES for each Service Region covered by this Contract. The Per
Member Per Month Administrative Fee for each Service Region is specified in
Attachment 11. The Administrative Fee shall be due to the Contractor on the
fifth (5th) day of each month; however, ASES shall have the right to make
partial payments throughout the month, provided that payment in full of the
corresponding monthly Administrative Fee in each Service Region is made on or
before the last day of the same month.

 

21.2.2 The Per Member Per Month Administrative Fee shall only be paid for
Enrollees for whom ASES has received adequate notification of Enrollment from
the Contractor as of the date specified by ASES, under Section 5.2.3 of this
Contract; provided, however, that the Contractor shall receive the applicable
fee once it cures, to ASES’s reasonable satisfaction, any deficiency in the
notification of Enrollment.

 

21.2.3 The Per Member Per Month Administrative Fee for Enrollees not enrolled in
MiSalud for the entire month shall be determined on a pro rata basis by the
following calculation: (i) the Per Member Per Month Administrative Fee shall be
divided by the number of days in the month, (ii) such amount shall be multiplied
by the number of days in the month the Enrollee was enrolled in MiSalud,
including the Effective Date of Enrollment and the period referred to in
Section 4.4.1.2 of this Contract.

 

Page 460



--------------------------------------------------------------------------------

21.2.4 Any Administrative Fee invoice to be submitted by the Contractor shall be
certified as provided in this Contract and any Federal requirement. The
certification must attest, based on best knowledge, information, and belief, as
to the accuracy, completeness and truthfulness of the enrollment data, encounter
data, and any other financial data as ASES may reasonably request under the
terms of this Contract. The monthly Administrative Fee invoice that the
Contractor must submit to ASES shall include the following certification:

“Bajo pena de nulidad absoluta certifico que ningún servidor público de ASES es
parte o tiene algún interés en las ganancias o beneficios producto del contrato
objeto de esta factura y, de ser parte o tener interés en las ganancias o
beneficios productos del contrato, ha mediado una dispensa previa. La única
consideración para suministrar los bienes o servicios objeto del contrato han
sido el pago acordado con el representante autorizado de ASES. El importe de
esta factura es justo y correcto. Los trabajos han sido realizados, los
productos y servicios han sido entregados y/o prestados y no han sido pagados.”

Under penalty of absolute nullity, I certify that no employee of ASES is a party
to or has any interest in the payments or benefits arising from the Contract
that underlies this invoice or, alternatively, that if an employee thereof is a
party to or has an interest

 

Page 461



--------------------------------------------------------------------------------

in the payments or benefits arising of said Contract, that the necessary waiver
was obtained in connection hereto. The payment agreed upon with the appropriate,
duly authorized representative of ASES constitutes the sole consideration for
providing the services called for in the Contract. The amount billed in this
invoice is just and correct. The services billed for in this invoice have been
performed according to the Contract’s terms and have not been paid.”

 

21.2.5 [Intentionally left blank].

 

21.2.6 If ASES makes payment in excess of the Administrative Fee or Claims
Payment, ASES may, upon five (5) Business Days prior written notice to the
Contractor, Withhold any future payment of the Administrative Fee or Claims
Payment, as applicable, to offset any such excess payment.

 

21.2.7

Administrative expenses to be included in determining the experience of the
MiSalud Program are those related to this Contract in accordance with
Section 22.1.8 of this Contract. Separate allocations of expenses from any other
of the Contractor’s business or insurance plans other than expenses under this
Contract related to the MiSalud Program, from the Contractor’s subsidiaries or
affiliated companies, from the Contractor’s parent company, or from other
entities will not be reflected or commingled with the financial data of the
MiSalud Program. Any cost-shifting,

 

Page 462



--------------------------------------------------------------------------------

  financial consolidation or the implementation of other combined financial
measures is expressly forbidden.

 

21.2.8 [Intentionally left blank.]

 

21.3 Claims Payment

 

21.3.1 The Claims Payment Report shall be certified as provided in this Contract
and any Federal requirement. The certification must attest, based on best
knowledge, information, and belief, as to the accuracy, completeness and
truthfulness of the enrollment data, encounter data, and any other data required
in this Contract.

 

21.3.2 After receipt of the Claims Payment Report, ASES shall have five
(5) Business Days to review the Claims Payment Report and transfer funds into a
zero-balance account. To the extent ASES determines that a request for payment
of a Claim is unwarranted under the terms of this Contract, ASES shall provide
notice to the Contractor of such determination and the corresponding explanation
before deducting any such amount(s) from the total amount requested in the
Claims Payment Report. The Contractor shall have two (2) Business Days to remit
payment to Providers after such payment by ASES.

 

Page 463



--------------------------------------------------------------------------------

21.3.3 After receipt of the Pharmacy Claims Payment Report, ASES shall have five
(5) Business Days to review the Pharmacy Claims Payment Report and transfer
funds into a zero-balance account. In compliance with Section 10.5.8.4 of this
Contract after such payment by ASES, the Contractor shall have two (2) Business
Days to remit payment into the zero-balance account for the PBM after such
payment by ASES.

 

21.3.4 ASES shall provide written instructions to the Contractor on or before
the Implementation Date with respect to the management and operation of all zero
balance accounts to be established under this Contract.

 

21.4 Claims Incurred But Not Reported

 

21.4.1 As part of its Administrative Services and in accordance with the
Insurance Code of Puerto Rico, the Contractor shall perform, on a monthly basis,
an actuarially sound process to estimate and track potential liability
associated with Claims incurred but not reported (“IBNR”) for each Service
Region and for each PMG. In addition, as part of its Administrative Services,
the Contractor shall conduct annual reviews to its IBNR methodology and make
adjustments as necessary or otherwise as reasonably required by ASES.

 

  21.4.1.1 IBNR Claims at the Contractor

 

Page 464



--------------------------------------------------------------------------------

  21.4.1.1.1 Every thirty (30) Calendar Days, the Contractor shall submit an
estimated amount of Claims incurred but not reported (“IBNR”).

 

  21.4.1.2 IBNR Claims at the PMG

 

  21.4.1.2.1 ASES shall establish a reserve fund for IBNR for Capitation
payments to PMGs based on actuarial estimates to be provided by the Contractor.
If such reserve fund were to exceed twenty percent (20%) of Per Member Per Month
Capitation payments to PMGs for the first Fiscal Year of the Contract (i.e., the
period from the Effective Date of the Contract through June 30, 2012); or ten
percent (10%) of Per Member Per Month Capitation payments to PMGs for the second
Fiscal Year (i.e., the period from July 1, 2012 to June 30, 2013), the
Contractor shall inform ASES so that ASES may determine, in its discretion, any
change in the reserve fund under this section 21.4.1.2.

 

  21.4.1.2.2

The reserve shall be reconciled and adjusted every ninety (90) Calendar Days.
The Contractor shall submit quarterly reconciliation reports to ASES. ASES shall
have five (5) Business Days to review the IBNR reconciliation reports and, if
necessary, any excess will be liquidated in the following twenty five
(25) Business Days. Once the PMG has the reserve necessary as determined by the
Contractor, the

 

Page 465



--------------------------------------------------------------------------------

  monthly retention may not exceed three percent (3%) of Per Member Per Month
Capitation payments to PMGs; provided, that if at any time the reserve falls
below the amount determined as adequate by the Contractor’s actuaries, the
Contractor shall inform ASES so that ASES may determine, in its discretion, any
change in the retention amount to ensure the adequacy of the reserve fund. Any
increase must be justified in information from the PMG file.

 

  21.4.1.2.3 The Contractor shall continue to submit quarterly IBNR
reconciliation reports to ASES until three hundred and sixty-five (365) Calendar
Days after the end of the Contract Term. Any remainder of the IBNR funds shall
be returned to the PMGs in an unextendable period of sixty (60) Calendar Days
from the date that ASES approves in writing the Contractor’s final quarterly
reconciliation report.

 

21.5 Contractor Objections to Payment

 

21.5.1

If the Contractor wishes to contest the amount of payments (including but not
limited to the Administrative Fee) made by ASES in accordance with the terms
outlined in this Article for services provided under the terms of this Contract,
the Contractor shall submit to ASES all relevant documentation supporting the
Contractor’s objection no

 

Page 466



--------------------------------------------------------------------------------

  later than ninety (90) Calendar Days after payment is made. Once this term has
ended, the Contralor forfeits its rights to object payments made by ASES
hereunder.

 

21.5.2 After the Contractor’s submission of all relevant information, the
Contractor and ASES will meet to discuss any objections to payment and the
relevant data and information. If after discussing the matter and analyzing all
relevant data it is subsequently determined that an error in payment was made,
the Contractor and ASES will develop a plan to remedy the situation, which would
include a timeframe for resolution agreed to by both Parties, within a time
period mutually agreed upon by both Parties.

 

21.6 Retention Fund for Quality Incentive Program

ASES will Withhold and release the Retention Fund for the Quality Incentive
Program in accordance with Section 12.5 of this Contract.

 

21.7 Financial Performance Incentive

 

21.7.1

A financial performance incentive has been agreed to between ASES and the
Contractor. If the member-weighted average of the cost of actual Claims incurred
per member per month for all Service Regions is more than one and a half percent
(1.5%) below the member-weighted average of ASES’s projected Claims cost per
member

 

Page 467



--------------------------------------------------------------------------------

  per month for all Service Regions, excluding the Virtual Region (the
“Threshold Amount”) as per Attachment 10 of this Contract, the Contractor shall
be entitled to fifty percent of the difference between the aggregate Threshold
Amount and the actual incurred Claims for such regions. The calculation
methodology for the Claims cost is included in Attachment 10A to this Contract.

 

21.7.2 Calculation of the actual Claims incurred will be made on June 30, 2014
(after the end of the Runoff Period), following a reconciliation process to be
agreed upon by the Parties. No later than July 31, 2014, the agreed amount of
the Contractor’s share of the savings below the Threshold Amount, if any, will
be paid to the Contractor.

ARTICLE 22 FINANCIAL MANAGEMENT

 

22.1 General Provisions

 

22.1.1 Subject to ASES timely payment of all Claims Payment for each Service
Region under the terms of this Contract, the Contractor shall be responsible for
the sound financial management of the MiSalud Program.

 

22.1.2

The Contractor shall notify ASES of any loans or other special financial
arrangements made between the Contractor and any PMG or other Network Provider.
Any such

 

Page 468



--------------------------------------------------------------------------------

  loans shall strictly conform to the legal requirements of federal and Puerto
Rico anti-fraud and anti-kickback laws and regulations.

 

22.1.3 The Contractor shall provide ASES with copies of its audited financial
statements following Generally Accepted Accounting Principles (“GAAP”) in the
United States, at its own cost and charge, for the duration of the Contract, and
as of the end of each the Contractor’s fiscal year during the Contract Term,
regarding the financial operations related to the MiSalud Program. The
statements shall provide (1) a separate accounting of activities relating to
each Service Region, and (2) a consolidated section accounting for all MiSalud
Program activities. These reports shall be submitted to ASES no later than
ninety (90) days after the close of each Fiscal Year during the term of this
Contract.

 

22.1.4 The Contractor shall provide to ASES a copy of its Annual Report to the
Office of the Insurance Commissioner, as applicable, in the format agreed upon
by the National Association of Insurance Commissioners (NAIC), for the year
ended on December 31, 2010, and subsequently thereafter, if the Contract is
renewed, not later than March 31 of each year.

 

22.1.5

The Contractor shall provide to ASES unaudited financial statements for each
quarter during the Contract Term, not later thirty (30) Calendar Days after the
closing of each quarter. The Contractor shall submit (1) a separate accounting
of activities relating to

 

Page 469



--------------------------------------------------------------------------------

  each Service Region, and (2) a consolidated section accounting for all MiSalud
Program activities.

 

22.1.6 The Contractor shall provide to ASES a copy of its annual corporate
report at the close of the calendar year.

 

22.1.7 The Contractor shall maintain adequate procedures and controls to ensure
that any payments pursuant to this Contract are properly made. The Contractor
shall submit such proposed procedures and controls to ASES for review and
approval according to the timeframe specified in Attachment 12 to this Contract.
Any subsequent changes to these procedures and controls must be previously
approved in writing by ASES. In establishing and maintaining such procedures,
the Contractor will provide for separation of the functions of certification and
disbursement.

 

22.1.8

The Contractor acknowledges, and shall incorporate in contracts with Providers,
Subcontractors, and other persons engaged by the Contractor in connection with
this Contract, that the MiSalud Program is a government-funded program. As such,
administrative costs shall be in accordance with cost principles permissible,
and with applicable federal and Puerto Rico guidelines, including applicable
Office of Management and Budget Circulars, primarily recognizing that: (1) a
cost shall be reasonable if it is of the type generally recognized as ordinary
and necessary, and if in its nature and amount, and taking into consideration
the purpose for which it was

 

Page 470



--------------------------------------------------------------------------------

  disbursed, it does not exceed that which would be incurred by a prudent person
in the ordinary course of business under the circumstances prevailing at the
time the decision was made to incur the cost; and (2) a cost shall be reasonable
if it is allocable to or related to the cost objective that compels cost
association.

 

22.1.9 The Contractor shall maintain an accounting system for MiSalud separate
from the rest of its commercial activities. This system will only include only
MiSalud data. The data contained in any report required to be provided by the
Contractor to ASES hereunder will be provided by Service Region unless otherwise
agreed to in writing by the Parties.

 

22.1.10 The Contractor shall provide, throughout the Contract Term, any other
necessary and related information that is deemed necessary by ASES in order to
evaluate the Contractor’s financial capacity and stability.

 

22.2 Solvency and Financial Requirements

 

22.2.1 The Contractor shall establish and maintain adequate net worth, working
capital, and financial reserves to carry out its obligations under this
Contract.

 

22.2.2 The Contractor shall comply with the Puerto Rico Insurance Code with
respect to insolvency protection.

 

Page 471



--------------------------------------------------------------------------------

22.3 Reinsurance and Stop Loss

 

22.3.1 ASES may enter, in its discretion, into a Reinsurance program at any
time. The Contractor shall provide any information requested by ASES in a timely
manner as may be required for ASES to enter into a Reinsurance program.

 

22.3.2 For the First Fiscal Year of the Contract Term (November 1, 2011 to
June 30, 2012), ASES shall establish a stop-loss limit of six thousand five
hundred dollars ($6,500) per Enrollee per Fiscal Year for Primary Medical
Groups. For the Second Fiscal Year July 1, 2012 to June 30, 2013 of the Contract
Term, ASES shall establish a stop-loss limit of ten thousand dollars ($10,000)
per Enrollee per Fiscal Year for Primary Medical Groups. Stop-loss coverage
shall comply with the limits specified in 42 CFR 422.208(f). The limit shall be
activated when the expense of providing Covered Services to an Enrollee,
including all outpatient and inpatient expenses, reaches this sum. The
Contractor shall have mechanisms in place to identify the stop loss once it is
reached for an Enrollee, and shall establish monthly reports to inform ASES and
the PMGs of Enrollees who have reached the stop-loss limit. ASES shall assume
all losses exceeding the limit.

 

22.3.3 The stop-loss responsibility shall not be transferred to a PMG unless the
PMG and the Contractor expressly agree to the PMG’s assuming this risk and the
associated risk distribution arrangement has been previously approved in writing
by ASES.

 

Page 472



--------------------------------------------------------------------------------

22.4 Third Party Liability and Cost Avoidance

 

22.4.1 General Provisions

 

  22.4.1.1 The MiSalud program shall be the payer of last resort for all Covered
Services rendered on behalf of Medicaid and CHIP Enrollees in accordance with
federal regulations; ASES intends to enforce this rule with respect to all
MiSalud Enrollees. ASES and the Contractor shall agree to develop protocols and
procedures for the coordination of benefits in the event any other source of
payment or health insurance with respect to the Covered Services.

 

  22.4.1.2 The Contractor shall exercise full assignment rights as applicable
and shall be responsible for making every reasonable effort to determine the
legal liability of Third Parties to pay for services rendered to Enrollees under
this Contract and to cost avoid or recover any such liability from the Third
Party. “Third Party,” for purposes of this Section, shall mean any person or
entity that is or may be liable to pay for the care and services rendered to a
MiSalud Enrollee. Examples of a Third Party include an Enrollee’s health
insurer, casualty insurer, a managed care organization, and Medicare.

 

Page 473



--------------------------------------------------------------------------------

  22.4.1.3 The Contractor hereby agrees to utilize, and cause its Providers to
utilize, available public or private sources of payment for services rendered to
Enrollees in the MiSalud Plan for claims cost avoidance purposes, within thirty
(30) Calendar Days of becoming aware of such sources. If Third Party Liability
(TPL) exists for part or all of the Covered Services provided directly by the
Contractor to an Enrollee, the Contractor shall make Reasonable Efforts to
recover from TPL sources the value of Covered Services rendered. If TPL exists
for part or all of the Covered Services provided to an Enrollee by a
Subcontractor or a Provider, and the Third Party will make payment within a
reasonable time, the Contractor may pay the Subcontractor or Provider only the
amount, if any, by which the Subcontractor’s or Provider’s allowable claim
exceeds the amount of TPL.

 

  22.4.1.4 The Contractor shall deny payment on a Claim that has been denied by
a Third Party payer when the reason for denial is the Provider’s failure to
follow prescribed procedures, including, but not limited to, failure to obtain
Prior Authorization, failure to file Claims timely, etc.

 

  22.4.1.5 The Contractor shall, within five (5) Business Days of issuing a
denial of any claim based on TPL, provide TPL data to the Provider.

 

Page 474



--------------------------------------------------------------------------------

  22.4.1.6 The Contractor shall treat funds recovered from Third Parties as
offsets to Claims payments. The Contractor shall report all cost avoidance
values to ASES in accordance with federal guidelines and as described
subsequently in this Section.

 

  22.4.1.7 The Contractor shall post all Third Party payments or recoveries to
Claim-level detail by Enrollee.

 

  22.4.1.8 If the Contractor operates or administers a non-MiSalud health plan,
the Contractor shall, to the extent permitted by law, assist ASES with the
identification of Enrollees with access to other insurance to coordinate
benefits for such Enrollees.

 

  22.4.1.9

The Contractor shall audit and review its Providers’ claims, using monthly the
reports submitted pursuant to Section 16.7 of this Contract or other pertinent
data, to ensure that Providers are not receiving duplicate payment for services
billable to third parties, in particular the Medicare program. The Contractor
shall report to ASES on a quarterly basis its findings regarding claims,
invoices, or duplicate or inappropriate payments. According to the timeframe
specified in Attachment 12 to this Contract, the Contractor shall submit to ASES
for its review and approval

 

Page 475



--------------------------------------------------------------------------------

  a plan for such routine audits. Any subsequent changes to the plan for routine
audits must be previously approved in writing by ASES.

 

  22.4.1.10 The Contractor shall make a reasonable effort (in accordance with
reasonable industry standards and practices), including through collaboration
with Providers, to collect and report Third Party recoveries. Third Party
recoveries shall be remitted to ASES promptly upon receipt by the Contractor.

 

  22.4.1.11 The Contractor shall comply with the applicable provisions of 42 CFR
433 Subpart D – Third Party Liability and 42 CFR 447.20 Provider Restrictions:
State Plan Requirements, or work cooperatively with ASES to assure compliance
with the requirements therein, as it relates to the Medicaid and CHIP
populations served by the MiSalud Plan and its Third Party Liability and cost
avoidance responsibilities.

 

22.4.2

Legal Causes of Action for Damages. ASES (or another agency of the Government of
Puerto Rico) will have the sole and exclusive right to pursue and collect
payments made by the Contractor when a legal cause of action for damages is
instituted on behalf of a MiSalud Enrollee against a Third Party, or when ASES
receives notices that legal counsel has been retained by or on behalf of any
Enrollee. The Contractor

 

Page 476



--------------------------------------------------------------------------------

  shall cooperate with ASES in all collection efforts, and shall also direct its
Providers to cooperate with ASES in these efforts.

 

22.4.3 Estate Recoveries. ASES (or another agency of the Government of Puerto
Rico) will have the sole and exclusive right to pursue and recover correctly
paid benefits from the estate of a deceased MiSalud Enrollee who was Medicaid
Eligible in accordance with federal and Puerto Rico law. Such recoveries will be
retained by ASES.

 

22.4.4 Subrogation

 

  22.4.4.1 Third Party resources shall include subrogation recoveries. The
Contractor shall be required to seek subrogation amounts regardless of the
amount believed to be available as required by federal Medicaid guidelines and
Puerto Rico law.

 

  22.4.4.2 The amount of any subrogation recoveries collected by the Contractor
outside of the Claims processing system shall be treated by the Contractor as
offsets to medical expenses for the purposes of reporting.

 

  22.4.4.3

The Contractor shall conduct diagnosis and trauma code editing to identify
potential subrogation claims. This editing should, at minimum, identify

 

Page 477



--------------------------------------------------------------------------------

  claims with a diagnosis of 900.00 through 999.99 (excluding 994.6) or claims
submitted with an accident trauma indicator of ‘Y.’

 

22.4.5 Cost Avoidance

 

  22.4.5.1 When the Contractor is aware of health or casualty insurance coverage
before paying for a Covered Service, the Contractor shall avoid payment by
promptly (within fifteen (15) Business Days of receipt) rejecting the Provider’s
claim and directing that the Claim be submitted first to the appropriate Third
Party.

 

  22.4.5.2 Exceptions to the Cost-Avoidance Rule. In the following situations,
the Contractor shall first pay its Providers and then coordinate with the liable
Third Party, unless prior approval to take other action is obtained from ASES:

 

  22.4.5.2.1 The coverage is derived from a parent whose obligation to pay
support is being enforced by a government agency.

 

  22.4.5.2.2 The claim is for Maternal and Prenatal Services to a pregnant woman
or for EPSDT services that are covered by the Medicaid program.

 

Page 478



--------------------------------------------------------------------------------

  22.4.5.2.3 The claim is for labor, delivery, and post-partum care and does not
involve hospital costs associated with an inpatient stay.

 

  22.4.5.2.4 The claim is for a child who is in the custody of ADFAN.

 

  22.4.5.2.5 The claim involves coverage or services mentioned in this
subsection in combination with another service.

 

  22.4.5.3 If the Contractor knows that the Third Party will neither pay for nor
provide the Covered Service, and the service is Medically Necessary, the
Contractor shall neither deny payment for the service nor require a written
denial from the Third Party.

 

  22.4.5.4 If the Contractor does not know whether a particular service is
covered by the Third Party, and the service is Medically Necessary, the
Contractor shall promptly (within ten (10) Business Days of receipt of the
Claim) contact the Third Party and determine whether or not such service is
covered rather than requiring the Enrollee to do so. Further, the Contractor
shall require the Provider to bill the Third Party if coverage is available.

 

22.4.6 Sharing of TPL Information by ASES

 

Page 479



--------------------------------------------------------------------------------

By the fifth (5th) Calendar Day after the close of the month during which ASES
learns of such information, ASES will provide the Contractor with a list of all
known health insurance information on Enrollees for the purpose of updating the
Contractor’s files.

 

  22.4.6.1

Additionally, by the fifteenth (15th) Calendar Day after the close of the
calendar quarter, ASES will provide to the Contractor a copy of a document
containing all of the health insurers licensed by the Government of Puerto Rico
as of the close of the previous quarter, and any other related information that
is needed in order to file TPL claims.

 

22.4.7 Sharing of TPL Information by the Contractor

The Contractor shall submit a monthly report to ASES (following ASES file
content, format and transmission specifications) by the fifth (5th) Calendar Day
after the close of the month during which the Contractor learns that an Enrollee
has new health insurance coverage, or casualty insurance coverage, or of any
change in an Enrollee’s health insurance coverage. The Contractor shall impose a
corresponding requirement on its Providers to notify the Contractor of any newly
discovered coverage.

 

Page 480



--------------------------------------------------------------------------------

  22.4.7.1 When the Contractor becomes aware that an Enrollee has retained
counsel, who either may institute or has instituted a legal cause of action for
damages against a Third Party, the Contractor shall notify ASES in writing,
including the Enrollee’s name and MiSalud Enrollee Identification number, the
date of the accident / incident, the nature of the injury, the name and address
of Enrollee’s legal representative, copies of the pleadings, and any other
documents related to the action in the Contractor’s possession or control. This
shall include, but not be limited to, the name of the Provider, the Enrollee’s
diagnosis, the Covered Service provided to the Enrollee, and the amount paid to
the Provider for each service.

 

  22.4.7.2 The Contractor shall notify ASES within thirty (30) Calendar Days of
the date it becomes aware of the death of one of its Medicaid Eligible Enrollees
age fifty-five (55) or older, giving the Enrollee’s full name, Social Security
number, and date of death. ASES will then determine whether it can recover
correctly paid Medicaid benefits from the Enrollee’s estate.

 

  22.4.7.3 The Contractor agrees to share with ASES instances of Enrollee
non-cooperation with the Contractor’s and with Network Providers’ efforts to
determine sources of Third Party Liability.

 

Page 481



--------------------------------------------------------------------------------

22.4.8 Historic cost avoidance due to the existence of liable Third Parties is
embedded in the cost of health services delivery and is reflected in the rates
upon which ASES will base Claims Payments to the Contractor. The Claims Payment
does not include any reductions due to tort recoveries.

 

22.5 MiSalud as Secondary Payer to Medicare

 

22.5.1 In general, as provided in Section 7.12 of this Contract, save for
services offered by Medicare Platino plans which operate independently of this
Contract, MiSalud does not duplicate coverage provided by Medicare to Dual
Eligible Beneficiaries and the Contractor shall not be a secondary payer for
services for which Medicare is liable.

 

  22.5.1.1 However, in a situation in which a Covered Service is covered in
whole or part by both Medicare and MiSalud (for example, hospitalization
services for a Dual Eligible Beneficiary who is enrolled in Medicare Part A only
and whose hospitalization costs exceed the Medicare limit, per
Section 7.12.1.1.1 of this Contract), the Contractor shall determine liability
as a secondary payer as follows:

 

  22.5.1.1.1

If the total amount of Medicare’s established liability for the services
(Medicare paid amount) is equal to or greater than the negotiated contract rate
between the Contractor and the Provider for the services,

 

Page 482



--------------------------------------------------------------------------------

minus any MiSalud cost-sharing requirements, then the Provider is not entitled
to, and the Contractor shall not pay, any additional amounts for the services.

 

  22.5.1.1.2 If the total amount of Medicare’s established liability (Medicare
paid amount) is less than the negotiated contract rate between the Contractor
and the Provider for the services, minus any MiSalud cost-sharing requirements,
the Provider is entitled to, and the Contractor shall pay, the lesser of:

 

  22.5.1.1.2.1 The Medicaid cost-sharing (deductibles and coinsurance) payment
amount for which the Dual Eligible Beneficiary is responsible under Medicare,
and

 

  22.5.1.1.2.2 An amount which represents the difference between (1) the
negotiated contract rate between the Contractor and the Provider for the service
minus any MiSalud cost-sharing requirements, and (2) the established Medicare
liability for the services.

 

22.5.2

Enrollment Exclusions and Contractor Liability for the Cost of Care. Any Dual
Eligible Beneficiary who is already enrolled in a Medicare Platino Plan may not
be

 

Page 483



--------------------------------------------------------------------------------

enrolled by the Contractor. However, if the Contractor operates its own Medicare
Platino Plan, the Contractor may enroll a Dual Eligible Beneficiary in the
Platino Plan, which furnishes MiSalud benefits, per separate contract with ASES.

 

22.5.3 Protections for Medicaid Enrollees

 

  22.5.3.1 The Contractor shall neither impose, nor allow Network Providers to
impose, any cost-sharing charges of any kind upon Medicaid Eligible Persons
enrolled in MiSalud, other than as authorized in this Contract.

 

  22.5.3.2 Unless otherwise permitted by federal or Puerto Rico law, Covered
Services may not be denied to a Medicaid Enrollee because of a Third Party’s
potential liability to pay for the services, and the Contractor shall ensure
that its cost avoidance efforts do not prevent Enrollees from receiving
Medically Necessary services.

 

22.6 [Intentionally left blank].

 

22.7 Reporting Requirements

 

22.7.1 The Contractor shall submit to ASES all of the reports as indicated in
Section 18.2 of this Contract.

 

Page 484



--------------------------------------------------------------------------------

22.7.2 Failure to submit the reports within the established timeframes, or
failure to submit complete, accurate reports, may result in the imposition of
liquidated damages pursuant to Article 19 of this Contract or Withhold of the
Administrative Fee as outlined in Section 19.6.3 of this Contract.

 

22.7.3 The Contractor, at its sole expense, shall submit by May 15 (or a later
date if approved by ASES) of each year a “Report on Controls Placed in Operation
and Tests of Operating Effectiveness,” meeting all standards and requirements of
the AICPA’s SAS 70, for the Contractor’s operations performed for ASES under the
MiSalud Contract.

 

  22.7.3.1 The audit shall be conducted by an independent auditing firm, which
has prior SAS 70 audit experience. The auditor must meet all AICPA standards for
independence. The selection of, and contract with the independent auditor shall
be subject to the prior written approval of ASES. ASES reserves the right to, at
the Contractor’s expense, designate other auditors or reviewers to examine the
Contractor’s operations and records for monitoring and/or stewardship purposes.

 

  22.7.3.2

The independent auditing firm shall simultaneously deliver identical reports of
its findings and recommendations to the Contractor and ASES within forty-five
(45) Calendar Days after the close of each review period.

 

Page 485



--------------------------------------------------------------------------------

The audit shall be conducted and the report shall be prepared in accordance with
generally accepted auditing standards for such audits as defined in the
publications of the AICPA, entitled “Statements on Auditing Standards” (SAS). In
particular, both the “Statements on Auditing Standards Number 70-Reports on the
Processing of Transactions by Service Organizations” and the AICPA Audit Guide,
“Audit Guide of Service-Center-Produced Records” are to be used.

 

  22.7.3.3 The Contractor shall respond to the audit findings and
recommendations within thirty (30) Calendar Days of receipt of the audit and
shall submit an acceptable proposed corrective action to ASES. The Contractor
shall implement the Corrective Action Plan within forty (40) Calendar Days of
its approval by ASES.

 

22.7.4 The Contractor shall submit to ASES a “Disclosure of Information on
Annual Business Transactions.” This Report must include:

 

  22.7.4.1 Definition of A Party in Interest – As defined in Section 1318(b) of
the Public Health Service Act, a party in interest is:

 

  22.7.4.1.1 Any director, officer, partner, or employee responsible for
management or administration of the Contractor; any person who is

 

Page 486



--------------------------------------------------------------------------------

directly or indirectly the beneficial owner of more than five percent (5%) of
the equity of the Contractor; any person who is the beneficial owner of a
mortgage, deed of trust, note, or other interest secured by, and valuing more
than five percent (5%) of the Contractor; or, in the case of a Contractor
organized as a nonprofit corporation, an incorporator or Enrollee of such
corporation under applicable State corporation law;

 

  22.7.4.1.2 Any organization in which a person described in Section 22.7.4.1.1
above is director, officer or partner; has directly or indirectly a beneficial
interest of more than five percent (5%) of the equity of the Contractor; or has
a mortgage, deed of trust, note, or other interest valuing more than five
percent (5%) of the assets of the Contractor;

 

  22.7.4.1.3 Any person directly or indirectly controlling, controlled by, or
under common control with the Contractor; or

 

  22.7.4.1.4 Any spouse, child, or parent of an individual described in Sections
22.7.4.1.1-22.7.4.1.3 of this Contract.

 

  22.7.4.2 Types of Transactions Which Must Be Disclosed. Business transactions
which must be disclosed include:

 

Page 487



--------------------------------------------------------------------------------

  22.7.4.2.1 Any sale, exchange or lease of any property between the Contractor
and a party in interest;

 

  22.7.4.2.2 Any lending of money or other extension of credit between the
Contractor and a party in interest; and

 

  22.7.4.2.3 Any furnishing for consideration of goods, services (including
management services) or facilities between the Contractor and the party in
interest. This does not include salaries paid to employees for services provided
in the normal course of their employment.

 

  22.7.4.3 The information which must be disclosed in the transactions listed in
this Section 22.7.4 between the Contractor and a party of interest includes:

 

  22.7.4.3.1 The name of the party in interest for each transaction;

 

  22.7.4.3.2 A description of each transaction and the quantity or units
involved;

 

  22.7.4.3.3 The accrued dollar value of each transaction during the Fiscal
Year; and

 

  22.7.4.3.4 Justification of the reasonableness of each transaction.

 

Page 488



--------------------------------------------------------------------------------

ARTICLE 23 PAYMENT OF TAXES

 

23.1 The Contractor certifies and guarantees that at the time of execution of
this Contract:

 

23.1.1 It is a corporation duly authorized to conduct business in Puerto Rico
and has filed income tax returns for the previous five (5) years;

 

23.1.2 It complied with and paid unemployment insurance tax, disability
insurance tax (Law 139), social security for drivers (“seguro social choferil”),
if applicable;

 

23.1.3 It filed any required corporation reports with the State Department for
the five (5) previous years; and

 

23.1.4 It does not owe any kind of taxes to the Commonwealth of Puerto Rico, its
instrumentalities, dependencies, corporations or municipalities.

 

23.2 The Contractor will forthwith pay all taxes lawfully imposed upon it with
respect to this Contract or any product delivered in accordance herewith. ASES
makes no representation whatsoever as to the liability or exemption from
liability of Contractor to any tax imposed by any governmental entity.

 

Page 489



--------------------------------------------------------------------------------

ARTICLE 24 RELATIONSHIP OF PARTIES

 

24.1 Neither Party is an agent, employee, or servant of the other. It is
expressly agreed that the Contractor and any Subcontractors and agents,
officers, and employees of the Contractor or any Subcontractor in the
performance of this Contract shall act as independent contractors and not as
officers or employees of ASES. The Parties acknowledge, and agree, that the
Contractor, its agent, employees, and servants shall in no way hold themselves
out as Agent, employees, or servants of ASES. It is further expressly agreed
that this Contract shall not be construed as a partnership or joint venture
between the Contractor or any Subcontractor and ASES.

ARTICLE 25 INSPECTION OF WORK

 

25.1 ASES, the Puerto Rico Medicaid Program, other agencies of the Government of
Puerto Rico, the Department of Health and Human Services, the General Accounting
Office, the Comptroller General of the United States, the Comptroller General of
the Government of Puerto Rico, if applicable, or their Authorized
Representatives, shall have the right to enter into the premises of the
Contractor or all Subcontractors, or such other places where duties under this
Contract are being performed for ASES, to inspect, monitor or otherwise evaluate
the services or any work performed pursuant to this Contract. All inspections
and evaluations of work being performed shall be conducted with reasonable prior
notice and during normal business hours. All inspections and

 

Page 490



--------------------------------------------------------------------------------

evaluations shall be performed in such a manner as will not unduly impact or
delay the Contractor’s business operations.

ARTICLE 26 GOVERNMENT PROPERTY

 

26.1 The Contractor agrees that any papers, materials and other documents that
are produced or that result, directly or indirectly, from or in connection with
the Contractor’s provision of the services under this Contract shall be the
property of ASES upon creation of such documents, for whatever use that ASES
deems appropriate, and the Contractor further agrees to prepare any and all
documents, including the Deliverables listed in Attachment 12 to this Contract,
or to take any additional actions that may be necessary in the future to
effectuate this provision fully. In particular, if the work product or services
include the taking of photographs or videotapes of individuals, the Contractor
shall obtain the consent from such individuals authorizing the use by ASES of
such photographs, videotapes, and names in conjunction with such use. Contractor
shall also obtain necessary releases from such individuals, releasing ASES from
any and all claims or demands arising from such use.

 

26.2 The Contractor shall be responsible for the proper custody and care of any
ASES-owned property furnished for the Contractor’s use in connection with the
performance of this Contract. The Contractor will reimburse ASES for its loss or

 

Page 491



--------------------------------------------------------------------------------

damage, normal wear and tear excepted, while such property is in the
Contractor’s custody or use.

ARTICLE 27 OWNERSHIP AND USE OF DATA AND SOFTWARE

 

27.1 Ownership and Use of Data

 

27.1.1 All data created from information, documents, messages (verbal or
electronic), Reports, or meetings involving or arising out of this Contract are
owned by ASES (the information will be hereinafter referred to as “ASES Data”).
The Contractor shall make all ASES Data available to ASES, which will also
provide such ASES Data to CMS or other pertinent government agencies and
authorities upon request. The Contractor is expressly prohibited from sharing or
publishing ASES Data without the prior written consent of ASES, except as
required by law. In the event of a dispute regarding what constitutes ASES Data,
the Parties shall resolve any such dispute under the provisions of Article 49 of
this Contract.

 

27.1.2

ASES acknowledges that before executing this Contract and in contemplation of
the same, the Contractor has developed and designed certain programs and systems
such as standard operating procedures, programs, business plans, policies and
procedures, which ASES acknowledges are the exclusive property of the Contractor
(the “Contractor Proprietary Information”). Nevertheless, in case of default by
the

 

Page 492



--------------------------------------------------------------------------------

Contractor or termination pursuant to the terms of this Contract, ASES is hereby
authorized to use to the extent allowable by any applicable commercial software
and hardware licensing that exists at that moment or with which agreement can be
reached at that moment with the vendor to modify such licensing to permit its
use by ASES, at no cost to ASES, such Contractor properties for a period of one
hundred and twenty (120) Calendar Days to effect an orderly transition to any
new contractor or service provider for the Service Regions. In any cases where
the use of such systems from an operational perspective would also impact other
lines of Contractor’s business or where licensing restrictions cannot be
remedied, Contractor shall operate such systems on behalf of ASES. Such
operation by Contractor on behalf of ASES can occur at ASES’ reasonable
discretion under the full supervision of their employees or appointed third
party personnel. Under such a scenario, ASES’ access to data will be restricted
through the most efficient means possible.

 

27.2 Responsibility for Information Technology Investments

The Parties understand and agree that the cost of any newly acquired or
developed software programs or upgrades or enhancements to existing software
programs, hardware, or other related information technology equipment or
infrastructure component, made in order to comply with the requirements of this
Contract shall be borne in its entirety by the Contractor.

 

Page 493



--------------------------------------------------------------------------------

ARTICLE 28 CRIMINAL BACKGROUND CHECKS

 

28.1 ASES is prohibited by law from entering into contracts with any entity that
has been, or whose president, vice president, director, executive director,
member of the board of directors or a person performing equivalent functions
been convicted of, or entered a guilty plea, in Puerto Rico, the United States
of America, or any other jurisdiction, for any crime involving corruption,
fraud, embezzlement, or unlawful appropriation of public funds, pursuant to Act
458, as amended, and Act 84 of 2002.

 

28.2 Before the Implementation Date of this Contract, and as a condition for the
continued effectiveness of the Contract, the Contractor shall provide to ASES a
certification that neither the Contractor nor the persons listed in Section 28.1
of this Contract, fall under the prohibition stated in Section 28.1 of this
Contract. As an essential and indispensable condition for the execution and
delivery of this Contract, the Contractor must deliver concurrently with the
execution of the Contract, the sworn statements required to comply with Act 458
of December 29, 2000, as amended.

 

28.3

ASES may terminate this Contract if ASES determines that the Contractor, or any
of the natural persons listed in Section 28.1 of this Contract, falls within the
prohibition stated in Section 28.1 of this Contract, or failed to provide an
accurate certification as required in Section 28.2 of this Contract. In
addition, the Contractor shall terminate a Provider Contract if it learns that a
Provider, or any of the natural

 

Page 494



--------------------------------------------------------------------------------

  persons listed in Section 28.1 of this Contract related to the Provider, falls
within the prohibition stated in Section 28.1 of this Contract.

 

28.4 During the Contract Term, the Contractor shall promptly (within twenty
(20) Business Days of the date it receives the information) provide to ASES any
material information it obtains regarding any of the claims referred to in
Section 28.1 and attributed to the persons listed in Section 28.1.

 

28.5 In cases in which none of the events listed in Section 28.1 of this
Contract has occurred, but statements or admissions of crimes have been made by
or against the Contractor, or one of its shareholders, partners, officers,
principals, subsidiaries, or parent companies, ASES shall provide all pertinent
information about the matter, within twenty (20) Business Days from the date it
receives the information, to the Secretary of Justice of Puerto Rico, who will
make the pertinent findings and recommendations concerning the Contract.

 

28.6 In addition, as provided in 42 CFR 455.106(c), ASES may refuse to enter
into or renew an agreement with any entity if any person who has an ownership or
control interest in the entity, or is an agent or managing employee of the
entity, has been convicted of a criminal offense related to the person’s
involvement in any program established under Medicare, Medicaid, or the Title XX
services programs. Before the Implementation Date of this Contract, pursuant to
42 CFR 455.106(a), the Contractor

 

Page 495



--------------------------------------------------------------------------------

shall disclose to ASES the identity of any person who has an ownership or
control interest in the Contractor, or is an agent or managing employee of the
such entity who has been convicted of a criminal offense related to the
Medicare, Medicaid, or Title XX services programs. The Contractor shall collect
the same information on criminal conviction for Providers during the
Credentialing process, as provided in Section 9.4.3.21 of this Contract, and
shall, immediately upon receipt of such information relating to a Provider,
disclose the information to ASES. ASES will notify the HHS Inspector General of
any disclosures related to criminal convictions within twenty (20) Business Days
from the date that ASES receives the information, as required by 42 CFR 455.106.

ARTICLE 29 SUBCONTRACTS

 

29.1 Use of Subcontractors

 

29.1.1

The Contractor shall not subcontract or permit anyone other than Contractor
personnel to perform any of the work, services, or other performances required
of the Contractor under this Contract relating to the Administrative Services
associated with the provision of Covered Services and Benefits to Enrollees or
assign any of its rights or obligations hereunder, without the prior written
consent of ASES. Prior to hiring or entering into an agreement with any
Subcontractor, any and all Subcontractors shall be approved by ASES; provided,
that such approval shall not be unreasonably

 

Page 496



--------------------------------------------------------------------------------

withheld, conditioned or delayed; and further provided, that the subcontracts
included in Attachment 17 to this Contract are expressly approved by ASES as of
the Effective Date of this Contract. ASES reserves the right to inspect all
subcontract agreements at any time during the Contract period. Upon request from
ASES the Contractor shall provide in writing the names of all proposed or actual
Subcontractors. The Contractor is solely accountable for all functions and
responsibilities contemplated and required by this Contract, whether the
Contractor performs the work directly or through a Subcontractor.

 

29.1.2 All contracts between the Contractor and Subcontractors must be in
writing and must specify the activities and responsibilities delegated to the
Subcontractor containing terms and conditions consistent with this Contract. The
contracts must also include provisions for revoking delegation or imposing other
sanctions if the Subcontractor’s performance is inadequate.

 

29.1.3 All contracts must ensure that the Contractor evaluates the prospective
Subcontractor’s ability to perform the activities to be delegated; monitors the
Subcontractor’s performance on an ongoing basis and subjects it to formal review
according to a periodic schedule established by ASES and consistent with
industry standards or Puerto Rico laws and regulations; and identifies
deficiencies or areas for improvement, ensuring that corrective action is taken
as appropriate.

 

Page 497



--------------------------------------------------------------------------------

29.1.4 The Contractor shall give ASES prompt notice in writing by registered
mail or certified mail of any action or suit filed by any Subcontractor and
prompt notice of any Claim made against the Contractor by any Subcontractor or
vendor that, in the opinion of Contractor, may result in litigation related in
any way to this Contract.

 

29.1.5 All Subcontractors must fulfill the requirements of applicable law,
including 42 CFR 438 as appropriate.

 

29.1.6 All Provider Contracts shall be in compliance with the requirements and
provisions as set forth in Section 10.3 of this Contract.

 

29.1.7 The Contractor shall be held directly accountable and liable for all of
the contractual provisions in this Contract regardless of whether the Contractor
chooses to subcontract their responsibilities to a third party. No subcontract
shall operate to terminate the legal responsibility of the Contractor to assure
that all activities carried out by the subcontractor conform to the provisions
of the Contract. Subcontracts shall not terminate the legal liability of the
Contractor under this Contract.

 

29.1.8

Notwithstanding Section 29.2.1 of this Contract, ASES agrees that the Contractor
will be allowed to assign or subcontract all or part of its obligations under
the Contract to its sister company Triple-C, Inc., provided that notwithstanding
such assignment or

 

Page 498



--------------------------------------------------------------------------------

  subcontract the Contractor shall remain obligated to ASES under the terms of
this Contract.

 

29.2 Cost or Pricing by Subcontractors

 

29.2.1 The Contractor shall submit, and shall require any Subcontractors
hereunder to submit, cost or pricing data for any subcontract to this Contract
prior to award. The Contractor shall also certify that the information submitted
by the Subcontractor is, to the best of the Contractor’s knowledge and belief,
accurate, complete and current as of the date of agreement, or the date of the
negotiated price of the subcontract or amendment to the Contract. The Contractor
shall insert the substance of this Section in each subcontract hereunder.

 

29.2.2 If ASES determines that any price, including profit or fee negotiated in
connection with this Contract, or any cost reimbursable under this Contract was
increased by any significant sum because of the inaccurate cost or pricing data,
then such price and cost shall be reduced accordingly and this Contract and the
subcontract shall be modified in writing to reflect such reduction.

ARTICLE 30 REQUIREMENT OF INSURANCE LICENSE

 

Page 499



--------------------------------------------------------------------------------

30.1 In order for this Contract to take effect, the Contractor must be licensed
to underwrite health insurance by the Puerto Rico Insurance Commissioner. The
Contractor must submit a copy of its insurance license according to the
timeframe specified in Attachment 12 to this Contract.

 

30.2 The Contractor shall renew the license as required, and shall submit
evidence of the renewal to ASES within thirty (30) Calendar Days of the
expiration date of the license.

ARTICLE 31 CERTIFICATIONS

 

31.1 As essential and indispensable condition for the execution and delivery of
the Contract, the Contractor must deliver concurrently with the execution of the
Contract the sworn statement required by Article 28 of the Contract to comply
with act 458 of December 29, 2000, as amended.

 

31.2

The Contractor shall provide to ASES within fifteen (15) Calendar Days of the
execution of this Contract, and thereafter by January 10 of each calendar year,
the certifications and other documents set forth below, according to the
timeframe specified below. If any certification, document, acknowledgment, or
other representation or assurance on the Contractor’s part under this Article,
or elsewhere in this Contract, is determined to be false or misleading, ASES
shall have cause for termination of this

 

Page 500



--------------------------------------------------------------------------------

  Contract pursuant to Article 34 of this Contract. In the event that the
Contract is terminated based upon this Article, the Contractor shall reimburse
ASES all Administrative Fees received by the Contractor under the Contract.

 

31.3 The Contractor shall submit the following certifications:

 

31.3.1 Certification issued by the Treasury Department of Puerto Rico (Model
SC-2888) evidencing that Contractor has filed income tax returns in the past
five years, or evidence of Contractor’s non-profit status;

 

31.3.2 Certification from the Treasury Department of Puerto Rico that Contractor
has no outstanding debt with the Department or, if such a debt exists, it is
subject to a payment plan or pending administrative review under applicable law
or regulation (Model SC-3537);

 

31.3.3 Certification from the Center for the Collection of Municipal Revenues
(“CRIM”, its Spanish acronym) certifying that there is no outstanding debt or,
if a debt exists, that such debt is subject to payment plan or pending
administrative review under applicable law or regulations;

 

Page 501



--------------------------------------------------------------------------------

31.3.4 Certification from the Department of Labor and Human Resources certifying
compliance with unemployment insurance, temporary disability insurance and/or
chauffeur’s social security, if applicable;

 

31.3.5 Evidence of Incorporation and of Good Standing issued by the Department
of State of Puerto Rico;

 

31.3.6 Certification of current municipal license tax (“Patentes Municipales”),
if applicable; and

 

31.3.7 Certification issued by the Minor Children Support Administration
(“ASUME”, by its Spanish acronym) of no outstanding alimony or child support
debts, if applicable.

 

31.4 The Contractor shall, in addition, provide the following documents:

 

31.4.1 A list of all contracts Contractor has with government agencies, public
corporations or municipalities, including those contracts in the process of
being executed;

 

31.4.2 A letter indicating if any of its directors serves as member of any
governmental board of directors or commission;

 

Page 502



--------------------------------------------------------------------------------

31.4.3 A certificate of the Corporate Resolution authorizing the person signing
this Contract to appear on behalf of the Contractor;

 

31.4.4 Evidence of compliance with the Compensation System for Work-Related
Accidents Act (“Fondo del Seguro del Estado de Puerto Rico”); and

 

31.4.5 A copy of the Insurance Coverage Certificate as required in Article 36.

 

31.5 If the Contractor fails to meet the obligations of Sections 31.2 and 31.3
of this Contract within the required timeframe, ASES shall cease payment to the
Contractor until the documents have been delivered to the ASES’s satisfaction,
or adequate evidence is provided to ASES that reasonable efforts have been made
to obtain the documents.

ARTICLE 32 RECORDS REQUIREMENTS

 

32.1 General Provisions

 

32.1.1

The Contractor shall preserve and make available all of its records pertaining
to the performance under this Contract for inspection or audit, as provided
below, throughout the Term of this Contract, for a period of seven (7) years
from the date of final payment under this Contract, and for such period, if any,
as is required by

 

Page 503



--------------------------------------------------------------------------------

  applicable statute or by any other Section of this Contract. If the Contract
is completely or partially terminated, the records relating to the work
terminated shall be preserved and made available for period of seven (7) years
from the date of termination or of any resulting final settlement. Records that
relate to Appeals, litigation, or the settlements of Claims arising out of the
performance of this Contract, or costs and expenses of any such agreements as to
which exception has been taken by the Contractor or any of its duly Authorized
Representatives, shall be retained by Contractor until such Appeals, litigation,
Claims or exceptions have been disposed of.

 

32.2 Records Retention and Audit Requirements

 

32.2.1 Since funds from the Puerto Rico Plans under Title XIX and Title XXI of
the Social Security Act Medical Assistance Programs (Medicaid and CHIP) are used
to finance this project in part, the Contractor shall agree to comply with the
requirements and conditions of the Centers for Medicare and Medicaid Services
(CMS), the Comptroller General of the United States, the Comptroller of Puerto
Rico and ASES, as to the maintenance of records related to this Contract.

 

32.2.2 Puerto Rico and federal standards for audits of ASES agents, contractors,
and programs are applicable to this Section and are incorporated by reference
into this Contract as though fully set out herein.

 

Page 504



--------------------------------------------------------------------------------

32.2.3 Pursuant to the requirements of 42 CFR 434.6(a)(5) and 42 CFR 434.40, the
Contractor shall make all of its books, documents, papers, Provider records,
Medical Records, financial records, data, surveys and computer databases
available for examination and audit by ASES, HSS and its sub-agencies, the
Comptroller of Puerto Rico, the Comptroller General of the United States of
America and/or their authorized representatives. Any records requested hereunder
shall be produced for on-site review by ASES or sent to the requesting authority
by mail within fourteen (14) Calendar Days following a request. All records
shall be provided at the sole cost and expense of the Contractor. ASES shall
have unlimited rights to use, disclose, and duplicate all information and data
in any way relating to this Contract in accordance with applicable Puerto Rico
and federal laws and regulations but subject to any proprietary rights of the
Contractor over such information and data.

 

32.2.4 In certain circumstances, as follows, the authorities listed in
Section 32.2.3 of this Contract shall have the right to inspect and audit
records in a timeframe that exceeds the timeframe set forth in Section 32.1.1 of
this Contract.

 

  32.2.4.1 ASES determines that there is a special need to retain a particular
record or group of records for a longer period and notifies the Contractor at
least thirty (30) Calendar Days before the expiration of the timeframe set forth
in Section 32.1.1 of this Contract.

 

Page 505



--------------------------------------------------------------------------------

  32.2.4.2 There has been a Contract termination, dispute, Fraud, or similar
fault by the Contractor, resulting in a final judgment or settlement against the
Contractor, in which case the retention may be extended to three (3) years from
the date of the final judgment or settlement.

 

  32.2.4.3 ASES determines that there is a reasonable possibility of Fraud, and
gives the Contractor notice, before the expiration of the timeframe set forth in
Section 32.1.1 of this Contract, that it wishes to extend the time period for
retention of records.

 

  32.2.4.4 There has been, during the time period set forth in Section 32.1.1,
an audit initiated by CMS, the Comptroller of Puerto Rico, the Comptroller
General of the United States, or ASES, in which case the timeframe for retention
of records shall extend until the conclusion of the audit and publication of the
final report.

 

32.2.5 All records retention requirements set forth in this Article or in any
other Article shall be subject at all times and to the extent mandated by law
and regulation, to the HIPAA regulations described elsewhere in this Contract.

 

32.2.6

Subject to Article 52 of this Contract, the Contractor shall be subject to
Claims audits once every six months commencing on the Implementation Date. The
Contractor

 

Page 506



--------------------------------------------------------------------------------

  shall maintain accurate records at all times. Upon five (5) Business Days
notice, the Contractor shall provide ASES reasonable access to Claims’ records
to verify conformance with the terms of the Contract. If any such audit is an
on-site audit, it shall be conducted during the Contractor’s normal business
hours, and shall not be disruptive to the normal operations of the Contractor.
ASES shall be permitted to conduct audits in accordance with this Section with
any or all of its own internal resources or by securing the services of a third
party accounting or auditing firm, solely at ASES’s election and expense.

 

32.2.7 Every six months commencing on the Implementation Date, ASES shall have
the right to perform MIS audits.

 

32.3 Medical Record Requests

 

32.3.1 The Contractor shall require that the Network Providers agree that a copy
of each Enrollee’s Medical Record be made available, without charge, upon the
written request of the Enrollee or Authorized Representative within fourteen
(14) Calendar Days of the receipt of the written request.

 

32.3.2

The Contractor shall require that the Network Providers agree that Medical
Records be furnished at no cost to a new PCP, a PMG, an Out-of-Network Provider
or other

 

Page 507



--------------------------------------------------------------------------------

  specialist, upon the Enrollee’s written request, no later than fourteen
(14) Calendar Days following the written request.

 

32.3.3 Notwithstanding the foregoing, the Contractor must comply with the Puerto
Rico Patient Bill of Rights which states that every provider, medical-hospital
institution, and every insurer shall provide every patient a speedy access to
their files and records. A patient is entitled to receive a copy of his/her
medical record within a term which shall not exceed five (5) Calendar Days.

ARTICLE 33 CONFIDENTIALITY

 

33.1 General Confidentiality Requirements

 

33.1.1

The Contractor shall treat all information, including Medical Records and any
other health and Enrollment information that identifies a particular Enrollee or
that is obtained or viewed by it or through its staff and Subcontractors’
performance under this Contract as confidential information, consistent with the
confidentiality requirements of 45 CFR parts 160 and 164 and the terms of that
certain Business Associate Agreement dated as of September 19, 2011 by and
between the Contractor and ASES (the “Business Associate Agreement”). The
Contractor shall not use or disclose any information so obtained in any manner,
except as may be necessary for

 

Page 508



--------------------------------------------------------------------------------

  the proper discharge of its obligations under this Contract and permitted
under the Business Associate Agreement.

 

33.1.2 Employees or authorized Subcontractors of the Contractor who have a
reasonable need to know such Enrollee information for purposes of performing
their duties under this Contract shall use personal or patient information,
provided such employees or Subcontractors are covered by a non-disclosure
agreement that has been approved by ASES; provided, however, that the Business
Associate Agreement shall be considered pre-approved by ASES. The Contractor
shall remove any person from performance of services hereunder upon notice that
ASES reasonably believes that such person has failed to comply with the
confidentiality obligations of this Contract. The Contractor shall replace such
removed personnel in accordance with the staffing requirements of this Contract.

 

33.1.3 ASES, the Government of Puerto Rico, federal officials as authorized by
federal law or regulations, or the Authorized Representatives of these parties
shall have access to all confidential information in accordance with the
requirements of Puerto Rico and federal laws and regulations.

 

33.1.4

The confidentiality provisions contained in this Contract survive the
termination of this Contract and shall bind the Contractor, and its PMGs and
Network Providers, so

 

Page 509



--------------------------------------------------------------------------------

  long as they maintain any “protected health information” relating to
Enrollees, as such term is defined by 45 CFR Parts 160 and 164.

 

33.2 HIPAA Compliance

 

33.2.1 The Contractor shall assist ASES in its efforts to comply with the Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”) and its
amendments, rules, procedures, and regulations. To that end, the Contractor
shall cooperate with and abide by any requirements mandated by HIPAA and any
other applicable laws. The Contractor and ASES are bound by the terms and
conditions of the Business Associate Agreement for HIPAA compliance purposes. In
addition, the Contractor is required to sign a business associate agreement with
the PBM and the MBHO. The Parties shall cooperate on these matters and sign all
documents required to be HIPAA compliant including but not limited to the
Business Associate Agreement.

 

33.2.2 The Contractor must inform ASES in writing within two (2) Business Days
of any HIPAA compliance issues as a result of any breach or threatened breach of
this Article 33.

 

Page 510



--------------------------------------------------------------------------------

ARTICLE 34 TERMINATION OF CONTRACT

 

34.1 Termination by ASES

 

34.1.1 In addition to any other non-financial remedy set forth in this Contract
or available by law, or in lieu of any financial remedy contained in Article 19
of this Contract or available by law, and subject to compliance with the
termination procedures set forth in Section 34.4 below, ASES may terminate this
Contract:

 

  34.1.1.1 Termination Due to the Contractor’s Default. Upon thirty
(30) Calendar Days notice to the Contractor in the event the Contractor has
failed to carry out the material terms of this Contract, unless ASES, in its
reasonable discretion, determines that the Contractor has cured the default to
ASES’s reasonable satisfaction within the notice period. For purposes of this
Section a default shall not include any delay or non-performance of the
Contractor’s obligations that is caused by ASES’s failure to timely fulfill its
obligations hereunder, including but not limited to payments of the Claims
Payment under Section 21 of this Contract.

 

  34.1.1.2

Termination Due to the Contractor’s Insolvency or Bankruptcy. Immediately, upon
ASES providing written notice to the Contractor, in the event of the Contractor
is Insolvent or the Contractor files a petition in

 

Page 511



--------------------------------------------------------------------------------

  bankruptcy.

 

  34.1.1.2.1 In the event of the filing of a petition in bankruptcy, the
Contractor shall advise ASES within one (1) Business Day. If ASES reasonably
determines that the Contractor’s financial condition is not sufficient to allow
the Contractor to perform its Administrative Functions as described herein in
the manner reasonably required by ASES, ASES may terminate this Contract in
whole or in part, Immediately or in stages.

 

  34.1.1.2.2 In the event that this Contract is terminated the Contractor is
Insolvent, the Contractor shall guarantee that Enrollees shall not be liable
for:

 

  34.1.1.2.2.1 the Contractor’s debts; or

 

  34.1.1.2.3 the Covered Services provided to the Enrollees for which ASES does
not pay the Contractor or its Network Providers.

 

  34.1.1.3

Termination Due to Insufficient Funding. Immediately, upon ASES providing the
Contractor written notice pursuant to Section 16.11.8.6 that appropriated
federal and/or Puerto Rico funds become unavailable or that such funds will be
insufficient for the payment of ASES’s obligations

 

Page 512



--------------------------------------------------------------------------------

  under this Contract when due, unless both Parties agree, through a written
Amendment, to a modification of the obligations under this Contract.

 

  34.1.1.4 Termination Due to the Contractor’s Breach of Article 28.
Immediately, upon ASES providing written notice to the Contractor, in the event
that the Contractor or any of the persons listed in Section 28.1 of this
Contract fall under the prohibition stated in Section 28.1 or 28.6 of this
Contract; or, subject to Section 34.3 of this Contract, upon the occurrence of
any of the events specified in Section 28.3 of this Contract, as required under
Act 458 and Act 458 and Act 84.

 

  34.1.1.5 Termination Due to Change In Law Adversely Affecting Finances.
Immediately, upon prior written notice, upon the occurrence of any circumstance
described in Section 37.2.6 or any amendment of this Contract pursuant to
Section 54.2 that would adversely affect the economic circumstances of ASES, in
its reasonable determination.

 

34.2 Termination by the Contractor

 

34.2.1 In addition to any other remedy set forth in this Contract or available
by law, and subject to compliance with the termination procedures set forth in
Section 34.4 below, the Contractor may terminate this Contract:

 

Page 513



--------------------------------------------------------------------------------

  34.2.1.1 Termination Due to ASES’s Financial Breach. Upon fifteen
(15) Calendar Days written notice, in the event ASES is in arrears more than
ninety (90) Calendar Days with respect to the full payment of a monthly
Administrative Fee, or defaults in making full payment of three (3) consecutive
monthly payments of the Administrative Fee or in making full payment of two
(2) consecutive monthly payments of Claims Payments, and fails to cure such
breach within the notice period. For purposes of this Section, a default in
making full payment does not include instances where ASES has made any Withhold
payments of the Administrative Fee pursuant to the terms of this Contract,
provided that ASES has given the Contractor advance written notice of any such
Withhold of the Administrative Fee.

 

  34.2.1.2 Termination Due to ASES’s General Breach. Upon thirty (30) Calendar
Days written notice to ASES, in the event ASES has failed to carry out the
material terms of this Contract unless the Contractor, in its reasonable
discretion, determines that ASES has cured the default to the Contractor’s
reasonable satisfaction within the notice period. For purposes of this Section,
a default does not include the delay or failure in making payment of the
Administrative Fee or Claims Payments due under this Contract.

 

  34.2.1.3

Termination Due to Insufficient Funding. Immediately, upon receipt from

 

Page 514



--------------------------------------------------------------------------------

  ASES of a written notice pursuant to Section 16.11.8.6 that appropriated
federal and/or Puerto Rico funds become unavailable or that such funds will be
insufficient for the payment of ASES’s obligation under this Contract when due,
unless both Parties agree, through a written Amendment, to a modification of the
obligations under this Contract.

 

  34.2.1.4 Termination Due to Change In Law Adversely Affecting Finances.
Immediately, upon prior written notice, upon the occurrence of any circumstance
described in Section 37.2.6 or any amendment of this Contract pursuant to
Section 54.2 that would adversely affect the economic circumstances of the
Contractor, in its reasonable determination.

 

34.3 General Procedures

 

34.3.1

Opportunity to Cure. Each Party shall have the opportunity to cure any default
alleged in a termination notice sent pursuant to this Article 34, upon receiving
a written termination notice the other Party. With respect to termination by
ASES, the Contractor shall have the right to submit to ASES a written Corrective
Action Plan containing terms and conditions acceptable to ASES to cure such
default or an explanation of non-default in the thirty (30) Calendar Day period
from the date of receipt of ASES’ written termination notice and such plan or
explanation of non-default is accepted by ASES, in ASES’ sole discretion, which
acceptance shall not be

 

Page 515



--------------------------------------------------------------------------------

  unreasonably withheld, conditioned or delayed. With respect to termination by
the Contractor, ASES shall have the right to submit to the Contractor a written
Corrective Action Plan containing terms and conditions acceptable to the
Contractor to cure such default or an explanation of non-default in the thirty
(30) Calendar Day period from the date of receipt of the Contractor’s written
termination notice and such plan or explanation of non-default is accepted by
the Contractor, in the Contractor’s sole discretion, which acceptance shall not
be unreasonably withheld, conditioned or delayed. Failure to respond to a
termination notice or to invoke the Party’s right to resolve the matter through
the dispute resolution procedure under Article 49 of this Contract within such
thirty (30) Calendar Day notice period, shall constitute the Party’s waiver of
its right to contest the termination notice.

 

34.3.2 Continuing Obligations of the Contractor. Notwithstanding the termination
of this Contract pursuant to this Article 34 for any reason, the Contractor
shall remain obligated to provide the Administrative Functions as described in
Article 35, including but not limited to the payment of Claims for Covered
Services provided to Enrollees prior to the Termination Date and as specified in
the Patient’s Bill of Rights Act through the Runoff Period.

 

34.3.3

Continuing Obligations of ASES. Notwithstanding the termination of this Contract
for pursuant to this Article 34 for any reason, ASES shall remain obligated to
pay to the Contractor the Administrative Fee through the Termination Date
(inclusive of the

 

Page 516



--------------------------------------------------------------------------------

  Transition Period) and the Claims Payments through the end of the Runoff
Period.

 

34.3.4 Termination Procedures to be Strictly Followed. No termination of this
Contract shall be effective unless the termination procedures under Section 34.4
of this Contract have been strictly followed or waived by the Parties.

 

34.4 Termination Procedures

 

34.4.1

Provision of Termination Notice. ASES or the Contractor shall issue a written
termination notice pursuant to this Article 34 by certified mail, return receipt
requested, or in person with proof of delivery. Any such termination notice
shall cite the provision of this Contract giving the right to terminate, the
circumstances giving rise to termination, and the Termination Date.
Notwithstanding such termination notice (including any Immediate termination),
the Parties agree that this Contract shall remain in full force and effect
during a period not to exceed one-hundred twenty (120) Calendar Days commencing
on the date: (i) of the termination notice if such notice is not challenged by
the non-moving Party or the breach giving rise to the notice of termination is
not cured in accordance with Section 34.3.1of this Contract; (ii) of disposition
of the matter pursuant to Article 49 of this Contract; or (iii) as the Parties
otherwise mutually agree in writing (such period to be referred to as the
“Transition Period”, as further described under Article 35 of this Contract).
Termination of this Contract shall be effective at 11:59 p.m. Puerto Rico time
on the

 

Page 517



--------------------------------------------------------------------------------

  last day of the Transition Period, which shall be known as the Termination
Date.

 

34.4.2 Termination Procedure. The Parties agree that the following actions must
occur to effectuate the termination of this Contract:

 

  34.4.2.1 The moving Party shall provide the written termination notice to the
non-moving Party pursuant to Section 34.4.1 of this Contract, stating the reason
for the termination and the Termination Date (inclusive of the Transition
Period), which shall become effective unless the non-moving Party responds to
the termination notice in a timely manner pursuant to Section 34.4.2 B below;

 

  34.4.2.2 The non-moving Party shall provide to the moving Party a Corrective
Action Plan to address the alleged breach stated in the termination notice or a
written explanation of non-breach, or the non terminating Party submits the
matter for disposition under the dispute resolution procedure contained in
Article 49 of this Contract, within thirty (30) Calendar Days following receipt
of such termination notice;

 

  34.4.2.3

The moving Party shall provide written notice to the other Party of its
determination as to whether the breach described in the termination notice has
been waived or cured to its reasonable satisfaction within the thirty

 

Page 518



--------------------------------------------------------------------------------

  (30) Calendar Days period;

 

  34.4.2.4 The non-moving Party shall have a right to appeal the moving Party’s
unfavorable determination through the dispute resolution procedure under Article
49 within ten (10) Calendar Days following receipt of the unfavorable
determination; and

 

  34.4.2.5 ASES, upon any termination, including any determination affirmed
through the dispute resolution procedure under Article 49, shall give Enrollees
notice of the termination and information consistent with 42 CFR 438.10 on their
options for receiving Covered Services and Benefits following the Termination
Date.

 

34.4.3 Termination Procedures During Transition Period. As provided in the
Transition Plan required under Section 35.4 of this Contract, the Contractor
shall, during the Transition Period leading up to the Termination Date:

 

  34.4.3.1 Stop work under the Contract on the date and to the extent specified
in the notice of termination;

 

  34.4.3.2

Place no further orders or subcontract for materials, services, or facilities,
except as may be necessary for completion of such portion of the work

 

Page 519



--------------------------------------------------------------------------------

  under the Contract as is not terminated;

 

  34.4.3.3 Terminate all orders and subcontracts to the extent that they relate
to the performance of work terminated by the notice of termination;

 

  34.4.3.4 Assign to ASES, in the manner and to the extent directed by ASES, all
of the right, title, and interest of Contractor under the orders or subcontracts
so terminated, in which case ASES will have the right, at its discretion, to
settle or pay any or all claims arising out of the termination of such orders
and subcontracts;

 

  34.4.3.5 With the approval of ASES, settle all outstanding liabilities and all
claims arising out of such termination or orders and subcontracts, the cost of
which would be reimbursable in whole or in part, in accordance with the
provisions of the Contract;

 

  34.4.3.6 Complete the performance of such part of the work as shall not have
been terminated by the notice of termination;

 

  34.4.3.7

Take such action as may be necessary, or as ASES may direct, for the protection
and preservation of any and all property or information related to the Contract
that is in the possession of Contractor and in which ASES

 

Page 520



--------------------------------------------------------------------------------

  has or may acquire an interest;

 

  34.4.3.8 Promptly make available to ASES, or to another MCO or third party
administrator acting on behalf of ASES, any and all records, whether medical or
financial, related to the Contractor’s activities undertaken pursuant to this
Contract and the Transition Plan. Such records shall be provided at no expense
to ASES;

 

  34.4.3.9 Promptly supply all information necessary to ASES, or a managed care
plan or third party administrator acting on behalf of ASES, for payment of any
outstanding Claims at the time of termination subject to the terms of this
Contract; and

 

  34.4.3.10 Submit a Transition Plan to ASES for review and approval, which
approval shall not be unreasonably withheld, conditioned or delayed. Such plan
shall include commitments to carry out the following obligations:

 

  34.4.3.10.1 Maintain Claims processing functions during the Transition Period
and the Runoff Period, as necessary, in order to complete adjudication of all
Claims. No Administrative Fee will be paid during the Runoff Period;

 

Page 521



--------------------------------------------------------------------------------

  34.4.3.10.2 Comply with all duties and/or obligations incurred prior to the
Termination Date of the Contract, including but not limited to, any pending
Appeal process as described in Section 14.5 of this Contract;

 

  34.4.3.10.3 File all Reports require to Article 18 of this Contract during the
Term of the Contract (including the Transition Period) in the manner described
in this Contract;

 

  34.4.3.10.4 Ensure the efficient and orderly transition of Enrollees from
coverage under this Contract to coverage under any new arrangement developed or
agreed to by ASES, including diligent cooperation with another contractor, upon
the terms set forth in Article 35;

 

  34.4.3.10.5 Maintain the financial requirements and insurance set forth in
this Contract until the Termination Date;

 

  34.4.3.10.6 Meet with ASES personnel, as requested, to ensure satisfactory
completion of all obligations under the Transition Plan; and

 

  34.4.3.10.7

Submit Reports to ASES as directed, but no less frequently than every thirty
(30) Calendar Days, detailing the Contractor’s progress in completing its
obligations under this Contract during the Transition

 

Page 522



--------------------------------------------------------------------------------

  Period, unless otherwise established in Article 18 of this Contract.

 

34.4.4 Final Report. On the Termination Date, the Contractor shall submit a
final report to ASES describing how the Contractor has completed its obligations
under this Contract as of the Termination Date (the “Final Report”). ASES will
advise, within twenty (20) Calendar Days of receipt of the Final Report, if all
of the Contractor’s obligations are discharged. If ASES finds that the Final
Report does not evidence that the Contractor has fulfilled its continuing
obligations, then ASES will require the Contractor to submit a revised Final
Report to ASES for approval, and take any other action necessary to discharge
all of its duties under this Contract, as directed by ASES. ASES acknowledges
that it shall not unreasonably withhold, condition or delay its approval of the
Final Report or revised Final Report, as applicable.

 

34.5 Except as provided in this Article 34, a notification from a Party that it
intends to terminate this Contract shall not release the other Party from its
obligations under this Contract.

ARTICLE 35 PHASE IN, PHASE-OUT AND COOPERATION WITH OTHER CONTRACTORS

 

35.1 [Intentionally left blank].

 

Page 523



--------------------------------------------------------------------------------

35.2 If in the best interest of Enrollees of MiSalud, ASES develops and
implements new projects that impact the scope of services in the Service
Regions, the Contractor shall assist in the implementation process after
receiving at least ninety (90) Calendar Days written notice from ASES of such
change, and pursuant to written Amendment of the Contract. The Per Member Per
Month Administrative Fee shall be adjusted accordingly and documented in the
Amendment.

 

35.3 In the event that ASES has entered into, or enters into, agreements with
other contractors for additional work related to the Covered Services and
Benefits made available by the Contractor hereunder, the Contractor agrees to
cooperate fully with such other contractors. The Contractor shall not commit any
act or omission that will interfere with the performance of work by any other
contractor, or actions taken by ASES to facilitate the work.

 

35.4

If either Party exercises its right of termination under Article 34, the
Contractor agrees that it will not engage in any behavior or inaction that
prevents or hinders the work of another contractor or ASES, as the case may be.
The Contractor shall continue to comply with the terms of this Contract until
the Termination Date, subject to compliance by ASES with its obligations under
this Contract including those set forth in Article 21. Upon receiving ASES’s
notice that it intends to terminate the Contract or upon Contractor exercising
its limited termination rights, the Parties shall formulate and agree on a
written transition plan (the “Transition Plan”) within thirty (30) Calendar

 

Page 524



--------------------------------------------------------------------------------

  Days of receiving or giving the notice, as the case may be. The Transition
Plan shall include all the elements listed in Section 34.8 of this Contract. The
Parties agree that the Contractor will not have successfully met its obligation
under this Section until ASES accepts the Contractor’s Transition Plan, which
acceptance shall not be unreasonably withheld, conditioned or delayed.

 

35.5 Phase Out Transition Period

 

35.5.1 The Transition Period shall allow a new physical health care services
plan designated by ASES under the MiSalud Program to take over for the
Contractor in the Service Regions. During the Transition Period, this Contract
shall remain in full force and effect.

 

35.5.2 The Transition Period shall always be deemed to end on the last day of a
month, and shall never be of a term of more than one hundred twenty
(120) Calendar Days from the date specified under the applicable circumstances
in Section 34.8. Upon termination of the Transition Period, the Contractor shall
not be obligated to continue to provide Administrative Services and arrange for
Covered Services except as required under the Patient’s Bill of Rights Act. The
Contractor shall continue all reporting requirements in accordance with the
Contract.

 

Page 525



--------------------------------------------------------------------------------

35.5.3 The Contractor will comply with any clarifications, amendments or
supplements made to this Contract during the Transition Period as required by
applicable federal law or CMS regulations; provided, that the Contractor may
contact CMS directly to clarify any doubts regarding to the applicability of any
such clarifications, amendments or supplements to this Contract.

 

35.5.4 The Parties agree that during the Transition Period and, if applicable,
the Runoff Period, the terms and conditions of the Contract shall remain in full
force and effect, including but not limited to ASES’ ongoing obligation to pay
the Administrative Fee during the Transition Period and Claims Payments during
the Transition Period and Runoff Period.

 

35.5.5 Continuation and Access of Care

 

  35.5.5.1

During the Transition Period, the Contractor shall arrange for the continuation
of care and access to Covered Services and Benefits for Enrollees as provided
and contemplated under the Contract. To assure continuation of care and access
of Covered Services and Benefits during the Transition Period, the Contractor
shall comply with the requirements of Section 9.5 and 9.6 of the Contract. Any
proposed change, modification, or reduction in the Provider ratio requirements
in Section 9.5 of this Contract or the Network Provider ratio requirements in
Section 9.6

 

Page 526



--------------------------------------------------------------------------------

  of this Contract during the Transition Period must be previously approved in
writing by ASES. If a Provider leaves the Network, the Contractor shall notify
Enrollees pursuant to Sections 6.6 of this Contract.

 

  35.5.5.2 Following the Transition Period, the Contractor shall have no
obligation to arrange for the continuation of care and access to Covered
Services and Benefits for any Enrollee, except as required under the Patient’s
Bill of Right Act.

 

35.5.6 Providers’ Claims Payment

 

  35.5.6.1 The Contractor shall pay Providers’ Claims for Covered Services
furnished prior to and during the Transition Period provided ASES has complied
with its obligations under this Contract including those set forth in Article 21
of this Contract.

 

  35.5.6.2 ASES or its designee shall have the right to audit and monitor
payments made to Providers during the Transition Period and the Runoff Period.

 

  35.5.6.3 ASES or its designee may verify the payment process once completed
and the verification process may proceed as follows:

 

Page 527



--------------------------------------------------------------------------------

  35.5.6.3.1 Final check register for each payment cycle will be provided to
ASES or its designee and will be used as the master document for the validation
of payments being produced and delivered to Providers.

 

  35.5.6.3.2 Confirmation to ASES or its designee of the production of checks or
electronic wire payments to the Providers, as per the final check registers.
ASES or its designee will confirm the production of the checks by being present
at the Contractor’s facility when the Contractor is issuing the checks and at
the time the processing of the electronic wire transfers is taking place.

 

  35.5.6.3.3 Upon notification by the Contractor to ASES or its designee that
the production of the checks or the wire transfer will take place, ASES or its
designee agree to be present at the Contractor’s facilities as soon as
practicable.

 

  35.5.6.3.4 Confirmation to ASES or its designee of the delivery of payments to
Providers either by checks or electronic wire transfer. The confirmation to ASES
may include the examination of the delivery of such payments by ASES or its
designee.

 

Page 528



--------------------------------------------------------------------------------

  35.5.6.3.5 Certification issued by the Contractor that the checks to Providers
reflected in the final check registers were duly issued and mailed to Providers.

 

  35.5.6.3.6 ASES retains the ability to reasonably request and receive
pertinent documents from the Contractor with respect to confirmation of payments
made by the Contractor to Providers. This may include, at ASES’s discretion, but
pursuant to and as provided in the Contract, without limitation the actual
examination of pertinent documents, other than checks, as they are processed
through the payment cycle.

 

  35.5.6.3.7 The monitoring process may include the verification by ASES or its
designee of the delivery of the corresponding payments made by the Contractor to
the corresponding Providers, including the presence of ASES or its designee at
the time of actual delivery of the checks to the Providers. In the case such
delivery consists in payment by mail, ASES retains the ability to monitor the
delivery of such payments to the US Post Office, either by the Contractor or by
any Subcontractor retained by the Contractor to perform such delivery.

 

Page 529



--------------------------------------------------------------------------------

  35.5.6.3.8 ASES or its designee may reasonably request information regarding
advances of future payment of Claims made by the Contractor to its Providers.

 

  35.5.6.3.9 The activities of ASES or its designee shall in no manner unduly or
unreasonably delay, disrupt or interfere with the Contractor’s customary process
for Claims payment to Providers.

 

  35.5.6.3.10 ASES acknowledges that in order for the Contractor to process the
cycle of payments to Providers as hereby contemplated during the Contract Term
(inclusive of the Transition Period) and the Runoff Period, it must receive the
Claims Payment in accordance with the Contract.

 

  35.5.6.4 The Contractor shall process all Claims for Covered Services provided
during the Contract Term (inclusive of the Transition Period) and the Runoff
Period, provided ASES has complied with its obligations under this Contract
including those set forth in Article 21.

 

  35.5.6.5 During the Transition Period and Runoff Period, the Contractor shall
continue to comply with all Claims reporting requirements in this Contract.

 

Page 530



--------------------------------------------------------------------------------

35.5.7 Grievance System

 

  35.5.7.1 The Contractor shall comply with all duties and/or obligations
incurred under the Contract during the Transition Period, with respect to the
Grievance System process established in Article 14 of the Contract.

 

35.5.8 Phase-Out Transition Reports and Meetings

 

  35.5.8.1

The Contractor shall file, on a timely basis, all necessary Reports concerning
the operations of the Contractor pursuant to the Contract, including the
Transition Period and the Runoff Period as required by applicable law and as
otherwise required pursuant to this Contract. The Contractor shall also deliver
Reports concerning the operations of the Contractor with respect to the MiSalud
Program reasonably requested by ASES throughout the duration of the Transition
Period or the Runoff Period, as the case may be (collectively “Transition
Reports”). Unless otherwise specifically indicated, the Contractor shall use
Reasonable Efforts to submit to ASES any Transition Reports requested by ASES at
least three (3) Calendar Days prior to the due date of any such Report, provided
the request is made during normal business hours Monday through Thursday,
excluding Friday and holidays, unless otherwise a

 

Page 531



--------------------------------------------------------------------------------

  shorter period is reasonably warranted under the then existing circumstances.

 

  35.5.8.2 ASES shall provide Transition Report templates. ASES will provide
training on the Transition Report templates.

 

  35.5.8.2.1 Transition Reports may include the following: (i) Grievances and
Appeals (Enrollee complaints, grievances, notices of Action, Appeals, and
Administrative Law Hearing requests); (ii) Enrollee and Provider Mailings (ID
cards mailed to Enrollees, Enrollee and Provider notices mailed and date mailed,
Enrollee notices returned to the Contractor); (iii) Provider Network (network
report by Provider type including Providers leaving the Contractor Provider
network (General or PPN) to ensure network adequacy as defined in the Contract
during the Transition Period); (iv) Financial Management and Claims Payment
(financial records, encounter data, paid, pending, and denied Claims); (v) Call
Center Operations, and (vi) PMG Services and Payments.

 

  35.5.8.3

ASES and the Contractor shall meet with each other’s personnel, as reasonably
requested, to ensure satisfactory completion of all obligations under the
Contract, the Transition Period or Runoff Period, including, but

 

Page 532



--------------------------------------------------------------------------------

  not limited to weekly meetings and designating a transition team and a team
leader.

 

35.6 Phase-In Transition Reports and Meetings

 

35.6.1 Upon request by ASES, the Contractor shall assist and diligently
cooperate with other contractors that ASES enters into agreement with during the
Transition Period.

 

  35.6.1.1 The Contractor cooperation and assistance includes, but is not
limited to, submission of data and reports as reasonably required by ASES to
protect the Enrollees and to promote continuity of care.

 

35.6.2 External Quality Review

 

  35.6.2.1 The Contractor shall be available to participate in the EQRO’s onsite
evaluation process during the Transition Period. The Contractor shall assist the
EQRO with all reasonable requests including, but not limited to, providing
samples of Grievances for the period covered by the Contract Term, by Service
Region.

 

  35.6.2.2

The HEDIS activity for calendar year 2013 shall be prepared by the new physical
health service provider or providers. The Contractor shall

 

Page 533



--------------------------------------------------------------------------------

  provide all HEDIS data to the new physical health service provider or
providers, as of the Termination Date of the Contract.

 

35.6.3 Notices and Communications to Enrollees and Providers

 

  35.6.3.1 The Contractor shall make all necessary notices to Enrollees and
Providers as may be legally required under the Contract, or otherwise required
under applicable law during the Transition Period. Such notices shall be
previously approved in writing by ASES.

 

35.6.4 Call Centers

 

  35.6.4.1 The call center scripts used during the Transition Period shall be
previously approved in writing by ASES.

 

35.6.5 Records Retention

 

  35.6.5.1

The Contractor shall abide by the record retention schedule provided by ASES in
compliance with the Contract. Records must be provided and made available to
ASES for inspection and audit for a period of seven (7) years from the date of
final payment under the Contract, the Transition Period or the Runoff Period, as
applicable. The Contractor shall provide

 

Page 534



--------------------------------------------------------------------------------

  ASES during normal business hours, the right to inspect these records during
the seven (7) year period specified in the Contract.

 

35.7 ASES Obligations

 

35.7.1 ASES shall continue to pay the Contractor its Administrative Fee pursuant
to the terms of the Contract until the Termination Date of the Contract,
inclusive of the Transition Period.

 

35.7.2 ASES shall process the Per Member Per Month Administrative Fee
corresponding to Enrollees that were enrolled during the last month of the
Transition Period to calculate the Administrative Fee. This Administrative Fee
will be due on the next month following the termination of the Transition
Period.

 

35.7.3 During the Transition Period, ASES will continue submitting to the
Contractor the eligibility files, including new eligible, cancellations,
rejections and full files.

 

35.8 Contractor Objections to Payment

 

35.8.1

The Contractor shall present to ASES, in accordance with the provisions of the
Contract, any objections to payment of Claims Payment or the Administrative Fee

 

Page 535



--------------------------------------------------------------------------------

  payment due or other amounts due by ASES to the Contractor under the Contract,
as the case may be.

 

35.8.2 Once ASES submits to the Contractor the payment file corresponding to the
last month of the Transition Period, the Contractor will have ninety
(90) Calendar Days from the date the Contractor receives the detailed payment
file to reconcile the Administrative Fee and submit the enrollment discrepancies
and corrections to ASES for processing.

 

35.9 Runoff Period

 

35.9.1 During the Runoff Period the Contractor shall:

 

  35.9.1.1 Arrange for the continuation of care and access to Covered Services
and Benefits for those certain Enrollees specified, and under the circumstances
described, in Section 35.5.5.2 of this Contract; provided, that ASES shall be
responsible for the payment of such services in accordance with Article 21 of
this Contract;

 

  35.9.1.2

Pay Providers’ Claims for Covered Services furnished to Enrollees prior to and
during the Transition Period provided ASES has complied with its

 

Page 536



--------------------------------------------------------------------------------

  obligations under this Contract including those set forth in Article 21 of
this Contract;

 

  35.9.1.3 Provide to ASES upon its reasonable request Transition Reports
regarding the operations of the Contractor with respect to the MiSalud Program
during the Runoff Period; and

 

  35.9.1.4 Cooperate and meet with representatives of ASES at mutually agreed
upon times to review and facilitate the Contractor’s provision of its limited
Administrative Services described in this Section 35.9.1 of this Contract during
the Runoff Period.

 

35.9.2 During the Runoff Period ASES shall:

 

  35.9.2.1 Make Claims Payments to the Contractor pursuant to Article 21 of this
Contract to enable the Contractor to pay Providers’ Claims for Covered Services
furnished to Enrollees prior to and during the Transition Period;

 

  35.9.1.3

Provide to the Contractor upon its reasonable request such information,
including but not limited to information described in Article 4 of this
Contract, reasonably necessary for the Contractor to render its limited

 

Page 537



--------------------------------------------------------------------------------

  Administrative Services as described in Section 35.9.1 of this Contract during
the Runoff Period; and

 

  35.9.1.4 Cooperate and meet with representatives of the Contractor at mutually
agreed upon times to review and facilitate the Contractor’s provision of its
limited Administrative Services described in this Section 35.9.1 of this
Contract during the Runoff Period.

ARTICLE 36 INSURANCE

 

36.1

The Contractor shall, at a minimum, prior to the commencement of work, procure
the insurance policies identified below at the Contractor’s own cost and expense
and shall furnish ASES with proof of coverage at least in the amounts indicated.
It shall be the responsibility of the Contractor to require any Subcontractor to
secure the same insurance coverage as prescribed herein for the Contractor, and
to obtain a certificate evidencing that such insurance is in effect. In the
event that any such insurance is proposed to be reduced, terminated or cancelled
for any reason, the Contractor shall provide to ASES at least thirty
(30) Calendar Days prior written notice. Prior to the reduction, expiration
and/or cancellation of any insurance policy required hereunder, the Contractor
shall secure replacement coverage upon the same terms and provisions to ensure
no lapse in coverage, and shall furnish, at the request of ASES, a

 

Page 538



--------------------------------------------------------------------------------

  certificate of insurance indicating the required coverage. The provisions of
this Section shall survive the expiration or termination of this Contract for
any reason. The Contractor shall maintain insurance coverage sufficient to
insure against claims arising at any time during the term of the Contract,
consisting of the following:

 

36.1.1 Workers’ Compensation Insurance, the policy(ies) to insure the statutory
limits established by law of the Government of Puerto Rico. The Workers’
Compensation Policy must include Coverage B – Employer’s Liability Limits of:

 

  36.1.1.1 Bodily injury by accident: five hundred thousand dollars ($500,000)
each accident;

 

  36.1.1.2 Bodily Injury by Disease: five hundred thousand dollars ($500,000)
each employee; and

 

  36.1.1.3 One million dollars ($1,000,000) policy limits.

 

36.1.2 The Contractor shall require all Subcontractors performing work under
this Contract to obtain an insurance certificate showing proof of Worker’s
Compensation Coverage.

 

36.1.3 The Contractor shall have commercial general liability policy(ies) as
follows:

 

Page 539



--------------------------------------------------------------------------------

  36.1.3.1 Combined single limits of one million dollars ($1,000,000) per person
and three million dollars ($3,000,000) per occurrence;

 

  36.1.3.2 On an “occurrence” basis; and

 

  36.1.3.3 Liability for property damage in the amount of three million dollars
($3,000,000) including contents coverage for all records maintained pursuant to
this Contract.

ARTICLE 37 COMPLIANCE WITH ALL LAWS

 

37.1 Nondiscrimination

 

37.1.1

The Contractor shall comply with applicable federal and Puerto Rico laws, rules,
and regulations, and the Puerto Rico policy relative to nondiscrimination in
employment practices because of political affiliation, religion, race, color,
sex, physical handicap, age, or national origin. Applicable federal
nondiscrimination law includes, but is not limited to, Title VI of the Civil
Rights Act of 1964, as amended; Title IX of the Education Amendments of 1972, as
amended; the Age Discrimination Act of 1975, as amended; Equal Employment
Opportunity and its implementing regulations (45 CFR 74 Appendix A (1),
Executive Order 11246 and 11375); the Rehabilitation Act of 1973; and the
Americans with Disabilities Act of 1993 and its implementing

 

Page 540



--------------------------------------------------------------------------------

  regulations (including but not limited to 28 CFR § 35.101 et seq.).
Nondiscrimination in employment practices is applicable to employees for
employment, promotions, dismissal and other elements affecting employment.

 

37.1.2 The Contractor shall comply with all applicable provisions of the Puerto
Rico Patient’s Bill of Rights and its implementing regulation, which prohibit
discrimination against any patient.

 

37.2 Compliance with All Laws

 

37.2.1 Each Party agrees that it will comply fully with and abide by all federal
and Puerto Rico laws, rules, regulations, statutes, policies, or procedures that
may govern the Contract, including but not limited to those listed in Attachment
1, to the extent applicable.

 

37.2.2 Subject to Sections 34.1.1.5, 34.1.3.4, 37.26 and 54.2 of this Contract,
all Puerto Rico and federal laws, rules, and regulations, consent decrees, court
orders, policy letters and normative letters, and policies and procedures,
including but not limited to those described in Attachment 1, are hereby
incorporated by reference into this Contract to the extent applicable.

 

Page 541



--------------------------------------------------------------------------------

37.2.3 To the extent that applicable laws, rules, regulations, statutes,
policies, or procedures require the Contractor to take action or inaction, any
costs, expenses, or fees associated with that action or inaction shall be borne
and paid by the Contractor solely. Such compliance-associated costs include, but
are not limited to, attorneys’ fees, accounting fees, research costs, or
consultant costs, where these costs are related to, arise from, or are caused by
compliance with any and all laws.

 

37.2.4 The Contractor shall include notice of grantor agency requirements and
regulations pertaining to reporting and patient rights under any contracts
involving research, developmental, experimental or demonstration work with
respect to any discovery or invention which arises or is developed in the course
of or under such contract, and of grantor agency requirements and regulations
pertaining to copyrights and rights in data.

 

37.2.5 The Contractor certifies and warrants to ASES that at the time of
execution of this Contract: (i) it is a corporation duly authorized to conduct
business in Puerto Rico, and has filed all the required income tax returns for
the preceding five years; and (ii) it filed its report due with the Office of
the Commissioner of Insurance during the five (5) years preceding the Effective
Date of this Contract.

 

37.2.6

Notwithstanding any other provision of this Contract to the contrary, if, as a
result of (i) any change in or adoption of any Puerto Rico and/or federal laws,
rules,

 

Page 542



--------------------------------------------------------------------------------

  regulations, policies, or procedures, or the interpretation of such laws,
rules, regulations, policies, or procedures, including without limitation, those
from CMS or any change to the Medicaid State plan, (ii) any amendment of this
Contact pursuant to Section 54.2, (iii) any change required pursuant to
Section 57.3 due to changes, clarifications, or supplementations as a result of
CMS requirements, or (iv) any change in an adoption of any MiSalud Policies and
Procedures, either Party is adversely affected by such change, it may so notify
the other Party. The Parties shall use good faith efforts to promptly
renegotiate, in a term not to exceed thirty (30) Business Days, the
Administrative Fee and amend the Contract to reflect the additional cost and
expenses to the Contractor as a result of such change or amendment. In the event
that the Parties cannot agree on the adjustment to the Administrative Fee, the
matter shall be resolved pursuant to the dispute resolution provisions set forth
in Article 49 of this Contract, subject to the Contractor’s rights under
Section 34.1.3.4 of this Contract and ASES’s rights under Section 34.1.1.5 of
this Contract.

ARTICLE 38 CONFLICT OF INTEREST AND CONTRACTOR INDEPENDENCE

 

38.1 The duty to provide information about interests and conflicting relations
is continuous and extends throughout the Contract Term.

 

Page 543



--------------------------------------------------------------------------------

38.2 The Contractor covenants that it presently has no interest and shall not
acquire any interest, direct or indirect, that would conflict in any material
manner or degree with, or have a material adverse effect on the performance of
its services hereunder. The Contractor further covenants that in the performance
of the Contract no person having any such interest shall be employed. The
Contractor shall submit a conflict of interest form, attesting to these same
facts, by January 10 of each calendar year; and at any time, within fifteen
(15) Calendar Days of request by ASES.

 

38.3 It shall be the responsibility of the Contractor to maintain independence
and to establish necessary policies and procedures to assist the Contractor in
determining if the actual Contractors performing work under this Contract have
any impairment to their independence.

 

38.4 The Contractor further agrees to take all necessary actions to eliminate
threats to impartiality and independence, including but not limited to
reassigning, removing, or terminating Providers or Subcontractors.

 

38.5

ASES acknowledges that it has no objections to the Contractor during the Term of
this Contract acquiring and operating, through an affiliated HMO organized under
Chapter 19 of the Puerto Rico Insurance Code, health facilities that may provide
Covered Services to Enrollees in the MiSalud Program. Upon the request of the
Contractor, ASES shall request the opinion of the Puerto Rico Department of
Justice

 

Page 544



--------------------------------------------------------------------------------

  confirming that any such action by the Contractor and its affiliated HMO would
not adversely affect the Contractor’s ability to comply with applicable Puerto
Rico law.

 

38.6 ASES acknowledges that: (i) the Contractor has disclosed to ASES that the
Contractor holds a minority ownership interest in NeoDeck Holdings, Inc., a
software development company that offers a certified EHR system that meets the
specifications in Attachment 15 of this Contract; and (ii) Network Providers may
select the NeoDeck EHR system, from among other EHR Systems produced by other
software developers with which the Contractor has no affiliation, to meet their
obligations to implement and maintain an EHR system in accordance with the
specifications set forth in Attachment 15 of this Contract. The Contractor
acknowledges that it will not require the use of NeoDeck Holdings, Inc.’s EHR
system to satisfy such Provider obligation.

ARTICLE 39 CHOICE OF LAW OR VENUE

 

39.1 This Contract shall be governed in all respects by the laws of Puerto Rico.
Any lawsuit or other action brought against ASES or the Government of Puerto
Rico based upon or arising from this Contract shall be brought in a court or
other forum of competent jurisdiction in Puerto Rico.

ARTICLE 40 THIRD-PARTY BENEFICIARIES

 

Page 545



--------------------------------------------------------------------------------

40.1 Except as expressly provided herein, no term or provision hereof shall be
construed in any way to grant, convey or create any rights or interest to or in
any person or entity not a Party to this Contract, except with respect to
payments to Providers that have rendered Covered Services and Benefits to
Enrollees in the MiSalud Plan as set forth in this Contract.

ARTICLE 41 SURVIVABILITY

 

41.1 The representations and warranties made by the Parties in this Contract
shall survive the delivery or provision of all services hereunder.

ARTICLE 42 PROHIBITED AFFILIATIONS WITH INDIVIDUALS DEBARRED AND SUSPENDED

 

42.1

The Contractor certifies that it is not presently debarred, suspended, proposed
for debarment or declared ineligible for award of contracts by any federal or
Puerto Rico agency, as provided in Section 13.4 of this Contract. In addition,
the Contractor certifies that, to the best of its knowledge based on its
compliance with the procedures established in Section 9.4.9 of this Contract, it
does not presently employ or subcontract with any person or entity that could be
excluded from participation in the Medicaid Program under 42 CFR 1001.1001
(exclusion of entities owned or controlled by a sanctioned person) or 1001.1051
(exclusion of individuals with ownership or control

 

Page 546



--------------------------------------------------------------------------------

  interest in sanctioned entities). Any violation of this Article shall be
grounds for termination pursuant to Article 34 of this Contract.

ARTICLE 43 WAIVER

 

43.1 The waiver by either Party of any breach of any provision contained in this
Contract by the other Party shall not be deemed to be a waiver of such provision
on any subsequent breach of the same or any other provision contained in this
Contract and shall not establish a course of performance between the Parties
contradictory to the terms hereof.

ARTICLE 44 FORCE MAJEURE

 

44.1 Neither Party to this Contract shall be responsible for delays or failures
in performance resulting from acts beyond the control of such Party. Such acts
shall include, but not be limited to, acts of God, strikes, riots, lockouts,
acts of war, epidemics, fire, earthquakes, or other disasters.

ARTICLE 45 BINDING

 

Page 547



--------------------------------------------------------------------------------

45.1 This Contract and all of its terms, conditions, requirements, and
amendments shall be binding on ASES and the Contractor and their respective
successors and permitted assigns.

ARTICLE 46 TIME IS OF THE ESSENCE

 

46.1 Time is of the essence in this Contract. Any reference to “Days” shall be
deemed Calendar Days unless otherwise specifically stated.

ARTICLE 47 AUTHORITY

 

47.1 ASES has full power and authority to enter into this Contract, and the
person signing on behalf of ASES has been properly authorized and empowered to
enter into this Contract on behalf of ASES and to bind ASES to the terms of this
Contract. The Contractor has full power and authority to enter into this
Contract, and the person signing on behalf of the Contractor has been properly
authorized and empowered to enter into this Contract on behalf of the Contractor
and to bind the Contractor to the terms of this Contract. Each Party further
acknowledges that it has had the opportunity to consult with and/or retain legal
counsel of its choice, read this Contract. Each party acknowledges that it
understands this Contract and agrees to be bound by it.

ARTICLE 48 ETHICS IN PUBLIC CONTRACTING

 

Page 548



--------------------------------------------------------------------------------

48.1 The Contractor understands, states, and certifies that it made its Proposal
without collusion or fraud and that it did not offer or receive any kickbacks or
other inducements from any other contractor, supplier, manufacturer, or
Subcontractor in connection with its Proposal.

ARTICLE 49 DISPUTE RESOLUTION

 

49.1 Any dispute between the Parties arising out of, relating to, or in
connection with this Contract, including any question regarding its existence,
validity or termination or any question as to whether such dispute is subject to
the provisions contained in this Article 49, shall be resolved as set forth in
this Article 49.

 

49.2 Informal Dispute Resolution Procedures

The Parties agree that, at all times, they will attempt in good faith to resolve
all disputes that may arise under this Contract. The Parties further agree that,
upon receipt of written notice of a dispute from a Party, the Parties shall
refer the dispute to the designated person of each Party. The designated persons
shall negotiate in good faith to resolve the dispute, conferring as often as
they deem reasonably necessary, and shall gather and in good faith furnish to
each other the information pertinent to the dispute. Statements made by
representatives of the Parties during the dispute resolution mechanisms set
forth in this Article 49 and documents specifically created for such

 

Page 549



--------------------------------------------------------------------------------

dispute resolution mechanisms shall be considered part of settlement
negotiations and shall not be admissible in evidence in any proceeding without
the mutual written consent of the Parties.

 

49.3 Arbitration.

 

49.3.1

If the procedures described in Sections 49.2 do not result in resolution of a
dispute arising under this Contract within thirty (30) Calendar Days after the
notice referring the dispute to the designated person of each Party as provided
in Section 49.2, the dispute shall be exclusively and finally settled by
arbitration in accordance with the Commercial Arbitration Rules for the AAA then
in effect (the “AAA Commercial Rules”). Either Party may initiate the
arbitration, as provided in the AAA Commercial Rules. The place of arbitration
shall be San Juan, Puerto Rico, unless the Parties otherwise agree. Pursuant to
Section 39 of this Contract, the arbitration panel shall determine the rights
and obligations of the Parties in accordance with the substantive laws of Puerto
Rico and without regard to the conflict of laws principles thereof. Except as
agreed by the Parties, the arbitration panel shall have no power to alter or
modify any terms or provisions of this Agreement or to render any award that, by
its terms or effects, would alter or modify any term or provision of this
Agreement. The arbitration panel shall be composed of three arbitrators, one to
be selected by ASES, one to be selected by the Contractor and the third to be
selected by the two previously-selected arbitrators. If the two
previously-selected arbitrators

 

Page 550



--------------------------------------------------------------------------------

  cannot agree on the selection of the third arbitrator, within thirty
(30) Calendar Days from their appointment by the Parties, either Party may file
an action in the Puerto Rico Court of First Instance in San Juan, Puerto Rico,
and request that said Court appoint the third arbitrator. Once the arbitration
panel has been composed, the arbitrators shall act as neutrals and not as party
arbitrators, and no Party shall engage in any ex parte communication with any
member of the arbitration panel. Each Party shall bear equally the costs of the
arbitration panel and attorneys’ fees as determined by the arbitration panel.
The award shall include interest from the date of any breach or violation of
this Agreement or the incurring of any obligation as determined in the
arbitration award until paid in full. The award shall be in writing and state
the reasons upon which it is based. The award shall be final and binding on the
Parties. Judgment on the award may be entered by any court of competent
jurisdiction.

 

49.3.2. Disputes Regarding Arbitration Any dispute between the Parties as to
whether a dispute shall be submitted to arbitration under Sections 49.2 shall be
resolved by initiation of an action in the Commonwealth Court of First Instance,
San Juan Part (the “Commonwealth Court”).

 

Page 551



--------------------------------------------------------------------------------

49.4 Court Action Each Party to this Contract agrees that it may not initiate a
civil action in Commonwealth Court other than provisional remedies sought on an
expedited basis.

ARTICLE 50 SECTION TITLES NOT CONTROLLING

 

50.1 The Section and Article titles used in this Contract are for reference
purposes only and shall not be deemed a part of this Contract.

ARTICLE 51 HOLD HARMLESS

 

51.1 The Contractor shall indemnify and hold ASES, and its officers and
directors harmless from and against all losses, damages, claims, demands, fines,
costs, penalties, liabilities and expenses of every kind, including but not
limited to reasonable attorneys’ fees (collectively, “Losses”) to which they may
be subjected based on or arising from (i) the acts or omissions of the
Contractor, or its employees and permitted assigns in the conduct, performance,
or execution of any obligation of the Contractor under this Contract; or
(ii) any breach by the Contractor of any of its representations or warranties
contained in this Contract. The Parties acknowledge that the Contractor shall
not be liable for any such Losses to the extent that such Losses are caused by
or arise from the negligence or willful misconduct of ASES.

 

Page 552



--------------------------------------------------------------------------------

51.2 ASES shall indemnify and hold the Contractor, Triple-C, Inc., and their
respective officers and directors harmless from and against all Losses to which
they may be subjected: (i) based on or arising from the acts or omissions of the
ASES or its employees, and permitted assigns in the conduct, performance, or
execution of any obligation of ASES under this Contract; (ii) based on or
arising from any breach by ASES of any of its representations or warranties
contained in this Contract; (iii) by any FQHC with respect to any dispute
regarding payment for any FQHC Service provided outside the scope of this
Contract; or (iv) by any Provider, PMG or Enrollee on account of the conduct,
performance, execution, decisions, and representations of MCS during its tenure
and administration of the MiSalud Program in the Service Regions. ASES further
agrees that the Contractor shall not be liable for the financial condition of
any PMG or Provider who served an Enrollee in the Service Regions during such
tenure and administration or for monies owed or that may be owed by MCS to such
PMG or Provider. The Parties acknowledge that ASES shall not be liable for any
such Losses to the extent that such Losses are caused by or arise from the
negligence or willful misconduct of the Contractor.

ARTICLE 52 COOPERATION WITH AUDITS

 

52.1 The Contractor agrees to assist and cooperate with ASES in any and all
matters and activities related to or arising out of any audit or review, whether
federal or internal in nature.

 

Page 553



--------------------------------------------------------------------------------

52.2 The Parties also agree that each Party shall be solely responsible for any
costs it incurs for any audit related inquiries or matters. Moreover, neither
party may charge or collect any fees or compensation from the other party for
any matter, activity, or inquiry related to, arising out of, or based on an
audit or review.

ARTICLE 53 OWNERSHIP AND FINANCIAL DISCLOSURE

 

53.1 The Contractor shall disclose financial statements for each person or
corporation with a direct ownership or control interest of five percent (5%) or
more in the Contractor’s entity.

ARTICLE 54 AMENDMENT IN WRITING

 

54.1 No amendment, waiver, termination or discharge of this Contract, or any of
the terms or provisions hereof, shall be binding upon either party unless
confirmed in writing. Additionally, CMS approval shall be required before any
such amendment is effective. Any agreement of the Parties to amend, modify,
eliminate, or otherwise change any part of this Contract shall not affect any
other part of this Contract, and the remainder of this Contract shall continue
to be of full force and effect as set out herein.

 

54.2

ASES reserves the authority to seek an amendment of this Contract at any time if
such amendment is necessary in order for the terms of this Contract to comply
with

 

Page 554



--------------------------------------------------------------------------------

  federal law or a CMS requirement, and the Contractor shall consent to any such
amendment, subject to its renegotiation rights under Section 37.2.6 of this
Contract and its termination rights under Section 34.1.3.4 of this Contract.

ARTICLE 55 CONTRACT ASSIGNMENT

 

55.1 Contractor shall not assign this Contract, in whole or in part, without the
prior written consent of ASES, and any attempted assignment not in accordance
herewith shall be null and void and of no force or effect. Notwithstanding the
foregoing, the Contractor shall have a right to delegate any obligation arising
hereunder or to assign this Contract to Triple-C, Inc., its corporate affiliate,
upon prior written notice to ASES.

ARTICLE 56 SEVERABILITY

 

56.1 Any section, subsection, paragraph, term, condition, provision, or other
part of this Contract that is judged, held, found or declared to be voidable,
void, invalid, illegal or otherwise not fully enforceable shall not affect any
other part of this Contract, and the remainder of this Contract shall continue
to be of full force and effect as set out herein.

ARTICLE 57 ENTIRE AGREEMENT

 

Page 555



--------------------------------------------------------------------------------

57.1 This Contract constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior negotiations,
representations or contracts. No written or oral agreements, representatives,
statements, negotiations, understandings, or discussions that are not set out,
referenced, or specifically incorporated in this Contract shall in any way be
binding or of effect between the parties.

 

57.2 All applicable laws as in effect on the Effective Date of the Contract are
incorporated by reference into this Contract, as provided in Article 37.

 

57.3 Subject to Section 37.2.6 of this Contract, the Contractor acknowledges
that it may be necessary or convenient during the Term of this Contract to
clarify or supplement certain terms and conditions of this Contract to conform
it to or otherwise to incorporate CMS requirements. In any of these events, the
Contractor agrees that ASES shall have the right to issue from time to time
normative letters which shall be then incorporated into the Contract. Such
normative letters are advisory in nature, and shall not, absent an amendment to
the Contract, change the Contractor’s obligations under this Contract.

ARTICLE 58 NOTICES

 

Page 556



--------------------------------------------------------------------------------

58.1 All notices, consents, approvals and requests required or permitted shall
be given in writing and shall be effective for all purposes if hand delivered or
sent by (a) personal delivery, (b) expedited prepaid delivery service, either
commercial or United States Postal Service, with proof of attempted delivery, or
(c) telecopier or (d) electronic mail (in each case of (c) and (d), with answer
back acknowledged, addressed as follows:

 

58.1.1 If to ASES at:

 

Mailing Address:

   Physical Address:

Administración de Seguros de Salud

   Urb. Caribe 1552

P.O. Box 195661

   Ave. Ponce de León, Sec. El Cinco

San Juan, PR 00919-5661

   San Juan, PR 00926-2706 Attention: Executive Director   

 

58.1.2 If to Contractor at:

 

Page 557



--------------------------------------------------------------------------------

Mailing Address:

   Physical Address:

Triple-S Salud, Inc.

   Triple-S Salud, Inc.

P.O. Box 363628

   1441 Ave. Roosevelt, 6th Floor

San Juan, PR 00936-3628

   San Juan, PR 00920 Attention: President   

 

58.1.3 All notices, elections, requests and demands under this Contract shall be
effective and deemed received upon the earliest of (i) the actual receipt of the
same by personal delivery or otherwise, (ii) two (2) Business Days after being
deposited with a nationally recognized overnight courier service as required
above, (iii) three (3) Business Days after being deposited in the United States
mail as required above or (iv) on the day sent if sent by facsimile with voice
confirmation on or before 4:00 p.m. Puerto Rico time on any Business Day or on
the next Business Day if so delivered after 4:00 p.m. Puerto Rico time or on any
day other than a Business Day. Rejection or other refusal to accept or the
inability to deliver because of changed address of which no notice was given as
herein required shall be deemed to be receipt of the notice, election, request,
or demand sent.

 

Page 558



--------------------------------------------------------------------------------

ARTICLE 59 OFFICE OF THE COMPTROLLER

 

59.1 ASES will file this Contract before the Office of the Comptroller of Puerto
Rico within fifteen (15) days from its execution.

(Signatures on following page)

 

Page 559



--------------------------------------------------------------------------------

SIGNATURE PAGE

IN WITNESS WHEREOF, the parties state and affirm that they are duly authorized
to bind the respected entities designated below as of the          day of
October, 2011 (the “Execution Date”).

ADMINISTRACIÓN DE SEGUROS DE SALUD DE PUERTO RICO (ASES)

 

          Frank Diaz Gines     Date Executive Director    

 

Page 560



--------------------------------------------------------------------------------

TRIPLE-S SALUD, INC.               Socorro Rivas Rodríguez     Date President
and Chief Executive Officer    

 

Page 561



--------------------------------------------------------------------------------

Puerto Rico MiSalud Model TPA Contract

Relevant Puerto Rico and Federal Laws and Regulations

(Attachment 1)

Applicable Puerto Rico laws and regulations:

 

•  

Act 72 of September 7, 1993, as amended (Puerto Rico Health Insurance
Administration Law)

•  

Puerto Rico Insurance Code and its applicable regulations.

•  

Act 81 of May 14,1912 (Organic Law of the Puerto Rico Health Department)

•  

Act 194 of August 25, 2000, as amended (the Puerto Rico Patient’s Bill of Rights
Act)

•  

Act 408 of October 2, 2000, as amended (Puerto Rico Mental Health Code)

•  

Reorganization Plan of Advocates Offices, Number 1 from 2010 (Office of Health
Advocate)

•  

Act 247 of September 3, 2004, as amended (Puerto Rico Pharmacy Law)

•  

Act 139 of August 1, 2008, as amended, known as (Law of the Medical Licensing
and Discipline Board)

•  

Act 109 of June 28, 1974, as amended (Law of the Puerto Rico Public Service
Commission)

•  

Act 225 of July 23, 1974, as amended (Law of Ambulance Services)

•  

The Public Service Commission’s regulations for ambulance services in Puerto
Rico, Regulation Num. 6737 of December 1, 2003.

•  

Act 86 of August 16, 1997 (Law of Residents of Culebra and Vieques)

•  

Act 27 of August 12, 1999 (Law of the Implementation of the Public Policy on
Suicide Prevention)

•  

Act 243 of November 10, 2006, known as (Law to Establish the Public Policy
Concerning the Use of the Social Security Number for Identification and the
Protection of Its Confidentiality)

•  

Act 84 of June 18, 2002 (Code of Ethics for Contractors, Suppliers and
Applicants for Economic Incentives from the Executive Agencies of the
Commonwealth)

•  

Act 12 of July 24, 1985, as amended (Government Ethics Law)

•  

Act 458 of December 29, 2000, as amended, (Law to Prohibit the Adjudication of
Auctions to convicts of Fraud, Embezzlement or Illegal Misappropriation of
Public Funds)

•  

Act 70 of August 12, 1988, as amended (Puerto Rico Uniform Administrative
Proceedings Law)

Applicable federal laws and regulations:

 

•  

Puerto Rico Health Department’s State Plans (Medicaid State Plan and CHIP State
Plan)

•  

Title XIX of the Medical Assistance Program (Grants to States for Medical
Assistance Programs)

•  

Title XXI of the Social Security Act, governing the Children’s Health Insurance
Program (CHIP)

•  

Federal Rules and Regulations as established by the Center for Medicare &
Medicaid Services (“CMS”) contained in 42 CFR Subchapters C (Medical Assistance
Programs) and D (Children’s Health Insurance Programs), including, but not
limited to: 42 CFR 422.208 and



--------------------------------------------------------------------------------

 

210 (physician incentive plans); 422.560 -422.626; 42 CFR 438 (managed care)
including subsections 56, 60, 66, 206(b), 214, 242; 42 CFR 431 (fair hearings
and appeals); 42 CFR 455 (fraud and abuse reporting); 42 CFR 447 (timely claims
payment); 45 CFR 74.53 (retention requirements for records); 42 CFR 433 Subpart
D, 42 CFR 447.20 and 42 CFR 434 (third party liability); 42 CFR 435.911 and
435.914; 42 CFR 431.52-53 (ambulance services); 42 CFR 405.2402; 42 CFR Part
455.104; 42 CFR Part 455.106; 42 CFR 447.20 and 42 CFR 434.6(a)(9); and each
regulation cited in the CMS Checklist for Managed Care Contract Approval

•  

Federal rules and regulations as established by the United States Department of
Labor in Title XXIX of the Code of Federal Regulations as applicable

•  

Davis-Bacon Act, 40 U.S.C. 276a, et seq.

•  

Social Security Act Titles VI and VII

•  

Copeland Anti-Kickback Act, 40 U.S.C 276c

•  

Fair Labor Standards Act of 1938, 29 U.S.C 201 et seq.

•  

Clean Air Act, 42 U.S.C. 7401 et seq.

•  

Federal Water Pollution Control Act as Amended, 33 U.S.C. 1251 et seq.

•  

Federal Rehabilitation Act of 1973

•  

Byrd Anti-Lobbying Amendment, 31 U.S.C 1352

•  

The Clinical Laboratory Improvement Amendments of 1988

•  

The Health Insurance Portability and Accountability Act of 1996 (HIPAA)

•  

Omnibus Budget Reconciliation Act of 1981, P.L. 97-3 8

•  

Debarment and Supsension, 45 CFR 74 Appendix A (8) and Executive Orders 12549
and 12689

•  

Americans with Disabilities Act, 42 USC 12101 et seq.

•  

Medicare Modernization Act of 2003, Pub. L. No. 108-173

•  

Mental Health Parity and Addiction Equity Act of 2008, Pub. L. No. 110-343

•  

Children Health Insurance Program Reauthorization Act of 2009, Pub. L. No. 111-3

•  

American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5

•  

Patient Protection and Affordable Care Act of 2010, Pub. L. No. 111 -148



--------------------------------------------------------------------------------

(Attachment 2)

LOGO [g245101g18h03.jpg]

Administración de Seguros de Salud de Puerto Rico (PSG) MCO/ TPA Por Región –
Octubre 2011

Aguadilla

Rincón

Aguada

Moca

Isabela

Añasco

San Sebastián

Quebradillas

Camuy

Lares

Mayagüez

Las Marías

Maricao

Hatillo

Arecibo

Utuado

Adjuntas

Hormigueros

Cabo Rojo

San Germán

Lajas

Sabana Grande

Yauco

Guánica

Guayanilla

Peñuelas

Ponce

Jayuya

Barceloneta

Florida

Manatí

Vega Baja

Ciales

Morovis

Vega Alta

Dorado

Corozal

Orocovis

Villalba

Juana Díaz

Coamo

Santa Isabel

Salinas

Guayama

Aibonito

Cayey

Comerío Barranquitas Cidra

Toa Baja Toa Alta

Naranjito

Bayamón

Cataño

Guaynabo

Aguas Buenas

Gurabo

Caguas

Arroyo

Patillas

Yabuoca

Maunabo

San Lorenzo

Juncos

Las Piedras

Humacao

Ceiba Naguabo

San Juan

Trujillo Alto

Carolina

Loíza

Canóvanas

Río Grande

Luquillo

Fajardo

Culebra

Vieques

Región Oeste Triple S

Región Norte Triple S

Región Sureste Humana

Región Noreste Triple S

Región Suroeste Humana

Región Metro Norte Triple S

Región Este Humana

Municipio de San Juan Triple S



--------------------------------------------------------------------------------

LOGO [g245101g65i64.jpg]

Administración de Seguros de Salud de Puerto Rico Aseguradoras y PBMs por Región
1ro. de Noviembre de 2011

Aguadilla

Rincón

Aguada

Moca

Isabela

Añasco

San Sebastián

Quebradillas

Camuy

Lares

Mayagüez

Las Marías

Maricao

Hatillo

Arecibo

Utuado

Adjuntas

Hormigueros

Cabo Rojo

San Germán

Lajas

Sabana Grande

Yauco

Guánica

Guayanilla

Peñuelas

Ponce

Jayuya

Barceloneta

Florida

Manatí

Vega Baja

Ciales

Morovis

Vega Alta

Dorado

Corozal

Orocovis

Villalba

Juana Díaz

Coamo

Santa Isabel

Salinas

Guayama

Aibonito

Cayey

Comerío Barranquitas Cidra

Toa Baja Toa Alta

Naranjito

Bayamón

Cataño

Guaynabo

Aguas Buenas

Gurabo

Caguas

Arroyo

Patillas

Yabuoca

Maunabo

San Lorenzo

Juncos

Las Piedras

Humacao

Ceiba Naguabo

San Juan

Trujillo Alto

Carolina

Loíza

Canóvanas

Río Grande

Luquillo

Fajardo

Culebra

Vieques

Región Oeste Triple-S CAREMARK

Región Norte Triple-S MC-21

Región Metro Norte Triple-S

CAREMARK

Municipio de San Juan Triple-S

CAREMARK

Región Noreste Triple-S MC-21

Región Suroeste Humana MC-21

Región Sureste Humana MC-21

Región Este Humana MC-21

Salud Mental -Todas las Regiones APS



--------------------------------------------------------------------------------

Attachment 4

Centers for Prevention and Treatment of Transmissible Diseases (CPTET, by its
Spanish acronym)

Updated August 2010

 

REGION

  

COORDINATOR

  

TELEPHONE/FAX

  

ADDRESS

ARECIBO   

Dra. Evelyn Reyes García

Internist

  

(787) 878-7895

(787) 881-5773

(787) 879-3388

  

Antiguo Hosp. Distrito

Carr. 129 hacia Lares

Box 897

Arecibo, PR 00618

Contracted pharmacy   

Farmacia Garcia (Hatillo)

Daniel Mahiques

  

(787) 898-3975

(787) 820-9048 fax

  

121 Calle Vidal Feliz

Hatillo, PR

CPTET BAYAMON   

Dra. Aileen Romero (Administration)

Doctors:

Dr. Francisco R. Bellaflores

(Internist)

Dra. Verónica Pérez

(GP)

  

(787) 787-5151

Ext. 2224 /2435

(787) 787-5154 (d)

(787) 787-4211

(787) 778-1209 fax

  

Hosp. Regional Bayamón

Dr. Ramón Ruiz Arnau

Ave. Laurel Santa Juanita

Bayamón, PR 00956

Other contracted pharmacy    (See enclosed list Pharmacy by Network: HIV)      
CPTET CAGUAS    Dra. Gloria Morales   

Ext. 11142, 11150

(787) 744-8645

(787) 746-2898 fax

  

Hosp. San Juan Bautista

Apartado 5729

Caguas, PR

Contracted pharmacy

Caguas

  

Farmacia Arleen

Roberto Peirats

  

(787) 746-5952

(787) 744-3397

  

Urb. Villa del Rey

Caguas, PR

Satellite Clinic Humacao       (787) 640-0980   

Humacao Shopping Center

Ave. Font Martelo 100

Humacao, PR

Contracted    Farmacia Central    (787) 852-0520    #11 Calle Nolla y Hernández
pharmacy Humacao    Julio Garriga    (787) 850-5500    Humacao, PR



--------------------------------------------------------------------------------

CPTET

CAROLINA

  

Dr. Milton Garland

Internist

  

(787) 757-1800

Ext. 454, 459

(787) 257-3615 (d)

(787) 257-3615 fax

  

Hosp. Universitario de Carolina

P.O. Box 8969

Carolina, PR 00984-3869

CLETS

(Centro Médico, Rio Piedras)

  

Dr. Hermes García

Internist

  

(787) 754-8118 (c)

(787) 754-8128 (d)

(787) 754-8127

(787) 754-8199 fax

  

P.O. Box 71423

Correo General

San Juan, PR 00936-8523

FAJARDO   

Dr. Arturo Hernández

GP

Dr. Jorge Ruiz

Infectious Disease Physician

  

(787) 801-1992

(787) 801-1995

(787) 801-6767

(787) 863-5487 fax

  

Calle Rafael #55

Fajardo, PR

Contracted pharmacy   

Farmacia Denirka

Gil Nieves

  

(787) 863-7788

(787) 863-1422

  

305 Ave. General Valero

Fajardo, PR 00738

CPTET

MAYAGUEZ

  

Dr. Ramón Ramírez Ronda

Infectious Disease Physician

  

(787) 884-2110

(787) 884-2115

(787) 884-2118

Ext. 4634

(787) 881-4495 fax

  

Centro Médico Mayagüez

Hosp. Ramón Emeterio Betances, Suite 6, Ave. Hostos # 40 Mayagüez, PR 00680

CPTET PONCE   

Sra. Ineabelle Alameda

ETS Clínic

 

Dra. Gladys Sepúlveda

CIR Coordinator

Infectious Disease Physician

  

787) 848-2000

(787) 848-5574 (d)

(787) 844-2080

Ext. 1516

(787) 842-1948 fax

(787) 259-4731

(787) 259-4046

(787) 842-8626

(787) 259-8998 fax

  

Antiguo Hosp. Distrito-Ponce Dr. José Gándara, ahora

Hosp. San Lucas II

Carr. Estatal, Bo. Machuelo 14

Ponce, PR 00731

CENTRAL LEVEL   

Dr. Hermes Garcia

Director Prevention and Treatment Division of Transmissible Diseases

  

(787) 274-5504

(787) 274-5505

(787) 274-5501

(787) 274-5502

(787) 274-5508 fax

  

Antiguo Hosp. Psiquiatría

Pabellón 1, Primer Piso

Centro Médico

Río Piedras,

P.O. Box 70184

San Juan, PR 00936

 

2



--------------------------------------------------------------------------------

Pharmacies By Network: HIV

Privates or CBO

 

ID

   NAME    ADDRESS1    ST    Zip    Type    Chain    Municipality    Region   
NPI    Phone    Fax

4015548

   Farmacia
Arleen    Urbanización
Villa Del
Rey    PR    00726    COMUNIDAD    Independent    Caguas    Este    1154308716
   787-746-5952    787-744-3397

4020183

   Farmacia
Camuy
Health
Services,
Inc.    53 Avenida
Muñoz
Rivera    PR    00627    CDT’S
PRIVADOS    Independent    Camuy    Norte    1104995968    787-898-2660   
787-262-4822

4018188

   Farmacia
Caridad 4    Carretera
862 KM 1.9    PR    00959    COMUNIDAD    Independent    Bayamon    MetroNorte
   1437214244    787-269-3140    787-269-0022

4023064

   Farmacia
CDT
Programa
SIDA    1306
Avenida
Fernández
Juncos    PR    00908    CDT’S
PÚBLICOS    Independent    San Juan    San Juan    1376665174    787-723-2424   
787-724-5104

4020222

   Farmacia
CDT
Quebradillas    Calle Muñoz
Rivera    PR    00678    CDT’S
PRIVADOS    Independent    Quebradillas    Norte    1235179532    787-895-2670
   787-895-1540

4000028

   Farmacia
Central    11 Calle
Noya y
Hernández    PR    00791    COMUNIDAD    Independent    Humacao    Este   
1124185566    787-852-0520    787-850-5500

4026349

   Farmacia
Centro de
Prevención
y
Tratamiento
de ETS    PR-2 KM
157.0
Antigua
Casa Salud    PR    00682    CDT’S
PÚBLICOS    Independent    Mayaguez    Oeste    1366600207    787-834-2115   
787-834-6488

4020210

   Farmacia
Centro de
Salud de
Lares, Inc.    Carretera
111 KM 1
HM 9    PR    00669    CDT’S
PRIVADOS    Independent    Lares    Norte    1417907502    787-897-3610   
787-897-2725

4020121

   Farmacia
Centro de
Salud
Familiar de
Patillas    99 Calle
Guillermo
Riefkhol    PR    00723    CDT’S
PRIVADOS    Independent    Patillas    SurEste    1639207681    787-839-4320   
787-271-0004

4024458

   Farmacia
Centro de
Salud
Familiar Dr.
Julio Palmie    Calle Morse
Esquina
Valentina    PR    00714    CDT’S
PRIVADOS    Independent    Arroyo    SurEste    1548373293    787-839-4150   
787-839-3989

4020727

   Farmacia
Centro de
Salud
Integral en
Barranquitas    Calle
Barceló
Salida A
Comerio    PR    00794    CDT’S
PRIVADOS    Independent    Barranquitas    SurEste    1336282417    787-857-5923
   787-857-1730

4020739

   Farmacia
Centro de
Salud
Integral en
Comerío    18 Calle
Georgetti    PR    00782    CDT’S
PRIVADOS    Independent    Comerio    MetroNorte    1174667257    787-875-3375
   787-875-4230

4020741

   Farmacia
Centro de
Salud
Integral en
Corozal    Calle Nueva
Final    PR    00783    CDT’S
PRIVADOS    Independent    Corozal    MetroNorte    1831233667    787-859-2560
   787-859-5390

4020753

   Farmacia
Centro de
Salud
Integral en
Naranjito    Barrio
Achiote
Sector
Desvío    PR    00719    CDT’S
PRIVADOS    Independent    Naranjito    MetroNorte    1740324573    787-869-1290
   787-869-1800

4020765

   Farmacia
Centro de
Salud
Integral en
Orocovis    Carretera
155 Salida
Desvío    PR    00720    CDT’S
PRIVADOS    Independent    Orocovis    SurEste    1457495285    787-867-6010   
787-867-6008

4020323

   Farmacia
Ciales
Primary
Health Care
Services,
Inc.    Carretera
149 KM 12.3    PR    00638    CDT’S
PRIVADOS    Independent    Ciales    Norte    1649362195    787-871-0601   
787-871-3960

4026008

   Farmacia
CLETS
Centro
Médico    Paseo José
C. Barbosa    PR    00936    CDT’S
PÚBLICOS    Independent    San Juan    San Juan    1528279262    787-754-8118   
787-754-8127

4009280

   Farmacia
Concilio de
Salud
Integral    Carretera
187 INT 188    PR    00772    CDT’S
PÚBLICOS    Independent    Loiza    NorEste    1396758686    787-876-2042   
787-876-2005

4025955

   Farmacia
COSSMA    50 Calle
Ulises
Martínez
Norte    PR    00791    CDT’S
PRIVADOS    Independent    Humacao    Este    1225210297    787-852-2551   
787-937-0062

4026123

   Farmacia
COSSMA    186 Calle
Muñoz
Rivera    PR    00754    CDT’S
PRIVADOS    Independent    San Lorenzo    Este    1568634483    787-937-0058   
787-937-0064

4019849

   Farmacia
COSSMA    Carretera
172 Avenida
El Jíbaro    PR    00739    CDT’S
PRIVADOS    Independent    Cidra    Este    1760530760    787-739-8182   
787-714-1444

4013544

   Farmacia
Denirka    305 Avenida
General
Valero    PR    00738    COMUNIDAD    Independent    Fajardo    NorEste   
1891836623    787-863-7788    787-863-1422

4012960

   Farmacia El
Apotecario    Urbanización
La Rambla    PR    00716    COMUNIDAD    Independent    Ponce    SurOeste   
1558307355    787-844-2135    787-284-2135

4016906

   Farmacia El
Tuque    553 Ernesto
Ramos
Antonini    PR    00732    COMUNIDAD    Independent    Ponce    SurOeste   
1932185824    787-844-2805    787-841-5551

4000903

   Farmacia
García    121 Calle
Vidal Feliz    PR    00659    COMUNIDAD    Independent    Hatillo    Norte   
1588600407    787-898-3975    787-820-9048 4022303    Farmacia
Gurabo
Community    Carretera
941 Salida
Barrio    PR    00778    CDT’S
PRIVADOS    Independent    Gurabo    Este    1316068026    787-737-2311   
787-737-1242    Health
Center    Jaguas                           

 

3



--------------------------------------------------------------------------------

4020157    Farmacia
Hospital
General
Castañer    Carretera
135 KM
64.2
Castañer    PR    00631    HOSPITALES
PRIVADOS    Independent    Adjuntas    SurOeste    1336341379    787-829-5010   
787-829-2913 4004026    Farmacia
Hospital
Ryder
Memorial    Avenida
Font
Martelo    PR    00792    LONG TERM
CARE
PHARMACY    Independent    Humacao    Este    1770697757    787-852-0768   
787-850-1444 4014801    Farmacia
Hospital
Universitario
Dr. Federico
Trill    Carretera
3 KM 8.3    PR    00984    HOSPITALES
PRIVADOS    Independent    Carolina    NorEste    1023107182    787-757-1800   
787-750-4214 4021553    Farmacia
MedCentro
Consejo de
Salud de
Puerto Rico    1034
Avendia
Hostos    PR    00716    CDT’S
PRIVADOS    Independent    Ponce    SurOeste    1467518340    787-843-9370   
787-843-9395 4021046    Farmacia
Migrant
Health
Center    Carretera
1 KM 7.1    PR    00681    CDT’S
PRIVADOS    Independent    Mayaguez    Oeste    1336286400    787-805-2920   
787-805-4707 4022175    Farmacia
Migrant
Health
Center    23 Calle
Montalva    PR    00658    CDT’S
PRIVADOS    Independent    Guanica    SurOeste    1619013067    787-821-4511   
787-821-4511 4020690    Farmacia
Migrant
Health
Center
Western    Carretera
119 KM
35.2    PR    00685    CDT’S
PRIVADOS    Independent    San
Sebastian    Oeste    1114064102    787-896-1665    787-896-1690 4002236   
Farmacia
Plaza 3    57 Calle
Barbosa    PR    00961    CADENA    Farmacias
Plaza    Bayamon    MetroNorte    1801941919    787-785-0000    787-785-2387
4020880    Farmacia
Rincón
Health
Center    28 Calle
Muñoz
Rivera    PR    00677    CDT’S
PRIVADOS    Independent    Rincon    Oeste    1093743023    787-823-5555   
787-823-2990 4013013    Farmacia
San Miguel    127
Avenida
Dr.
Susoni    PR    00659    COMUNIDAD    Independent    Hatillo    Norte   
1659406015    787-898-5764    787-262-3984 4000484    Farmacia
San Rafael    851 Calle
Laffayette    PR    00909    FARMACIAS
ESPECIALIZADA    Independent    San Juan    San Juan    1952446825   
787-724-3307    787-721-4165 4026010    Farmacia
Sección de
Prevención
de ETS    Antiguo
Hospital
Regional
San
Lucas 2    PR    00733    CDT’S
PÚBLICOS    Independent    Ponce    SurOeste    1245416684    787-843-2188   
787-840-7427 4020549    Farmacia
Sonia    61 Calle
Comercio    PR    00795    COMUNIDAD    Independent    Juana
Diaz    SurEste    1154497477    787-837-2666    787-837-4602

 

4



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Health Department

Assistant Secretary for Family Health, Integrated Services and Health Promotion

Central Office for AIDS Affairs and Transmissible Diseases

Division of HIV/AIDS Services: Preventive Care and Health

Ryan White Part B Program

ARECIBO REGION

 

Clinic

  

Pharmacy

CPTET Arecibo / Clinic de Immunology

Tel. (787) 817-2677 / 878-7895

Fax. (787) 881-5773

Physical Address: Antiguo Hospital de Distrito, Carr. 129 Hacia Lares

Postal Address: PO Box 397 Arecibo, PR 00613

Medical Director: Dra. Evelyn Reyes

MC: Lourdes Castro

  

Pharmacy García

Tel. (787) 898-3975 / 820-5158

Fax. (787) 820-9048

Physical Address: Calle Vidal Félix #121

Hatillo, P.R. 00659

Postal Address: PO Box 67 Hatillo PR 00659

Pharmacist: Daniel Mahíques Nieves

Centro de Salud de Lares, Inc.

Ryan White Part C

Tel. (787) 897-2727 / 2155 /1720 /1730

Fax. (787) 897-2155 / 2725

Physical Address: Carr. 111 KM 1.9 Ave. Los Patriotas

Postal Address: PO Box 379

Lares, P.R. 00669

Director: Sr. Gonzálo Maldonado R.N.

MC: Elsie Camacho

MC: Zulma Román

  

In House Pharmacy

Tel. (787) 897-3610 / 897-3023

Tel. (787) 897-2727 / 2155 / 1720

Cel. (787) 414-1304

Fax: (787) 897-2725

Physical Address: Carr. 111 KM 1.9

Ave. Los Patriotas

Postal Address: PO Box 379

Lares, P.R. 00669

Pharmacist: Lic. Mayra Vélez

E mail: rw_csl@hotmail.com

Contact: Domingo Carrero

*Branches attached to Lares Health Center, Inc.   

*Centro de Salud de Quebradillas

Tel. (787) 895-2660 / 2670

Physical Address: Calle Muñoz Rivera Esq. San Justo #114 Quebradillas, PR 00678

Postal Address: Apartado 1551 Quebradillas, PR 00678

Administrador: Sr. Daniel González Rivera

MC: Marilyn Acevedo

E mail: cdtquebradillas@hotmail.com

  

In House Pharmacy

Tel. (787) 895-2512

Fax. (787) 895-2512

Physical Address: Calle Muñoz Rivera Esq. San Justo #114 Quebradillas, PR 00678

Postal Address: Apartado 1551 Quebradillas, PR 00678

Contact: Vanessa Pérez

Pharmacist: Hilda Torres

 

pog

   1

Rev. 06.09

  



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Health Department

Assistant Secretary for Family Health, Integrated Services and Health Promotion

Central Office for AIDS Affairs and Transmissible Diseases

Division of HIV/AIDS Services: Preventive Care and Health

Ryan White Part B Program

ARECIBO REGION

 

Clinics

  

Pharmacys

*Camuy Health Services, Inc.

Tel. (787) 898-2290 / 262-6603

Fax. (787) 262-1210 / 3789

Physical Address: Ave. Muñoz Rivera #63, Camuy PR 00627

Postal Address: PO Box 660 Camuy, PR 00627-0660

Director: Lcdo. Eddie Pérez

MC: Zaida González

  

In House Pharmacy

Tel. (787) 898-2660 Ext. 227 Fax. (787) 262-4822

Physical Address: Ave. Muñoz Rivera #63, Camuy PR 00627

Postal Address: PO Box 660 Camuy, PR 00627-0660

Pharmacist: Lcda. Luz del Alba Ramírez

E mail: camuy660@coqui.net

*Corporación de Servicios Médicos

Primarios y Prevención de Hatillo

Tel. (787) 898-3935 / 4190

Fax. (787) 262-3984

Physical Address: Ave. Dr. Susoni #121 Hatillo

Postal Address: PO Box 907 Hatillo, PR 00659

Director: Armando Legarreta

MC: Wanda León

  

In House Pharmacy

Tel. (787) 898-5764

Fax. (787) 262-3984

Physical Address: Ave. Dr. Susoni #121 Hatillo

Postal Address: PO Box 907 Hatillo, PR 00659

Contact: Leticia Reyes

Pharmacist: Carmelo Nistal

E mail: hatipa19@libertypr.net

*Ciales Primary Health Care Services

Tel. (787) 871-0601 / 0602 / 0603

Fax. (787) 871-3960

Physical Address: Carr. 149 k.m. 12.3 Ciales

Postal Address: PO Box 1427 Ciales, PR 00638

Medical Director: Gladys Rivera Estela

MC: Iraida Marero

Contact: Carmen Sandoval Santiago

  

In House Pharmacy

Tel. (787) 871-0601 Ext. 210

Fax: (787) 871-3960

Physical Address: Carr. 149 k.m. 12.3 Ciales PR 00638

Postal Address: PO Box 1427 Ciales, PR 00638

Contact: Janet Maldonado Villalobos

Pharmacist: Aixa Bou

E mail: cphcsinc@yahoo.com

*Hospital General de Castañer

Tel. (787) 829-5010 / 2055 / 7500 / 5600

Fax. (787) 829-2913 / 2166 / 4668

Physical Address: Carr. 135 k.m. 64.2 Castañer

Postal Address: PO Box 1003 Castañer, PR 00631

Contact: Doris Bengoechea

  

In House Pharmacy

Tel. (787) 829-5010 Ext. 233 / 289

Fax. (787) 829-1479

Physical Address: Carr. 135 k.m. 64.2 Castañer

Postal Address: PO Box 1003 Castañer, PR 00631

Pharmacist: Yivet Aquino

E mail: hospitalcastaner@hotmail.com

 

pog

   2

Rev. 06.09

  



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Health Department

Assistant Secretary for Family Health, Integrated Services and Health Promotion

Central Office for AIDS Affairs and Transmissible Diseases

Division of HIV/AIDS Services: Preventive Care and Health

Ryan White Part B Program

BAYAMÓN REGION

 

Clinic

  

Pharmacy

Salud Integral en la Montaña, Inc. (SIM) Central Office

Tel. (787) 869-5900 / 5960 / 5950 x. 225, 251

Fax: 1 (787) 869-6120

Physical Address: Carr. 152 Naranjito a Barranquitas

Postal Address: PO Box 515 Naranjito, PR 00719

Directora: Sandra V. García

Gerente Servicios Clínicos: Nelly Vargas

MC: Maritza Rolón

Madeline Figueroa

E mail: mfigueroa@sim.pr.com

  

Central Office

Tel. (787) 869-5900 Ext. 252

Contact: Sra. Lourdes Chevere * Pharmacy Director, including 5 clinics

Pharmacist: Sandra V. García

E mail: sgarcia@sim.pr.com

*Centro de Salud Integral de Naranjito

Tel. (787) 869-1290 Ext. 2203, 2237, 2204

Fax: (787) 869-1800

Physical Address: Carr. 164 Sector el Desvío, Barrio Achiote, Naranjito PR 00719

Postal Address: PO Box 525 Naranjito PR 00719

Directora: Maritza Ortíz Berríos

MC: Maritza Rolón Nieves

MC: Judith Rosa

  

In House Pharmacy

Tel. (787) 869-1290 Ext. 2208, 2238

Fax: (787) 869-1800

Physical Address: Carr. 164 Sector el Desvío, Barrio Achiote, Naranjito PR 00719

Postal Address: PO Box 525 Naranjito PR 00719

Pharmacist: Marienilda La Santa

*Centro de Salud Integral de Barranquitas

Tel. (787) 857-2688

Fax: (787) 857-1730 / 3440

Physical Address: Calle Barceló #3, Barranquitas, PR 00794

Postal Address: PO Box 728 Barranquitas, PR 00794

Directora: Lourdes

MC: Carmen Carro

  

In House Pharmacy

Tel. (787) 857-2688 Ext. 225

Fax. (787) 857-1730

Physical Address: Calle Barceló #3, Barranquitas, PR 00794

Postal Address: PO Box 728

Barranquitas, PR 00794

Pharmacist: Lcda. Lourdes Chéverez

 

pog

   3

Rev. 06.09

  



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Health Department

Assistant Secretary for Family Health, Integrated Services and Health Promotion

Central Office for AIDS Affairs and Transmissible Diseases

Division of HIV/AIDS Services: Preventive Care and Health

Ryan White Part B Program

BAYAMÓN REGION

 

Clinic

  

Pharmacy

*Centro de Salud Integral de Comerío

Tel. (787) 875-3375 / 2750

Fax: (787) 875-4230 / 2769

Physical Address: Calle Georgetti, Carr. 167

Postal Address: PO Box 418 Comerío PR 00782

Director: Angel robles

Medical Director: Fernando Roura

Contact: Jannette Gailé

  

In House Pharmacy

Tel. (787) 875-3375

Fax. (787) 875-4230

Physical Address: Calle Georgetti, Carr. 167

Postal Address: PO Box 418 Comerío PR 00782

Pharmacist: Helen Feshold

*Centro de Salud Integral de Corozal

Tel. (787) 859-2560 / 2470

Fax: (787) 859-5390

Physical Address: Carr. 159 Sector El Desvio,

Corozal PR 00783

Postal Address: PO Box 739 Corozal PR 00783

Medical Director: Michael Fusile Nelson

MC: Daysi Alvino Martínez

MC: Leidy Rivera Santiago

  

In House Pharmacy

Tel. (787) 859-2560 / 215

Fax. (787) 859-5390

Physical Address: Carr. 159 Sector El Desvio,

Corozal PR 00783

Postal Address: PO Box 739 Corozal PR 00783

Contact: Hairilys Vázquez

*Centro de Salud Integral de Orocovis

Tel. (787) 867-6010

Fax. (787) 867-5210

Physical Address: Ave. Luis Muñoz Marín,

Carr. 155, Orocovis PR 00720

Postal Address: PO Box 2105 Orocovis PR 00720

Directora: Maritza Rolón Nieves

Medical Director: Ada L. Santos Santos

MC: Elba Miranda

  

In House Pharmacy

Tel. (787) 867-6010

Fax. (787) 867-6008

Physical Address: Ave. Luis Muñoz Marín,

Carr. 155, Orocovis PR 00720

Postal Address: PO Box 2105 Orocovis PR 00720

Pharmacist: Lcda. Brenda Ortíz

 

pog

   4

Rev. 06.09

  



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Health Department

Assistant Secretary for Family Health, Integrated Services and Health Promotion

Central Office for AIDS Affairs and Transmissible Diseases

Division of HIV/AIDS Services: Preventive Care and Health

Ryan White Part B Program

BAYAMÓN REGION

 

Clinic

  

Pharmacy

CPTET Bayamón

Immunology Clinic

Tel. (787) 798-1580 / 5154

Tel. (787) 780-6690

Hospital

Switchboard

Tel. (787) 787-5151

Ext. 2112,2224,2534,2510

Fax. (787) 269-7740

ETS. (787) 786-4211

Pediatric: (787) 786-6940

Contact:(787) 313-2573 Zuley Huguet

E mail: zhuguet@salud.gov.pr

Physical Address: Hospital Universitario Dr.

Ramón Ruiz Arnau, Ave. Laurel, Santa Juanita

Bayamón, P.R. 00956

Postal Address: University Hospital Dr. Ramón

Ruiz Arnau, Ave. Laurel, Santa Juanita

Bayamón, P.R. 00956

Coordinador: Dr. Calos León Valiente

  

Caridad Pharmacy

Tel. (787) 785-3055 / 269-3140

Fax: (787) 740-5445

Fax. (787) 269-0022

Physical Address: Barrio Hato Tejas Carr. 862 Km 1.9 Bayamón, PR 00954

Postal Address: PO Box 4218

Bayamón, PR 00954

Pharmacist: Linnette Rivera

E mail: lynnettepr@hotmail.com

Centro de Epidemiología de Bayamón

Tel. (787) 787-9831

Fax. (787) 269-5230 / (787) 785-2387

Physical Address: Calle Isabel 2da Esq.

Degetau Sotano, Antiguo CDT Bay. Pueblo

Postal Address: PO Box 1588 BAyamón, P.R. 00961

Directora: Deborath Medina, Marisel Cruz

MC: Alma Ortíz, Rocío Román, David Ayala

  

Plaza III Pharmacy

Tel. (787) 785-0000

Fax: (787) 785-2387

Physical Address: Calle Barbosa # 57 Bayamón PR 00961

Postal Address: Calle Barbosa # 57 Bayamón PR 00961

Contact: Lcda. Mayda Rodríguez

Casa Joven del Caribe

Tel. (787) 870-1911 Cel. (787) 630-3571

Fax. (787) 796-2832 870-1911

Physical Address: Carr. # 820 Bo. Marzán

Sector Río Lajas, Toa Alta

Postal Address: PO Box 694, Dorado, P.R. 00646

Director: Rev. Samuel Agosto López

MC: Felicita Santiago, Betzaida Rivera

  

Plaza III Pharmacy

Tel. (787) 785-0000

Fax: (787) 785-2387

Physical Address: Calle Barbosa # 57

Bayamón PR 00961

Postal Address: Calle Barbosa #57 Bayamón, PR 00961

Contact: Lcda. Mayda Rodríguez

 

pog

   5

Rev. 06.09

  



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Health Department

Assistant Secretary for Family Health, Integrated Services and Health Promotion

Central Office for AIDS Affairs and Transmissible Diseases

Division of HIV/AIDS Services: Preventive Care and Health

Ryan White Part B Program

CAGUAS REGION

 

Clinics

  

Pharmacy

CPTET Caguas

Immunology Clinic

Tel. (787) 744-3141 Ext.1142

ETS. (787) 744-8645

Fax. (787) 746-2898

Postal Address: San Juan Bautista Medical Center

PO Box 5729 Caguas, P.R. 00726

Contacts: Norma Sánchez, Nancy del Valle

Coordinador: Dr. Milton Garland

Pediátrico

Tel. (787) 744-3141 Ext.1158 / 1563

Tel. (787) 282-6300 / 8509

Tel. (787) 649-3930

Case Manager: Ivette Peña

Nurse: Juanita Gómez

Ext. 1153

Infectious: Armando Torres Nieves

  

Arleen Pharmacy

Tel. (787) 746-5952 / 745-2838

Fax. (787) 744-3397

Physical Address: Carr 172 tercera sección de

Villa del Rey Caguas, PR 00725

Postal Address: PO Box 5986 Caguas, PR 00726

Contact: Sra. Adria

Pharmacist: Lic. Roberto Peirats

Cel. (787) 379-0116

Pharmacist: Arleen Hernández

E-mail: Pharmacyarleen@gmail.com

Humacao Satellite Clinic

Tel. (787) 640-0980

Physical Address: Centro Comercial de

Humacao Ave. Font Martelo # 100 Humacao, P.R. 00792

  

Central Pharmacy

Tel. (787) 852-0520

Fax. (787) 850-5500

Physical Address: Calle Noya Hernández # 12 Este, Humacao PR 00791

Postal Address: PO Box 669 Humacao 00792

Contact: Lic. Julio Garriga

E-mail: julioegarriga@hotmail.com

Gurabo Community Health Center/Gurabo

Family Medicine Center

SIVIF Program

Tel. (787) 737-1131/ 630-5564

Fax. (787) 737-2365

Tel. (787) 737-2377 SIVIF Fax. (787) 737-2377

Physical Address: Ramal 941 Sección Oscar

Dávila, Gurabo PR

Postal Address: Apartado 1277 Gurabo, PR 00778

Contact: Denisse Figueroa

E mail: dfigueroa@sivif.com

  

In House Pharmacy

Tel. (787) 737-4449

Fax: (787) 737-1242

Physical Address: Carr 941 Salida Barrio Jaguas Gurabo, PR

Postal Address: Apartado 1277 Gurabo, PR 00778

Pharmacist: Noemí Rivera

 

pog

   6

Rev. 06.09

  



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Health Department

Assistant Secretary for Family Health, Integrated Services and Health Promotion

Central Office for AIDS Affairs and Transmissible Diseases

Division of HIV/AIDS Services: Preventive Care and Health

Ryan White Part B Program

CAGUAS REGION

 

Clinic

  

Pharmacy

Project CIS

Hospital Ryder Memorial

Ryan White Part C

Tel. (787) 852-0768

Ext. 4716, 4717, 4609, 4276

Fax. (787) 656-0735 850-1444

Physical Address: Ave. Font Martello #355
(Salida de Humacao a Las Piedras)

Postal Address: PO Box 859 Humacao, P.R. 00792

Contacts:

Carmelo Rivera

Awilda, Felicita de Jesús

  

In House Pharmacy

Tel. (787) 852-0768

Ext. 4730, 4724, 4466, 4467, 4718

Fax: (787) 850-1444

Physical Address: Ave. Font Martello #355
(Humacao Exit from Las Piedras)

Postal Address: PO Box 859 Humacao, P.R. 00792

Contacts:

Carmen Ortíz

Cristina Marrero

Lilliam Sepúlveda

María Carradero

*Corporación de Servicios de Salud y Medicina Avanzada (COSSMA)

Humacao

Tel. (787) 852-2551 / 2595

Fax: (787) 850-1218

Physical Address: Ulises Martínez St. # 50 Humacao, PR 00791

Contact: Bárbara Rodríguez

  

In House Pharmacy

Tel. (787) 852-2551

Fax. (787) 937-0062

Physical Address: Calle Ulises Martínez # 50
Humacao, PR 00791

Postal Address: PO Box 1330, Cidra, P.R. 00739

Pharmacist: María de L. García

*Corporación de Servicios de Salud y Medicina Avanzada (COSSMA)

San Lorenzo

Tel. (787) 736-3655 / 3646

Fax: (787) 937-0059

Physical Address: Calle Muñoz Rivera #186,
San Lorenzo, P.R. 00754

Postal Address: Calle Muñoz Rivera #186,
San Lorenzo, P.R. 00754

Contact: Wanda Nieves

  

In House Pharmacy

Tel. (787) 736-3655 Ext.1115

Fax: (787) 937-0064

Physical Address: Calle Muñoz Rivera # 186, San Lorenzo, P.R. 00754

Postal Address: PO Box 1330, Cidra, P.R. 00739

Pharmacist: Dra. Ilia Huertas

 

pog

   7

Rev. 06.09

  



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Health Department

Assistant Secretary for Family Health, Integrated Services and Health Promotion

Central Office for AIDS Affairs and Transmissible Diseases

Division of HIV/AIDS Services: Preventive Care and Health

Ryan White Part B Program

CAGUAS REGION

 

Clinic

  

Pharmacy

*Corporación de Servicios de Salud y Medicina Avanzada (COSSMA)

Cidra

Tel. (787) 739-8182 / 8183

Physical Address: Ave. Industrial El Jíbaro Lote

#2 Carr. 172 Km. 13.5

Postal Address: Apartado 1330 Cidra, PR 00739

Contact: Yesenia Velázquez

E mail: cossma@cossmapr.org

Internet page: www.cossmapr.org

Sra. Isolina Miranda: imiranda@cossmapr.com

  

In House Pharmacy

Tel. (787) 739-8182 Ext. 1228

Fax: (787) 714-1444

Physical Address: Ave. Industrial El Jíbaro Lote #2 Carr. 172 Km. 13.5

Postal Address: Apartado 1330 Cidra, PR 00739

Pharmacist: Lidian Rosario

*Corporación de Servicios de Salud y Medicina Avanzada (COSSMA)

Yabucoa

Tel. (787) 893-3060 / 3055

Fax: (787) 266-6292

Physical Address: Calle Muñoz Rivera #15 Yabucoa, PR

Contact: Diana Mulero

  

Pharmacy

Not applicable

 

pog

   8

Rev. 06.09

  



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Health Department

Assistant Secretary for Family Health, Integrated Services and Health Promotion

Central Office for AIDS Affairs and Transmissible Diseases

Division of HIV/AIDS Services: Preventive Care and Health

Ryan White Part B Program

FAJARDO REGION

 

Clinic

  

Pharmacy

CPTET Fajardo

Immunology Clinic

Tel. (787) 801-1992 / 1995

Tel. (787) 863-5437

Fax. (787) 801-6767

Physical Address: Urb. Monte Brisa Calle

Rafael #55 Fajardo, P.R. 00738

Coordinador: Dr. Arturo Hernández Estrella

Contact: Rafaela Díaz

  

Denirka Pharmacy

Tel. (787) 863-7788 / 860-7788

Fax. (787) 863-1422

Physical Address: Avenida General Valero # 305

Fajardo, PR 00738

Postal Address: PO Box 850 Fajardo, PR 00738

Contact: Vanessa Hernández

Contact: Gil Nieves

E-mail: gilnieves@hotmail.com

 

pog

   9

Rev. 06.09

  



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Health Department

Assistant Secretary for Family Health, Integrated Services and Health Promotion

Central Office for AIDS Affairs and Transmissible Diseases

Division of HIV/AIDS Services: Preventive Care and Health

Ryan White Part B Program

MAYAGÜEZ REGION

 

Clinic

  

Pharmacy

CPTET Mayagüez

Immunology Clinic

Tel. (787) 834-2115 / 2118

Fax. (787) 265-2850 / 834-2370

Physical Address: Centro Médico al lado de

Salud Mental, Carr. #2

Postal Address: PO Box 400

Mayagüez, P.R. 00680

Contact: Damariz Ruiz, Marianita Torres

Coordinador: Ramón Ramírez Ronda

  

In House Pharmacy

Tel. (787) 834-2116 / 2115 / 2118

Cel. (787) 546-5527 Sonia

Cel. (787) 644-3277 Janette Torres

Cel. (787) 233-8080 Sandra

Physical Address: Centro Médico al lado de

Salud Mental, Carr. #2

Postal Address: PO Box 400

Mayagüez, P.R. 00680

Pharmacist: Lic. Janette Torres

Contacts: Sonia Vargas, Sandra Rivera

Centro de Salud de Migrantes

West REGION

SSIMA Program Serv. Salud Integrado

Ryan White Part C

Tel. (787) 805-2900 / 805-2920 Ext. 294

Fax. (787) 805-4750

Clinic: (787) 834-1470

ADM: (787) 834-1924

Fax.(787) 805-4750

Physical Address: Calle Ramón E. Betánces

#392 Sur Mayagüez, PR 00680

Postal Address: PO Box 7128

Mayagüez, PR 00681-7128

Contact: Wanda Acosta

Director: Reynaldo Serrano

  

In House Pharmacy

Tel. (787) 805-2900 / 920 Ext. 237

Fax: (787) 265-4245

Physical Address: Calle Ramón E. Betánces

#392 Sur Mayagüez, PR 00680

Postal Address: PO Box 190 Mayagüez PR 00681-7128

Contact: Lcda. Juliana Torres

Contact: Lcda. Lilliam Torres

 

Pharmacy

Clinic Satélite de San Sebastián

Tel. (787) 896-1665

Tel. (787) 896-6975

Fax. (787) 896-4570

Physical Address: Carr. 119 k.m. 35.2 Bo.

Piedras Blancas San Sebastián PR

Contact: Lcda. Grisel A. Cabá

 

Pharmacy

Clinic Satélite de Guánica

Tel. (787) 821-4511 / 821-3377 / 821-2144

Fax. (787) 821-4511

Physical Address: Calle Montalva #23 Ensenada

Guánica, PR 00647

Postal Address: Calle Montalva #23 Ensenada

Guánica, PR 00647

Pharmacist: Lcda. Wanda Torres

 

pog

Rev. 06.09

   10



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Health Department

Assistant Secretary for Family Health, Integrated Services and Health Promotion

Central Office for AIDS Affairs and Transmissible Diseases

Division of HIV/AIDS Services: Preventive Care and Health

Ryan White Part B Program

PONCE REGION

 

Clinic

  

Pharmacy

Ararat Center

Tel. (787) 284-5884 / 5887 Fax. (787) 284-5874

Physical Address: 8169 Condominio San

Vicente, Suite 204, Ponce, P.R.

Postal Address: PO Box 7793 Ponce, P.R. 00732

Contact: Juan Rivera, Madeline Torres

E mail: jrivera@centroararat.org

Administrator: Iván Meléndez Rivera

  

El Apotecario Pharmacy

Tel. (787) 844-2135 / 290-4654

Fax. (787) 844-2135

Physical Address: Tito Castro Ave #625 Carr.

14 Front to Pharmacy El Amal La Rambla, Ponce

Postal Address: PMB 381 Ave. Tito Castro

#609, Ponce, PR 00716

Contact: Lcdo. Ricardo Cintrón

Centro de Salud Fam. Dr. Julio Palmieri

Ryan White Part C Program

Tel. (787) 271-3779 / (787) 839-4150

Fax. (787) 271-3779

MC: Ilka Santiago

Physical Address: Valentina Corner Morse St., Arroyo

Postal Address: PO Box 450 Arroyo, P.R. 00714

Contact: Dra. Antonia Márquez

  

In House Pharmacy

Tel. (787) 839-4150 Ext. 234

Fax: (787) 839-3989

Physical Address: Valentina Corner –Morse St. ,

Arroyo, PR 00714

Postal Address: PO Box 450 Arroyo, P.R. 00714

Farmacéutoco: Lcda. Doris Porrata

Consejo de Salud de la Comunidad

CDT Playa de Ponce

Ryan White Part C Program

Tel. (787) 843-9393 Ext. 258, 262

Fax. (787) 843-0899 / 841-0077

Physical Address: Ave. Hostos 1034 Ponce, P.R. 00716

Postal Address: PO Box 220 Ponce, P.R. 00715 - 0220

Contact: Dra. Awilda García

  

In House Pharmacy

Tel. (787) 843-9370

Fax. (787) 843-9395

Physical Address: Ave. Hostos 1034 Ponce, P.R. 00716

Postal Address: PO Box 220 Ponce, P.R. 00715 - 0220

Contact: Hilda Torres

CPTET Ponce

Immunology Clinic

Tel. (787) 259-4046 / 259-4731

ETS. (787) 848-2000

Fax. (787) 259-3998 / 842-1943

Physical Address: Antiguo Hospital de Distrito

de Ponce Carretera Estatal Bo. Machuelo #14

Ponce, P.R. 00717

Coordinadora: Dra. Gladys Sepúlveda

  

In House Pharmacy

Tel. (787) 843-2188

Fax. (787) 842-1943

Physical Address: Antiguo Hospital de Distrito

de Ponce Carretera Estatal Bo. Machuelo #14

Ponce, P.R. 00717

Pharmacist: Jorge López Vega

 

pog

Rev. 06.09

   11



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Health Department

Assistant Secretary for Family Health, Integrated Services and Health Promotion

Central Office for AIDS Affairs and Transmissible Diseases

Division of HIV/AIDS Services: Preventive Care and Health

Ryan White Part B Program

PONCE REGION

 

Clinic

  

Pharmacy

Especial de la Salud Clinic

Tel. (787) 260-9446

Cuadro: (787) 837-2185 Ext. 2296, 2297, 2298

Fax. (787) 260-2943

Physical Address: Calle Hostos #23 Juana Díaz

Postal Address: Apartado 1409 Juana Díaz, P.R. 00795

Director: Carlos Ortíz Torres

  

Sonia Pharmacy

Tel. (787) 837-2666

Fax: (787) 837-4602

Physical Address: Comercio St. #61 Juana Díaz, PR 00795

Postal Address: Comercio St. #61 Juana Díaz, PR 00795

Pharmacist: Sonia Muñoz De Toro

Centro de Ambulantes Cristo Pobre Inc.

Tel. (787) 841-7149

Fax. (787) 844-5656

Physical Address: Calle Guadalupe Esq.

Unión #100 Ponce, P.R.

Postal Address: PO Box 334651 Ponce, P.R. 00733-4651

Contact: Irma Valentín

Administrador: Juan de Dios Videau

  

El Apotecario Pharmacy

Tel. (787) 844-2135 / 290-4654

Fax. (787) 844-2135

Physical Address: Ave.Tito Castro #625 Carr.

14 Frente a Pharmacy El Amal La Rambla, Ponce

Postal Address: PMB 381 Ave. Tito Castro

#609, Ponce, PR 00716

Contact: Ricardo Cintrón

Centro de Servicios de Salud de Patillas

Tel. (787) 839-4320 / 839-4360

Fax. (787) 271-0004

Physical Address: Calle Riefhkol # 99

Patillas, PR 00723

Postal Address: PO Box 697

Patillas, PR 00723

Contact: Sra. Carmen Carro

  

In House Pharmacy

Tel. (787) 839-4320 Ext. 241 / 247

Fax. (787) 839-4337

Physical Address: Calle Riefhkol # 99

Patillas, PR 00723

Postal Address: PO Box 697

Contact: Anette Alvarado

E mail: pphsc_inc.com

Amor que Sana, Inc. Project

Administrative Offices

Tel. (787) 844-8081

Fax. (787) 844-8117

Tel./Fax. (787) 259-2882 Manejo de Caso

Physical Address: Traditional Plaza 7033

Méndez Vigo y Aurora Ponce, PR 00717-1250

Postal Address: Traditional Plaza 7033 Méndez

Vigo y Aurora Ponce, PR 00717-1250

Contact: Héctor Torres

Director: Juan A. Panelli

  

El Apotecario Pharmacy

Tel. (787) 844-2135 / 290-4654

Fax. (787) 844-8117

Physical Address: Ave. Tito Castro #625 Carr.

14 (Front of El Amal Pharmacy) La Rambla,

Ponce, PR 00716

Postal Address: PMB 381 Ave. Tito Castro #609

Ponce, PR 00716

Contact: Ricardo Cintrón

 

pog

Rev. 06.09

   12



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Health Department

Assistant Secretary for Family Health, Integrated Services and Health Promotion

Central Office for AIDS Affairs and Transmissible Diseases

Division of HIV/AIDS Services: Preventive Care and Health

Ryan White Part B Program

SAN JUAN REGION

 

Clinic

  

Pharmacy

Centro Latinoamericano de Enfermedades

Transmisibles (CLETS)

Tel. (787) 754-8123 / 8118

Fax. (787) 754-8127

Physical Address: Barrio Monacillos Paseo

Celso Barbosa Centro Médico San Juan, P.R. 00936

Postal Address: PO Box 70184 San Juan PR 00936

Director: Dr. Hermes García

  

In House Pharmacy

Tel. (787) 754-8118

Fax: (787) 754-8127

Physical Address: Barrio Monacillos Paseo

Celso Barbosa Centro Médico San Juan, P.R. 00936

Postal Address: PO Box 70184 San Juan PR 00936

Pharmacist: Lourdes Fornés

Concilio de Salud Integral de Loíza

Tel. (787) 876-3130 / 2042 Ext. 261

Fax. (787) 256-1900

Physical Address: Carr. 188 Intersección # 187 Loíza

Postal Address: PO Box 509, Loíza P.R. 00772

Contact: Juan C. Castellanos

  

In House Pharmacy

Tel. (787) 876-2005

Fax. (787) 876-6613 / 1120 / 1900

Physical Address: Carr. 188 Intersección # 187 Loíza

Postal Address: Apartado 509, Loíza P.R. 00772

Contact: Irma Alvárez

CPTET Carolina

Immunology Clinic

Tel. (787) 757-1800

Fax. (787) 257-3615

Physical Address: Ave. 65 de Infantería KM 8.4 next to Plaza Carolina

Postal Address: Hospital Universitario de

Carolina, PO Box 6021, Carolina P.R. 00984-6021

Coordinadora: Dra. Adiana Zayas

  

Hospital UPR Pharmacy

Tel. (787) 757-1800 Ext. 227

Fax: (787) 750-4214

Physical Address: Ave. 65 de Infabntería KM

8.4 al lado de Plaza Carolina

Postal Address: Hospital Universitario de

Carolina, PO Box 6021, Carolina P.R. 00984-6021

Pharmacist: Juan Villegas

Community Initiative

Tel. (787) 250-8629 / 8680 / 8690

Fax. (787) 753-4454

Physical Address: Calle Quisqueya #61 Esq.

Chile, Hato Rey P.R. 00918

Postal Address: PO Box 366535 San Juan, P.R. 00936-366535

Contact: Jonathan Fernández

Director: Dr. José Vargas Vidot

E mail: iniciator@hotmail.com

  

San Rafael Pharmacy

Tel. (787) 724-3307

Fax: (787) 721-4165

Physical Address: 851 Lafayette Esq. San

Rafael, Urb. Hipódromo Pda. 20 Santurce PR

Postal Address: 851 Lafayette Esq. San Rafael,

Urb. Hipódromo Pda. 20 Santurce PR 00909

Contact: Rafael Díaz

 

pog

Rev. 06.09

   13



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Health Department

Assistant Secretary for Family Health, Integrated Services and Health Promotion

Central Office for AIDS Affairs and Transmissible Diseases

Division of HIV/AIDS Services: Preventive Care and Health

Ryan White Part B Program

SAN JUAN REGION

 

Clinic

  

Pharmacy

San Juan Municipality

Programa Más Salud: Sida con Salud

Tel. (787) 723-2424 Ext. 239 / 243 /294

Fax. (787) 724-5104

Physical Address: Ave. Fernández Juncos 1306 Pda. 19 Santurce, P.R. 00908

Postal Address: PO Box 13694 San Juan, P.R. 00908

Contact: Dr. Luis Martínez

Manager: Sonia Collazo

  

In House Pharmacy

Tel. (787) 723-2424 Ext. 4071

Fax: (787) 721-7596

Physical Address: Ave. Fernández Juncos 1306 Pda. 19 Santurce, P.R. 00908

Postal Address: PO Box 13694 San Juan, P.R. 00908

Contact: Laura Del Carmen Rivera

New Puerto Rico CoNCRA

Ryan White Part C Program

Tel. (787) 753-9443 / 9463 Ext. 32

Fax. (787) 753-2894 / 9463

Physical Address; Urb. García Ubarry

Brunbaugh St. #162 San Juan, PR 00925

Postal Address: PO Box 20850 San Juan, P.R. 00928-9463

Contact: Manuel Quiñones, Magaly Nieves

Director: Rosaura López

Medical Director: Ext. 11

  

García Pharmacy

Tel. (787) 898-3975 / 820-5158

Fax. (787) 820-9048

Physical Address: Vidal Félix St. #121

Hatillo, P.R. 00659

Postal Address: PO Box 67 Hatillo PR 00659

Pharmacist: Daniel Mahíques Nieves

Project CEMI

Tel. (787) 766-0025 / 0030

Tel. (787) 771-4740 / 753-5913

Pediatric AIDS Tel. (787) 274-5762

Physical Address: Recinto de Ciencias Médicas

Biomedical II Building Floor I, Río Piedras, PR 00935

Contact: Janice Pérez

  

ACTU Project

Tel. (787) 767-9192/9193/9194/9195

Fax. (787) 754-8002

Physical Address: Recinto de Ciencias Médicas UPR

Biomedical II Bldg. next to nuclear medicine,

Río Piedras, PR 00935

Contact: Silvia Dávila / sdavila@rcm.upr.edu

  

 

pog

   14

Rev. 06.09

  



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Health Department

Assistant Secretary for Family Health, Integrated Services and Health Promotion

Central Office for AIDS Affairs and Transmissible Diseases

Division of HIV/AIDS Services: Preventive Care and Health

Ryan White Part B Program

SAN JUAN REGION

 

Clinic

  

Pharmacy

GAMMA Project

Tel. (787) 759-9595

Fax: (787) 767-4798

Physical Address: Centro Cardiovascular de PR Project GAMMA, Piso 8 Oficina 814
San Juan

Postal Address: Universidad de Puerto Rico RCM Project GAMMA, PO Box 365067

San Juan PR 00936-5067

Contact: Dra. Irma L. Febo,

Contact: Iraida Salabarria

  

 

pog

   15

Rev. 06.09

  



--------------------------------------------------------------------------------

(Attachment 6)

 

PUERTO RICO HEALTH INSURANCE ADMINISTRATION

Retail Pharmacy Reimbursement Level

Effective date: November 1, 2006 until the expiration date of the contract.

     Pharmacy Type        Ingredient Cost
    (AWP Discounts)             Dispensive Fee      

Independent:

                  

Brand

       11%            $2.50     

Bioequivalent Generics

       ASES’ MAC List            $2.50     

Non *MAC Generics

       11%            $2.50     

Local Pharmacy Chains:

                  

Brand

       11%            $2.50     

Bioequivalent Generics

       ASES’ MAC List            $2.50     

Non MAC Generics

       11%            $2.50     

National Pharmacy Chain:

                  

Brand

       15%            $1.75     

Generics

       ASES’ MAC List            $2.50     

Non-MAC Generics

       15%            $2.00     

*Walgreens

   Not Contracted              

Diagnostic and Treatment Centers

                  

Brand

       12%            $2.50     

Generics

       ASES’ MAC List            $2.50     

Non-MAC Generics

       12%            $2.50                                           

*MAC=Maximum Allowable Cost

                  



--------------------------------------------------------------------------------

(Attachment 8)

 

CO-PAYS & CO-INSURANCE - effective on November 1st, 2011

 

    

Federal

 

  CHIPs   Commonwealth Population   *ELA SERVICES   100   110   230   300   310
  320   330   400

HOSPITAL

 

  HOSPITAL   HOSPITAL   HOSPITAL   HOSPITAL Admissions   $0   $3   $0   $3   $5
  $6   $20   $50 Nursery   $0   $0   $0   $0   $0   $0   $0   $0

EMERGENCY ROOM (ER)

 

  EMERGENCY ROOM (ER)   EMERGENCY ROOM (ER)   EMERGENCY ROOM (ER)  
EMERGENCY ROOM (ER) Emergency Room (ER) Visit   $0   $0   $0   $1   $5   $10  
$15   $20 Non-emergency visit to a hospital emergency room.   $5   $5   $0   $15
  $15   $15   $15   $20 Trauma   $0   $0   $0   $0   $0   $0   $0   $0

AMBULATORY VISITS TO  

 

  AMBULATORY VISITS TO     AMBULATORY VISITS TO     AMBULATORY VISITS TO  
AMBULATORY VISITS TO Primary Care Physician (PCP)   $0   $1   $0   $0   $1   $2
  $2   $3 Specialist   $0   $1   $0   $1   $1   $3   $4   $7 Sub-Specialist   $0
  $1   $0   $1   $1   $3   $5   $10 Pre-natal services   $0   $0   $0   $0   $0
  $0   $0   $0

OTHER SERVICES

 

  OTHER SERVICES   OTHER SERVICES   OTHER SERVICES   OTHER SERVICES High-Tech
Laboratories**   $0   50¢   $0   $1   $1   $2   $3   20% Clinical Laboratories**
  $0   50¢   $0   $1   $1   $2   $3   20% X-Rays**   $0   50¢   $0   $1   $1  
$2   $3   20% Special Diagnostic Tests**   $0   $1   $0   $1   $2   $2   $6  
40% Therapy – Physical   $0   $1   $0   $1   $2   $2   $3   $5 Therapy –
Respiratory   $0   $1   $0   $1   $2   $2   $3   $5 Therapy – Occupational   $0
  $1   $0   $1   $2   $2   $3   $5 Vaccines   $0   $0   $0   $0   $0   $0   $0  
$0 Healthy Child Care   $0   $0   $0   $0   $0   $0   $0   $0

DENTAL

 

  DENTAL   DENTAL   DENTAL   DENTAL Preventive (Child)   $0   $0   $0   $0   $0
  $0   $0   $0 Preventive (Adult)   $0   $1   $0   $0   $1   $2   $3   $3
Restorative   $0   $1   $0   $0   $1   $5   $6   $10

PHARMACY***

 

  PHARMACY   PHARMACY   PHARMACY   PHARMACY Generic (Children 0-21)   $0   $0  
$0   $0   $0   $0   $0   $5 Generic (Adult)****   $1   $1   N/A   $1   $2   $3  
$5   $5 Brand (Children 0-21)   $0   $0   $0   $0   $0   $0   $0   $10 Brand
(Adult)****   $3   $3   N/A   $3   $4   $5   $7   $10      Federal   CHIPs  
Commonwealth Population   ELA SERVICES   100   110   230   300   310   320   330
  400

*Code 400 in ELA column means the copayments that will applied for the
population suscribes as public employees of the Puerto Rico Government.

** Apply for diagnostic tests only, copays will not applied in those tests when
they are required as part of a preventive service.

***Copays will apply for each drug included in the same prescription pad.
Exceptions shown on Pharmacy (children 0-21) does not apply for 400 ELA
employees.

****Co-pays for children 0-21 years of age are not applicable for Medicaid,
Commonwealth medically indigent eligible, and for children under the CHIP
Program in group ages 0-18.

Co-pays may apply to children ages over twenty one (21) as well as to adults.
Limit to 6 scripts per month (except for anti-psychotic and antivirals). 90 days
dispensing for some chronic conditions. Polypharmacy program.

As established in 42 CFR 447.53(b) the following exceptions will be applicable
for federal population under code 110:

(b) Exclusions from cost sharing. The plan may not provide for impositions of a
deductible, coinsurance, copayment, or similar charge upon categorically or
medically needy individuals for the following:

(1) (Children. Services furnished to individuals under 18 years of age (and, at
the option of the State, individuals under 21, 20, or 19 years of age, or any
reasonable category of individuals 18 years of age or over but under 21) are
excluded from cost sharing.



--------------------------------------------------------------------------------

(2) Pregnant women. Services furnished to pregnant women if such services
related to the pregnancy, or to any other medical condition which may complicate
the pregnancy are excluded from cost sharing obligations. These services include
routine prenatal care, labor and delivery, routine post-partum care, family
planning services, complications of pregnancy or delivery likely to affect the
pregnancy, such as hypertension, diabetes, urinary tract infection, and services
furnished during the postpartum period for conditions or complications related
to the pregnancy. The postpartum period is the immediate postpartum period which
begins on the last day of pregnancy and extends through the end of the month in
which the 60-day period following termination of pregnancy ends. States may
further exclude from cost sharing all services furnished to pregnant women if
they desire.

 

(3) Institutionalized individuals. Services furnished to any individual who is
an inpatient in a hospital, long-term care facility, or other medical
institution if the individual is required {pursuant to §435.725, §435,733,
§435.832, or §436.832), as a condition of receiving services in the institution,
to spend all but a minimal amount of his income required for personal needs, for
medical care costs are excluded from cost sharing.

 

(4) Emergency services. Services as defined at section 1932(b)(2) of the Act and
§438.114(a).

(5) Family planning. Family planning services and supplies furnished to
individuals of child-bearing age are excluded from cost sharing.

(6) American Indians. Items and services furnished to an American Indian
directly by an American Indian health care provider or through referral under
contract health services.



--------------------------------------------------------------------------------

(Attachment 10)

Projected Medical Costs by Region: November 1, 2011 - June 30, 2012

 

00000000 00000000 00000000 00000000 00000000      West      Metro North     
North      San Juan      Northeast       

      With Plan      

Changes

    

      With Plan      

Changes

    

      With Plan      

Changes

    

      With Plan      

Changes

    

      With Plan      

Changes

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Facility

     $ 35.19           $ 45.75           $ 37.55           $ 52.65           $
37.24     

Professional

     $ 31.25           $ 39.70           $ 28.05           $ 49.54           $
45.01     

Dental

     $ 3.00           $ 4.07           $ 3.85           $ 4.53           $
4.31     

Drugs

     $ 11.74           $ 14.97           $ 12.66           $ 21.78           $
15.99     

Other

     $ 6.31           $ 7.08           $ 5.94           $ 9.59           $
7.65        

 

 

    

 

 

    

 

 

    

 

 

    

 

 

       $ 87.49           $ 111.57           $ 88.05           $ 138.09        
  $ 110.20     

Developed by ASES’ actuaries

Attachment # 10

 

H:\Projected Medical Costs TPA SSS contract Nov, 2011-June 2012

Sheet1

TJW   MILLIMAN   1 of 1



--------------------------------------------------------------------------------

ATTACHMENT 10A

Calculation of Threshold Per Member Per Month (PMPM)

November 2011 - June 2012

 

 

   

West

   

Metro North

   

North

   

San Juan

   

Northeast

   

Threshold*

 

Projected Medical Cost PMPM

  $ 87.49        $ 111.57        $ 88.05        $         138.09        $
110.20        $                 102.25     

June 2011 Membership

            225,038                      196,267                  200,616       
  92,198                  130,114       

*Threshold is calculated as weighted average projected medical PMPM cost. The
threshold will be recalculated based on actual membership for November 2011 -
June 2012 at the end of the contract period.

Rev. 10.17.2011



--------------------------------------------------------------------------------

ATTACHMENT 11

ADMINISTRATIVE FEES PER MEMBER PER MONTH

&

QUALITY INCENTIVE PROGRAM RETENTION FUND

 

Region    Per Member Per  Month Administrative Fee

North

   $7.80

Metro North

   $8.17

San Juan

   $11.42

Northeast

   $8.64

West

   $7.15

Virtual

   Included above

Retention Fund

   $0.03

5% withhold amount

   $0.002

Rev. 10.15.2011



--------------------------------------------------------------------------------

Administración de Seguros de Salud de Puerto Rico (ASES)

TPA Contract

Attachment 12

Deliverables

 

 

Section

 

  

 

Deliverable

 

 

 

  Contractor delivery date  

 

 

6.4.5

 

  

 

Enrollee Handbook - (Universal Guide)

 

 

November 1, 2011

 

6.6.6

 

  

 

Provider Directory

 

 

December 1, 2011

 

6.7.5

  

 

Front and back sample of Enrollee ID Card

 

 

 

October 20, 2011

 

6.8.13

  

 

Scripts addressing the questions expected to arise most often for both the
Information Service and the Medical Advice Service

 

 

 

October 20, 2011

 

6.8.14

  

 

Tele Mi Salud Policies and Procedures, Quality Criteria and Protocols, Outreach
Program, Scripts and Training materials for Tele MI Salud Call Center Employees

 

 

 

October 20, 2011

 

6.9.5

  

 

Website screenshots

 

 

 

December 1, 2011

 

6.10.2

  

 

Cultural Competency Plan

 

 

 

December 1, 2011

 

  6.14.5.1

  

 

Marketing Plan and copies of all Marketing Materials (written and oral)

 

 

 

December 1, 2011

 

7.5.3.4.5

  

 

Wellness Plan

 

 

 

December 1, 2011

 

7.5.8.3.12

  

 

Pre-Natal and Maternal Wellness Plan

 

 

 

December 1, 2011

 

7.7.6.6

  

 

Summary of the Strategy for the identification of populations with special
health care needs

 

 

 

November 15, 2011

 

7.7.6 &

9.14.2

 

  

 

Protocols for screening and registering Enrollees for Special Coverage

 

 

November 1, 2011

 

7.7.9.1

  

 

Coordination Plan with the MBHO to meet the integration requirements for autism.

 

 

 

October 17, 2011

 

7.8.2.6

  

 

Case Management Policies and Procedures

 

 

 

October 17, 2011

 

7.8.3.5

  

 

Disease Management Policies and Procedures

 

 

 

December 1, 2011

 

7.9.1.4

  

 

EPSDT Plan including procedures for follow-up of missed appointments, including
missed Referral appointments for

 

 

 

October 17, 2011

 

 

1  

    



--------------------------------------------------------------------------------

Administración de Seguros de Salud de Puerto Rico (ASES)

TPA Contract

Attachment 12

Deliverables

 

    

 

problems identified through EPSDT screens and exams

 

   

 

8.8

  

 

Integration Plan incorporating the elements in Article 8, to ensure cooperation
between TPA and MBHO

 

 

 

October 17, 2011

 

9.6.1.6

  

 

Policies and procedures for Enrollee selection of PCP

 

 

 

October 17, 2011

 

9.11.3

  

 

MBHO Policies and Procedures that ensure timely Access to Behavioral Services
and integration of Care.

 

 

 

November 1, 2011

 

9.14.2

  

 

Protocols for screening Enrollees for participation in Case Management and
Disease Management Programs

 

 

 

October 17, 2011

 

9.19.4

  

 

Policies and procedures for determining the adequacy of Providers’ available
hours

 

 

 

December 1, 2011

 

9.21.3

  

 

Policies and procedures for monitoring (PPN) Provider performance, measuring
access to care, and identifying Provider compliance issues

 

 

 

December 1, 2011

 

9.1.1;

9.22.1

 

  

 

Assurances concerning adequacy of Provider Network

 

 

TBD - Certifications Due

Upon Request

 

10.1.6.1

  

 

Model for each type of Provider Contract

 

 

 

Upon Execution

 

10.1.6.1

  

 

Compact disk with copies of provider contract templates

 

 

 

Upon Execution

 

10.2.1.3

  

 

Provider Guidelines

 

 

 

October 17, 2011

 

10.2.2.1

  

 

Continuing Education Curriculum for Providers

 

 

 

December 1, 2011

 

10.5.1.5

  

 

Capitation methodology

 

 

 

October 28, 2011

 

10.8.1

  

 

Electronic file and a list of all participating providers, listed by
municipality, indicating the capacity of each Provider, as well as the specialty
or subspecialty of physicians

 

 

File Submission Weekly based on Contract

Execution Date

 

 

10.8.5

  

 

Control sheet of provider files

 

 

File Submission Weekly based on Contract

Execution Date

 

 

11.1.2

  

 

Utilization Management Policies and Procedures

 

 

 

October 17, 2011

 

 

2  

    



--------------------------------------------------------------------------------

Administración de Seguros de Salud de Puerto Rico (ASES)

TPA Contract

Attachment 12

Deliverables

 

 

12.2.4;

12.5.1

 

  

 

QAPI Program

 

 

December 1, 2011

 

13.1.3

  

 

Fraud and Abuse Policies and Procedures, proposed compliance plan, and Program
Integrity Plan

 

 

 

December 1, 2011

 

14.1.3

  

 

Grievance System Policies and Procedures

 

 

 

October 24, 2011

 

14.1.14

  

 

Grievance System Forms

 

 

 

October 24, 2011

 

15.3.2

  

 

Staff Training Plan and a current organizational chart

 

 

 

October 17, 2011

 

15.5.1-2

  

 

Implementation Plan

 

 

 

October 17, 2011

 

10.5.1.8;       16.5.1

 

  

 

Provider Payment Schedule

 

 

October 17, 2011

 

22.1.7

 

  

 

Payment procedures and controls

 

 

 

December 1, 2011

 

22.4.1.9

  

 

Plan for Routine Audits to prevent duplicate payments for third party billable
services

 

 

 

December 1, 2011

 

28.2

  

 

Certification that the Contractor does not contract with entities that have been
under investigation for, accused of, convicted of, or sentenced to imprisonment,
in Puerto Rico, the United States of America, or any other country, for any
crime involving corruption, fraud, embezzlement, or unlawful appropriation of
public funds, pursuant to Act 458, as amended, and Act 84 of 2002

 

 

 

October 17, 2011

 

30.1

  

 

Insurance license issued by PRICO

 

 

 

October 17, 2011

 

31.1

  

 

Certifications from government agencies, a list of Contractor’s contracts with
government agencies, and other documents relating to Contractor’s compliance
with federal and Puerto Rico law.

 

 

 

Within 15 days of

execution of contract.

 

38.2

  

 

Conflict of Interest Disclosure Form

 

 

 

October 17, 2011

 

 

3  

    



--------------------------------------------------------------------------------

(Attachment 14)

Commonwealth of Puerto Rico

Puerto Rico Medicaid Program/Puerto Rico Department of Health

Puerto Rico Health Insurance Administration

 

Guidelines for the

Development of Program

Integrity Plan

2011 – 2013

(This document is to be used by all contracted companies participating in the

Commonwealth of Puerto Rico “Mi Salud”. The purpose of sharing information

with contracted companies is to provide them guidelines with minimum

requirements to formulate their own Plan Integrity Program for the Health Care

Delivery System sponsored by the Commonwealth of Puerto Rico)

 

 



--------------------------------------------------------------------------------

The Insurer shall comply with the following Medicaid Integrity requirements:

 

  A. 60 days after the dated of the agreement the Company must submit to ASES
Compliance Office copy of the policies and procedures for identifying and
tracking potential provider fraud cases, for conducting preliminary and full
investigation and for referring cases of suspected fraud to an appropriate law
enforcement agency. The Compliance Plan should be developed in accordance with
42 CFR 438.608.

 

  B. Each company must submit to the Administration’s Compliance Office on a
quarterly basis a report with the following information: preliminary and full
investigations, audits performed, administrative actions against providers,
overpayments identified and providers referred to the Department of Justice (if
not submit a certification signed by the Compliance Director and the President
or CEO).

 

  C. Each company must submit to the Compliance Office on a quarterly basis a
report with the following information: fraud investigations pending, fraud
investigations in process, fraud investigations finished and referrals to the
Department of Justice or U.S. Attorney’s Field Office (if there were no
investigations, submit a certifications signed by the Compliance Director and
the President or CEO).

 

  D. Each Company has five (5) days to notify ASES about the referrals made to
the US Attorney’s Field Office and HHS-OIG.

 

  E. Each company must submit to the Compliance Office a certification signed by
the Compliance Director and the President or CEO indicating that all full
investigations were made in accordance with 42 CFR 455.15.

 

  F. Each Company has five (5) days to notify ASES about any adverse or negative
action that the MCO has taken on provider application (upon initial application
or application renewal) or actions which limit the ability of providers to
participate in the program.

 

  G. Each Company must review the credentialing forms of all providers and any
fiscal agents they may use to ensure that they are in accordance with federal
regulation 42 CFR 455.104.

 

  H. Each Company must require providers to fill out a complete ownership and
control disclosures form. The Company is responsible to ensure compliance with
regulation.

 

 

2



--------------------------------------------------------------------------------

  I. Each Company must review providers agreement to incorporate appropriate
business transaction language to ensure accordance with federal regulation 42
CFR 455.105.

 

  J. Each Company must request providers to fulfill a business transactions form
and verify compliance with regulation.

 

  K. Each Company must establish a method to capture criminal conviction
information on owners, persons with control interest, agents, and managing
employees of providers to ensure that is in accordance with federal regulation
42 CFR 455.106.

 

  L. Each Company must review the enrollment packages for all provider types to
request criminal conviction information as stated before.

 

  M. Each Company should develop and implement procedures to report to HHS-OIG
and ASES within 20 working days any criminal conviction disclosures made during
the MCO credentialing process. Copy of the policies should be submitted to ASES
Compliance Office.

 

  N. Each Company must submit to the Compliance Office a certification signed by
the Compliance Director and the President or CEO stating compliance with 42 CFR
455.106.

 

  0. Each Company must comply with requirement in 42 CFR 455.20 and must
document in a quarterly report compliance with regulation.

 

  P. Each Company must comply with requirement in 42 CFR 455.101.

 

  Q. Each Company must review the enrollment form and credentialing packages for
all provider types to capture the identity of agents and managing employees.

 

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Integrity Program Basis and Scope

Definitions

Other applicable regulations

Guidelines for Sub-Parts A, B

Sub-Part A: Fraud Detection and Investigation Program

PI A001: State plan requirement. § 455.12

PI A002: Methods for identification, investigation, and referral. § 455.13

PI A003: Preliminary investigation. § 455.14

PI A004: Full investigation. § 455.15

PI A005: Resolution of full investigation. § 455.16

PI A006: Reporting requirements. § 455.17

PI A007: Provider’s statements on claims forms. § 455.18

PI A008: Provider’s statement on check. § 455.19

PI A009: Recipient verification procedure. § 455.20

PI A010: Cooperation with State Medicaid fraud control units. § 455.21

PI A011: Withholding of payments in cases of fraud or willful misrepresentation
(§ 455.23)

Sub-Part B: Disclosure of Information by Providers and Fiscal Agents

PI B001: Purpose § 455.100

PI B002; Definitions.§ 455.101

PI B003: Determination of ownership or control percentages.§ 455.102

PI B004: State Plan requirements § 455.103

PI B005: Disclosure by providers and agents: Information on ownership and
control. § 455.104

PI B006: Disclosure by providers: Information related to business transactions.
§ 455.105

PI B007: Disclosure by providers: Information on persons convicted of crimes. §
455.106

 

 

4



--------------------------------------------------------------------------------

Introduction

Under the authority of Sec. 1102 of the Social Security Act (42 U.S.C. 1302); as
detailed in the 43 FR 45262, Sept. 29, 1978, the Medicaid Program must have a
program to detect and investigate fraud, waste and abuse.

The Commonwealth of Puerto Rico Department of Health and its Office for the
Medically Indigent, acting as the single state agency are responsible for the
management of the Medicaid and SCHIP grant funds. These funds are transferred to
the Puerto Rico Health Insurance Administration (ASES), to be combined with
state funds to provide health benefit coverage to the medically indigent
population under a managed care fully capitated health plan. Acting as a
sub-grantee to the Office for the Medically Indigent Medicaid program, ASES
establishes contracts with insurance companies and other organizations to
facilitate the beneficiaries’ access to the benefit coverage through out their
provider’s networks.

Integrity Program Basis and Scope

This document sets forth guidelines with minimum criteria for the compliance
with Program Integrity Policies and Procedures that each organization (grantee,
sub-grantee, insurance companies) must have for the administration of the
Commonwealth of Puerto Rico’s Medicaid and State Health Plans. This document
includes guidelines for the elaboration of the 3 main sections in the
organizations Program Integrity Plan (PIP):

 

  1. Fraud Detection and Investigation

  2. Providers and Fiscal Agents Disclosure of Information on Ownership and
Control

  3. Integrity Program

Regulation Citation

Sections 1902(a)(4) [42 USC 1396(a)(4)1, (61)2, (64)3}; 1903(i)(2) [42 USC
1396(b)(i)(2)]4 1936[42 USC 1396u-6]5) and regulations at 42 CFR Parts
438,455,1001 and 1002

Overall Requirement

All providers/contractors are required to comply with the CMS Medicaid Integrity
Group State Medicaid Director Letters #08-003 and #09-001, which explain what
all states and contractors should do in terms of checking for excluded parties.
The letters provide guidance on where to check for excluded individuals as well
as the consequences of contracting with individuals and entities that have been
excluded from participating in federally funded programs.

 

 

5



--------------------------------------------------------------------------------

Companies are also required to notify to the Department of Health and Human
Services-Office of Inspector General (HHS-OIG) of any action it takes to limit
the ability of an individual or entity to participate in its program as stated
in 42 CFR 1002.3.

Each contracted company must report actions it takes when it denies a provider
enrollment based on program integrity concerns. Companies should report on each
provider whom it has disenrolled, suspended, terminated or otherwise restricted
from participation in the Medicaid program based on program integrity concerns.
Companies are required to report affected providers directly to HHS-OIG while
copying ASES.

 

 

6



--------------------------------------------------------------------------------

Definitions

Abuse means provider practices that are inconsistent with sound fiscal,
business, or medical practices, and result in an unnecessary cost to the
Medicaid program, or in reimbursement for services that are not medically
necessary or that fail to meet professionally recognized standards for health
care. It also includes recipient practices that result in unnecessary cost to
the Medicaid program.

Agent means any person who has been delegated the authority to obligate or act
on behalf of a provider

Conviction or Convicted means that a judgment of conviction has been entered by
a Federal, State, or local court, regardless of whether an appeal from that
judgment is pending.

Disclosing Entity means a Medicaid provider (other than an individual
practitioner or group of practitioners) or a fiscal agent

Exclusion means that items or services furnished by a specific provider who has
defrauded or abused the Medicaid program will not be reimbursed under Medicaid.

Fiscal agent means a contractor that processes or pays vendor claims on behalf
of the Medicaid agency.

Fraud means an intentional deception or misrepresentation made by a person with
the knowledge that the deception could result in some unauthorized benefit for
him/her or some other person. It includes any act that constitutes fraud under
applicable Federal or State law.

Furnished refers to items and services provided directly by, or under the direct
supervision of, or ordered by, a practitioner or other individual (either as an
employee or in his or her own capacity), a provider, or other supplier of
services. (For purposes of denial of reimbursement within this part, it does not
refer to services ordered by one party but billed for and provided by or under
the supervision of another.)

Group of practitioners means two or more health care practitioners who practice
their profession at a common location (whether or not they share common
facilities, common supporting staff, or common equipment).

Health insuring organization (HIO) has the meaning specified in §438.2.

Indirect ownership interest means an ownership interest in an entity that has an
ownership interest in the disclosing entity. This term includes an ownership
interest in any entity that has an indirect ownership interest in the disclosing
entity.

 

 

7



--------------------------------------------------------------------------------

Managing employee means a general manager, business manager, administrator,
director, or other individual who exercises operational or managerial control
over, or who directly or indirectly conducts the day-to-day operation of an
institution, organization, or agency.

Other disclosing entity means any other Medicaid disclosing entity and any
entity that does not participate in Medicaid, but is required to disclose
certain ownership and control information because of participation in any of the
programs established under title V, XVIII, or XX of the Act. This includes:

(a) Any hospital, skilled nursing facility, home health agency, independent
clinical laboratory, renal disease facility, rural health clinic, or health
maintenance organization that participates in Medicare (title XVIII);

(b) Any Medicare intermediary or carrier; and

(c) Any entity (other than an individual practitioner or group of practitioners)
that furnishes, or arranges for the furnishing of, health-related services for
which it claims payment under any plan or program established under title V or
title XX of the Act.

Person with an ownership or control interest means a person or corporation that—

(a) Has an ownership interest totaling 5 percent or more in a disclosing entity;

(b) Has an indirect ownership interest equal to 5 percent or more in a
disclosing entity;

(c) Has a combination of direct and indirect ownership interests equal to 5
percent or more in a disclosing entity;

(d) Owns an interest of 5 percent or more in any mortgage, deed of trust, note,
or other obligation secured by the disclosing entity if that interest equals at
least 5 percent of the value of the property or assets of the disclosing entity;

(e) Is an officer or director of a disclosing entity that is organized as a
corporation; or

(f) Is a partner in a disclosing entity that is organized as a partnership.

Practitioner means a physician or other individual licensed under State law to
practice his or her profession.

Program Integrity Plan (PIP) means the program, process or policy that each
contracted company has to comply with integrity requirements. The plan should be
developed in accordance with federal regulation.

 

 

8



--------------------------------------------------------------------------------

Significant business transaction means any business transaction or series of
transactions that, during any one fiscal year, exceed the lesser of $25,000 and
5 percent of a provider’s total operating expenses.

Subcontractor means—

(a) An individual, agency, or organization to which a disclosing entity has
contracted or delegated some of its management functions or responsibilities of
providing medical care to its patients; or

(b) An individual, agency, or organization with which a fiscal agent has entered
into a contract, agreement, purchase order, or lease (or leases of real
property) to obtain space, supplies, equipment, or services provided under the
Medicaid agreement.

Supplier means an individual, agency, or organization from which a provider
purchases goods and services used in carrying out its responsibilities under
Medicaid (e.g., a commercial laundry, a manufacturer of hospital beds, or a
pharmaceutical firm).

Stakeholder means the single state agency, the sub-grantee and all organizations
contracted to provide health care management and services to Medicaid
beneficiaries

Suspension means that items or services furnished by a specified provider who
has been convicted of a program-related offense in a Federal, State, or local
court will not be reimbursed under Medicaid.

Termination means—

(1) For a—

(i) Medicaid or CHIP provider, a State Medicaid program or CHIP has taken an
action to revoke the provider’s billing privileges, and the provider has
exhausted all applicable appeal rights or the timeline for appeal has expired;
and

(ii) Medicare provider, supplier or eligible professional, the Medicare program
has revoked the provider or supplier’s billing privileges, and the provider has
exhausted all applicable appeal rights or the timeline for appeal has expired.

(2)(i) In all three programs, there is no expectation on the part of the
provider or supplier or the State or Medicare program that the revocation is
temporary.

(ii) The provider, supplier, or eligible professional will be required to
reenroll with the applicable program if they wish billing privileges to be
reinstated.

(3) The requirement for termination applies in cases where providers, suppliers,
or eligible professionals were terminated or had their billing privileges
revoked for cause which may include, but is not limited to—

 

 

9



--------------------------------------------------------------------------------

(i) Fraud;

(ii) Integrity; or

(iii) Quality.

Wholly owned supplier means a supplier whose total ownership interest is held by
a provider or by a person, persons, or other entity with an ownership or control
interest in a provider

 

 

10



--------------------------------------------------------------------------------

Section A

 

 

Fraud Detection and Investigation sub part represents each one of the elements
that must be included as part of the integrity program activities, although they
are not necessarily the only elements that come into play.

All contracted plans must have an integrity program with their own structure,
policies and procedures. Among other areas, they should have written policies
and procedures on methods for the identification, investigation and referral of
suspected cases; procedure to perform preliminary investigations as well as full
investigations; procedures to address resolution of full investigations;
procedures to comply with reporting requirements; provider’s statements on
claims form (if applicable); provider’s statement on checks; cooperation with
the Commonwealth of Puerto Rico Office for the Medically Indigent fraud control
unit and procedure to withhold payments in case of fraud or willful
misrepresentation. Contracted companies are required to submit to ASES
Compliance Office copy of their integrity programs for evaluation. The plan
should be developed in accordance with 42 CFR 438.608.

Each one of the Guidelines under section A includes the name or title of the
guideline, scope, purpose, process and general information to identify the
creation date, creator, and revisions or updates. This document will be attached
to the contract each organization holds with the Puerto Rico Insurance
Administration; while each one of the contracted organization should have at
least a minimum set of policies and procedures to address the guidelines
included.

The Program Integrity Plan (PIP) of each organization is to be monitored by the
sub-grantee on periodic basis. An annual report will be issued reporting data
and findings.

 

 

11



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Program Integrity Plan 2011 - 2013

 

Title SA1.1    State Plan Requirements Scope    Applies to Single State Agency
and Sub-Grantee Purpose    This guideline describes the commitment of the single
state agency and the sub-grantee in adhering to the statue rules and regulations
and the implementation of a Program Integrity Plan for the Medicaid Program
General    The grantee and the sub-grantee will abide bye the following
guidelines on how to manage the integrity program activities in the whole
service delivery system. Guidelines       

1.     The single state agency and sub-grantee acknowledge the need to adhere to
a Medicaid Integrity Program as defined in the state plan.

2.     The grantee and sub-grantee agree to establish a structure to manage
Program Integrity Plan (PIP) activities.

3.     The organization structure to perform above mentioned activities is
furnished with a Program Integrity Plan (PIP) of members representing the single
state agency, the sub-grantee and each contracted organization.

4.     The PIP leads the efforts toward achieving compliance with state plan
requirements regulation by establishing the minimum criteria of required PI
program policies and procedures.

5.     The PIP monitors contracted companies plan compliance on regular basis.

6.     The PIP chairman develops the meeting calendar each year, develops the
committee agenda, and keeps minutes of all meetings and call for meetings.

7.     Sub-grantee facilitates the development and update of the Program
Integrity Plan guidelines, reports and notification to guarantees its
distribution and final acceptance among contracted companies and regulatory
agencies.

8.     Sub-grantee review performance of each organization, level of adherence
to policies and recommend corrective action plan development for areas that must
be improved.

9.     Sub-grantee develops an annual report that is to be submitted to the
Medicaid Program Integrity Group and to the CMS region 2. The report will
include the areas and companies reviewed during the period and the findings of
each company, if any.

10.   The PIP provides guidance and guarantees that each contracted companies
develop and implement policies and procedures in their organizations.

11.   The PIP guidelines are integrated into each contracted organization
Program Integrity Plan Policies and Procedures; and are assumed as a standard
operating procedure to prevent fraud, waste and abuse in the management of
Medicaid funds and health plan benefit coverage for the indigent population.

 

 

12



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Program Integrity Plan 2011 - 2013

 

Title SA02.1    Methods for identification, investigation, and referral Scope   
Grantee, Sub-grantee and Contracted Organizations Purpose    This guide
describes what the organization must include in their PIP to guarantee the use
of methods for the identification, investigation, and referral of suspected
fraud and abuse cases. General    The organization must establish methods for
the identification, investigation and referral of suspected cases, that
guarantees the use of a consistent and objective approach to address fraud,
waste and abuse when performing PIP activities. Guidelines       

The PIP must include an explicit definition of methods to perform identification
of cases suspected of fraud, waste and abuse

a.     what is fraud, waste and abuse

b.     how is detected fraud, waste and abuse

c.     who performs the identification

d.     when preliminary, full investigation and resolutions are done

 

The PIP must have a detailed process to perform investigations on each suspected
case guaranteeing objective methods to identify potential cases and perform
investigations

a.     open and documents the case

b.     initiate data gathering process

c.     follow a protocol to verify information

d.     issue a report of findings

e.     refer case to next level

f.      close the case

 

The PIP must include a variety of methods for the identification, investigation
and referral of suspected cases, accepted in the industry and without infringing
provider or beneficiary rights. Methods might include

a.     electronic data exchanges

b.     data mining

c.     claims registries / reconciliation

d.     targeted procedures

e.     profiling

 

The PIP must include a systematic approach of data analysis by:

a.     flagging the case

b.     identifying cause for flagging (i.e. over-under payment)

c.     establishing actions and sanctions

 

The PIP must have procedures in placed for referring suspect fraud cases to law
enforcement officials, at a minimum:

 

 

13



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Program Integrity Plan 2011 - 2013

 

 

Guidelines       

a.     an organizational structure to address the reports.

b.     a due process that includes but is not limited to: case identification,
complete record with supporting materials, notification letter to suspect,
notification letter to single state agency, documentation of entrance and exit
interviews, and if necessary copy of referral letters and case resolution letter
to and from legal authorities.

c.     a flowchart to work in cooperation with the grantee and sub-grantee as
well as with the state legal authorities such as: Organization’s Legal Affairs
Department, ASES, Single State Agency – Department of Health Legal Department,
State Department of Justice, and the Office of Inspector General.

d.     a follow up process to work with legal authorities each case of fraud,
waste and abuse suspicion until final disposition and notification to the single
state agency.

 

 

 

14



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Program Integrity Plan 2011 - 2013

 

Title SA03    Preliminary Investigations Scope    Grantee, Sub-grantee and
Contracted Organizations Purpose    To provide guidance on how to perform a
preliminary investigation when the agency receives a complaint of fraud or abuse
from any source or identifies any questionable practices. General    The
organization must conduct a preliminary investigation to determine whether there
is sufficient basis to warrant a full investigation. Guidelines       

The PIP defines a standard operating procedure to complete a preliminary
investigation of all suspect cases of fraud, waste and abuse.

 

The PIP identifies the requirements to complete the preliminary investigation
when evaluating providers and beneficiaries. It should include at least:

a.     Source of information

b.     Identification method (how the case is detected)

c.     Cause for investigation

d.     Case documentation

e.     Analysis of Data and documents

f.      Report of Findings

g.     Action Taken (Recommended Action)

 

The PIP includes a mechanism to keep tracking of all preliminary investigations
and results.

 

The PIP establishes a mechanism to report preliminary investigations activity to
the sub-grantee (ASES) which will be in charge of reporting activity to the
single state agency (Office for the Medically Indigent).

 

 

15



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Program Integrity Plan 2011 - 2013

 

Title SA04    Full Investigations Scope    Grantee, Sub-grantee and Contracted
Organizations Purpose    To provide guidance and minimum set of elements in the
PIP to perform full investigations on incidents of fraud and abuse. General   
If the findings of a preliminary investigation give the agency reason to believe
that an incident of fraud or abuse has occur in the Medicaid program, the
organization must take the appropriate actions. Guidelines       

The PIP must define the process to conduct a full investigation and specify when
a case requires the full investigation. Full investigations must be done in
accordance with federal regulation and based in the company written policy. The
company must submit copy of the written policies to ASES for review and
approval.

 

The PIP must define the process to refer the cases to the companies fraud
liaison (i.e. companies compliance office), the appropriate law enforcement
agency / sub-grantee when there is a reason:

a.     to suspect a provider has engaged in fraud or abuse of the program.

b.     to suspect a recipient is defrauding the program.

c.     to suspect a recipient has abused the Medicaid program.

 

The PIP must have a mechanism to keep tracking of all full investigations
performed in progress and closed.

 

The PIP must have a mechanism to report the sub-grantee (ASES) informed full
investigations in progress, conducted and results.

 

 

16



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Program Integrity Plan 2011 - 2013

 

Title SA05    Resolution of full investigation Scope    Grantee, Sub-Grantee and
Contracted Organizations Purpose    To provide guidance on minimum actions that
must be taken in order to complete the process of a full investigation. General
   The full investigations must continue until the cases are referred, solved or
closed. Guidelines       

The PIP must include the process to guarantee that a full investigation must
continue until:

a.     appropriate legal action is initiated.

b.     the case is closed or dropped because of insufficient evidence to support
the allegations of fraud or abuse.

c.     the matter is resolved between the organization and the provider or
recipient

ü      the resolution may include but is not limited to:

1)     Sending a warning letter to the provider or recipient, giving notice that
continuation of the activity in question will result in further action;

2)     Suspending or terminating the provider from participation in the Medicaid
program;

3)     Seeking recovery of payments made to the provider; or

4)     Imposing other sanctions provided under the organization PIP plan.

 

The PIP must guarantee that there is a mechanism to keep tracking of all full
investigations until resolution.

 

 

17



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Program Integrity Plan 2011 - 2013

 

Title SA06    Reporting Requirements Scope    Grantee, Sub-Grantee and
Contracted Organizations Purpose    To provide guidance on how to adhere to a
minimum set of elements that must be included in the process to report fraud and
abuse information to the appropriate organizations officials. General    The
organization must submit a progress report the fraud and abuse information and
statistics to the appropriate department / grantee / sub-grantee on quarterly
basis. Guidelines       

The PIP must describe the mechanism to report fraud and abuse data to the
appropriate fraud liaison, organization structure, sub-grantee (ASES) and
grantee (Office for the Medically Indigent).

 

The PIP progress report must include at least the following information:

a.     # of complaints on fraud and abuse received.

b.     # of complaints that warrant preliminary investigation.

c.     Detailed information for each case of suspected provider fraud and abuse
that warrants a full investigation:

ü      Provider’s name and id number

ü      Source of the complaint

ü      Type of the provider

ü      Nature of the complaint

ü      Estimate amount of money involved

ü      Legal and administrative disposition of the case and actions taken by the
law enforcement officials to whom the case has been referred.

 

Suspected fraud cases must be reported immediately in a written format to ASES
Compliance Office.

 

The PIP reports must be submitted in electronic format to facilitate its
inclusion in the Commonwealth of Puerto Rico Medicaid Program PI Annual Report.

 

 

18



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Program Integrity Plan 2011 - 2013

 

Title SA07   Provider’s statements on claims forms Scope   Grantee, Sub-Grantee
and Contracted Organizations Purpose   To provide guidance on how to comply with
regulation on provider’s statements on claims forms. General   The organization
may print that all provider claims forms be imprinted in boldface type with the
following statement, or with alternate wording that is approved by the Regional
CMS Administration. Guidelines       The PIP must include that providers are
required to attest in the claim forms that they agree with the following
statement:        

ü      “This is to certify that the foregoing information is true accurate and
complete”.

   

ü      “I understand that payment of this claim will be from federal and state
funds and that any falsification or concealment of a material fact maybe
prosecutes under federal and state laws”.

        For electronic claims, providers must attest that they agree with the
following statements:        

ü      “This is to certify the truthfulness of the foregoing information and
certify that is true, accurate, complete and that the service was provided”.

       

The statements may be printed above the claimant’s signature or, if they are
printed on the revenue of the form, a reference to the statements must appear
immediately preceding the claimant’s signature.

 

 

 

19



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Program Integrity Plan 2011 - 2013

 

Title SA08    Provider’s statements on check Scope    Grantee, Sub-Grantee and
Contracted Organizations Purpose    To provide guidance on how to comply with
regulation on provider’s statements on check. General    The organization may
print the following wording above the claimant’s endorsement on the reverse of
checks or warrants payable to each provider. Guidelines       

The PIP must include that providers are required to attest (in addition to the
statements required in providers claims form) that they agree with the following
statement either by having it written on checks or temporarily in a legal
document as an affidavit:

 

ü      “I understand in endorsing or depositing this check that payment will be
from Federal and State funds and that any falsification, or concealment of a
material fact, may be prosecuted under Federal and State laws”.

 

The above attestation must be included in electronic and checks payment.

 

The PIP must indicate frequency and responsible for conducting spot checks to
guarantee the organization complies with the provider’s statements and / or the
provider signature appears on a legal document attesting compliance.

 

 

20



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Program Integrity Plan 2011 - 2013

 

Title SA09    Recipient verification procedure Scope    Grantee, Sub-Grantee and
Contracted Organizations Purpose    To verify that the services listed on claims
forms have been rendered. General    The organization must have a method for
verifying with recipients whether services billed by providers were received.
Guidelines       

The PIP must include a description of how the organization performs claims
matches with medical records to guarantee adequacy of billing.

 

The PIP must define the mechanism to monitor frequency of encounters and
services rendered to patients billed by providers.

 

The PIP will provide periodic up dates on reconciliation findings report to the
sub-grantee and grantee.

 

The sub-grantee will select a sample to perform independent reviews to verify
that recipient’s services billed by providers (as well as encounters under
capitated environment) were indeed rendered. This review will be performed
through confirmations to beneficiaries.

Note: All contracted companies are required to comply with Law 114 which require
that the beneficiaries must receive an Evidence of Medical Benefits with a
detailed of the services and expenses incurred during a quarter. ASES compliance
office will review the compliance with the Law.

 

 

21



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Program Integrity Plan 2011 - 2013

 

Title SA10    Cooperation with Medicaid Fraud Control Units Scope    Grantee,
Sub-Grantee and Contracted Organizations Purpose    To provide guidance on how
to communicate findings and to cooperate with any Puerto Rico or federal law
enforcement agency. To request that all contracted companies must communicate
preliminary findings to ASES. General    The organization must have a mechanism
to provide information to the regulatory and legal authorities on cases,
investigations, schemes and any other activity where intention to commit fraud,
abuse and waste of services occur. Guidelines       

The PIP must demonstrate it has an effective mechanism to cooperate with the
Medicaid anti fraud unit as well as with other program divisions in charge of
preventing and prosecuting cases related to fraud, waste and abuse of services
under the Medicaid program.

 

The PIP must establish a process to guarantee the organization complies with the
following:

 

ü      All cases of suspected provider fraud are referred to the anti fraud /
integrity organization’s unit.

ü      If the anti fraud / integrity unit determines that it may be useful in
carrying out the unit’s responsibilities, promptly comply with a request from
the unit for --

  i.     Access to, and free copies of, any records or information kept by the
organization or its contractors;

 ii.     Computerized data stored by the organization or its contractors. These
data must be supplied without charge and in the form requested by the unit;

iii.     Access to any information kept by providers to which the organization
is authorized access. In using this information, the unit must protect the
privacy rights of recipients;

ü      Communicate to ASES preliminary findings; and

ü      On referral from the unit, coordinate with ASES or appropriate law
enforcement agency before initiating any available administrative or judicial
action to recover improper payments to a provider.

 

The PIP must recommend the organization to have in the provider’s contract a
disclaimer that as a contracted provider any data related to services or
payments provided must be available for review of the integrity staff.

 

 

22



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Program Integrity Plan 2011 - 2013

 

Title SA11    Withholding of payments in cases of fraud or willful
misrepresentations Scope    Grantee, Sub-Grantee and Contracted Organizations
Purpose    To provide guidance on elements to be considered when withholding of
payments to providers who committed fraud or willful misrepresentation. General
   The organization should consider withholding payments to providers as a
mechanism to prevent wrong disbursement of payments when suspect of fraud.
Guidelines       

The PIP will establish a mechanism and adhere to the following recommendations
when considering withholding of payments:

(a)    Basis for withholding.    The organization may withhold capitation or
claims payments, in whole or in part, to a provider upon receipt of reliable
evidence that the circumstances giving rise to the need for a withholding of
payments involve fraud or willful misrepresentation under the Medicaid program.
The organization may withhold payments without first notifying the provider of
its intention to withhold such payments. A provider may request, and must be
granted, administrative review where State law so requires.

(b)    Notice of withholding.    The organization must send notice of its
withholding of program payments within 5 days of taking such action. The notice
must set forth the general allegations as to the nature of the withholding
action, but need not disclose any specific information concerning its ongoing
investigation. The notice must:

ü      State that payments are being withheld in accordance with this provision;

ü      State that the withholding is for a temporary period, and cite the
circumstances under which withholding will be terminated;

ü      Specify, when appropriate, to which type or types of payment (capitation
or claims) withholding is effective; and

ü      Inform the provider of the right to submit written evidence for
consideration bye the agency.

(c)     Duration of withholding.    All withholding of payment actions under
this section will be temporary and will not continue after:

ü      The agency or the prosecuting authorities determine that there is
insufficient evidence of fraud or willful misrepresentation bye the provider; or

ü      Legal proceedings related to the provider’s alleged fraud or willful
misrepresentations are completed.

 

 

23



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Program Integrity Plan 2011 - 2013

 

Title SA12    Disclosure of Information by Providers and Fiscal Agents Scope   
Grantee, Sub-Grantee and Contracted Organizations Purpose    To provide
definition of concepts in order to fully adhere to the regulation on providers
control and ownership of facilities. General    The organization must adhere to
standard definitions when dealing with disclosure of information by providers
and fiscal agents when establishing mechanism to regulate providers control and
ownership of facilities. Guidelines       

The PIP will adhere to the following definitions of concepts to keep consistency
with federal regulation and application of law:

 

Agent means any person who has been delegated the authority to obligate or act
on behalf of a provider.

 

Disclosing entity means a Medicaid provider (other than an individual
practitioner or group of practitioners), or a fiscal agent.

 

Other disclosing entity means any other Medicaid disclosing entity and any
entity that does not participate in Medicaid, but is required to disclose
certain ownership and control information because of participation in any of the
federal programs (Medicaid, SCHIP, FQHC’s). This includes:

 

(a)    Any hospital, skilled nursing facility, home health agency, independent
clinical laboratory, renal disease facility, rural health clinic, or health
maintenance organization that participates in Medicare (title XVIII);

(b)    Any Medicare intermediary or carrier; and

(c)    Any entity (other than an individual practitioner or group of
practitioners) that furnishes, or arranges for the furnishing of, health-
related services for which it claims payment under any plan or program
established under title V or title XX of the Act.

 

Fiscal agent means a contractor that processes or pays vendor claims on behalf
of the Medicaid agency.

 

Group of practitioners means two or more health care practitioners who practice
their profession at a common location (whether or not they share common
facilities, common supporting staff, or common equipment).

 

Indirect ownership interest means an ownership interest in an entity that has an
ownership interest in the disclosing entity. This term includes an ownership
interest in any entity that has an indirect ownership interest in the disclosing
entity.

 

 

24



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Program Integrity Plan 2011 - 2013

 

Guideline        Managing employee means a general manager, business manager,
administrator, director, or other individual who exercises operational or
managerial control over, or who directly or indirectly conducts the day-to-day
operation of an institution, organization, or agency.          Ownership
interest means the possession of equity in the capital, the stock, or the
profits of the disclosing entity.          Person with an ownership or control
interest means a person or corporation that –     

(a)    Has an ownership interest totaling 5 percent or more in a disclosing
entity;

    

(b)    Has an indirect ownership interest equal to 5 percent or more in a
disclosing entity;

    

(c)    Has a combination of direct and indirect ownership interests equal to 5
percent or more in a disclosing entity;

    

(d)    Owns an interest of 5 percent or more in any mortgage, deed of trust,
note, or other obligation secured bye the disclosing entity if that interest
equals at least 5 percent of the value of the property or assets of the
disclosing entity;

    

(e)    Is an officer or director of a disclosing entity that is organized as a
corporation; or

    

(f)     Is a partner in a disclosing entity that is organized as a partnership.

         Significant business transaction means any business transaction or
series of transactions that, during any one fiscal year, exceed the lesser of
$25,000 and 5 percent of a provider’s total operating expenses.         
Subcontractor means –     

(a)    An individual, agency or organization to which a disclosing entity has
contracted or delegated some of its management functions or responsibilities of
providing medical care to its patients; or

    

(b)    An individual, agency, or organization with which a fiscal agent has
entered into a contract, agreement, purchase order, or lease (or leases of real
property) to obtain space, supplies, equipment, or services provided under the
Medicaid agreement.

         Supplier means an individual, agency or organization from which a
provider purchases goods and services used in carrying out its responsibilities
under Medicaid (e.g., a commercial laundry, a manufacturer of hospital beds, or
a pharmaceutical firm).

 

 

25



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Program Integrity Plan 2011 - 2013

 

Guideline        Wholly owned supplier means a supplier whose total ownership
interest is held by a provider or by a person, persons, or other entity with an
ownership or control interest in a provider.

 

 

26



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Program Integrity Plan 2011 - 2013

 

Title SA13    Disclosure by disclosing entities: Information on ownership and
control. Scope    Grantee, Sub-Grantee and Contracted Organizations Purpose   
To provide guidelines on what information must be disclosed by entities that
have ownership and control over facilities. General    The organization must
have a mechanism to monitor on a timely manner the providers and fiscal agents
that owns or control facilities where Medicaid beneficiaries receive services.
Guidelines        The PIP must require each disclosing entity to disclose the
following information in a timely manner:     

(a)   Type of Information that must be disclosed.

    

ü      The name and address of each person with an ownership or control interest
in the disclosing entity or in any subcontractor in which the disclosing entity
has direct or indirect ownership of 5 percent or more;

    

ü      Whether any of the persons named is related to another as spouse, parent,
child, or sibling.

ü      The name of any other disclosing entity in which a person with an
ownership or control interest in the disclosing entity also has an ownership or
control interest. This requirement applies to the extent that the disclosing
entity can obtain this information by requesting it in writing from the person.
The disclosing entity must –

    

  (i)   Keep copies of all these requests and the responses to them;

    

 (ii)   Make them available to the Secretary or the Medicaid agency upon
request; and

    

(iii)   Advise the Medicaid agency when there is no response to a request.

    

(b)   Time and manner of disclosure.

    

ü      Any disclosing entity that is subject to periodic survey and
certification of its compliance with Medicaid standards must supply the
information specified to the organization.

    

ü      Any disclosing entity that is not subject to periodic survey and
certification and has not supplied the information specified.

     Updated information must be furnished to the Secretary or the State survey
or Medicaid agency at intervals between recertification or contract renewals,
within 35 days of a written request.

 

 

27



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Program Integrity Plan 2011 - 2013

 

Guidelines       

(c)    Provider agreements and fiscal agent contracts.    The organization shall
not approve a provider agreement or a contract with a fiscal agent, and must
terminate an existing agreement or contract, if the provider or fiscal agent
fails to disclose ownership or control information as required by this section.

    

 

The PIP will include the process to provide an annual report to the grantee and
sub-grantee on above information and data.

 

 

28



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Program Integrity Plan 2011 - 2013

 

Title SA14    Disclosure by providers: Information related to business
transactions. Scope    Grantee, Sub-Grantee and Contracted Organizations Purpose
   The organization must establish a mechanism to facilitate the providers
disclose information related to their business transactions when own or control
facilities where Medicaid beneficiaries received services. Guidelines       

The PIP must describe the mechanism to allow providers owning or controlling
facilities disclose information related to business transactions.

 

The PIP must attest the organization abide by the following regulation:

 

(a)   Provider agreements.    The organization must enter into an agreement with
each provider or provider group under which the provider agrees to furnish to it
or to the grantee / sub-grantee on request, information related to business
transactions.

(b)   Information that must be submitted.    A provider must submit, within 35
days of the date on a request by the organization full and complete information
about –

ü      The ownership of any subcontractor with whom the provider has had
business transactions totaling more than $25,000 during the 12-month period
ending on the date of the request; and

ü      Any significant business transactions between the provider and any wholly
owned supplier, or between the provider and any subcontractor, during the 5-year
period ending on the date of the request.

 

The PIP must include withholding of payment processes and procedures to enforce
above guideline.

 

 

29



--------------------------------------------------------------------------------

Commonwealth of Puerto Rico

Program Integrity Plan 2011 - 2013

 

Title SA15    Disclosure by providers: Information on persons convicted of
crimes Scope    Grantee, Sub-Grantee and Contracted Organizations Purpose    To
provide guidance on type of information providers must report in compliance with
integrity program. General    The organization is obliged to request providers
to report any conviction of crimes or any other in the program integrity
regulation. Guidelines       

The PIP must include a mechanism to confirm information included below is
considered as part of the integrity activities.

 

(c)    Information that must be disclosed.    Before the organization enters
into or renews a provider agreement, or at any time upon written request by the
organization, the provider must disclose to the organization the identity of any
person who:

(1)   Has ownership or control interest in the provider, or is an agent or
managing employee of the provider; and

(2)   Has been convicted of a criminal offense related to that person’s
involvement in any program under Medicare, Medicaid, or the title XX services
program since the inception of those programs.

(b)   Notification to Inspector General.

(1)   The organization must notify the Inspector General of the Department of
any disclosures made under paragraph (a) of this section within 20 working days
from the date it receives the information.

(2)   The organization must also promptly notify the Inspector General of the
Department of any action it takes on the provider’s application for
participation in the program.

(c)    Denial or termination of provider participation.

(1)   The organization may refuse to enter into or renew an agreement with a
provider if any person who has an ownership or control interest in the provider,
or who is an agent or managing employee of the provider, has been convicted of a
criminal offense related to that person’s involvement in any program established
under Medicare, Medicaid or the title XX Services Program.

(2)   The organization may refuse to enter into or may terminate a provider
agreement if it determines that the provider did not fully and accurately make
any disclosure required under paragraph (a) of this section.

      

 

LOGO [g245101ex10_1pg609a.jpg]

   

LOGO [g245101ex10_1pg609b.jpg]

Miguel Negron Rivera     Frank R. Diaz Gines

Executive Director of Medicaid

Puerto Rico Department of Health

   

Executive Director

PR Health Insurance Administration

 

 

30



--------------------------------------------------------------------------------

ATTACHMENT 15

ELECTRONIC HEALTH RECORD SPECIFICATIONS

 

1. Overview: Primary Care Physicians (PCPs) and physician specialists within the
Preferred Provider Network (PPN) shall have an operational Electronic Health
Record (“EHR”) system in their practice in place on or before July 1, 2012. The
EHR system must be certified by (i) an Office of the National Coordinator
Authorized Testing and Certification Body (“OCN-ATCB”) and (ii) the
Certification Commission for Healthcare Information Technology (“CCHIT”) to
participate in the MiSalud Program. The purpose of implementing an EHR is to:
(i) become a Meaningful User of Health Information Technology (HIT);
(ii) improve quality of care; (iii) maximize cost-efficiency; (iv)         
connect with a Health Information Exchange (“HIE”) hub; and (v) allow patients
to access their personal health information through a mechanism such as a
Personal Health Record (PHR).

 

2. EHR System Specifications: To comply with technological as well as MiSalud
model of care requirements, the EHR system shall:

 

  2.1. Be certified by an ONC-ATCB

 

  2.2. Be certified by the CCHIT

 

  2.3. Be capable to perform SureScripts-certified ePrescribing

 

  2.4. Be supported by one of the major drug-databases such as:

2.4.1.1.    First DataBank;

2.4.1.2.    MediSpan; or

2.4.1.3.    Multum.

 

  2.5. Provide for ePrescribing Clinical Decision Support (“CDS”) interaction
checks.

 

  2.6. Meet federal meaningful use objectives and measures in force at any given
time. For example, during stage 1, must implement, at minimum, the capacity to
detect drug-drug and drug-allergy interactions, as well as drug-formulary
checks.

 

  2.7. Support applicable (according to practice) federally mandated
transactions and code-sets standards, as follows:

2.7.1.    Transactions CCD, CDA, HL7, X12, NCPDP, and others.

2.7.2.    Code-Sets ICD, CPT, HCPCS, NDC, CDT, LOINC, and SNOMED.

 

  2.8. Be certified by, and connected to, the Puerto Rico Health Information
Network (“PRHIN”), the ONC-supported and the state-designated entity or
organization for HIE, as its services are made available. The EHR system must
also be able to connect to other alternative hubs and be capable of reading and
importing CCD files.



--------------------------------------------------------------------------------

  2.9. Support compliance and reporting of CMS quality measures.

 

  2.10. Provide electronic copy of health information or clinical summaries to
patients and other providers.

 

  2.11. Support electronic submittal of public health and/or
reportable-disease/conditions data as these capabilities are made available in
Puerto Rico.

 

  2.12. Be capable of quality monitoring.

 

  2.13. Be capable of prospective-preventive services management.

 

  2.14. Have mental and physical health integration capabilities.

 

  2.15. Have screening capabilities according to age group, gender and risks
factors.

 

  2.16. Have an EPSDT prospective tracking system.

 

  2.17. Have the capacity to register members on Special Coverage.

 

  2.18. Have the capacity to generate an electronic referral.

 

  2.19. Have the capacity to update MiSalud’s drug formulary

 

  2.20. Provide electronic referral to the Contractor’s clinical programs

 

  2.21. Document Enrollee’s Advance Directives preferences

 

  2.22. Document Enrollee’s moral or religious objections

 

  2.23. Generate a Prior Authorization request to the Contractor

 

  2.24. Provide access to a Network Provider’s education module

 

3. Contractor’s Certification Program: The Contractor will develop and implement
a Certification Program for Electronic Medical Records (“EMR”) with
technological requirements as well as MiSalud model of care requirements.
Compliance with the established requirements will be taken into consideration to
determine PCP qualification for the Physician Incentive Plan, as defined in
Section 10.7 of the Contract.



--------------------------------------------------------------------------------

ATTACHMENT 17

LIST OF SUBCONTRACTORS

 

1. Jaye, Inc.

2. McKesson Health Solutions

3. Mercer Oliver Wyman Actuarial Consulting, Inc.

4. Uticorp

5. VIPS Healthcare Information Solutions

6. Telemedik

Rev. 10.17.2011